 



EXECUTION VERSION

 

CREDIT AGREEMENT

 

among

 

SunPower Revolver HoldCo I, LLC,

as Borrower

 

MIZUHO BANK, LTD.,

as Lead Arranger, Administrative Agent and Documentation Agent

 

MIZUHO BANK (USA),

as Collateral Agent

 

MIZUHO BANK, LTD. AND GOLDMAN SACHS BANK USA,
as Issuing Banks

 

and

 

THE LENDERS PARTY THERETO

 

May 4, 2016

 

 



 

 

 

 

TABLE OF CONTENTS

 

Page

 



ARTICLE 1. DEFINITIONS 1     1.1 Definitions 1 1.2 Rules of Interpretation 33  
    ARTICLE 2. THE CREDIT FACILITIES 35     2.1 Construction Loan Commitments 35
2.2 Procedures for Construction Loan Borrowing and Repayment of Construction
Loans 35 2.3 LC Loans 36 2.4 Repayment of LC Loans 36 2.5 [Intentionally
Omitted] 36 2.6 Fees 36 2.7 Optional Prepayments 38 2.8 Mandatory Prepayments 38
2.9 Terms of All Prepayments 39 2.10 Termination or Reduction of Commitments 40
2.11 Conversion and Continuation Options 41 2.12 Limitations on LIBOR Rate
Tranches 42 2.13 Interest Rates and Payment Dates 42 2.14 Computation of
Interest and Fees 42 2.15 Promissory Notes 43 2.16 Letters of Credit 43 2.17
General Loan Funding Terms; Pro Rata Treatment and Payments 50 2.18 Inability to
Determine Interest Rate 51 2.19 Legal Requirements 52 2.20 Taxes 53 2.21
Indemnity 57 2.22 Change of Lending Office 57 2.23 Replacement of Lenders 57
2.24 Accordion 58 2.25 Resizing 58 2.26 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 59       ARTICLE 3. CONDITIONS PRECEDENT 59    
3.1 Conditions Precedent to the Signing Date 59 3.2 Conditions Precedent to the
Initial Project Construction Loan Date 60 3.3 Conditions Precedent to the
Construction Loans 68 3.4 Conditions Precedent to the Issuance of Letters of
Credit 71 3.5 Confirmation 72       ARTICLE 4. REPRESENTATIONS AND WARRANTIES 72
    4.1 Existence; Compliance with Laws 72 4.2 Ownership of Capital Stock 73 4.3
Power; Authorization; Enforceable Obligations; No Legal Bar 73

 



  i  

 



 

 

 



4.4 Governmental Approvals 73 4.5 ERISA and Labor Matters 74 4.6 Taxes 75 4.7
Business, Debt, Contracts, Etc 75 4.8 Filings 75 4.9 Investment Company; Holding
Company Act; EWG 75 4.10 Governmental Regulation. 75 4.11 Federal Reserve
Requirements 76 4.12 Litigation 76 4.13 Compliance with Legal Requirements 77
4.14 No Default 77 4.15 Permits 77 4.16 Use of Proceeds 78 4.17 Insurance 78
4.18 Environmental Matters 78 4.19 Title to Properties; Possession Under Leases
79 4.20 Utilities 80 4.21 Roads/Feeder Lines 80 4.22 Sufficiency of Material
Project Documents 80 4.23 Material Project Documents 80 4.24 Disclosure 81 4.25
Construction Budget; Projection 81 4.26 Intellectual Property 81 4.27 Land Not
in Flood Zone 81 4.28 Partnerships and Joint Ventures; Separateness 82 4.29
Material Adverse Effect 82 4.30 Accounts 82 4.31 Construction of the Project 82
4.32 Sanctions and Anti-Corruption Laws 82 4.33 Security Documents 84 4.34
Solvency 84 4.35 Sales Tax Exemption; Resale Certificate 84       ARTICLE 5.
AFFIRMATIVE COVENANTS OF BORROWER 85     5.1 Reporting Requirements 85 5.2
Maintenance of Existence, Properties; Etc 88 5.3 Compliance with Legal
Requirements; Etc 89 5.4 Insurance; Events of Loss 90 5.5 Taxes; Assessments and
Utility Charges 91 5.6 Properties, Books and Records 91 5.7 Use of Proceeds 92
5.8 Payment of Obligations 92 5.9 Construction and Operating Reports. 92 5.10
Material Project Documents 94 5.11 Completion; Acceptance Tests 94 5.12 EWG
Status; Market-Based Rate Authority 95 5.13 [Intentionally omitted] 95



 

  ii  

 



 

 

 



5.14 Power Purchase Arrangement 95 5.15 Sanctions and Anti-Corruption Laws 95
5.16 Operation of Each Applicable Project 96 5.17 Final Completion 96 5.18
[Intentionally omitted] 96 5.19 Separateness Provisions 96 5.20 Further
Assurances 96 5.21 Additional Collateral 97 5.22 Construction Contracts 98 5.23
COD 98 5.24 Equity Commitment 98 5.25 Consultants 98 5.26 [Intentionally
omitted] 98 5.27 [Intentionally omitted] 98 5.28 Loss Proceeds 98       ARTICLE
6. NEGATIVE COVENANTS OF BORROWER 99     6.1 Indebtedness 99 6.2 Liens 99 6.3
Investments 99 6.4 Prohibition of Fundamental Changes; Sale of Assets, Fiscal
Year, Etc 99 6.5 Nature of Business 100 6.6 Transactions With Affiliates 100 6.7
No Distributions 100 6.8 Material Project Documents 101 6.9 Budget; Change
Orders 101 6.10 Additional Project Agreements 102 6.11 Swap Agreements 102 6.12
ERISA 102 6.13 Subsidiaries 102 6.14 Accounts 102 6.15 Capital Expenditures 102
6.16 Lease Transactions 102 6.17 Hazardous Substances 103 6.18 Regulations 103
6.19 Prepayment of Permitted Affiliate Subordinated Indebtedness 103 6.20
Modification of Additional Documents 103 6.21 Fiscal Year 103 6.22 Small
Projects and Power Purchasers 103 6.23 Sanctions and Anti-Corruption Laws 103  
    ARTICLE 7. EVENTS OF DEFAULT; REMEDIES 104     7.1 Failure to Make Payments
104 7.2 Misrepresentations 104 7.3 Breach of Terms of This Agreement, Other Loan
Documents 104 7.4 Cross Default 105 7.5 Bankruptcy; Insolvency 105



 

  iii  

 



 

 

 



7.6 ERISA Events 106 7.7 Judgments 106 7.8 Security 106 7.9 Loss of Applicable
Permits 106 7.10 Pledgor 107 7.11 Equity Commitment 107 7.12 Change of Control
108 7.13 Abandonment of Project 108 7.14 Breach of Material Project Documents
108 7.15 Loss of Material Project Document 108 7.16 Loss of Collateral 109 7.17
[Intentionally Omitted] 109 7.18 Remedies 109       ARTICLE 8. ADMINISTRATIVE
AGENT AND COLLATERAL AGENT; OTHER AGENTS 110     8.1 Appointment 110 8.2
Delegation of Duties 111 8.3 Exculpatory Provisions 111 8.4 Reliance by Agents
111 8.5 Notice of Default 112 8.6 Non-Reliance on the Agents and Other Lenders
112 8.7 Indemnification 112 8.8 Agents in Their Individual Capacity 113 8.9
Successor Agents 113 8.10 Agents under Security Documents 114 8.11 Collateral
Agent’s Duties 114 8.12 Right to Realize on Collateral 116 8.13 Other Agents 116
8.14 Financial Liability 116       ARTICLE 9. MISCELLANEOUS 116     9.1
Amendments 116 9.2 Addresses 118 9.3 No Waiver; Cumulative Remedies 119 9.4
Survival of Representations and Warranties 119 9.5 Payment of Expenses and Taxes
120 9.6 Attorney In Fact 121 9.7 Successors and Assigns; Participations and
Assignments 122 9.8 Adjustments; Set-off 126 9.9 Independent Consultants 126
9.10 Entire Agreement 127 9.11 Governing Law 127 9.12   127 9.13 Submission To
Jurisdiction; Waivers 127 9.14 Severability 128 9.15 Headings 128 9.16
Acknowledgements 128



 

  iv  

 



 

 

 



9.17 Deed of Trust/Security Documents 129 9.18 Limitation on Liability 129 9.19
Waiver of Jury Trial 129 9.20 Usury 129 9.21 Confidentiality 129 9.22
Counterparts 130 9.23 Third Party Beneficiaries 130 9.24 Patriot Act Compliance
130 9.25 Limited Recourse 130







 

INDEX OF EXHIBITS





EXHIBIT A-1 Form of Construction Loan Notice of Borrowing EXHIBIT A-2
[Intentionally Omitted] EXHIBIT A-3 Form of Notice of Conversion or Continuation
EXHIBIT B [Intentionally omitted] EXHIBIT C-1 Form of Construction Loan Note
EXHIBIT C-2 Form of LC Loan Note EXHIBIT D Form of Assignment and Assumption
EXHIBIT E Form of Construction Budget and Schedule EXHIBIT F Tax Equity
Forbearance Terms EXHIBIT G Form of LC Issuance Notice EXHIBIT H Form of
Exemption Certificate EXHIBIT I Form of Initial Project Construction Loan Date
Certificate EXHIBIT J Form of Pledge Agreement EXHIBIT K Form of Security
Agreement EXHIBIT L Form of Summary Operating Report EXHIBIT M Form of Monthly
Independent Engineer Report EXHIBIT O Form of Pre-Approved Project Contracts for
Small Projects





 

INDEX OF SCHEDULES

 



Schedule 1.1A Commitments Schedule 1.1B Asset Management Agreements,
Construction   Management Agreements, Construction Managers,   EPC Parent
Guarantees,   EPC Parent Guarantors, EPC Agreements,   EPC Contractors,
Interconnection Agreements   Interconnectors, Module Suppliers   Module Supply
Agreements, Module Warranty   Providers, Modules, MSAs, O&M Agreements,  
Operator, Operator Parent Guarantors, Performance   Guaranty Agreements,   Power
Purchase Agreements, Power Purchasers   (including any REC Purchasers), Project
  Companies, Project Company Operating





 

 

v

 

 



 

 

 



  Agreements, Purchasers, Purchaser Guarantors,   REC Agreements,   Projects,
Shared Facilities Agreement   Counterparties, Shared Facilities Agreements  
Site Lease Agreements, Transformer Agreements,   Transformer Suppliers, Warranty
Agreements;   Power Blocks; Title Company; Developer; Deferred   Developer Fee;
Developer Services Agreement;   Holdco, Ground Lessors, Tax Equity Documents,  
Tax Equity Investors, COD, Date Certain, Final   Completion, Equity Contribution
Agreement,   ECCA Guaranty, Substantial Completion;   Transmitting Utility;
Improvements, Operating   Agreements, Other Material Project Documents and  
Other Material Project Participants     Schedule 1.1C Environmental Site
Assessments Schedule 1.1D Knowledge Schedule 4.4 Governmental Approvals Schedule
4.13 Legal Requirements Schedule 4.15 Permits Schedule 4.18 Environmental
Matters Schedule 4.19(a), (c) and (e) Mortgaged Property, Condemnation
Proceedings / Changes in Zoning; Schedule 4.21 Roads and Feeder Lines Schedule
4.34(a) and (b) UCC Filing Jurisdiction; Deed of Trust Filing Jurisdictions
Schedule 5.4 Insurance



 

INDEX OF ANNEXES

 



Annex 1Lenders; Lending Offices

 

Annex 2Construction Loan; LC Loan and Commitment Allocations to Projects; DSR
Requirement allocated to each Project

 

Annex 3Project Costs (each applicable Project)

 

Annex 4Organizational Chart

 

Annex 5Debt Sizing

  

 

vi

 

 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of May 4, 2016, by and among
SunPower Revolver HoldCo I, LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement as Lenders, MIZUHO BANK, LTD., as Lead
Arranger (in such capacity, the “Lead Arranger”), Administrative Agent (in such
capacity, the “Administrative Agent”), Documentation Agent (in such capacity,
the “Documentation Agent”) and an Issuing Bank, MIZUHO BANK (USA), as Collateral
Agent (in such capacity, the “Collateral Agent”) and GOLDMAN SACHS BANK USA, as
an Issuing Bank.

 

The Borrower has, subject to the terms and conditions set forth in this
Agreement, requested that (a) the Lenders make loans to the Borrower and provide
other extensions of credit, for the benefit of a Project Company and the
Borrower, to fund, among other things, (i) certain Project Costs in respect of a
Project, up to the amounts specified in this Agreement and (ii) any Drawings on
the Letters of Credit and (b) the Issuing Bank to issue the Letters of Credit.
The Lenders are willing to make such loans and provide such other extensions of
credit upon the terms and subject to the conditions of this Agreement.

 

RECITALS

 

A.Borrower has requested that the Lenders provide a secured revolving credit
facility (including a letter of credit facility) in connection with the
construction of the Projects.

 

B.The Lenders party hereto are willing to make such a loan and provide such an
extension of credit, upon the terms and subject to the conditions of this
Agreement.

 

AGREEMENT

 

In consideration of the agreements herein and in the other Loan Documents and in
reliance upon the representations and warranties set forth herein and therein,
the parties agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

1.1           Definitions. Except as otherwise expressly provided, capitalized
terms used in this Agreement (including in the preamble hereto) and its exhibits
shall have the meanings given in this Section 1.1.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acceptable Credit Support” has the meaning given to such term in the Equity
Contribution Agreement.

 

“Additional Project Agreements” means, collectively, any contract or agreement
entered into by (i) the Borrower and any Holdco after the Signing Date and (ii)
any other Borrower Party

 

  1       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

subsequent to the Initial Project Construction Loan Date for the applicable
Project that either (a) replaces or is entered into in substitution of an
existing Material Project Document, and any further replacement or substitution
thereof or (b) obligates any party thereto to make payments in an aggregate
amount exceeding $250,000 in any fiscal year or $500,000 in the aggregate over
the term of such contract.

 

“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders, or its successors or assigns appointed
pursuant to the terms of this Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote more than 10% of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Agent Fee Agreement” means the Fee Letter Agreement, dated as of the date
hereof, by and between the Borrower and Mizuho Bank, Ltd., as Administrative
Agent, Depositary Bank and Collateral Agent.

 

“Agent Indemnitee” has the meaning given to such term in Section 8.7.

 

“Agents” means, collectively or individually, depending on the context, the
Administrative Agent, the Collateral Agent, and the Documentation Agent.

 

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

 

“Anti-Corruption Laws” has the meaning given to such term in Section 4.32(c).

 

“Applicable Margin” means for each Type of Loan during each applicable period
set forth in the table shown below, the applicable per annum percentage under
the relevant column heading below:

 

Construction Loan Facility; DSR LC Facility and Project LC Facility Base Rate
Margin LIBOR Margin From the Signing Date until but not including the second
anniversary of the Signing Date 0.500% 1.500% From the second anniversary of the
Signing Date until but not including the fourth anniversary of the Signing Date
0.625% 1.625% From the fourth anniversary of the Signing Date and thereafter
0.75% 1.75%

 



  2       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Applicable Permit” means, at any time, any Permit to be obtained by or on
behalf of a Borrower Party, including any such Permit relating to zoning,
environmental, wildlife or natural resource protection, archaeological and
cultural resources, wetlands, pollution, sanitation, ERO, NERC, FPA, FERC, PUHCA
2005, any state public utility commission, safety, siting or building,
importation of technology, equipment and materials, that is (a) material and
necessary at such time in light of the stage of development, construction or
operation of the Project to construct, test, operate, maintain, repair, own or
use the Project as contemplated by the Operative Documents, to sell electricity
therefrom, to enter into any Operative Document or to consummate any transaction
contemplated thereby; (b) necessary so that (i) none of the Agents, the Lenders,
the Issuing Banks or any Affiliate of any of them may be deemed by any
Governmental Authority to be subject to regulation under the FPA or PUHCA 2005
or under applicable state law, respecting the regulation of electrical
corporations solely as a result of a Borrower Party’s construction, operation,
ownership or control of a Project or the sale of electricity therefrom by such
Borrower Party (except in the event that any of the Agents, the Lenders, or any
Affiliate of any of them exercises remedies under the Operative Documents or
otherwise becomes the owner or operator of the Project or directs the sale of
electricity therefrom), or (ii) none of the Borrower nor any Affiliate of the
Borrower that is a party to an Operative Document may be deemed by any
Governmental Authority to be subject to, or not exempt from, regulation under
the federal access to books and records provisions of PUHCA 2005, or under any
financial, organizational or rate regulation as a “public utility” or “electric
utility” under applicable state law, or (c) listed as such on Schedule 4.15.

 

“Approved Fund” has the meaning given to such term in Section 9.7(b).

 

“Asset Management Agreements” and “Asset Management Agreement” shall have the
respective meanings given on Schedule 1.1B of this Agreement.

 

“Assignee” has the meaning given to such term in Section 9.7(b)(i).

 

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit D to this Agreement.

 

“Available Amount” has the meaning given to such term in Section 2.16(a)(ii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Case Model” means the Closing Date Base Case Model, as updated pursuant to
Section 3.2(k).

 



  3       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate for such day plus 0.50% and (c)
the LIBOR Rate for a LIBOR Loan with a one-month interest period commencing on
such day plus 1%. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate, respectively.

  

“Base Rate Loans” means Loans that bear interest at rates based upon the Base
Rate.

 

“Benefited Lender” has the meaning given to such term in Section 9.8(a).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” has the meaning given to such term in the preamble hereto.

 

“Borrower Parties” means, collectively, Borrower, each Holdco and each
applicable Project Company, and “Borrower Party” means any one of the Borrower
Parties.

 

“Borrowing” means a borrowing or advance of credit under this Agreement.

 

“Breakage Costs” has the meaning given to such term in Section 2.21.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in either New York City or London are authorized or required by
law to close; provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, LIBOR Loans, such
day is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral” has the meaning given to such term in Section 2.16(o).

 

“Casualty Event” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 



  4       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Change of Control” means (i) SunPower Corporation failing to have the power,
directly or indirectly, to direct or cause the direction of the management,
operation and policies of the Borrower and the construction, operation and
management of each Project, through the ownership of voting interests or (ii)
Pledgor failing to directly own 100% of the equity interest in the Borrower.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Construction Loan, DSR LC Loan or Project LC Loan and, when used in reference to
any Commitment, whether such Commitment is a Construction Loan Commitment, DSR
LC Commitment or Project LC Commitment.

 

“COD” has the meaning given to such term in Schedule 1.1B.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property of the Loan Parties, now owned, leased, or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

 

“Collateral Accounts” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 

“Collateral Agent” means Mizuho Bank (USA), as collateral agent for the Secured
Parties, together with any of its successors appointed pursuant to the Loan
Documents.

 

“Commitment Fee Rate” means 0.50% per annum.

 

“Commitments” means the Construction Loan Commitments and the LC Commitments.

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.19, 2.20, 2.21 or 9.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Consents” has the meaning given to such term in Section 3.2(v).

 

“Construction Account” has the meaning given to such term in Section 1.1 of the
Depositary Agreement, including any sub-account thereof opened in respect of
each applicable Project.

 

“Construction Budget and Schedule” means a detailed schedule of the development
and construction of each applicable Project, a detailed total Project budget and
an indicative monthly

 



  5       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

draw-down schedule for each applicable Project, each as prepared by the Borrower
and approved by the Administrative Agent and the Lenders (in consultation with
the Independent Engineer) as of the Initial Project Construction Loan Date for
each Project, in the form of Exhibit E to this Agreement (as modified in
accordance with Section 6.9(a)), and containing a detailed description of
Project Costs incurred and expected to be incurred with respect to the
development and construction of each applicable Project, in each case for the
period commencing on the date of the applicable Construction Budget and Schedule
through the expected date of Final Completion for such Project.

 

“Construction Loan” has the meaning given to such term in Section 2.1.

 

“Construction Loan Availability Period” means for the Construction Loans
allocated to each Project, the period commencing on the first date upon which
the Borrower satisfies the conditions precedent set forth in Sections 3.2 and
3.3 for such Project (or such conditions precedent are waived in accordance
therewith) and ending on the earlier of (a) November 4, 2020; (b) COD for such
Project, (c) the date such Construction Loan has been repaid in full, (d) the
date any Tax Equity Investor has fully funded its commitment under the Tax
Equity Documents related to such Project and (e) the date the Construction Loan
Commitments are earlier cancelled or expire pursuant to this Agreement.

 

“Construction Loan Commitments” means, with respect to any Lender, the
commitment of such Lender, if any, to make Construction Loans in an aggregate
principal amount not to exceed the amount, expressed as a Dollar amount, set
forth under the heading “Construction Loan Commitment” opposite such Lender’s
name on Schedule 1.1A, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Construction Loan Commitment, as applicable,
as such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.7. The aggregate amount of the
Construction Loan Commitments on the Signing Date is $191,100,000, which is
allocated to each Project in accordance with Annex 2.

 

“Construction Loan Facility” has the meaning given to such term in the
definition of Facilities.

 

“Construction Loan Maturity Date” means, with respect to each Construction Loan
allocated to each Project, the earlier of (a) the Date Certain for such Project
and (b) the Final Maturity Date.

 

“Construction Loan Notes” means the notes provided for under Section 2.15.

 

“Construction Loan Notice of Borrowing” has the meaning given to such term in
Section 2.2.

 

“Construction Management Agreements” and “Construction Management Agreement,”
have the respective meanings in Schedule 1.1B of this Agreement.

 

“Construction Managers” and “Construction Manager” have the respective meanings
given in Schedule 1.1B of this Agreement.  



 



  6       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Construction Status Report” has the meaning given to such term in Section 5.17.

 

“Consumer Price Index” means the Consumer Price Index, “All Urban Consumers;
U.S. City Average,” as published by the U.S. Department of Labor, Bureau of
Labor Statistics, or if such index shall cease to be published, such other index
as shall be reasonably selected by the Administrative Agent and the Borrower.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Date Certain” for each Project, has the meaning given to such term in Schedule
1.1B for such Project.

 

“Debt Service” means an amount equal to all principal including, without
duplication, all amounts overdue and not paid when due, of the unpaid principal
amount of the Loans, and any interest and fees accrued with respect to the Loans
and Letters of Credit, then due and payable by the Borrower under any Loan
Document (including, without duplication of interest amounts payable under this
Agreement).

 

“Debt Service Reserve Account” has the meaning given to such term in Section 1.1
of the Depositary Agreement, and shall include any sub-account established for
each Project thereunder.

 

“Deed of Trust” means each Deed of Trust, Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement, Fixture Filing and
Request for Notice or similar agreement, delivered pursuant to Section 3.2(a) on
the Initial Project Construction Loan Date for such Project (excluding Small
Projects) made by the Borrower in favor of the Collateral Agent for the benefit
of the Secured Parties, in form and substance satisfactory to the Administrative
Agent, the Borrower and the Lenders.

 

“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning given to such term in Section 2.13(c).

 

“Defaulting Lender” means, subject to Section 2.23(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder or to perform any of
its obligations to issue a Letter of Credit, including in respect of its
Construction Loans, within two (2) Business Days of the date required to be
funded by it hereunder, unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding or issuance obligations or has made a public statement
to that effect with respect to its funding or issuance obligations hereunder or
under other agreements generally in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Construction Loan or issue a Letter of Credit hereunder and

 



  7       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding or issuance (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent to confirm in
writing that it will comply with its funding or issuance obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) is subject to a Bail-In Action; or (e) has (i) become the
subject of a proceeding under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Deferred Development Fee” for each Project, has the meaning given to such term
in Schedule 1.1B for such Project.

 

“Delay Liquidated Damages” has the meaning given to such term in the Depositary
Agreement.

 

“Depositary Agreement” means that certain Depositary Agreement, dated prior to
the initial Construction Loan Borrowing Date, among the Borrower, the
Administrative Agent, the Collateral Agent and the Depositary Bank, in form and
substance acceptable to the Administrative Agent, the Borrower and the Lenders.

 

“Depositary Bank” means Mizuho Bank, Ltd., in its capacity as Depositary Bank as
defined in and as acting under the Depositary Agreement, or its successor or
assign appointed pursuant to the terms of the Depositary Agreement.

 

“Developer” for each Project, has the meaning given to such term in Schedule
1.1B for such Project.

 

“Development Services Agreement” for each Project, has the meaning given to such
term in Schedule 1.1B for such Project.

 

“Distribution Conditions” has the meaning given to such term in the Depositary
Agreement.

 

“Documentation Agent” has the meaning given to such term in the preamble of this
Agreement.

  



  8       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

 

“Drawing” means a drawing by the applicable beneficiary on a Letter of Credit.

 

“DSR Issuing Bank” means each of (i) Mizuho Bank, Ltd.; (ii) Goldman Sachs Bank
USA, in each such case, in its capacity as issuing bank of a DSR Letter of
Credit and (iii) any other Lenders which agree to issue Letters of Credit
hereunder.

 

“DSR LC Commitment” means with respect to each DSR Issuing Bank, the commitment
of each DSR Issuing Bank to issue and continue to make available each DSR Letter
of Credit for each Project and make DSR LC Loans to the Borrower in respect of
each such DSR Letter of Credit, in an aggregate stated or principal amount at
any one time not to exceed the amount, expressed as a Dollar amount, set forth
under the heading “DSR LC Commitment” opposite each such DSR Issuing Bank’s name
on Schedule 1.1A, as such amount may be reduced from time to time pursuant to
Section 2.10 (and, in respect of each Project, as such amount has been allocated
to each Project pursuant to Annex 2). The aggregate amount of the DSR LC
Commitments of each DSR Issuing Bank on the Signing Date shall be with respect
to (i) Mizuho Bank, Ltd. DSR Issuing Bank, $3,100,000 and (ii) Goldman Sachs
Bank USA DSR Issuing Bank, $900,000.

 

“DSR LC Facility” has the meaning given to such term in the definition of
Facilities.

 

“DSR LC Loan” means any loan made to the Borrower by the DSR Issuing Bank as a
result of a Drawing on a DSR Letter of Credit issued by such DSR Issuing Bank as
set forth in Section 2.16(e).

 

“DSR Letter of Credit” means each irrevocable standby letter of credit to be
issued pursuant to Section 2.16, for the account of the Borrower by each DSR
Issuing Bank for the benefit of the Administrative Agent in respect of each
applicable Project, in form and substance acceptable to the Administrative Agent
and the Lenders and in a maximum stated amount not to exceed the (i) DSR LC
Commitment of each such DSR Issuing Bank and (ii) the DSR LC Commitment
allocated to such Project (as set forth on Annex 2).

 

“DSR Requirement” means, with respect to any Project, an amount equal to the
aggregate amount of interest projected (as of such Project’s COD) to be due and
payable with respect to the Loans made to such Project from such Project’s COD
until the Date Certain for such Project, as set forth on Annex 2.

 

“ECCA Parent Guarantor” means SunPower Corporation, in its capacity as guarantor
under the ECCA Parent Guaranty.

 

“ECCA Guaranty” has the meaning given to such term in Schedule 1.1B.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of  



 



  9       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface, soil
or subsurface strata or sediment, or natural resources such as flora and fauna.

 

“Environmental Claim” means any and all actions, suits, demands, demand letters,
written claims, Liens, notices of non-compliance or violation, written notices
of liability or potential liability, investigations, proceedings, directives,
orders or agreements relating to Environmental Law or common law or the release
of or human exposure to any Hazardous Substance.

 

“Environmental Consultant” means an environmental consultant selected by the
Borrower and reasonably acceptable to the Administrative Agent, or any successor
appointed pursuant to Section 9.9.

 

“Environmental Law” means any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning protection of human health, natural resources or
the Environment or that give rise to liability based on impermissible exposure
to Hazardous Substances, as now or may at any time hereafter be in effect.

 

“Environmental Site Assessments” means the Phase I Environmental Site
Assessments identified on Schedule 1.1C, including all exhibits and appendices
and all other attachments thereto.

 

“EPC Agreements” and “EPC Agreement” shall have the respective meanings given on
Schedule 1.1B of this Agreement.

 

“EPC Contractors” and “EPC Contractor” shall have the respective meanings given
on Schedule 1.1B of this Agreement.

 

“EPC Parent Guarantees” and “EPC Parent Guaranty” have the respective meanings
given on Schedule 1.1B of this Agreement.

 

“EPC Parent Guarantors” and “EPC Parent Guarantor” have the respective meanings
given on schedule 1.1B of this Agreement.  



 



  10       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Equator Principles” means those principles and standards set forth in “The
Equator Principles III - 2013”, as currently available at
www.equatorprinciples.com, as amended from time to time, to the extent required
by Lender internal policy.

 

“Equity Commitment” has the meaning given to such term in the Equity
Contribution Agreement.

 

“Equity Contribution” has the meaning given to such term in the Equity
Contribution Agreement.

 

“Equity Contribution Agreement” has the meaning given to such term in Schedule
1.1B for such Project.

 

“Equity Contribution Documents” means the Equity Contribution Agreement, the
ECCA Parent Guaranty and any Acceptable Credit Support.

 

“Equity Investor” has the meaning given to such term in the Equity Contribution
Agreement.

 

“Equity Requirement” has the meaning given to such term in the Equity
Contribution Agreement.

 

“ERO” means the Electric Reliability Organization, within the meaning of
Section 215(a)(2) of the FPA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any ERISA Plan of a non-exempt Prohibited Transaction; (c) any failure by any
Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan), whether or not waived; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure by any Loan Party or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (e) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (f) a determination that any Pension Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the incurrence by any Loan Party or any
ERISA Affiliate of

 



  11       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (i) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
and (j) with respect to any Foreign Plan or Foreign Benefit Arrangement, (A) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan or Foreign Benefit Arrangement; (B) the
failure to register or loss of good standing with applicable regulatory
authorities of any such Foreign Plan or Foreign Benefit Arrangement required to
be registered; or (C) the failure of any Foreign Plan or Foreign Benefit
Arrangement to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Plan or Foreign Benefit
Arrangement.

 

“ERISA Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA, (whether or not subject to ERISA) including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Loan Party or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Event of Default” and “Events of Default” have the meanings given in Article 7.

 

“Event of Loss” means a single insured event or a related series of insured
events causing any loss of, destruction of or damage to, or any condemnation or
other taking of (including by eminent domain), of all or any portion of the
property or assets of the Borrower.

 

“EWG” means an “exempt wholesale generator,” as such term is defined in
Section 1262(6) of PUHCA 2005 and the FERC’s implementing regulations at
18 C.F.R. § 366.1.

 

“Facilities” means (a) the Construction Loan Commitments and the Construction
Loans made thereunder (the “Construction Loan Facility”), (b) the DSR LC
Commitments and the DSR Letters of Credit and DSR LC Loans made thereunder (the
“DSR LC Facility”) and (c) the Project LC Commitments and the Project Letters of
Credit and Project LC Loans made thereunder (the “Project LC Facility”).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations, published guidance or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
inter-governmental agreement (together with any law implementing such agreement
including any U.S. or non-U.S. regulations or guidance notes).

 





  12       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three (3) federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date” means (a) the last day of each June and December of each year
falling after the date hereof and (b) each applicable Construction Loan Maturity
Date and LC Loan Maturity Date.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Final Completion” for each Project, has the meaning given to such term in
Schedule 1.1B.

 

“Final Discharge Date” means the date when all Obligations (excluding contingent
indemnification and other provisions, that, by their express terms, survive the
repayment of the Loans, interest, fees and other amounts owed under this
Agreement) of the Borrower under this Agreement and the other Loan Documents
have been indefeasibly paid in full in immediately available funds, no
Commitments remain outstanding and the Letters of Credit have expired by their
terms or been terminated by their beneficiaries (pursuant to documentation
reasonably acceptable to the Administrative Agent and the Issuing Banks).

 

“Final Maturity Date” means the earlier of (i) the date of acceleration of the
Construction Loans under this Agreement and (ii) May 4, 2021.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Loan Party, or by any
ERISA Affiliate.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by any Loan Party, or by any ERISA
Affiliate.

 

“FPA” means the Federal Power Act, as amended, and FERC’s implementing
regulations.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 



  13       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, binding directive, or similar form of binding
decision of any Governmental Authority.

 

“Guaranty and Security Agreement” means each Guaranty and Security Agreement,
required to be executed and delivered pursuant to Section 3.2, dated as of the
Initial Project Construction Loan Date for each Project, by and between each
Project Company and the Collateral Agent (for the benefit of the Secured
Parties), in form and substance acceptable to the Administrative Agent, the
Borrower and the Lenders.

 

“Guaranty, Pledge and Security Agreement” means each Guaranty, Pledge and
Security Agreement, required to be executed and delivered pursuant to Section
3.2, dated as of the Initial Project Construction Loan Date for each Project, by
and between each Holdco and the Collateral Agent (for the benefit of the Secured
Parties), in form and substance acceptable to the Administrative Agent, the
Borrower and the Lenders.

 

“Guarantee” as to any Person (the “guaranteeing person”), means any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing Person that guarantees or in effect guarantees, or which is given
to induce the creation of a separate obligation by another Person (including any
bank under any Letter of Credit) that guarantees or in effect guarantees, any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee of any guaranteeing person shall be deemed
to be the lower of (a) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Hazardous Substances” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls or radon gas, of any nature, which in each
case is or becomes subject to regulation or which can give rise to liability
under any Environmental Law.

 





  14       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Holdco” has the meaning given to such term in Schedule 1.1B; provided, however,
that any such Holdco shall cease to be a Holdco hereunder on its respective
Project Discharge Date (to the extent that the Project Discharge Date has been
achieved for all Project Companies owned by such Holdco).

 

“Improvements” has the meaning, with respect to a Project, given to such term in
the applicable Deed of Trust, or if there is not a Deed of Trust for such
Project, the meaning on Schedule 1.1(B).

 

“Indebtedness” of any Person at any date, means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, and (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Indemnified Liabilities” has the meaning given to such term in Section 9.5.

 

“Indemnitee” has the meaning given to such term in Section 9.5.

 

“Independent Consultants” means, collectively, the Insurance Consultant, the
Independent Engineer, the Transmission Consultant, the Environmental Consultant
and the Solar Resource Consultant or their successors appointed pursuant to
Section 9.9.

 

“Independent Engineer” means Leidos or its successor appointed pursuant to
Section 9.9.

 

“Initial Project Construction Loan Date” means the date when each of the
conditions to the initial Borrowing for a Project set forth in Sections 3.2 and
3.3 has been satisfied (or waived in writing by the Administrative Agent and the
Lenders).

 

“Initial Project Construction Loan Equity Contribution” means any Project Costs
paid by a Borrower Party or any Affiliate of such Borrower Party in respect of a
Project prior to the Initial Project Construction Loan Date for such Project as
confirmed by the Independent

 



  15       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Engineer on Initial Project Construction Loan Date, in an amount at least equal
to 10% of Project Costs for such Project.

 

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Insurance Consultant” means Moore-McNeil, LLC, or its successor appointed
pursuant to Section 9.9.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interconnection Agreements” and “Interconnection Agreement” shall have the
respective meanings provided in Schedule 1.1B of this Agreement.

 

“Interconnectors” and “Interconnector” shall have the respective meanings
provided on Schedule 1.1B of this Agreement.

 

“Interest Payment Date” means, (i) as to any Base Rate Loan, the last day of
each March, June, September and December (or, if an Event of Default is in
existence, the last day of each calendar month) to occur while such Loan is
outstanding and the final maturity date of such Loan, (ii) as to any LIBOR Loan,
the last day of such Interest Period, and (iii) as to any Loan, the date of any
repayment or prepayment made in respect.

 

“Interest Period” means as to any LIBOR Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period (i) commencing on the last day of the immediately preceding Interest
Period applicable to such LIBOR Loan and ending one (1), two (2), three (3) or
six (6) months thereafter and (ii) commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Loan and ending three (3) or
six (6) months thereafter, in the case of either (i) or (ii) as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 10:00
A.M., New York time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 



  16       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(ii)          if the Borrower selects an Interest Period with respect to
Construction Loans that would extend beyond the applicable Construction Loan
Maturity Date or the applicable LC Loan Maturity Date, such Interest Period will
end on the Construction Loan Maturity Date or LC Loan Maturity Date, as
applicable;

 

(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)         except as described in item (ii) above, the Borrower shall select
Interest Periods so as not to require a payment or prepayment of any LIBOR Loan
during an Interest Period for such Loan.

 

“Investment” has the meaning given to such term in Section 6.3.

 

“Issuing Banks” means collectively, the Project LC Issuing Bank and each DSR
Issuing Bank; provided that in respect of a Letter of Credit issued pursuant to
the terms of this Agreement, the “Issuing Bank” shall be the Issuing Bank which
has issued the Letter of Credit and the relevant provisions herein and the other
Loan Documents shall be construed accordingly to refer to the applicable Issuing
Bank, as appropriate.

 

“Investment Grade” means a credit rating of at least “Baa3” by Moody’s or “BBB-”
by S&P or Fitch.

 

“Knowledge” means the actual knowledge of any Responsible Officer or any person
listed on Schedule 1.1D.

 

“Large Project” means a Project that has an expected nameplate capacity in
excess of 2.0 MW dc.

 

“LC Commitment” means, collectively, the Project LC Commitments and the DSR LC
Commitments. The aggregate amount of the LC Commitments on the Signing Date is
$8,900,000, which such amount is specifically allocated to each Project as set
forth on Annex 2.

 

“LC Commitment Termination Date” means, for each Letter of Credit allocated to
each Project, the applicable Construction Loan Maturity Date for such Project.

 

“LC Issuance Notice” means a written request by the Borrower to the Issuing
Banks requesting the issuance of a Letter of Credit, substantially in the form
of Exhibit G to this Agreement.

 

“LC Loan Maturity Date” means with respect to any LC Loan, the earliest of (a)
the applicable LC Commitment Termination Date and (b) the date of acceleration
of any Loans.

 

“LC Loans” means the DSR LC Loans and the Project LC Loans.

 

“LC Loan Note” has the meaning given to such term in Section 2.15(c).

 



  17       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“LC Notice” has the meaning given to such term in Section 2.16(r).

  

“LC Obligations” means, as at any date of determination, the aggregate maximum
amount available to be drawn under all outstanding Letters of Credit (including,
without limitation, any and all Letters of Credit for which documents have been
presented that have not been honored or dishonored) plus the aggregate of all
Unreimbursed Amounts, including all LC Loans.

  

“Lead Arranger” means Mizuho Bank, Ltd., in its capacity as lead arranger for
the Lenders, or its successors or assigns appointed pursuant to the terms of
this Agreement.

 

“Legal Requirements” means, as to any Person, the certificate of incorporation
and by-laws, limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person, any law, treaty, rule or
regulation, including any Governmental Rule, or determination of an arbitrator
or a court or other Governmental Authority, or any requirement under a Permit,
in each case applicable to or binding upon such Person or any of its properties
or to which such Person or any of its property is subject.

 

“Lenders” means the banks and other financial institutions or entities party to
this Agreement from time to time, other than the Collateral Agent and
specifically including the Issuing Banks.

 

“Lending Office” means the office designated as such beneath the name of a
Lender set forth on Annex 1 of this Agreement or such other office of such
Lender as such Lender may specify in writing from time to time to the
Administrative Agent and the Borrower.

 

“Letters of Credit” means the DSR Letters of Credit and the Project Letters of
Credit.

 

“Letter of Credit Application” has the meaning given to such term in Section
2.16(b).

  

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the LC Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

  

“LIBOR Base Rate” means, with respect to each day during each Interest Period
pertaining to a LIBOR Loan, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBOR Base Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 10:00 A.M., New York
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 



  18       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“LIBOR Loans” means Loans that bear interest at rates based upon the LIBOR Rate.

 

“LIBOR Rate” means, with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula:

 

LIBOR Base Rate  1.00 - LIBOR Reserve Requirements 

 

“LIBOR Rate Tranche” means the collective reference to LIBOR Loans under a
particular Facility with respect to which all then current Interest Periods (i)
begin on the same date and (ii) end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“LIBOR Reserve Requirements” means, for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D) maintained by a
member bank of the Federal Reserve System.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing), whether or not
filed, recorded or otherwise perfected or effective under applicable law.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Application(s), Security Documents, the Equity Contribution Documents, the Agent
Fee Agreement and any other documents, agreements or instruments entered into in
connection with any of the foregoing.

 

“Loan Parties” means, collectively, the Borrower, each Holdco, the Pledgor, the
Equity Investor, each Project Company, and the ECCA Parent Guarantor.

 

“Loans” means the loans made by the Lenders and the Issuing Banks under this
Agreement, including Construction Loans and LC Loans.

 

“Local Deposit Account” means a deposit account to be held by the Borrower with
a financial institution reasonably satisfactory to the Administrative Agent and
subject to a deposit account control agreement in favor of the Collateral Agent
on terms reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

 

“Loss Proceeds” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 



  19       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Loss Proceeds Account” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, or condition (financial or otherwise) of any
Borrower Party or any Project, (b) the validity, legality, binding effect or
enforceability (i) against any Loan Party of this Agreement or any of the other
Loan Documents to which it is a party or (ii) of the rights or remedies of the
Agents or the Lenders under this Agreement or any of the other Loan Documents,
(c) the validity, perfection or enforceability of the Liens granted under the
Loan Documents; (d) the ability of any Loan Party to perform its obligations
under any Loan Documents to which it is a party, or (d) the financial condition
of SunPower Corporation that could be reasonably expected to impact the ability
of SunPower Corporation in its ability to perform its obligations under any
Operative Documents to which it is a party.

 

“Material Project Documents” means the agreements listed on Schedule 1.1B and
any Additional Project Agreements, as of the applicable time of determination,
then in force and effect; provided, however, that any such agreement shall cease
to be a Material Project Document when all obligations (other than any
contingent obligations that survive expiration or termination of the agreement)
under such agreement have been indefeasibly performed and/or paid in full or
have expired and all warranty periods if applicable have expired.

 

“Material Project Participants” means the counterparties to the agreements
listed on Schedule 1.1B, the counterparties to the Module Warranty Providers,
the counterparties to the Equity Contribution Agreements, and the counterparties
to the Additional Project Agreements; provided, however, that any such Person
shall cease to be a Material Project Participant when all obligations (other
than any contingent obligations that survive expiration or termination of the
agreement) of such Person under all Operative Documents to which it is a party
have been indefeasibly performed and/or paid in full or have expired and all
warranty periods if applicable have expired.

 

“Mechanics’ Lien Endorsement” has the meaning given to such term in Section
3.2(o).

 

“Modules” shall have the meaning given in Schedule 1.1B of the Financing
Agreement.

 

“Module Suppliers” and “Module Supplier” shall have the respective meanings
given in Schedule 1.1B of this Agreement.

 

“Module Supply Agreement” and “Module Supply Agreements” shall have the
respective meanings given in Schedule 1.1B of this Agreement.

 

“Module Warranty Provider” and “Module Warranty Providers” shall have the
respective meanings given in Schedule 1.1B of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



  20       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Mortgaged Property” means the Real Property listed on Schedule 4.19(a), (for
each Project other than a Small Project) constituting the Project Site for each
such applicable Project, from and after the time that a Lien has been granted to
the Collateral Agent for the benefit of the Lenders pursuant to a Deed of Trust,
and any other property that becomes subject to the Liens of such Deed of Trust
pursuant to Section 5.21 or is otherwise owned by the applicable Project Company
(which shall be deemed Mortgaged Property when it so becomes subject thereto).

 

“MSAs” and “MSA” have the respective meanings set forth in Schedule 1.1B of this
Agreement.

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA).

 

“NERC” means the North American Electric Reliability Corporation, or successor
entity.

 

“Non-Excluded Taxes” has the meaning given to such term in Section 2.20(a).

 

“Nonrecourse Parties” has the meaning given to such term in Section 9.24.

 

“Non-U.S. Lender” has the meaning given to such term in Section 2.20(e).

 

“Notes” means the Construction Loan Notes and the LC Loan Notes, substantially
in the form of Exhibit C-1 and Exhibit C-2, as applicable.

 

“Notice of Conversion or Continuation” has the meaning given to such term in
Section 2.11.

 

“O&M Agreements” and “O&M Agreement” shall have the respective meanings given in
Schedule 1.1B of this Agreement.

 

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Agents, the Issuing Banks (including, without limitation, the LC Obligations and
any Letters of Credit for which documents have been presented that have not been
honored or dishonored) or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, Breakage Costs,
Reimbursement Obligations, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise (whether or not evidenced by any note or instrument and whether or not
for the payment of money).

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 



  21       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

 

“Operating Agreements” means the limited liability agreements of each of
Borrower and each Holdco, as set forth on Schedule 1.1B of this Agreement.

 

“Operating Costs” means, for any period and for each Project, the sum, computed
without duplication among any of the following categories or from period to
period, of the following actual cash operating and maintenance costs in respect
of each Project: (a) general and administrative expenses and ordinary course
fees, royalties and costs, including those paid to the counterparties to the
Site Lease Agreements pursuant to the Site Lease Agreements for such Project,
plus (b) expenses for operating such Project and maintaining such Project in
good repair and operating condition in accordance with Prudent Industry
Practices paid during such period, including payments to the counterparties to
the Material Project Documents as required pursuant to the Material Project
Documents in respect of such Project (including (w) capital expenditures
incurred in connection with normal maintenance of such Project, (x) capital
expenditures required by applicable Legal Requirements or any Applicable Permit
and (y) Permitted Capex, plus (c) management and other fees payable under the
O&M Agreements and the Asset Management Agreement for such Project, plus (d)
insurance costs paid in respect of insurance maintained or required to be
maintained in respect of such Project during such period, plus (e) applicable
sales and excise taxes (if any) paid or reimbursable by such Borrower Party
during such period, plus (f) franchise taxes paid by such Borrower Party during
such period, plus (g) property taxes paid by such Borrower Party during such
period, plus (h) any other direct taxes (if any) paid by such Borrower Party
during such period, plus (i) costs and fees attendant to the obtaining and
maintaining in effect the Permits for such Project paid during such period, plus
(j) legal, accounting and other professional fees attendant to any of the
foregoing items paid during such period in respect of such Project, plus (k)
expenses incurred as necessary to prevent or mitigate an emergency situation in
respect of such Project. Operating Costs shall exclude, to the extent included
above: (i) payments into any of the Collateral Accounts during such period, (ii)
payments of any kind with respect to Restricted Payments during such period,
(iii) depreciation and other non-cash charges for such period, (iv) payments of
any kind with respect to Debt Service, (v) any payments of any kind with respect
to any restoration of such Project during such period and (vi) capital
expenditures for such Project (other than Permitted Capex).

 

“Operative Documents” means the Loan Documents and the Material Project
Documents.

 

“Operators” and “Operator” have the respective meanings given in Schedule 1.1B
of this Agreement.

 

“Other Fee Agreements” has the meaning given to such term in Section 3.1(f).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document.

 



  22       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“P50 Production” means the production volume based on the P50 one (1) year
confidence levels for the applicable Project determined by the Independent
Engineer pursuant to the report delivered for such Project under Section 3.2(q).

 

“P99 Production” means the production volume based on the P99 one (1) year
confidence levels for the applicable Project determined by the Independent
Engineer pursuant to the report delivered for such Project under Section 3.2(q).

 

“Participant” has the meaning given to such term in Section 9.7(c).

 

“Participant Register” has the meaning given to such term in Section 9.7(c).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
Patriot Act), Pub. L. 107-56 and all other United States laws and regulations
relating to money-laundering and terrorist activities.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any ERISA Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such ERISA Plan were terminated, would under Section 4062 or 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Performance Guaranty Agreements” and “Performance Guaranty Agreement” shall
have the respective meanings listed in Schedule 1.1B of this Agreement.

 

“Performance Liquidated Damages” has the meaning given to such term in Section
1.1 of the Depositary Agreement.

 

“Permit” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions, and
other rights, privileges and approvals required to be obtained from or provided
to a Governmental Authority under any Governmental Rule.

 

“Permitted Affiliate Subordinated Indebtedness” means Indebtedness of the
Borrower to the Equity Investor or any Affiliate of the Equity Investor that (a)
is unsecured, (b) is fully and completely subordinated (and collaterally
assigned) for the benefit of, and to, the Lenders pursuant to a subordination
and security agreement, which shall, in each case, be in form and substance
satisfactory to the Required Lenders, (c) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal or mandatory
redemption obligations prior to, the date that is August 4, 2021 and (d)
provides for payments of interest solely in-kind (and not in cash) until the
date that is August 4, 2021.

 

“Permitted Capex” means capital expenditures which the applicable Borrower Party
is required to make pursuant to the terms of the Operative Documents.

 



  23       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Permitted Indebtedness” means:

 

(a)          Indebtedness under or in respect of the Loan Documents;

 

(b)          obligations incurred under the Material Project Documents;

 

(c)          trade accounts payable (other than for borrowed money) arising, and
accrued expenses incurred, in the ordinary course of business operation so long
as such trade accounts are not more than ninety (90) days past due;

 

(d)          purchase money or Capital Lease Obligations to the extent incurred
in the ordinary course of business to finance items of equipment not comprising
an integral part of such Project; provided that (A) if such obligations are
secured, they are secured only by Liens upon the equipment being financed and
(B) the aggregate principal amount and the capitalized portion of such
obligations do not at any time exceed $2,000,000;

 

(e)          the Deferred Development Fee;

 

(f)           Permitted Affiliate Subordinated Indebtedness not to exceed
$5,000,000 in the aggregate; and

 

(g)          other unsecured Indebtedness not to exceed in the aggregate
$250,000.

 

“Permitted Investments” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six (6) months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000 and rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s; (c) repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than thirty (30) days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (d) securities with maturities of one (1) year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth, or territory, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(e) securities with maturities of six (6) months or less from the date
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; (f) money market,
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (e) of this definition; or (g) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Liens” means:

 



  24       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(a)          the Liens created pursuant to the Security Documents;

 

(b)          Liens imposed by any Governmental Authority for any tax, assessment
or other charge to the extent not yet past due or being contested in good faith
and by appropriate proceedings, so long as (a) reserves consistent with GAAP
have been established on the applicable Person’s books in an amount sufficient
to pay any such taxes, assessments or other charges, accrued interest thereon
and potential penalties or other costs relating thereto, or other provision for
the payment thereof reasonably satisfactory to the Administrative Agent shall
have been made bonded, (b) enforcement of the contested tax, assessment or other
charge is effectively stayed for the entire duration of such contest and (c) any
tax, assessment or other charge determined to be due, together with any interest
or penalties thereon, is immediately paid after resolution of such contest;

 

(c)          materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens arising in the ordinary course of business or in the
restoration, repair or replacement of any Project in accordance with this
Agreement or, prior to Final Completion, in connection with the construction of
such Project, in each case for amounts not yet due or which are being contested
in good faith by appropriate proceedings and which have been bonded in an amount
sufficient to repay the underlying obligations and cover any penalties and
enforcement costs with respect thereto or in respect of which adequate cash
reserves are in place in form and substance reasonably acceptable to the
Administrative Agent;

 

(d)          Liens arising out of judgments or awards so long as an appeal or
proceeding for review is being prosecuted in good faith and for the payment of
which adequate reserves in accordance with GAAP, bonds or other security
acceptable to the Administrative Agent in its reasonable discretion have been
provided or are fully covered by insurance;

 

(e)          Liens, deposits or pledges to secure (i) performance of bids,
tenders, any Borrower Party’s obligations under the Material Project Documents
(other than for the repayment of borrowed money) or leases, or for purposes of
like general nature in the ordinary course of its business, not to exceed
$500,000 in the aggregate at any time, and with any such Lien to be released
within 270 days of its attachment or (ii) mandatory statutory obligations;

 

(f)           Liens incurred in connection with Indebtedness permitted under
clause (d) of the definition of “Permitted Indebtedness”; provided that no such
Lien shall extend to cover any property other than the property or equipment
being financed;

 

(g)          the exceptions to title listed on Schedule B of any applicable
Title Policy;

 

(h)          encumbrances created in connection with any Safe Harbor Agreement
(but only if such encumbrance was created in the course of incidental take
authorizations pursuant to the Federal Endangered Species Act, such as onsite
conservation easements);

 

(i)           easements, rights of way restrictions, title imperfections,
encroachments, minor defects or irregularities in title and similar matters, in
each case, that, in the aggregate, are not substantial in amount and do not or
would not reasonably be expected to materially detract from the value of such
Project or materially impair the construction or use of such Project;

 



  25       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(j)           liens not incurred in connection with the incurrence of
Indebtedness, in an amount not in excess of $250,000;

 

(k)          zoning and other land use and environmental Governmental Rules of
any municipality or Governmental Authority that do not secure any monetary
obligations and which do not materially interfere with the use of any asset in
the conduct of the business of any Borrower Party or the construction,
development, operation or maintenance of such Project or materially detract from
the value of such Project; and

 

(l)           Liens expressly permitted or expressly contemplated by the Loan
Documents.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

 

“Plans and Specifications” means the plans and specifications for the
construction and design of each Project, including any document describing the
scope of work performed by any contractor under the applicable EPC Agreement
and/or any other material contract or subcontract for the construction of such
Project and any feeder lines and interconnections, all work drawings,
engineering and construction schedules, Project schedules, Project monitoring
systems, specifications status lists, material and procurement ledgers, drawings
and drawing lists, manpower allocation documents, management and Project
procedures documents, Project design criteria, and any other document referred
to in the relevant Material Project Documents or any of the documents referred
to in this definition, as the same may be amended to the extent permitted by
this Agreement, in respect of such Project.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the Initial Project
Construction Loan Date for the initial Project, executed and delivered by
Pledgor, substantially in the form of Exhibit J to this Agreement, in form
acceptable to the Lenders, the Borrower and the Administrative Agent.

 

“Pledged Stock” has the meaning given to such term in the Pledge Agreement.

 

“Pledgor” means SunPower Revolver Holdco I Parent, LLC, a Delaware limited
liability company.

 

“Power Purchasers” and “Power Purchaser” shall have the respective meanings
given in Schedule 1.1B to this Agreement.

 

“Power Blocks” shall have the respective meanings given in Schedule 1.1B to this
Agreement.

 

“Power Purchase Agreement” and “Power Purchase Agreement” shall have the
respective meanings given in Schedule 1.1B of this Agreement.

 

“Prepayment Account” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 



  26       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York, New York (the Prime Rate not being intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).

 

“Prohibited Transaction” has the meaning given to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

 

“Project” means each “Project” listed on Schedule 1.1B, including, with respect
to such Project, all buildings, structures or improvements erected on the
Project Site, all alterations thereto or replacements thereof, all fixtures,
attachments, appliances, equipment, machinery and other articles attached
thereto or used in connection therewith and all parts that may from time to time
be incorporated or installed in or attached thereto, all contracts related
thereto, all leases of real or personal property related thereto, all other real
and tangible and intangible personal property owned by the Borrower and placed
upon the Project Site (or used in connection with the Power Blocks located
thereon), the Project Site, the Permits required in connection with (or
otherwise related to) such Project, any electrical interconnections and, to the
extent not included in the foregoing, all Collateral; provided, however, that
any such Project shall cease to be a Project hereunder on its respective Project
Discharge Date.

 

“Project Companies” and “Project Company” shall have the respective meanings
given in Schedule 1.1B to this Agreement; provided, however, that any such
Project Company shall cease to be a Project Company hereunder on its respective
Project Discharge Date.

 

“Project Company Operating Agreements” and “Project Company Operating Agreement”
shall have the respective meanings given in Schedule 1.1B to this Agreement.

 

“Project Costs” means, in respect of each Project (a) the cost of developing,
designing, engineering, equipping, procuring, constructing, starting up,
commissioning, acquiring and testing each applicable Project, including the cost
of all labor, services, materials, supplies, equipment, tools, transportation,
supervision, storage, training, balance of plant contingency, demolition, site
preparation, civil works, and remediation in connection therewith, (b) the cost
to the applicable Borrower Party of constructing the switching station and
feeder lines and substation interconnecting each applicable Project to the
applicable transmission system and interconnecting and synchronizing each
applicable Project to such system, (c) the cost of acquiring and using any
lease, easement and any other necessary interest in each applicable Project
Site, (d) real and personal property taxes, ad valorem taxes, sales, use and
excise taxes and insurance (including title insurance) premiums payable with
respect to each applicable Project during the period prior to COD of such
Project (the “Construction Period”), (e) interest payable on any Loans and
financing-related fees and costs during the applicable Construction Period
(including any and all fees, interest and other amounts payable by the Borrower
under this Agreement), (f) the costs of acquiring Permits for each applicable
Project during the applicable Construction Period, (g) the cost of establishing
a spare parts inventory for each applicable Project (if any), (i) the costs of
funding the applicable Construction Account and the DSR Requirement for the
purpose of making the payments, applications and distributions further specified
under the Depositary Agreement prior to the applicable Construction Loan
Maturity Date, (h) other fees (but only fees payable to third parties) and
expenses relating to the

 



  27       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

construction, acquisition and closing of financing of each applicable Project,
including financial, legal and consulting fees, costs and expenses in accordance
with the applicable Construction Budget and Schedule, including the permitted
variances thereto, (i) initial working capital, and (j) applicable Reimbursable
Development Costs; provided, however, that Project Costs shall not include the
Deferred Development Fee or the applicable Project and the Initial Project
Construction Loan Date Equity Contribution; provided, however, that the total
aggregate amount of such Project Costs for each Project shall not exceed the
amount set forth on Annex 3 as set forth in respect of the Project Costs for
each applicable Project in the applicable Construction Budget and Schedule,
including the permitted variances thereto, unless such excess is funded with
additional equity contributions from one or more Affiliates of the Borrower
(excluding any Borrower Party).

 

“Project Discharge Date” has the meaning given such term in Section 2.9(f).

 

“Project LC Issuing Bank” means Mizuho Bank, Ltd., in its capacity as issuing
bank of a Project Letter of Credit and any other Lenders which agree to issue
Letters of Credit hereunder.

 

“Project LC Commitment” means the commitment of the Project LC Issuing Bank to
issue and continue to make available Project Letters of Credit for each Project
and make Project LC Loans to the Borrower in respect of each such Project Letter
of Credit, in an aggregate stated or principal amount at any one time not to
exceed the amount, expressed as a Dollar amount, set forth under the heading
“Project LC Commitment” opposite the Project LC Issuing Bank’s name on Schedule
1.1A, as such amount may be reduced from time to time pursuant to Section 2.10
(and, in respect of each Project, as such amount has been allocated to each
Project pursuant to Annex 2). The aggregate amount of the Project LC Commitments
of the Project LC Issuing Bank on the Signing Date shall be $4,900,000.

 

“Project LC Facility” has the meaning given to such term in the definition of
Facilities.

 

“Project LC Loan” means any loan made to the Borrower by the Project LC Issuing
Bank as a result of a Drawing on a Project Letter of Credit issued by the
Project LC Issuing Bank as set forth in Section 2.16(e).

 

“Project Letter of Credit” means each irrevocable standby letter of credit to be
issued pursuant to Section 2.16, for the account of the Borrower by the Project
LC Issuing Bank for the benefit of a Material Project Participant, acceptable to
the Lenders, in respect of a Borrower Party’s obligations under the Material
Project Document that such Material Project Participant is a party to, in form
and substance acceptable to the Administrative Agent and the Lenders and in a
maximum stated amount not to exceed the (i) Project LC Commitment of such
Project LC Issuing Bank and (ii) the Project LC Commitment allocated to such
Project (as set forth on Annex 2).

 

“Project Revenues” means all income and cash revenues received by any Borrower
Party from the ownership or operation of each applicable Project, including (a)
any payments due to any Borrower Party under any Power Purchase Agreement and
all other income derived from the sale or use of electric energy, capacity and
ancillary services generated by each applicable

 



  28       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Project, (b) all interest earned on Permitted Investments held in the Collateral
Accounts, (c) payments due to any Borrower Party (or refunds received by any
Borrower Party ) under any Material Project Document (including any proceeds
from renewable resource credit sales, liquidated damages (excluding Delay
Liquidated Damages and Performance Liquidated Damages) and warranty payments due
to any Borrower Party under any Material Project Document and any reimbursement
of costs provided for under the Interconnection Agreements), (d) Loss Proceeds
of any business interruption, delay in startup or other similar insurance
maintained by or on behalf of any Borrower Party and (e) all other operating
income, however earned or received, by any Borrower Party during such period,
provided that Project Revenues shall not include (i) any equity contributions
made to the Borrower, whether contributed to the Borrower by Pledgor or an
Affiliate thereof or any other Person, (ii) the proceeds of the Loans and (iii)
Loss Proceeds (other than proceeds of any business interruption, delay in
startup or other similar insurance as set forth above).

 

“Project Site” means the Real Property on which each applicable Project will be
located, which includes, among other things, the real property estates created
by the Site Lease Agreements with respect to such Project and all easements and
licenses benefitting the Project located thereon.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Proportionate Share” means, with respect to any Facility, and with respect to
any Lender under such Facility, the proportion that such Lender’s Commitment
with respect to such Facility then constitutes of the total Commitments with
respect to such Facility (or, at any time after the Commitments with respect to
such Facility shall have expired or terminated, the proportion which the
aggregate principal amount of such Lender’s outstanding Loans with respect to
such Facility constitutes of the aggregate outstanding principal amount of the
Loans with respect to such Facility).

 

“Prudent Industry Practices” means, with respect to any Person, those practices,
methods, equipment, specifications and standards of safety and performance, as
the same may change from time to time, as are commonly used by solar power
generation facilities in the United States of America of a type and size similar
to the Projects, as good, safe and prudent practices in connection with
operation, maintenance, repair, improvement and use of electrical and other
equipment, facilities and improvements of such solar power generation
facilities, with commensurate standards of safety, performance, dependability,
efficiency and economy. Prudent Industry Practices does not necessarily mean one
particular practice, method, equipment specification or standard in all cases,
but is instead intended to encompass a broad range of acceptable practices,
methods, equipment specifications and standards.

 

“PUHCA 2005” means the Public Utility Holding Company Act of 2005, and FERC’s
implementing regulations.

 

“Purchasers” and “Purchaser” have the respective meanings given in Schedule 1.1B
of this Agreement.

 



  29       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Purchaser Guarantors” and “Purchaser Guarantor” have the respective meanings
given in Schedule 1.1B of this Agreement.

 

“PURPA” means the Public Utility Regulatory Policies Act of 1978, and FERC’s
regulations promulgated thereunder.

 

“QF” means a qualifying small power production facility pursuant to PURPA and
FERC’s regulations at 18 C.F.R. Section 292.203(a).

 

“Real Property” means all right, title and interest of each Borrower Party in
and to any and all parcels of real property owned, leased or operated by such
Borrower Party together with all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof, including the real property
estates created by the Site Lease Agreements.

 

“REC Agreements” and “REC Agreements” have the respective meanings given in
Schedule 1.1B to this Agreement.

 

“Reduced Commitment” has the meaning given to such term in Section 2.25(b).

 

“Register” has the meaning given to such term in Section 9.7(b)(iv).

 

“Regulation D, H, T, U or X” means Regulation D, H, T, U or X of the Board as in
effect from time to time.

 

“Reimbursable Development Costs” means the positive difference if any between
any development costs incurred by the Borrower or any Affiliate of the Borrower
prior to the Initial Project Construction Loan Date and the Initial Project
Construction Loan Date Equity Contribution, for each applicable Project in an
amount to be evidenced by the Borrower (to the Administrative Agent’s reasonable
satisfaction) and certified by the Independent Engineer.

 

“Release” means any placing, spilling, leaking, seepage, migration, intrusion,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or depositing into or onto the Environment.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043, with respect to a Pension Plan.

 

“Required Lenders” means at any time the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Construction Loans and LC Loans
then outstanding and (ii) the aggregate unused amount of the Commitments then in
effect.

 

“Responsible Officer” means a manager, the president, a vice president or the
secretary of the Borrower, but in any event, with respect to financial matters,
a manager of the Borrower.

 



  30       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

“Restricted Payment” has the meaning given to such term in Section 6.7.

 

“Revenue Account” has the meaning given to such term in Section 1.1 of the
Depositary Agreement.

 

“Secured Parties” means the Agents, the Lenders, the Issuing Banks and the
Depositary Bank.

 

“Security Agreement” means the Security and Pledge Agreement, dated as of the
Initial Project Construction Loan Date for the initial Project, by and between
Borrower and the Collateral Agent (for the benefit of the Secured Parties),
substantially in the form of Exhibit K to this Agreement, in form and substance
acceptable to the Lenders, the Borrower and the Administrative Agent.

 

“Security Documents” means each Deed of Trust, the Security Agreement, the
Pledge Agreement, the Depositary Agreement, each Guaranty, Pledge and Security
Agreement, each Guaranty and Security Agreement, the Consents, any agreement
entered into with a Tax Equity Investor pursuant to Exhibit F and any other
security documents, financing statements and the other instruments filed or
recorded in connection with the foregoing, each in form and substance acceptable
to the Lenders, the Borrower and the Administrative Agent.

 

“Shared Facilities Agreements” and “Shared Facilities Agreement” have the
respective meanings given in Schedule 1.1B of this Agreement.

 

“Shared Facilities Agreement Counterparties” and “Shared Facilities Agreement
Counterparty” shall have the respective meanings given in Schedule 1.1B of this
Agreement .  

 

“Signing Date” means the date when each of the conditions set forth in Section
3.1 has been satisfied (or waived in writing by the Administrative Agent and the
Lenders).

 

“Site Lease Agreements” have the respective meanings given to them in Schedule
1.1B of this Agreement.

 

“Small Project” means a Project (or all Projects), in each such case, owned by a
Project Company that has an expected nameplate capacity to be 2.0 MW dc or less
(in the aggregate).

 

“Solar Resource Consultant” means Leidos, or any successor appointed pursuant to
Section 9.9.

 

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they

 



  31       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

mature. For purposes of this definition, (i) “debt” means liability on a
“claim,” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

 

“S&P” means Standard and Poor’s Rating Services.

 

“Subject Persons” has the meaning given to such term in Section 7.5.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Substantial Completion” has the meaning given to such term on Schedule 1.1B.

 

“Substantial Completion Date” means the date when Substantial Completion occurs.

 

“SunPower Corporation” means SunPower Corporation, a Delaware corporation.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower shall be a
“Swap Agreement”.

 

“Tax Equity Document” and “Tax Equity Documents,” have the respective meanings
in Schedule 1.1B of this Agreement.

 

“Tax Equity Investor” and “Tax Equity Investors,” have the respective meanings
in Schedule 1.1B of this Agreement.

 

“Taxes” has the meaning given to such term in Section 2.20(a).

 

“Title Company” has the meaning given to such term in Schedule 1.1(b).

 

“Title Policy” means each policy of extended coverage ALTA mortgagee’s title
insurance (2006 form) issued by the Title Company dated as of the Initial
Project Construction Loan Date for the applicable Project (excluding Small
Projects and rooftop Projects) in an amount at least equal to the Commitments
allocated to such Project (as set forth on Annex 2),

 



  32       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

including all amendments thereto, endorsements thereof and substitutions or
replacements therefor.

 

“Transferee” means any Assignee or Participant.

 

“Transformer Agreements” and “Transformer Agreement” have the respective
meanings given on Schedule 1.1B of this Agreement.

 

“Transformer Suppliers” and “Transformer Supplier” have the meanings given to
them in Schedule 1.1B of this Agreement.

 

“Transmission Consultant” means Leidos, or any successor appointed pursuant to
Section 9.9.

 

“Transmission Utility” has the meanings given on Schedule 1.1B of this
Agreement.

 

“Type” means LIBOR Loans or Base Rate Loans, as applicable, each of which
constitutes a Type of Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.

 

“Unreimbursed Amount” has the meaning given to such term in Section 2.16(e)(ii).

 

“U.S. Lender” has the meaning given to such term in Section 2.20(e).

 

“Warranty Agreements” and “Warranty Agreement” shall have the respective
meanings given in Schedule 1.1B to this Agreement.

 

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Rules of Interpretation. Except as otherwise expressly provided,
the following rules of interpretation shall apply to this Agreement and the
other Loan Documents:

 

(a)          The singular includes the plural and the plural includes the
singular.

 

(b)          The word “or” is not exclusive. Thus, if a party “may do (a) or
(b)”, then the party may do either or both. The party is not limited to a
mutually exclusive choice between the two alternatives.

 



  33       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(c)          A reference to a Governmental Rule includes any amendment or
modification to such Governmental Rule, and all regulations, rulings and other
Governmental Rules promulgated under such Governmental Rule.

 

(d)          A reference to a Person includes its successors and permitted
assigns.

 

(e)          Accounting terms have the meanings given to them by GAAP, as
applied by the accounting entity to which they refer. For purposes of
determining compliance with any financial covenants contained in this Agreement,
any election by the Borrower to measure an item of Indebtedness using fair value
(as permitted by Statement of Financial Accounting Standards No. 159 or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.

 

(f)           The words “include,” “includes” and “including” are not limiting.

 

(g)          A reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document.

 

(h)          References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

 

(i)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

 

(j)           References to “days” means calendar days, unless the term
“Business Days” shall be used. References to a time of day means such time in
Los Angeles, California, unless otherwise specified. If the Borrower or any
Affiliate of the Borrower is required to perform an action, deliver a document
or take such other action by a calendar day and such day is not a Business Day,
then the Borrower or such Affiliate shall take such action by the next
succeeding “Business Day.”

 

(k)          The Loan Documents are the result of negotiations between, and have
been reviewed by the Borrower, the Agents, the Issuing Bank, the Depositary Bank
and each Lender and their respective counsel. Accordingly, the Loan Documents
shall be deemed to be the product of all parties thereto, and no ambiguity shall
be construed in favor of or against Borrower, the Agents, the Depositary Bank or
any Lender.

 



  34       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

ARTICLE 2.

THE CREDIT FACILITIES

 

2.1          Construction Loan Commitments. Subject to the terms and conditions
hereof, each Lender severally agrees to make loans to the Borrower (such loans
individually, a “Construction Loan” and collectively, the “Construction Loans”)
from time to time during the Construction Loan Availability Period for each
applicable Project, but not more often than once in a calendar month and no
later than the 20th of any calendar month (except for Borrowings of Construction
Loans made solely with respect to the payment of the interest under Section 2.13
and the fees under Section 2.6 and except for the first two (2) disbursements,
which may be made within the same calendar month), in an aggregate principal
amount that will not result in such (i) Lender’s Construction Loans exceeding
such Lender’s Construction Loan Commitment and (ii) Lender’s Construction Loans
for such Project exceeding the Lender’s Construction Loan Commitment allocated
to such Project as set forth on Annex 2; provided, however, that the
Construction Loan Commitment allocated to such Project as set forth on Annex 2
shall be determined prior to the initial Borrowing of any Construction Loans for
such Project based on the debt sizing parameters set forth on Annex 5; provided,
further, however, Annex 2 may be updated after the initial Borrowing of any
Construction Loan for such Project in accordance with Section 2.25. Each
Lender’s remaining Construction Loan Commitment allocated to such Project shall
be reduced to zero on the earlier of, with respect to such Project, (i) the last
Business Day of the applicable Construction Loan Availability Period and (ii)
the applicable Construction Loan Maturity Date (for the avoidance of doubt, the
amount of the Lenders’ remaining Construction Loan Commitment shall not be
cancelled and shall be available for re-borrowing under this Section 2.1 for a
new Project), all on and subject to the terms and conditions of this Agreement.
Notwithstanding anything to the contrary set forth in the prior sentence, for
the avoidance of doubt, each Lender’s remaining Construction Loan Commitment
hereunder for all Projects shall be reduced to zero on the last Business Day of
the Construction Loan Availability Period for the last Project. Within such
limits, Borrower may from time to time borrow under this Section 2.1 in respect
of a Project, prepay the Loans allocated to such Project in whole or in part
pursuant to Section 2.7 or Section 2.8, and re-borrow under this Section 2.1 for
a new Project, all on and subject to the terms and conditions of this Agreement.
The Construction Loans may from time to time be LIBOR Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11.

 

2.2          Procedures for Construction Loan Borrowing and Repayment of
Construction Loans.

 

(a)          Procedures for Construction Loan Borrowing. The Borrower may borrow
under the Construction Loan Commitments allocated to Projects during the
applicable Construction Loan Availability Period for such Project on any
Business Day (subject to the limitations in Section 2.1) provided that the
Borrower shall give the Administrative Agent an irrevocable appropriately
completed written notice in the form of Exhibit A-1 (a “Construction Loan Notice
of Borrowing”), as applicable, which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York time, five (5) Business Days
prior to the requested Borrowing date, specifying, among other things: (a) the
amount of the requested Borrowing, which shall be in the minimum amount of
$1,000,000 (except for the amount made on the Borrower’s final requested

 



  35       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Borrowing for such Project) and in whole multiples of $500,000 in excess
thereof; (b) the date of the requested Borrowing, which shall be a Business Day,
and whether such Borrowing shall consist of Base Rate Loans and/or LIBOR Loans;
(c) in the case of LIBOR Loans, the initial Interest Period(s) selected by the
Borrower and (d) the Project to which such Borrowing relates. The Construction
Loans for a Project made on the Initial Project Construction Loan Date for such
Project shall be Base Rate Loans. If the Borrower elects a LIBOR Loan and
changes the date of a Borrowing by 10:00 A.M. New York time within three (3)
Business Days of the date of such Borrowing, the Borrower shall reimburse the
Lenders for Breakage Costs, if any, incurred as a result thereof in accordance
with Section 2.21. The Administrative Agent shall promptly, and in any event
within two (2) Business Days prior to the requested Borrowing date in the case
of LIBOR Loans, notify each Lender of the contents of such notice.

 

(b)          Repayment of Construction Loans. With respect to any Project, the
Borrower shall repay to the Lenders on the applicable Construction Loan Maturity
Date all outstanding Construction Loans due and payable on such date for such
Project. Notwithstanding the above and for the avoidance of doubt, the Borrower
shall repay to the Lenders on the Final Maturity Date all outstanding
Construction Loans due and payable on such date.

 

2.3          LC Loans. Subject to the terms and conditions hereof, (a) each DSR
Issuing Bank agrees to make DSR LC Loans to the Borrower in respect of each DSR
Letter of Credit issued by it in an aggregate principal amount at any one time
outstanding which does not exceed an amount equal to the DSR LC Commitment of
such DSR LC Issuing Bank (less the Available Amount with respect to, and any
unreimbursed Drawings under, such DSR Letters of Credit issued by such DSR LC
Issuing Bank), and (b) each Project LC Issuing Bank agrees to make Project LC
Loans to the Borrower in respect of the Project Letters of Credit issued by it
in an aggregate principal amount at any one time outstanding which does not
exceed an amount equal to the Project LC Commitment of such Project LC Issuing
Bank (less the Available Amount with respect to, and any unreimbursed Drawings
under, such Project Letters of Credit issued by such Project LC Issuing Bank),
in each case deemed made in accordance with Section 2.16(e). Each Issuing Bank’s
LC Commitments for an applicable Project, shall be reduced to zero on the LC
Commitment Termination Date for such Project (for the avoidance of doubt, the
amount of each Issuing Bank’s LC Commitment shall not be cancelled and shall be
available for re-issuance under this Section 2.3 for a new Project).
Notwithstanding the above and for the avoidance of doubt, each Issuing Bank’s LC
Commitments allocated to all Projects, shall be reduced to zero on the Final
Maturity Date.

 

2.4          Repayment of LC Loans. With respect to any Project, the Borrower
shall repay to the Issuing Banks on the applicable LC Loan Maturity Date all
outstanding LC Loans due and payable on such date for such Project.
Notwithstanding the above and for the avoidance of doubt, the Borrower shall
repay to the Issuing Banks on the Final Maturity Date all outstanding LC Loans
due and payable on such date.

 

2.5          [Intentionally Omitted].

 

2.6          Fees.

 

(a)          Agent Fees.

 



  36       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(i)          On the Signing Date, the Borrower shall pay to the Administrative
Agent (for the benefit of the applicable parties to each Agent Fee Agreement and
each Other Fee Agreement) the up-front, arranging, participation and structuring
fees, in each such case, in the amount set forth in each Agent Fee Agreement and
each Other Fee Agreement.

 

(ii)         The Borrower shall pay to the Administrative Agent, Depositary Bank
and the Collateral Agent on the Signing Date and on each other date specified in
the Agent Fee Agreement entered into by and between the Administrative Agent,
Collateral Agent, the Depositary Bank and the Borrower, solely for the account
of Administrative Agent, Depositary Bank and the Collateral Agent, as
applicable, the fees payable at the times and in the amounts set forth in such
Agent Fee Agreement.

 

(b)          Loan Commitment Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the date hereof until the date on which all Construction Loan
Commitments are earlier cancelled or expire pursuant to this Agreement, computed
at the Commitment Fee Rate on the unused amount of the Construction Loan
Commitment of such Lender for each day during the period for which payment is
made, payable in arrears on each Fee Payment Date prior to the Final Discharge
Date and on the Final Maturity Date (or, if the Construction Loan Commitments
are irrevocably cancelled or expire prior to such date, on the date of such
irrevocable cancellation or expiration); provided, however, such commitment fees
shall cease to accrue with respect to the Construction Loan Commitment of any
Lender for any period during which such Lender is a Defaulting Lender and the
Borrower shall not be required to pay any such fees that otherwise would have
been required to have been paid to such Lender.

 

(c)          Letter of Credit Commitment Fees. The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Bank, a letter of credit
commitment fee for the period from and including the date hereof until the date
on which all LC Commitments are earlier cancelled or expire pursuant to this
Agreement, computed at the Commitment Fee Rate on the unused amount of the LC
Commitment of such Issuing Bank during the period for which payment is made,
payable in arrears on each Fee Payment Date during such period and on the Final
Maturity Date (or, if the LC Commitment of the Issuing Banks are irrevocably
cancelled or expires prior to such date, on the date of such irrevocable
cancellation or expiration); provided, however, such commitment fees shall cease
to accrue with respect to the LC Commitment of any Defaulting Lender for any
period during which such Issuing Bank is a Defaulting Lender and the Borrower
shall not be required to pay any such fees that otherwise would have been
required to have been paid to such Issuing Bank.

 

(d)          Other Letter of Credit Fees. The Borrower shall pay in arrears to
the Administrative Agent, for the account of each Issuing Bank, on each Fee
Payment Date occurring during the period from and including the date of issuance
of each Letter of Credit issued by an Issuing Bank to the Final Discharge Date,
a letter of credit fee on the daily aggregate Available Amount with respect to
such Letter of Credit outstanding during the period for which payment is made at
a rate per annum equal to the Applicable Margin in effect for LIBOR Loans
effective for each day in such period.

 



  37       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

2.7          Optional Prepayments. Subject to Section 2.9, the Borrower may at
any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty (except for any Breakage Costs), upon irrevocable notice
delivered to the Administrative Agent no later than 10:00 A.M., New York time,
three (3) Business Days prior thereto, in the case of LIBOR Loans, and no later
than 10:00 A.M., New York time, one (1) Business Day prior thereto, in the case
of Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of LIBOR Loans or Base Rate Loans due in
connection with such optional prepayment, if applicable (calculated as if the
date of such notice were the date of the optional prepayment) setting forth the
details of such computation. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in an aggregate principal amount
of $500,000 or a whole multiple thereof.

 

2.8          Mandatory Prepayments. The Borrower shall make the following
mandatory prepayments, without premium or penalty (except for any Breakage
Costs):

 

(a)          Upon receipt by any Borrower Party of any Loss Proceeds (unless
such Loss Proceeds are applied to, or will be applied to, restoration,
replacement or repair of the affected Project in accordance with Section 5.28),
in an amount equal to such Loss Proceeds but not to exceed an amount necessary
to repay the outstanding principal balance of the Loans (and related
Obligations) made with respect to the applicable Project when applied pursuant
to Section 2.9 (and any such excess proceeds shall be deposited into the
applicable Construction Account for such Project or, if the Distribution
Conditions have been satisfied with respect to such Project, shall be
distributed pursuant to the instructions of the Borrower given in accordance
with the Depositary Agreement);

 

(b)          Other than pursuant to a permitted sale or tax equity financing of
a Project, the proceeds of which shall be applied in accordance with Section
2.8(c) and the Depositary Agreement, and the proceeds of any disposition
permitted under clauses (i) through (v) of Section 6.4 (which such proceeds
shall be deposited in to the applicable Construction Account), upon receipt by
any Borrower Party or any of their Affiliates of any net proceeds from the sale
or other disposition of Collateral;

 

(c)          Any net proceeds of any payment made by or on behalf of an Tax
Equity Investor under the Tax Equity Documents (unless such amounts are
required, under the Tax Equity Documents, to be held in escrow prior to the
substantial completion of the applicable Project, then, until such proceeds are
released) in an amount equal to such proceeds but not to exceed an amount equal
to that necessary to repay the outstanding principal balance of the Loans made
with respect to the applicable Project when applied pursuant to Section 2.9 (and
any such excess proceeds shall be deposited into the applicable Construction
Account for such Project or, if the Distribution Conditions have been satisfied
with respect to such Project, shall be distributed pursuant to the instructions
of the Borrower given in accordance with the Depositary Agreement).

 

(d)          Upon receipt by any Borrower Party of any net proceeds of
performance liquidated damages with respect to a Project, in an amount equal to
such performance liquidated

 



  38       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

damages but not to exceed an amount equal to the outstanding principal balance
of the Loans made with respect to the applicable Project when applied pursuant
to Section 2.9 (and any such excess proceeds shall be deposited into the
applicable Construction Account for such Project or, if the Distribution
Conditions have been satisfied with respect to such Project, shall be
distributed pursuant to the instructions of the Borrower given in accordance
with the Depositary Agreement).

 

(e)          Upon receipt by any Borrower Party of any net proceeds from the (i)
issuance of equity securities of such Borrower Party (other than in connection
with any capital contributions), or (ii) incurrence of Indebtedness (other than
Permitted Indebtedness) by such Borrower Party, in an amount equal to such
proceeds.

 

(f)           An amount equal to the difference (if any) between (i) the
Construction Loans made to a Project and (ii) the Reduced Commitment allocated
to such Project.

 

(g)          In the event of the termination of all of the Commitments in
accordance with Section 2.10(a), the Borrower shall on the date of such
termination, terminate the Letters of Credit and/or cash collateralize the
Letters of Credit in accordance with Section 2.16(o).

 

(h)          As required pursuant to the terms of the Depositary Agreement.

 

(i)           If the Equity Investor shall be required to make an Equity
Contribution pursuant to the Equity Contribution Agreement due to the
acceleration of the Equity Contributions under the Equity Contribution Agreement
following an Event of Default, the Borrower shall prepay Construction Loans with
any and all proceeds thereof, promptly upon receipt thereof, in accordance with
Section 2.9 and the Equity Contribution Agreement;

 

2.9          Terms of All Prepayments.

 

(a)          Except as otherwise provided in this Agreement (including Section
2.8 and this Section 2.9), amounts to be applied in connection with mandatory
prepayments made pursuant to Section 2.8 shall be applied: first, to any accrued
fees, costs, charges or expenses of the Agents under the Loan Documents in
connection with such prepayment; second, to any Breakage Costs payable to the
Lenders under this Agreement in connection with such prepayment; third, to any
accrued but unpaid interest on the Loans being prepaid; and fourth, to the
outstanding principal of the Loans being prepaid. Amounts prepaid as mandatory
prepayments of Loans may not be re-borrowed in respect of the Project in which
the Loan was made.

 

(b)          All prepayments of Loans shall be applied among the Lenders
according to their respective Proportionate Shares of the Loans being repaid at
the time of the applicable prepayment.

 

(c)          The application of any prepayment pursuant to Sections 2.7 and 2.8
shall be (i) made first to Base Rate Loans and second to LIBOR Loans, in each
case pro rata among such Base Rate Loans or LIBOR Loans, as applicable, and (ii)
applied in inverse order of maturity, except for prepayments made under Sections
2.8(d) or (f), which shall be applied on a pro rata basis to maturities.

 



  39       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(d)          Upon the prepayment of any Loan (whether such prepayment is an
optional prepayment or a mandatory prepayment), the Borrower shall pay to the
Administrative Agent for the account of each Lender which made such Loan (i) all
accrued interest to the date of such prepayment owed pursuant to the terms of
this Agreement on the amount prepaid; (ii) all accrued fees to the date of such
prepayment owed pursuant to the terms of this Agreement corresponding to the
amount being prepaid; and (iii) if such prepayment is the prepayment of a LIBOR
Loan on a day other than the last day of an Interest Period for such LIBOR Loan,
all Breakage Costs incurred by such Lender as a result of such prepayment. Loans
prepaid or repaid may not be re-borrowed with regard to the Project such Loan
was originally made in respect of.

 

(e)          In no event shall any mandatory or optional prepayments be funded
from the proceeds of any Loan.

 

(f)           Upon the repayment in full of the Loans allocated to a Project
(and all related Obligations), the return of any issued Letters of Credit in
respect of such Project to the Issuing Bank and the written request of the
Borrower to terminate any Commitment allocated to such Project (the “Project
Discharge Date”), the Administrative Agent, Collateral Agent, Lenders and the
Issuing Bank agree to release from the Collateral any Lien granted by such
Project Company in such Project Company’s assets, any Lien granted by the owner
of such Project Company in the membership interests in such Project Company, and
any Lien granted by the owner of the applicable Holdco in the membership
interests in such Holdco (to the extent Holdco solely owned such Project
Company). The parties hereto agree to amend this Agreement and the Security
Agreement (to remove the pledge of any relevant Holdco, if applicable) as
necessary to reflect the removal of the Collateral permitted pursuant to this
Section 2.9(f), in addition, upon the removal of the Collateral related to a
Project as permitted above, all terms in Schedule 1.1B related to such Project
shall be deemed to have been removed from this Agreement.

 

(g)          In connection with any Project Discharge Date, excluding any
Project Discharge Date occurring from and after the date a Project reaches COD,
the Borrower shall obtain the prior written consent from the Administrative
Agent and the Lenders prior to removing, in the aggregate, Projects from the
Collateral in excess of 10% of the total expected aggregate nameplate capacity
of all Projects that have been allocated Loans and Commitments hereunder as of
such date, as calculated by the Administrative Agent; provided, however, that
such consent shall not be required if, during the existance of a Default or
Event of Default, all of the outstanding Obligations relating to all defaulted
Projects are prepaid.

 

2.10        Termination or Reduction of Commitments.

 

(a)          The Borrower shall have the right to irrevocably terminate the
Commitments in full in connection with a prepayment of all the outstanding Loans
in accordance with Sections 2.7 or 2.8.

 

(b)          The Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent, to irrevocably terminate, or
from time to time reduce, any of the Construction Loan Commitments; provided
that (i) each reduction of such Construction Loan Commitments (other than a
Construction Loan Commitment reduction to zero) shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 (or if less, the

 



  40       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

remaining amount of such Construction Loan Commitments), (ii) the Borrower shall
not terminate or reduce the Construction Loan Commitments that has been
allocated to a Project under Annex 2 unless, after giving effect thereto, the
remaining unused amount of the Construction Loan Commitments allocated to such
Project, the amount of the Equity Commitment allocated to such Project and any
other cash in the Construction Account allocated to such Project or the Loss
Proceeds Account allocated to such Project is sufficient to fund all Project
Costs (together with Punch List Items) projected to be incurred from the date of
such irrevocable termination or reduction of such Construction Loan Commitments
for such Project through Final Completion of such Project, as certified to the
Lenders by the Borrower and confirmed by the Independent Engineer and (iii) no
such termination or reduction would reasonably be expected to cause a Default or
Event of Default. Any such termination or reduction of the Construction Loan
Commitments set forth in this Section 2.10 shall permanently reduce the
Construction Loan Commitments.

 

(c)          The Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent and the applicable Issuing
Bank and Lender, to irrevocably terminate, or from time to time irrevocably
reduce, any of the LC Commitments; provided that (i) each reduction of the LC
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 (or, if less, the remaining amount of the applicable LC
Commitments), (ii) the Borrower shall not terminate or reduce the DSR LC
Commitments unless, after giving effect thereto, the DSR Requirement shall be
satisfied in accordance with the Depositary Agreement and (iii) the Borrower
shall not terminate or reduce the Project LC Commitments unless it has
demonstrated to the satisfaction of the Administrative Agent that, after giving
effect to such termination or reduction, all of the collateral, support and
similar requirements then in effect under the Material Project Documents are
satisfied. Any such termination or reduction in the LC Commitments shall
permanently and irrevocably reduce the applicable LC Commitments then in effect.

 

2.11        Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert LIBOR Loans to Base Rate Loans by delivering to the
Administrative Agent an irrevocable written notice in the form of Exhibit A-3 (a
“Notice of Conversion or Continuation”) no later than 10:00 A.M., New York time,
on the Business Day preceding the proposed conversion date, provided that any
such conversion of LIBOR Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to LIBOR Loans by delivering to the Administrative Agent an
irrevocable Notice of Conversion or Continuation no later than 10:00 A.M., New
York time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan may be converted into a LIBOR Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)          Any LIBOR Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower delivering to
the Administrative Agent an irrevocable Notice of Conversion or Continuation, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest

 

  41       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

Period to be applicable to such Loans, provided that no LIBOR Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.12        Limitations on LIBOR Rate Tranches. Notwithstanding anything to the
contrary in this Agreement, absent the consent of the Administrative Agent all
borrowings, conversions and continuations of LIBOR Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
LIBOR Loans comprising each LIBOR Rate Tranche shall be equal to $5,000,000 or a
whole multiple of $100,000 in excess thereof and (b) no more than six (6) LIBOR
Rate Tranches shall be outstanding at any one time.

 

2.13        Interest Rates and Payment Dates.

 

(a)          Each LIBOR Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin.

 

(b)          Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

 

(c)          (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans plus 2%, in each case, with respect
to clauses (i) and (ii) above, from the date of such nonpayment until such
amount is paid in full (as well after as before judgment) (such applicable rate,
the “Default Rate”).

 

(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.14        Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a LIBOR Rate. Any change in

 



  42       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

the interest rate on a Loan resulting from a change in the Base Rate or the
LIBOR Reserve Requirements shall become effective as of the opening of business
on the day on which such change becomes effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).

 

2.15        Promissory Notes. The obligation of the Borrower to repay the
Construction Loans made by each Lender and to pay interest thereon at the rates
provided herein shall, if requested by such Lender, be evidenced by Construction
Loan promissory notes in the form of Exhibit C-1 (individually, a “Construction
Loan Note” and, collectively, the “Construction Loan Notes”), each payable to
such Lender or its registered successors or assigns and in the principal amount
of such Lender’s Construction Loan Commitment. The obligation of the Borrower to
repay the LC Loans made by each Issuing Bank or Lender, as applicable, and to
pay all interest thereon at the rates provided herein shall if requested by such
Issuing Bank or Lender, as applicable, be evidenced by an LC Loan promissory
note substantially in the form of Exhibit C-2 (the, “LC Loan Note”), payable to
such Issuing Bank or Lender, as applicable or its registered successors or
assigns and in the principal amount of such Lender’s LC Commitment. The LC Loan
Notes shall be delivered to each applicable Issuing Bank or Lender, as
applicable, on the Initial Project Construction Loan Date.

 

2.16        Letters of Credit.

 

(a)          LC Commitment.

 

(i)          Subject to the terms and conditions hereof, including Section 3.4,
from time to time on any Business Day during the period from the Signing Date
until no later than thirty (30) days prior to the LC Commitment Termination
Date;

 

(A)          Each DSR Issuing Bank agrees to issue each DSR Letter of Credit for
each Project, for the account of the Borrower, on the date the applicable
Project for which such DSR Letter of Credit is being issued reaches COD, in the
maximum stated amount equal to such DSR LC Commitment allocated to such Project
set forth on Annex 2 of each DSR Issuing Bank issuing such DSR Letter of Credit;
and

 

(B)          the Project LC Issuing Bank agrees to issue each Project Letter of
Credit for each Project, for the account of the Borrower, as and when requested
by the Borrower in the maximum stated amount equal to the Project LC Commitment
allocated to such Project set forth on Annex 2 of the Project LC Issuing Bank
issuing such Project LC Letter of Credit.

 



  43       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(ii)         Each Letter of Credit shall (A) be denominated in Dollars; (B)
expire no later than the earlier of (1) twelve (12) months from the date of
issuance of such Letter of Credit and (2) the date that is seven (7) Business
Days prior to the applicable LC Commitment Termination Date for such Project in
respect of which such Letter of Credit relates; provided that each Letter of
Credit shall provide for renewal, in the sole discretion of and on terms
acceptable to the applicable Issuing Bank. for one (1) or more additional twelve
12 month periods (which in no event shall extend beyond the applicable LC
Commitment Termination Date for such Project in respect of which such Letter of
Credit relates) and provided that Goldman Sachs Bank USA shall not be required
to have outstanding more than ten (10) Letters of Credit and notwithstanding
anything herein to the contrary, shall not be obligated to issue any commercial
or trade (as opposed to standby) Letter of Credit and (C) provided that, in
respect of each DSR Letter of Credit issued in respect of a Project by each DSR
Issuing Bank, the Administrative Agent shall draw on each such DSR Letter of
Credit issued for each such Project and available to be drawn on a pro rata
basis among all such DSR Letters of Credit that are outstanding for such Project
at such time based on the DSR LC Commitment allocated to each such DSR Issuing
Bank in regards to such Project. Each Letter of Credit shall provide that the
available amount thereunder shall be irrevocably reduced by each Drawing made by
the applicable beneficiary pursuant to such Letter of Credit (such amount for
each such Letter of Credit, as so reduced from time to time, outstanding at any
time, the “Available Amount”), subject to Section 2.16(m) in the case of Letters
of Credit issued for subsequent Projects. Each Issuing Bank shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify the Lenders, of any changes in the Available Amount of the Letter of
Credit issued by it or the expiration date of any Letter of Credit; provided,
however, that the failure to give such notice, or notice of a Drawing, shall not
limit or impair the rights of such Issuing Bank hereunder and under the Loan
Documents.

 

(iii)        No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank to
exceed any limits imposed by, any applicable Governmental Rule or if the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank now or hereafter applicable to letters of credit generally.

 

(b)          Procedure for Issuance of Letters of Credit. The Borrower may
request that an Issuing Bank issue the applicable Letter of Credit by delivering
to such Issuing Bank and the Administrative Agent, at the applicable addresses
for notices specified herein, a LC Issuance Notice, substantially in the form of
Exhibit G, and a letter of credit application in such Issuing Bank’s standard
form in connection with any request for a letter of credit, completed to the
satisfaction of such Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may request. Upon receipt of
such LC Issuance Notice and such application and the satisfaction of the
conditions precedent in Section 3.3 and Section 3.4 in respect of such Project,
such Issuing Bank will process such application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue such Letter of
Credit requested thereby (but in no event shall such Issuing Bank be required to
issue such Letter of Credit earlier than three (3) Business Days after its
receipt of the LC Issuance Notice and

 



  44       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Bank and the Borrower. Each Issuing Bank shall furnish a copy of the
Letter of Credit issued by it to the Borrower and the Administrative Agent
promptly following the issuance thereof. Such Issuing Bank shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of such Letter of Credit.

 

(c)          Fees and Other Charges. In addition to the fees payable pursuant to
Section 2.6, the Borrower shall pay or reimburse each Issuing Bank for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Bank in issuing, negotiating, effecting payment under, amending or
otherwise administering the Letter of Credit issued by it.

 

(d)          Drawings. In the event that a Drawing is made on any Letter of
Credit on or prior to the applicable LC Commitment Termination Date, (i) the
applicable Issuing Bank shall promptly notify the Borrower and the
Administrative Agent, and the Administrative Agent shall notify the Lenders, of
such Drawing, and (ii) any payment by such Issuing Bank of such Drawing shall,
to the extent provided in Section 2.16(e) below, constitute the making by such
Issuing Bank of a LC Loan to the Borrower in the amount of such Drawing. In such
event, any Issuing Bank making a LC Loan shall be entitled to the same rights
and remedies in respect of such LC Loans as any Lender that has made a
Construction Loan has in respect of such Construction Loans hereunder. All such
LC Loans made with respect to Drawings under the related Letter of Credit under
this Section 2.16 shall be secured by the Security Documents as if made directly
to the Borrower.

 

(e)          Reimbursement Obligation of the Borrower.

 

(A)          If a Drawing is paid under any Letter of Credit, the Borrower shall
reimburse the applicable Issuing Bank for the amount of such Drawing so paid by
paying to the Issuing Bank an amount equal to such Drawing in Dollars, no later
than 3:00 p.m., New York City time, on the Business Day immediately following
the date the Borrower receives notice thereof, subject to this Section 2.16(e).
So long as no Event of Default has occurred and is continuing, if any Drawing is
paid under any Letter of Credit issued by the related Issuing Bank, the payment
by such Issuing Bank of such Drawing shall constitute the making of a DSR LC
Loan or Project LC Loan, as applicable, by such Issuing Bank to the Borrower in
the amount of such Drawing, and to the extent so financed, the Borrower’s
Reimbursement Obligations shall be discharged and replaced by the resulting LC
Loans. In addition, regardless of whether a DSR LC Loan or Project LC Loan is
made, the Borrower shall reimburse such Issuing Bank for any taxes, fees,
charges or other costs or expenses incurred by such Issuing Bank in connection
with the payment of any such Drawing not later than 12:00 Noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such Drawing,
if such notice is received on such day prior to 10:00 A.M., New York City time,
or (ii) if clause (i) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice. Each such payment
shall be made to the applicable Issuing Bank at its address for notices referred
to herein in

 



  45       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Dollars and in immediately available funds. Interest shall be payable on any LC
Loans made by any Issuing as a result of any Drawing from the date on which the
relevant Drawing is paid until payment in full.

 

(B)          If the Borrower fails to reimburse the Issuing Bank for any payment
made by any Issuing Bank for any Drawing (other than the funding of such Drawing
with LC Loans as contemplated above) such payment shall not constitute a Loan
and shall not relieve the Borrower of its Reimbursement Obligations with respect
to such Drawing (the “Unreimbursed Amount”) except to the extent such Drawing is
funded with an LC Loan.

 

(f)          Obligations Absolute. The Borrower’s obligations under this Section
2.16 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Bank, the beneficiary of any Letter of
Credit or any other Person or the occurrence or continuance of a Default or
Event of Default. The Borrower also agrees with the Issuing Banks that the
Issuing Banks shall not be responsible for, and the Borrower’s Reimbursement
Obligations shall not be affected by, among other things, the validity or
genuineness of documents (including, without limitation, any Letter of Credit or
this Agreement or any other Loan Document) or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which any Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of any Letter of
Credit or any such transferee. No Issuing Bank shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with the related Letters
of Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Bank. The Borrower agrees that
any action taken or omitted by any Issuing Bank under or in connection with the
related Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of any Issuing Bank to the
Borrower.

 

(g)          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower of the date and amount thereof. The responsibility of any
Issuing Bank to the Borrower in connection with any draft presented for payment
under the applicable Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under the such
Letter of Credit in connection with such presentment are substantially in
conformity with the such Letter of Credit.

 

(h)          Applications. To the extent that any provision of any letter of
credit application or other agreement submitted by the Borrower to, or entered
into with, any Issuing Bank related to the applicable Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control.

 



  46       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(i)           LC Loan Interest. The Borrower shall pay interest with respect to
all LC Loans resulting from all Drawings pursuant to Section 2.13; provided,
however, upon the occurrence of any Drawing, the Borrower shall be deemed to
have elected the interest rate based on the then-applicable Base Rate.
Thereafter, LC Loans may from time to time be LIBOR Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.11.

 

(j)           Interim Interest. If any Issuing Bank shall make any payment in
respect of a Drawing, then, unless the Borrower shall reimburse such Drawing in
full on the date such Drawing is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such Drawing is made to but
excluding the date that the Borrower reimburses such Drawing (including by the
making of an LC Loan), at the rate per annum then applicable to Base Rate Loans;
provided that if such Drawing is not reimbursed by the Borrower when due
pursuant to Section 2.16(e), then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank.

 

(k)          Return of Letters of Credit. On the day that any Letter of Credit
expires by its terms, the Borrower shall cause the original of such Letter of
Credit to be returned by the applicable beneficiary to such Issuing Bank.

 

(l)           Modifications and Supplements. The issuance by an Issuing Bank of
any modification or supplement to any Letter of Credit (other than a reduction
or release thereof or as contemplated by Section 2.16(m)) in accordance with
this Agreement shall be subject to the same conditions as are applicable under
this Section 2.16 and Section 3.4 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued hereunder unless either (i)
the respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form or (ii) the applicable Issuing Bank shall have consented
thereto.

 

(m)         Adjustments to Amounts Available for Drawing. To the extent that any
time prior to November 4, 2020 (i) any Letter of Credit issued for a Project is
(A) returned by the Beneficiary thereof and requested to be cancelled by the
Beneficiary thereof; (B) expires by its terms or (C) drawn and then such
resulting Reimbursement Obligation or LC Loan, as applicable, is fully repaid,
then, in each such case, the LC Commitment of the Issuing Bank and the Lenders
shall be increased (aa) by the stated amount of such cancelled or returned LC
and (bb) by the amount of the Reimbursement Obligations paid or LC Loans paid,
in each such case, by the Borrower. After such LC Commitment is increased, such
LC Commitment shall be available to be allocated by the Borrower to new Projects
pursuant to and in accordance with the terms hereof.

 

(n)          Resignation as Issuing Bank. Any Issuing Bank may, upon thirty (30)
days’ notice to the Administrative Agent, the Lenders and the Borrower, resign
as an Issuing Bank. In the event of any such resignation as an Issuing Bank,
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank hereunder; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of any Issuing Bank. When an Issuing
Bank resigns as an Issuing Bank, it shall retain all of the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit

 



  47       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

that it issued, including Letters of Credit outstanding as of the effective date
of its resignation as Issuing Bank and all LC Obligations with respect thereto.
Upon the appointment of a successor Issuing Bank by the Borrower, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the resigning Issuing Bank as the case may be, (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the applicable Issuing Bank to effectively
assume the obligations of such Issuing Bank with respect to such Letters of
Credit and (c) the resigning Issuing Bank shall assign its LC Commitment to
issue Letters of Credit to such successor Issuing Bank.

 

(o)          Cash Collateralization. In the event that:

 

 (i) any Event of Default shall occur and be continuing, (i) in the case of an
Event of Default described in Section 7.5 on the Business Day or (ii) in the
case of any other Event of Default, on the third Business Day, following the
date on which the Borrower receives notice from the Administrative Agent on
behalf of the Issuing Bank demanding the deposit of cash collateral pursuant to
Section 7, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks, an amount in cash equal to the sum of (A) 105% of the total
Available Amounts of the Letters of Credit and LC Obligations as of such date
plus (B) any accrued and unpaid interest thereon (the “Cash Collateral”);
provided that, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.5, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable in Dollars, without demand or other notice of any
kind. The Borrower also shall deposit cash collateral pursuant to this paragraph
as and to the extent required by Section 2.8. Each such deposit pursuant to this
paragraph or pursuant to Section 2.8 shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Borrower hereby grants to the Administrative Agent,
for the benefit of each Issuing Bank, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security and the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the Borrower, in each case,
in Permitted Investments and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for payments in respect of Drawings for which such Issuing Banks has not been
repaid and, to the extent not so applied, shall be held for the satisfaction of
the Reimbursement Obligations of the Borrower in respect of the applicable
Letters of Credit at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders in accordance
with Section 7.18), be applied to satisfy other obligations of the Borrower
under this  Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an

 

  48       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral pursuant to Section 2.8, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.8 and no Event of Default shall have occurred and be
continuing.

 

(p)          Letters of Credit Issued for Borrower Parties. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of a Borrower Party, subject to Section 2.16(e), Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
Drawings under such Letter of Credit. The Borrower Party and the Pledgors
acknowledge that the issuance of Letters of Credit in support of the obligations
of the Borrower Parties inures to the benefit of the Borrower and such Pledgor
and the Borrower’s business derives substantial benefits from the businesses of
such Borrower Parties.

 

(q)          Applicability of ISP. Unless otherwise expressly agreed by the
applicable Issuing Bank and Borrower, when a Letter of Credit is issued or when
it is amended with the consent of the beneficiary thereof, the rules of the ISP
shall apply to each standby Letter of Credit and as to all matters not governed
thereby, the law of the State of New York. Notwithstanding the foregoing, no
Issuing Bank shall be responsible to the Borrower for, and each Issuing Bank’s
rights and remedies against Borrower shall not be impaired by, any action or
inaction of such Issuing Bank or permitted under any law, order or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade-International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(r)           The effectiveness of any non-renewal, cancellation or non-issuance
of any Letter of Credit pursuant to Sections 2.16(a)(ii) or 2.16(a)(iii) shall
be conditioned upon the delivery of at least 90-days advance written notice (or
shorter advance written notice if it relates to non-issuance) from the relevant
Issuing Bank of the relevant Letter of Credit to the Borrower regarding the same
(an “LC Notice”).  In the event that any Issuing Bank has delivered an LC
Notice, the Borrower shall have the right to replace the Issuing Bank pursuant
to the terms of this paragraph (r).  In the event that the Borrower elects to
exercise its rights to replace the Issuing Bank, it shall first deliver a notice
to the relevant Issuing Bank then party to this Agreement requesting that one of
the other existing Lenders replace the terminating Issuing Bank of the relevant
Letter of Credit, as may be the case.  If an existing Lender agrees to replace
the such Issuing Bank on the same terms as those provided by the Issuing Bank of
the relevant Letter of Credit being replaced, then the Issuing Bank of the
relevant Letter of Credit being replaced shall assign, and such existing other
Lender shall accept, the assignment of the role of the Issuing Bank of the
relevant Letter of Credit and related LC Obligations together with all (and not
less than all) of the LC Commitments held by such Issuing Bank pursuant to
documentation reasonably acceptable to the parties to such assignment and the
Borrower. If no existing Lender

 



  49       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

has agreed to replace such Issuing Bank of the relevant Letter of Credit within
30 days of such request by the Borrower, then the Borrower may elect to have a
financial institution that is not an existing Lender replace the terminating
Issuing Bank of the relevant Letter of Credit through an assignment by the
Issuing Bank of its LC Commitments and Letters of Credit in accordance with this
Agreement (however, no consent of the Administrative Agent shall be required)
and the Issuing Bank of the relevant Letter of Credit being replaced shall
assign all (and not less than all) of its LC Commitments and Letters of Credit
pursuant to documentation reasonably acceptable to the parties to such
assignment.

 

2.17        General Loan Funding Terms; Pro Rata Treatment and Payments.

 

(a)          (i) Each Notice of Borrowing and notice of conversion of Loans
shall be delivered to the Administrative Agent in accordance with the notice
provisions of Section 9.2. The Administrative Agent shall promptly notify each
Lender of the contents of such notices.

 

(ii)         No later than 1:00 P.M., New York time, on a date of a requested
Borrowing set forth in a timely delivered Notice of Borrowing, if the applicable
conditions precedent listed in Section 3.1, Section 3.2 and Section 3.3 have
been satisfied or waived, each Lender shall make available the Loans, as
applicable, requested in the Notice of Borrowing in Dollars and in immediately
available funds, and shall deposit such funds into the Construction Account for
the applicable Project for immediate application pursuant to the Depositary
Agreement.

 

(iii)        [Intentionally Omitted].

 

(b)          Each Borrowing by the Borrower from the Lenders hereunder and each
payment by the Borrower on account of any commitment fee shall be made pro rata
according to the respective Proportionate Shares of such Loans, as the case may
be, of the relevant Lenders.

 

(c)          Each payment (except as otherwise set forth in Sections 2.7, 2.8
and 2.9) by the Borrower on account of principal of and interest on the
Construction Loans shall be made pro rata according to the respective
outstanding principal amounts of such Loans then held by the Lenders.

 

All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 10:00 A.M., New York
time, on the due date thereof to the Administrative Agent for the account of
each Agent and each Lender and each Issuing Bank (as the case may be) at its
account identified in Annex 1 from time to time, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Person promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.8. If any payment hereunder
(other than payments on the LIBOR Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. In the case of any extension of any payment of principal pursuant
to the preceding sentence or the definition of Interest Period, interest thereon
shall be payable at the then applicable rate during such extension.

 



  50       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(d)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a Borrowing that such Lender will not make the amount
that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.17(d), 2.17(e) or 9.8, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Banks for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, provided, for the avoidance of doubt, notwithstanding the application of
amounts received from the Borrower (including in respect of Debt Service,
interest payments, fee payments or other obligations) to satisfy such Lender’s
obligations, the receipt of payments from the Borrower will credit the
obligations of the Borrower so paid.

 

2.18        Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the

 



  51       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

relevant market, adequate and reasonable means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or

 

(b)          the Administrative Agent shall have received notice from the
Required Lenders that the LIBOR Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as certified by such Lenders) of making or maintaining their affected Loans
during such Interest Period, the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given (x) any LIBOR Loans requested to
be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans shall be continued as Base Rate Loans and (z) any
outstanding LIBOR Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (at the direction or with the consent of such notifying
Lenders), no further LIBOR Loans shall be made or continued as such, nor shall
the Borrower have the right to convert Loans to LIBOR Loans.

 

2.19        Legal Requirements. (a) If the adoption of or any change in any
Legal Requirement or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)          shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement, the Letters of Credit, any application with respect
to the Letters of Credit or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.20 and changes in the net income tax rate, franchise
tax rate or branch profits tax rate of such Lender);

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the LIBOR
Rate; or

 

(iii)        shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or issuing the Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 



  52       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(b)          If any Lender shall have determined that the adoption of or any
change in any Legal Requirement regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of the Letters
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(c)          A certificate describing in reasonable detail the basis and
calculation of any additional amounts payable pursuant to this Section submitted
by any Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section 2.19 for any amounts incurred more than nine (9)
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(d)          For the avoidance of doubt, this Section 2.19 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act,
regardless of the date adopted, issued, promulgated or implemented and this
Section shall apply to all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued or implemented.

 

2.20        Taxes.

 

(a)          To the extent permitted by law, payments made by the Loan Parties
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”). If any Taxes, excluding net income
taxes, franchise taxes (imposed in lieu of net income taxes) and branch profits
taxes imposed on the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than

 



  53       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 





any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that
Loan Parties shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes or Other Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (e) or (f) of this Section, (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph,
(iii) that are withholding taxes to the extent imposed as a result of the
Administrative Agent or any Lender designating a different Lending Office (other
than at the request of the Borrower or any of its Affiliates), except to the
extent that the Administrative Agent or such Lender was entitled, immediately
prior to the designation, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph or (iv) that are
United States withholding taxes imposed under FATCA.

 

(b)          In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify the Administrative Agent, and each
Lender, within fifteen (15) days after written demand therefor, for the full
amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower will not be obligated to indemnify the Administrative Agent or Lender
for (A) any penalties, interest or expenses directly related to Non-Excluded
Taxes or Other Taxes, but only to the extent such penalties, interest or
expenses are directly and solely caused by and arise from the indemnitee’s gross
negligence, willful misconduct or material breach of its obligations hereunder,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (B) with respect to any taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (e) or (f) of this
Section, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph,
(iii) that are withholding taxes to the extent imposed as a result of the
Administrative Agent or any Lender designating a different Lending Office (other
than at the request of the Borrower or any of its Affiliates), except to the
extent that the Administrative Agent or such Lender was entitled, immediately
prior to the designation, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph or (iv) that are
United States withholding taxes imposed under FATCA. The Administrative

 

  54       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Agent and each Lender agree to use reasonable efforts to give notice to the
Borrower of the assertion of any claim against the Administrative Agent or such
Lender, as applicable, relating to such Non-Excluded Taxes or Other Taxes
reasonably promptly after the principal officer of the Administrative Agent or
such Lender responsible for administering this Agreement has actual knowledge of
such claim; provided that the Administrative Agent’s or such Lender’s failure to
notify Borrower of such assertion shall not relieve Borrower of its obligation
under this Section 2.20(c). A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf shall be
conclusive absent manifest error.

 



(d)          Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Loan Party, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof, if available, or such other
evidence of payment that is reasonably satisfactory to the Administrative Agent
or the relevant Lender. If any Loan Party fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

 

(e)          To the extent required by this paragraph (e), each Lender (or
Transferee) shall deliver to the Borrower and the Administrative Agent (or, in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) either (A) if such Lender or Transferee is a “U.S.
Person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) (other
than exempt holders that so certify), two copies of a U.S. Internal Revenue
Service Form W-9 or any successor form, properly completed and duly executed by
such U.S. Lender or (B) if such Lender or Transferee is not a U.S. Lender (a
“Non-U.S. Lender”), two copies of either U.S. Internal Revenue Service Form
W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable
underlying U.S. Internal Revenue Service forms), or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit H to this Agreement and the
applicable U.S. Internal Revenue Service Form W-8, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each U.S. Lender or
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent. In addition, each U.S.
Lender or Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender, and
shall deliver extensions or renewals thereof as may reasonably be requested by
the Borrower or the Administrative Agent. Each U.S. Lender or Non-U.S. Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of

 

  55       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

this paragraph, a U.S. Lender or Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Lender is not legally able
to deliver.

 

(f)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not subject
such Lender to any material unreimbursed cost or would not materially prejudice
the legal position of such Lender.

 

(g)          If a payment made to a Lender would be subject to United States
withholding Tax imposed under FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

(h)          If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(i)           The agreements in this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

  56       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

2.21        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of LIBOR Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of LIBOR
Loans on a day that is not the last day of an Interest Period with respect
thereto (“Breakage Costs”). Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.22        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.20(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19 or 2.20(a).

 

2.23        Replacement of Lenders. If (a) any Lender requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20(a) or (b) any Lender defaults in
its obligation to make Loans hereunder, the Borrower shall have the right,
exercisable on five (5) Business Days prior written notice delivered to the
applicable Lender, to replace such Lender; provided that (i) such replacement
does not conflict with any Governmental Rule, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 2.22
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.19 or 2.20(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.21 if any LIBOR Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (vii) such replacement shall be made
in accordance with the provisions of Section 9.7 (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to in
Section 9.7), (viii) until such

 

  57       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the
case may be, (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender and (x) in the case of a Lender that is an
Issuing Bank, the Letters of Credit issued by such Issuing Bank have expired or
have been terminated unless other arrangements satisfactory to the applicable
Issuing Bank have been made in connection therewith.

 

2.24        Accordion. Subject to the terms and conditions of this Section 2.24
and so long as no Default or Event of Default has occurred and is continuing
(prior to or in connection with any such increase) and at any time prior to May
4, 2020, the Borrower may, by written notice to the Administrative Agent and the
Lenders request a one-time increase in the Construction Loan Commitments in the
amount not to exceed $100,000,000. Any Lender that has received such a notice
may accept or decline such offer in its sole discretion. To the extent that any
Lender agrees to increase its Construction Loan Commitment (in its sole
discretion), (i) the parties hereto shall amend this Agreement accordingly to
increase such Lender’s Construction Loan Commitment and the total Construction
Loan Commitment accordingly; (ii) the Borrower shall pay to such Lender any and
all fees charged by such Lender in respect of such additional Commitment; and
(iii) if requested by such Lender, Notes evidencing such increase in the
Construction Loan Commitment shall be delivered to such Lender duly executed by
the Borrower.

 

2.25        Resizing.

 

(a)          To the extent that the Borrower causes a Borrower Party to execute
Tax Equity Documents after the date of the initial Borrowing of Construction
Loans for a Project and desires the Construction Loan Commitment set forth on
Annex 2 and allocated to such Project to be increased (provided that the
Construction Loan Commitment has not otherwise been reduced to zero as of such
date), the Administrative Agent and the Lenders shall agree to amend Annex 2 to
increase the Construction Loan Commitment for such Project solely to the extent
following conditions are satisfied by the Borrower: (i) the revised Construction
Loan Commitment allocated to such Project as set forth on Annex 2 shall be
determined for such Project based on the debt sizing parameters set forth on
Annex 5 (after giving effect to the deliverables delivered under this Section
2.25) and otherwise satisfactory to the Administrative Agent and the Lenders.
(ii) as of the date the Borrower satisfied the conditions precedent set forth in
Section 3.2 with respect to such Project, the Borrower received the written
approval of the Administrative Agent and the Lenders to a term sheet setting
forth the terms of a potential tax equity transaction (that was agreed to by a
tax equity investor at such time) that was expected to result in executed tax
equity documents between the applicable Borrower Party and such tax equity
investor by no later than 130 days after the initial Construction Loan was
funded for such Project and such tax equity documents have been duly executed
and delivered by the applicable Borrower Party and such tax equity investor, on
terms and conditions substantially similar to the terms set forth under such
term sheet, and within the time frame set forth above; and (iii) such tax equity
documents shall be in form and substance acceptable to the Administrative Agent
and the Lenders and Schedule 1.1B shall be updated to reflect such tax equity
documents as Tax Equity Documents hereunder.

 

  58       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

  

(b)          In the event that any counterparty to the Tax Equity Documents has
failed (giving effect to any cure period provided therein) to fund when the
conditions precedent to such funding have been satisfied under the applicable
Tax Equity Documents, the Administrative Agent shall calculate the difference
between the Construction Loan Commitment previously allocated to such Project
under Annex 2 and the then applicable Construction Loan Commitment to be
allocated to such Project based on the debt sizing parameters set forth in Annex
5 (excluding any debt sizing provided for the execution of any Tax Equity
Documents) and Annex 2 shall be amended to reflect the updated Construction Loan
Commitment allocated to such Project (the “Reduced Commitment”).

 

2.26        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE 3.

CONDITIONS PRECEDENT

 

3.1          Conditions Precedent to the Signing Date. The Lenders, the
Administrative Agent, and the Borrower acknowledge and agree that each of the
following conditions have been satisfied as of, or prior to, the date hereof:

 

(a)          Delivery to the Administrative Agent of duly authorized and
executed originals of this Agreement.

 

(b)          Each representation and warranty set forth in the Loan Documents is
true and correct on the Signing Date (or, if any representation or warranty is
stated to have been made as of a specific date, as of such specific date).

 

  59       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

  

(c)          No Default or Event of Default has occurred and is continuing or
will result from the execution of the Loan Documents on the Signing Date.

 

(d)          No Material Adverse Effect or event, condition or circumstance that
would reasonably be expected to constitute a Material Adverse Effect shall have
occurred and be continuing.

 

(e)          The Borrower shall have paid all fees, costs and other expenses and
all other amounts then due and payable by the Borrower pursuant to this
Agreement (including Section 9.5), each Agent Fee Agreement and each other fee
agreement between any Loan Party and any Lender or Agent (the “Other Fee
Agreements”).

 





(f)           Delivery by the Borrower to the Administrative Agent of all such
documentation and information requested by Administrative Agent and the Lenders
that are necessary (including the names and addresses of the Borrower) for
Administrative Agent and the Lenders to identify the Borrower in accordance with
the requirements of the Patriot Act (including the “know your customer” and
similar regulations thereunder).

 

3.2          Conditions Precedent to the Initial Project Construction Loan Date.
The obligation of the Lenders to make the initial Construction Loan and other
extensions of credit with respect to any Project is subject to the prior
satisfaction of the Administrative Agent and the Lenders of each of the
following conditions (unless waived in writing by the Administrative Agent and
the Lenders):

 

(a)          Delivery to the Administrative Agent of duly authorized and
executed originals of each Loan Document entered into on the date the initial
Construction Loan is funded hereunder and each other date a Loan is funded, as
applicable, including (A) any Construction Loan Notes and LC Loan Notes
requested by Lenders and the Issuing Bank, (B) with respect to any Holdco or
Project Company, the Guaranty and Security Agreement, Guaranty, Pledge and
Security Agreement, and any amendment to the Security Agreement (to add the
pledge of any additional Holdco), (C) the Depositary Agreement, (D) if required
by the Lender, a Consent from the Tax Equity Investor, (E) except for Small
Projects, of a Deed of Trust with respect to the Mortgaged Property related to
such applicable Project and (F) if requested by or on behalf of the Borrower,
the Lenders will use commercially reasonable efforts to enter into an agreement
with the Tax Equity Investor containing the terms set forth on Exhibit F (to the
extent Tax Equity Documents for such Project have been duly executed and
delivered as of such date), in each such case, in form and substance acceptable
to the Lenders, the Borrower and the Administrative Agent.

 

(b)          Delivery to the Administrative Agent of a copy of the articles of
incorporation, certificate of formation, certificate of limited partnership,
certificate of registration or other formation documents, including all
amendments thereto, of each of the applicable Loan Parties, each certified as of
a recent date by the Secretary of State of the state of such Person’s formation
or organization, and a certificate as to the good standing of such Person as of
a recent date from such Secretary of State;

 

(c)          Delivery to the Administrative Agent of a certificate of a
Responsible Officer or, if applicable, a Managing Member, of each of the
applicable Loan Parties (certifying as to (A),

 

  60       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

(B), (C), (D) and (E) below only), dated as of the date of such Borrowing and
certifying (A) that attached thereto is a true and complete copy of the limited
liability company operating agreement, bylaws or partnership agreement of such
Person (which shall be in form and substance reasonably satisfactory to the
Administrative Agent, the other Agents, and the Lenders), as in effect on the
date of such Borrowing and the date of the resolutions described in clause (B)
below, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the appropriate governing entity or body of such Person, authorizing
the execution, delivery and performance of the Operative Documents to which such
Person is a party and, if applicable, the borrowings hereunder and the granting
of the Liens contemplated to be granted by the applicable Loan Party under the
Security Documents (if any), and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the articles of
incorporation, certificate of formation, certificate of limited partnership,
certificate of registration or other formation documents of such Person have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, (D) as to
the incumbency and specimen signature of each officer executing any Operative
Document or any other document delivered in connection herewith on behalf of
such Person, and (E) as to the absence of any pending proceeding for the
dissolution or liquidation of such Person or, to the Knowledge of such Secretary
or Assistant Secretary, threatening the existence of such Person;

 

(d)          Each document (including any UCC financing statement) required by
the Security Documents executed on the date of the initial Construction Loan
hereunder or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(subject only to Permitted Liens that, pursuant to applicable law, are entitled
to a higher priority than the Lien of the Collateral Agent) shall be in proper
form for filing, registration or recordation.

 

(e)          Delivery to the Collateral Agent of (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Pledge
Agreement, the Security Agreement and the Guaranty, Pledge and Security
Agreement and any amendment to the Security Agreement being executed on such
Borrowing date, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the applicable Holdco, the
Borrower and the Pledgor, as applicable and (ii) each promissory note (if any)
pledged to the Collateral Agent pursuant to the Security Documents endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(f)           Delivery to the Administrative Agent of the results of a recent
lien search in each of the jurisdictions where assets of the Borrower and
Pledgor are located, and such searches shall reveal no Liens on any of the
assets of the Borrower or Pledgor except for Permitted Liens or Liens discharged
on or prior to such Borrowing Date pursuant to documentation satisfactory to the
Administrative Agent and the Lenders. Delivery to the Administrative Agent of
the results of a recent lien search in each of the jurisdictions where assets of
the Borrower (if the Security Agreement is being amended), the applicable Holdco
and the applicable Project Company are located, and such searches shall reveal
no Liens on any of the assets of the Borrower, the applicable Holdco or the
applicable Project Company except for Permitted Liens pursuant to documentation
satisfactory to the Administrative Agent and the Lenders.

 

  61       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

  

(g)          The Collateral Accounts shall have been established in compliance
with this Agreement and the Depositary Agreement.

 

(h)          Delivery to the Administrative Agent of the unaudited pro forma
balance sheet of the Borrower as of the such Borrowing Date (including the notes
thereto), which balance sheet shall have been prepared giving effect (as if such
events had occurred on such date) to (i) the Construction Loans to be made
hereunder on the date hereof and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing.

 

(i)           Delivery to the Administrative Agent and the Collateral Agent of
opinions, dated as of such Borrowing Date of:



  

(i)           with respect to the first Borrowing hereunder, a New York law
opinion of Chadbourne & Parke, LLP, special counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent, the Collateral
Agent, and the Lenders, addressing such matters as the Administrative Agent and
the Collateral Agent may request;

 

(ii)          an opinion of Chadbourne & Parke, LLP or other counsel acceptable
to the Administrative Agent, special counsel for any Loan Party, in form and
substance satisfactory to the Administrative Agent, the Collateral Agent, and
the Lenders, addressing such matters as the Administrative Agent and the
Collateral Agent may request in connection with any Loan Document executed (or
amended) after the first Borrowing hereunder;

 

(iii)         with respect to Large Projects, special counsel for each Holdco,
Project Company and the Borrower in form and substance satisfactory to the
Administrative Agent, the Collateral Agent, and the Lenders, addressing such
matters as the Administrative Agent and the Collateral Agent may request,
including a New York law opinion, and an opinion addressing the relevant
Material Project Documents for such Project, federal and state energy and
regulatory matters and, for ground-mounted Projects, environmental matters and
certain permitting matters, in each case, relevant to the Project Company and
each applicable Project; and

 

(iv)         such other legal opinions as the Administrative Agent may
reasonably request, including, except with respect to Small Projects, opinions
from counsel to the Material Project Participants that are party to a Power
Purchase Agreement or EPC Agreement.

 

(j)           Delivery to the Administrative Agent of updates to the following
Exhibits, Schedules and Annexes with respect to such Project, which shall each
be in form and substance acceptable to the Administrative Agent and the Lenders:
(i) Exhibit E; (ii) Schedules 1.1B; 1.1C; 4.15; 4.19(a), (c) and (c); 4.34(a)
and (b); and Annexes 2 and 3.

 

(k)          Delivery to the Administrative Agent of the Construction Budget and
Schedule and the Base Case Model (each certified, by a Responsible Officer of
the Borrower, as having been prepared in good faith) applicable to such Project,
in form and substance satisfactory to the Administrative Agent, the Lenders and
the Independent Engineer; provided, however, that such

 

  62       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

Base Case Model shall contain pro forma projections for a period of 20 years
from the projected commercial operation date under the Power Purchase Agreement
for such Project and shall demonstrate, based on the assumptions contained
therein, that the Borrower has sufficient funds pursuant to the Construction
Loan Commitments allocated to such Project and Equity Commitment allocated to
such Project to achieve COD and Final Completion for such Project.

 

(l)           Delivery to the Administrative Agent of a certificate issued by
the Secretary of State of the State of state the Project is located in
certifying that the applicable Project Company is authorized to transact
business in such state.

 

(m)         Delivery to the Administrative Agent of a true, complete and correct
copy of each Material Project Document and any existing supplements or
amendments thereto related to such Project, all of which Material Project
Documents and supplements or amendments thereto shall be satisfactory in form
and substance to the Administrative Agent, and the Lenders, shall have been duly
authorized, executed and delivered by the parties thereto, and all of which
Material Project Documents shall be in full force and effect on the applicable
Borrowing Date and shall be certified by a Responsible Officer of the Borrower
as being true, complete and correct copies and in full force and effect pursuant
to the certificate referred to in Section 3.2(o), below, and delivery to the
Administrative Agent of a certificate of a Responsible Officer of the Borrower,
that to the best of the Borrower’s Knowledge no party to any such Material
Project Document is, or but for the passage of time or giving of notice or both
will be, in material breach of any obligation thereunder; provided, however,
that with respect to Small Projects, if the Borrower certifies that the form of
any such Material Project Document (excluding any Tax Equity Document) is in the
form attached hereto as Exhibit O, such Material Project Document shall be
deemed satisfactory to the Administrative Agent and the Lenders.

 

(n)          Except for Small Projects, deliver to the Administrative Agent and
the Title Company an ALTA/ACSM survey of the land and improvements constituting
the Mortgaged Property certified to the Administrative Agent and the Title
Company in a manner satisfactory to them, dated within thirty (30) days of the
Borrowing Date, prepared by an independent professional licensed land surveyor
satisfactory to the Administrative Agent and the Title Company and in form and
substance satisfactory to the Administrative Agent and the Title Company;
provided, however, that for rooftop projects, delivery of a “site plan” showing
the proposed improvements shall satisfy the above requirement.

 

(o)          Delivery to the Administrative Agent of an Initial Project
Construction Loan Date certificate, dated as of the Initial Project Construction
Loan Date for each Project, signed by a Responsible Officer of the Borrower, in
substantially the form of Exhibit I to this Agreement.

 

(p)          Each document (including any UCC financing statement) required by
the Security Documents to be executed as of the date of such Borrowing or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (subject only to Permitted Liens
that, pursuant to applicable law, are entitled to a higher priority than the
Lien of the Collateral Agent) shall be in proper form for filing, registration
or recordation and, for each Project other than a Small Project, the applicable
Deed of Trust shall have been duly recorded (or will be duly

 

  63       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

recorded upon the date of the Borrowing) within the applicable land records of
the county in which each applicable Project is located.

 

(q)          Except for Small Projects or with respect to individual Project
sites that have an expected nameplate capacity to be 2.0 MW dc or less, the
Administrative Agent shall have received in respect of the Mortgaged Property
the applicable Title Policy, which Title Policy shall be in form and substance
satisfactory to the Administrative Agent, contain such endorsements as
reasonably requested by the Administrative Agent (including mechanics’ lien
endorsement with pending disbursement coverage such as the FA-61 (a “Mechanics’
Lien Endorsement”), an ALTA 36.6 “Energy Projects - Encroachment Endorsement”
(without any exceptions to full encroachments coverage), and an ALTA 35.2
“Minerals and Other Subsurface Substance Endorsement” (without any exceptions to
full mineral coverage)). The Administrative Agent shall have received evidence
satisfactory to the Administrative Agent, and the Lenders that all premiums in
respect of such Title Policy, all recording tax charges, and related expenses
shall have been paid.

 

(r)          With respect to any Projects that are ground-mounted, the
Administrative Agent shall have received (A) a policy of flood insurance that
(1) covers any parcel of real property upon which is located a building that is
part of a Project (for clarity, the solar energy generating systems themselves
shall not be considered a “building” in connection with such determination) and
that is located within the Project Site and which is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards, (2) is written in an amount reasonably
satisfactory to the Administrative Agent, and (3) has a term ending not later
than the Construction Loan Maturity Date applicable to such Project.

 

(s)          Except for Small Projects or with respect to individual Project
sites that have an expected nameplate capacity to be 2.0 MW dc or less, the
Administrative Agent shall have received a copy of all recorded documents
referred to, or listed as exceptions to title in, the Title Policy and a copy of
all other material documents affecting the Mortgaged Property of which any
Borrower Party has any Knowledge.

 

(t)          Delivery to the Administrative Agent of counterparty consents or
estoppels (the “Consents”) to collateral assignment of each Material Project
Document (including estoppels for the Site Lease Agreements) that the
Administrative Agent requests such a consent for, in each case in form and
substance as shall be reasonably satisfactory to the Administrative Agent and
the Lenders; provided, however, that with respect to Small Projects, Consents
shall only be required if (i) such Material Project Document does not expressly
allow such contract to be collaterally assigned to lenders and (ii) the result
of the Lenders due diligence with respect to such Material Project Documents
requires a Consent to be delivered. The Borrower shall also have provided
notices, in form and substance as shall be reasonably satisfactory to the
Administrative Agent and the Lenders, to the Transmission Utility of the
collateral assignment of the Interconnection Agreements then in effect.

 

(u)          Insurance complying with Schedule 5.4 shall be in full force and
effect. With respect to Large Projects, delivery to the Administrative Agent of
the Insurance Consultant’s certificate and the Insurance Consultant’s report to
the effect that each Borrower Party’s insurance policies required for the
construction phase of each applicable Project are in full force

 

  64       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

and effect, are not subject to cancellation without thirty (30) days’ prior
notice (ten (10) days for non-payment of premiums) and otherwise materially
conform with the insurance requirements set forth in Section 5.4(a) and Schedule
5.4 and the Material Project Documents set forth in the Insurance Consultant’s
report, and otherwise in form and substance satisfactory to the Administrative
Agent and the Lenders. With respect to Small Projects, delivery to the
Administrative Agent of the an insurance broker’s letter with respect to each
Borrower Party’s insurance policies required for the construction phase of each
applicable Project and the Borrower’s certification that such insurance policies
are in full force and effect, are not subject to cancellation without thirty
(30) days’ prior notice (ten (10) days for non-payment of premiums) and
otherwise materially conform with the insurance requirements set forth in
Section 5.4(a) and Schedule 5.4 and the Material Project Documents, and
otherwise in form and substance satisfactory to the Administrative Agent and the
Lenders.

 







(v)         With respect to ground-mounted Projects, delivery to the
Administrative Agent of the Environmental Site Assessments (in form and
substance acceptable to the Administrative Agent and the Lenders) with respect
to such Project, dated no earlier than 180 days prior to the date of such
Borrowing, along with a reliance letter allowing the Administrative Agent to
rely on such reports.

 

(w)         With respect to Large Projects, delivery to the Administrative Agent
of the Independent Engineer’s report (in form and substance acceptable to the
Administrative Agent and the Lenders) of its satisfactory review of the
applicable Project, such review confirming, without limitation, the Initial
Project Construction Loan Equity Contribution has been previously paid by the
Borrower for the payment of Project Costs related to such Projects, the
reasonableness of operating cost, major maintenance assumptions, adequacy of the
proposed construction contingency and the expectation that each applicable
Project can support the assumptions set forth in the Base Case Model pro forma
projections, the useful life estimate for each applicable Project, overall
design and technical aspects of each applicable Project, including the adequacy
of the construction plan, the equipment and the proposed civil, mechanical and
electrical works, confirming the adequacy of the Environmental Site Assessments
(including Equator Principles) and any remediation programs necessary for such
Project, confirming the adequacy of the applicable EPC Agreement and each
applicable project schedule (under the applicable EPC Agreement), the
Interconnection Agreements and the other Material Project Documents for such
Project and the ability of the counterparties to execute the construction
schedule related to such Project in a timely manner and confirming that, upon
completion of each applicable Project in accordance with the relevant
engineering design documentation and plans, each applicable Project shall be a
facility using solar energy to produce electricity and, with respect to rooftop
Projects, confirming the sufficiency of the rooftop structure design.

 

(x)          With respect to Small Projects, delivery to the Administrative
Agent of the Independent Engineer’s report (in form and substance acceptable to
the Administrative Agent and the Lenders) of its satisfactory review of the
applicable Project, such review confirming the reasonableness of operating cost,
major maintenance assumptions, adequacy of the proposed construction contingency
and the expectation that each applicable Project can support the assumptions set
forth in the Base Case Model pro forma projections, confirming each applicable
project schedule (under the applicable EPC Agreement), and, with respect to
rooftop Projects, confirming the sufficiency of the rooftop structure design.

 

  65       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

  

(y)         Delivery to the Administrative Agent of:

 

(i)           a solar energy forecast provided by the Solar Resource Consultant
as to the adequacy and stability of the solar energy resource of each applicable
Project Site, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, together with a reliance letter with
respect to the Solar Resource Consultant’s report that shall entitle the
Administrative Agent, the Collateral Agent, and the Lenders to rely upon such
report as of such Borrowing Date, and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders; and

 

(ii)          except with respect to rooftop Projects, the Transmission
Consultant’s report as to the adequacy of transmission capacity for each
applicable Project to deliver all of its expected electrical output (including a
curtailment analysis), shall be in form and substance acceptable to the
Administrative Agent and the Lenders, together with a reliance letter with
respect to the Transmission Consultant’s report that shall entitle the
Administrative Agent, the Collateral Agent, and the Lenders to rely upon such
report as of such Borrowing Date, and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.

 

(z)           The initial Project Construction Loan certificate delivered
pursuant to Section 3.2(k) shall confirm that all insurance premium payments due
and payable as of the date of such Borrowing have been paid or will be paid from
proceeds of the applicable Construction Loan and that the insurance materially
complies with the requirements of Section 5.4, Schedule 5.4 and the applicable
Material Project Documents. Such insurance shall be in full force and effect and
the Administrative Agent shall have received certified copies of all policies
evidencing such insurance (or a binder, commitment or certificates signed by the
insurer or a broker authorized to bind the insurer), in form and substance
satisfactory to Administrative Agent and the Lenders, and a certificate from the
Borrower’s insurance broker(s), dated as of the date of such Borrowing and
identifying underwriters, type of insurance, insurance limits and policy terms,
listing the special provisions required as set forth in Schedule 5.4, describing
the insurance obtained, stating that the insurance materially complies with the
requirements of Section 5.4, Schedule 5.4 and the applicable Material Project
Documents and stating that such insurance is in full force and effect and that
all premiums then due thereon have been paid.

 

(aa)        Delivery to the Administrative Agent of true, correct and complete
copies of all Applicable Permits required to own, develop, construct or operate
each applicable Project that are identified on Part I of Schedule 4.15, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders.

 

(bb)       No action, suit, proceeding or investigation shall have been
instituted or threatened, nor shall any rule, regulation, order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
that, (i) could, if such action, suit, proceeding or investigation were
adversely determined, reasonably be expected to have a Material Adverse Effect
on any applicable Project or any Loan Party or (ii) solely as a result of the
Borrower Party’s construction, ownership, leasing or operation of each
applicable Project, the sale of electricity therefrom by the applicable Borrower
Party, or the applicable Borrower Party’s entering into of any Operative
Document or any transaction contemplated hereby or

 

  66       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

thereby, would cause or deem (A) the Administrative Agent or the other Lenders
or any Affiliate of any of them to be subject to, or not exempt from, regulation
under the FPA, PUHCA 2005 or any financial, organizational or rate regulation as
a “public utility” or “electric utility” under applicable state laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities, except as set forth in the proviso set forth in Section
4.10(b); or (B) any Borrower Party to be subject to, or not exempt from, the
federal access to books and records provisions of PUHCA 2005 or under any
applicable state laws and regulations respecting the rates or the financial or
organizational regulation of electric utilities except, with respect to an
Affiliate of any Borrower Party, any such state laws or regulations that would
not result in a Material Adverse Effect.

 

(cc)       Delivery to the Administrative Agent of evidence that all filing,
recordation, subscription and inscription fees and all recording and other
similar fees, and all recording, stamp and other taxes and other expenses
related to such filings, registrations and recordings necessary for the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents have been paid in full (to the extent the obligation to make such
payment then exists) by or on behalf of the Borrower or are to be paid in full
out of the proceeds of the initial Construction Loans being made on such date.

 

(dd)       On each Initial Project Construction Loan Date, the Borrower shall
have paid (or shall simultaneously pay with the proceeds of any Construction
Loans being Borrowed on such date) all fees, costs and other expenses and all
other amounts then due and payable by the Borrower pursuant to this Agreement
(including Section 9.5), each Agent Fee Agreement and each Other Fee Agreement.

 

(ee)       Delivery to the Administrative Agent of a duly executed copy of the
notice to proceed required to be issued under the applicable EPC Agreement or
evidence that such notice will be issued upon receipt of the proceeds of the
relevant Construction Loan.

 

(ff)         Delivery by the Borrower to the Administrative Agent of all such
documentation and information requested by Administrative Agent and the Lenders
that are necessary (including the names and addresses of the Borrower) for
Administrative Agent and the Lenders to identify each applicable Holdco and
Project Company in accordance with the requirements of the Patriot Act
(including the “know your customer” and similar regulations thereunder).

 

(gg)       With respect to each proposed project, the Administrative Agent and
each Lender shall have approved such project, in its discretion, and each of the
Administrative Agent and each Lender shall have authorized such project to be a
Project hereunder.

 

(hh)       With respect to each Project approved by Administrative Agent and the
Lenders pursuant to Section 3.2(gg), (i) Administrative Agent and the Lenders
shall have completed, to their satisfaction, their due diligence review of such
Project in all respects, and Borrower shall satisfy any additional conditions
precedent requested by the Lenders and Administrative Agent as a result of such
diligence; (ii) the Lenders shall have received any credit approvals needed in
respect of such Project; (iii) this Agreement shall be amended to include any
additional provisions, such provisions to be mutually satisfactory to the
Borrower and the Lenders and applicable to a specific Project, required as a
result of Lenders’ due diligence with respect to

 

  67       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

such specific Project (iv) in no event shall the expected aggregate nameplate
capacity of all Small Projects that have been allocated Loans and Commitments
under this Agreement exceed 10% of the total expected aggregate nameplate
capacity of all Projects that have been allocated Loans and Commitments
hereunder; provided, however, that such allowed aggregate nameplate capacity of
Small Projects shall be reduced by the applicable percentage of nameplate
capacity that is allocated to Projects set forth in clause (v) below with
respect to Power Purchaser’s that are not Investment Grade; (v) each Power
Purchaser shall be Investment Grade, except for Power Purchaser counterparties
to Power Purchase Agreements which are allocated, in the aggregate, less than
10% of the total expected aggregate nameplate capacity of all Projects that have
been allocated Loans and Commitments hereunder; and (vi) Borrower shall only
present two new project to be considered a project hereunder per calendar month
and Borrower shall provide all information related to such proposed project
(including all items necessary to satisfy the conditions precedent set forth in
this Section 3.2 that are required for completion of Lenders’ credit approval
process) at least twenty (20) Business Days prior to the proposed date of
Borrowing (unless otherwise waived by the Administrative Agent and the Lenders);
provided, however, that once every calendar quarter the Borrower may present one
additional project in addition to the two projects per calendar month referred
to above.

 

(ii)          With respect to any Project in respect of which Tax Equity
Documents are in full force and effect as of such date, delivery to
Administrative Agent of a reliance letter from the preparer of the cost
segregation report and appraisal, in form and substance reasonably satisfactory
to Administrative Agent, along with such cost segregation report and appraisal,
in form and substance reasonably satisfactory to Administrative Agent and the
Lenders.

 

(jj)           Evidence that, upon disbursement of the initial Construction
Loan, the amounts on deposit in the Debt Service Reserve Account will be at
least equal to the then applicable Debt Service Reserve Requirement.

 

(kk)         In no event shall the Borrower present any Project that could be
allocated Loans and Commitments under Annex 2 in excess of $50,000,000. All
Projects shall be commercial and industrial projects and certain utility-scale
projects, in each such case, as approved by each Lender in accordance with this
Section 3.2.

 

(ll)           Prior to the Initial Borrowing of Construction Loans hereunder,
the parties to this Agreement shall have agreed to add the following exhibits,
annexes and schedules to this Agreement, in each such case, in form and
substance acceptable to the Administrative Agent, the Lenders and the Borrower:
(i) Exhibits E, G, I, J, K, L and M; (ii) Schedules 1.1B; 1.1C; 1.1D; 4.4; 4.13;
4.15; 4.18; 4.19(a),(c) and (e); 4.21; 4.34(a) and (b); 5.4 and (iii) Annexes 2
and 3.

 

(mm)       For the avoidance of doubt, on or prior to the Initial Borrowing of
Construction Loans hereunder, all Loan Documents not executed on the Signing
Date, shall be duly executed and delivered by the parties thereto and in form
and substance satisfactory to the Borrower, Administrative Agent and the
Lenders.

 

3.3           Conditions Precedent to the Construction Loans. The obligation of
the Lenders to make any Construction Loans, including the initial Construction
Loan for each Project, is subject to the prior satisfaction of each of the
following conditions (unless waived in writing by the

 

  68       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

Administrative Agent and the Required Lenders or, solely with respect to the
initial Construction Loan for each Project, with the consent of all Lenders):

 

(a)           Each representation and warranty of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects as of the
date of such Borrowing (or, if any representation or warranty is stated to have
been made as of a specific date, as of such specific date), except if such
representation is already qualified by reference to materiality, Material
Adverse Effect, or a similar materiality qualifier, in which case such
representation and warranty shall be true and correct without regard to
materiality;

 

(b)           No Default or Event of Default shall have occurred and be
continuing or shall occur as a result of the Borrowing of such Construction
Loan;

 

(c)           All Operative Documents in effect on the date of the applicable
Construction Loan shall be in full force and effect;

 

(d)           The Borrower is in compliance with the applicable Construction
Budget and Schedule (or if the Borrower is not in compliance with such schedule
the Independent Engineer has certified that such applicable Project is
reasonably likely to achieve COD for such Project by the Construction Loan
Maturity Date for such Project in compliance with the budget aspect of the
applicable Construction Budget and Schedule or, if Project Costs in excess of
those contemplated by such budget (including the contingency) are required to be
expended to achieve such COD by such Construction Loan Maturity Date, the
Borrower has certified that sufficient funds are available pursuant to the
Construction Loan Commitments allocated to such Project and Equity Commitment to
so complete each applicable Project (or certifying that sufficient funds are
available pursuant to such Construction Loan Commitments, Equity Commitment plus
any other irrevocable funding commitment in form and substance acceptable to the
Administrative Agent and the Required Lenders for any shortfall), which in each
case shall be satisfactory to the Administrative Agent and the Required Lenders
(in consultation with the Independent Engineer));

 

(e)           Delivery to the Administrative Agent of a Notice of Borrowing in
accordance with Section 2.2, which Notice of Borrowing shall include a
certification as to certain of the matters set forth in this Section 3.3.

 

(f)            Delivery to the Administrative Agent, no later than six (6)
Business Days prior to the requested borrowing date, of a Construction
Requisition (as defined in the Depositary Agreement), dated the date such
Construction Loans are to be made and signed by the Borrower, as to the amount
and purpose(s) of the requested borrowing of Construction Loans accompanied by
appropriate invoices or other evidence of payment (or an obligation to make
payment) representing Project Costs for such Project then due and payable to
third parties (other than subcontractors) and together with, among other things,
a certification that the proceeds of such Construction Loans shall be used
solely for Project Costs for such Project set forth in the applicable
Construction Budget and Schedule, or otherwise as permitted under this
Agreement, and further certifying that sufficient funds are available pursuant
to the Construction Loan Commitments (prior to being fully utilized) allocated
to such Project, Equity Commitment to complete each applicable Project and
achieve Substantial Completion for such Project (or

 

  69       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

certifying that sufficient funds are available pursuant to the Construction Loan
Commitments allocated to such Project (prior to being fully utilized), Equity
Commitment plus any other irrevocable funding commitment in form and substance
acceptable to the Administrative Agent and the Required Lenders for any
shortfall).

 

(g)           The Independent Engineer shall have reviewed the Borrower’s
certificates and supporting invoices or other evidence of payment (or an
obligation to make payment) and other information referred to in Section 3.3(f),
above, and shall have delivered an IE Requisition Certificate (as defined in the
Depositary Agreement) to the Administrative Agent no later than five (5)
Business Days prior to the requested borrowing date approving the Borrower’s
certificates and invoices or other evidence of payment.

 

(h)           Delivery to the Administrative Agent of duly executed
acknowledgements of payments and releases of mechanics’ and materialmen’s liens,
(i) with respect to any payment to the EPC Contractor and all contractors and
materialmen of each applicable Project Company to the extent such payment,
either alone or when combined with all payments previously made to such the EPC
Contractor or contractor or materialman, exceeds $250,000, in a form reasonably
satisfactory to the Administrative Agent, from the EPC Contractor or all
contractors and materialmen for all work, services and materials, including
equipment and fixtures of all kinds, done, previously performed or furnished for
the construction of each applicable Project, and (ii) with respect to any
payment made to any subcontractor of any contractor referred to in clause (i),
to the extent such payment, either alone or when combined with all payments
previously made to such subcontractor, exceeds $250,000.

 

(i)            All Applicable Permits with respect to the construction and
operation of each applicable Project required to have been obtained by the date
of such Construction Loans from any Governmental Authority shall have been
issued and, except as provided on Schedule 4.15, shall be in full force and
effect and no appeal of such Applicable Permits shall be pending and all
statutorily prescribed appeal or rehearing periods with respect to the issuance
of such Applicable Permits have expired, and such Permits shall not be subject
to any unsatisfied conditions that were required to be satisfied on or before
the date of such Construction Loan and that would reasonably be expected to
allow for material adverse modification or revocation. The Borrower shall be in
material compliance with all Applicable Permits. With respect to any of the
Applicable Permits not yet required, the Administrative Agent shall have
concluded (acting reasonably) that there is no reason to believe that any such
Applicable Permits will not be obtained by the time required, all of which shall
be reasonably satisfactory to the Administrative Agent (in consultation with the
Independent Engineer).

 

(j)            All of the Operative Documents (including the corresponding
consents to collateral assignment in the case of any Additional Project
Agreement entered into after the date of this Agreement to the extent consents
to collateral assignment are required pursuant to Section 6.10) that were not in
effect as of the date of any previous Borrowing and that are required, in
connection with the development and construction of such applicable Project, to
be executed and delivered on or prior to the date of such Construction Loans
shall be in full force and effect and in a form, including any change or
amendment thereto made since the respective dates of their execution and
delivery, approved by the Required Lenders, unless approval of such

 

  70       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

form, change or amendment was not required in accordance with Section 6.8 or
6.10 or otherwise pursuant to this Agreement.

 

(k)           If at the time of making the Construction Loans such applicable
Project shall have been materially damaged by flood, fire or other casualty, the
Administrative Agent shall have received insurance proceeds or money or other
assurances sufficient in the reasonable judgment of the Administrative Agent
(acting at the direction of the Required Lenders), Insurance Consultant and the
Independent Engineer to assure restoration and Substantial Completion for such
Project on or prior to the Construction Loan Maturity Date for such Project.

 

(l)            There has not been any uncured default under any Material Project
Document, Applicable Permit, certificate, insurance policy or any other similar
approval or agreement that would reasonably be expected to have a Material
Adverse Effect.

 

(m)          Except in respect of the initial Construction Loan for such Project
and except for Small Projects or with respect to individual Project sites that
have an expected nameplate capacity to be 2.0 MW dc or less, receipt by the
Administrative Agent of a Mechanics’ Lien Endorsement to the applicable Title
Policy after delivery by the Borrower to the Title Company of all deliverables
and any other items required by the Title Company to issue such endorsement.
Each Mechanics’ Lien Endorsement shall (i) show that since the effective date of
such Title Policy (or the effective date of the last such endorsement, if any)
there has been no change in the status of the applicable Project Company’s title
to the applicable Project Site and no new Lien thereon other than matters
constituting Permitted Liens, (ii) state the amount of coverage then existing
under the Mechanics’ Lien Endorsement to such Title Policy which shall be not
less than the total of all disbursements of the Construction Loan allocated to
such Project, including the disbursement which is being made concurrently with
the reissuance of such endorsement and (iii) updating the “Date of Coverage” (as
defined in the Mechanics’ Lien Endorsement) to the date of such disbursement.

 

(n)           No Material Adverse Effect, or event, condition or circumstance
that would reasonably be expected to constitute a Material Adverse Effect, shall
have occurred and be continuing for which adequate provision reasonably
satisfactory to the Administrative Agent has not been made.

 

(o)           No party to any Tax Equity Document is in default of any material
obligation thereunder. Borrower shall certify that to the best of its Knowledge
each Borrower Party shall be able to meet the conditions precedent to the
funding by each Tax Equity Investor under each Tax Equity Document by the
deadline for such funding date set forth in each Tax Equity Document, and, in
any event, in order to repay the Construction Loans for each applicable Project
by the applicable Construction Loan Maturity Date.

 

3.4           Conditions Precedent to the Issuance of Letters of Credit. The
obligation of an Issuing Bank to issue a Letter of Credit is subject to the
prior satisfaction of each of the following conditions (unless waived in writing
by the Administrative Agent and the applicable Issuing Bank):

 

  71       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 



(a)           The conditions precedent set forth in Sections 3.1, 3.2 and 3.3
for the applicable Project have been satisfied and the initial Construction Loan
has been funded in respect of such Project.

 

(b)           Each representation and warranty of the Loan Parties set forth in
the Loan Documents is true and correct in all material respects as if made on
such date (unless such representation or warranty relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
as of such earlier date), except if such representation is already qualified by
reference to materiality, Material Adverse Effect, or a similar materiality
qualifier, in which case such representation and warranty shall be true and
correct without regard to materiality.

 

(c)           No Default or Event of Default has occurred and is continuing or
will result from the issuance of the applicable Letter of Credit.

 

(d)           No Material Adverse Effect, or event conditions or circumstance
that would reasonably be expected to constitute a Material Adverse Effect, shall
have occurred and be continuing for which adequate provision reasonably
satisfactory to the Administrative Agent and the Issuing Bank has not been made.

 

(e)           The Borrower shall have delivered to the Issuing Bank an LC
Issuance Notice and Letter of Credit Application in respect of the Letters of
Credit in accordance with Section 2.16(b) at least three (3) Business Days prior
to the requested date of issuance of the Letters of Credit.

 

3.5          Confirmation. Each Borrowing by and on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the applicable conditions contained in
this Article 3 have been satisfied or waived.

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

 

The Borrower, on behalf of itself and each Borrower Party, hereby makes the
following representations and warranties to and in favor of the Administrative
Agent, the Collateral Agent and the Lenders on the date hereof and on the date
of each Borrowing. All of such representations and warranties shall survive the
Signing Date and the making of the Loans:

 

4.1          Existence; Compliance with Laws. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification (including,
with respect to each Borrower Party, the applicable state in which the Project
owned by it is located) and (d) is in compliance with all Legal Requirements
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

  72       CREDIT AGREEMENT (SunPower HoldCo)



 

 

  

4.2           Ownership of Capital Stock. The Capital Stock of each Borrower
Party has been duly authorized and validly issued and is fully paid and
non-assessable. There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Borrower Party, except as created by
the Loan Documents. Pledgor owns 100% of all issued and outstanding membership
interests in Borrower. The entities shown on Annex 4 own the issued and
outstanding membership interests of each Holdco as shown on Annex 4. Each Holdco
owns 100% of all issued and outstanding membership interests of each Project
Company shown on Annex 4 that Holdco is the owner of.

 

4.3           Power; Authorization; Enforceable Obligations; No Legal Bar.

 

(a)           Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Operative Documents to which it is a party and
to consummate the transactions contemplated thereby and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Operative Documents to which it is a party and to consummate
the transactions contemplated thereby and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. Each Operative Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement and each other Operative
Agreement constitute legal, valid and binding obligations of each Loan Party
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(b)           The execution, delivery and performance of this Agreement and the
other Operative Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Legal Requirements applicable to any Loan Party or
any Contractual Obligation of any Loan Party and will not result in, or require,
the creation or imposition of any Lien (other than Permitted Liens) on any of
their respective properties or revenues pursuant to any Legal Requirement or any
such Contractual Obligation.

 

4.4           Governmental Approvals. Except as set forth in Schedule 4.15, no
action, consent or approval of, registration or filing with, Permit from, notice
to, or any other action by, any Governmental Authority is or will be required in
connection with (a) the due execution, delivery and performance by any Loan
Party of the Operative Documents to which it is a party, (b) the development,
construction, ownership and operation of each applicable Project as contemplated
by the Operative Documents (to the extent required to be obtained by or on
behalf of any Loan Party), (c) the consummation of the transactions contemplated
by the Operative Documents by the Loan Parties or (d) the grant by the Loan
Parties of the Liens granted under the Security Documents or the validity,
perfection and enforceability thereof or for the exercise by the Collateral
Agent of its rights and remedies thereunder, except, in each case, (i) the
filing of UCC financing statements and the filing and recording of each Deed of
Trust, (ii) such as have been made or obtained and are in full force and effect,
(iii) such as are required by securities, regulatory or applicable law in
connection with an exercise of remedies, (iv) as contemplated by

 

  73       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

Section 4.15 and (v) in the case of clauses (b) and (c) above, such actions,
consents, registrations, filings, notices, actions and approvals where the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

4.5           ERISA and Labor Matters.

 

(a)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to ERISA Plans and
the regulations and published interpretations thereunder; (ii) no ERISA Event
has occurred or is reasonably expected to occur; and (iii) all amounts required
by applicable law with respect to, or by the terms of, any retiree welfare
benefit arrangement maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Accounting Standards Codification Topic 715-60.
The present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Financial Accounting Standards
Codification Topic 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than a material amount the
fair market value of the assets of such Pension Plan allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Financial Accounting Standards Codification topic 715-30) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed by
more than a material amount the fair market value of the assets of all such
underfunded Pension Plans.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Plan is
in compliance (A) with all material provisions of applicable law and all
material applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.

 

(c)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against the Pledgor or any Borrower Party pending or, to the Knowledge of any
Borrower Party, threatened; (b) hours worked by and payment made to employees of
each of the Pledgor or any Borrower Party have not been in violation of the Fair
Labor Standards Act or any other applicable Legal Requirement dealing with such
matters; and (c) all payments due from the Pledgor or any Borrower Party on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Person.

 

  74       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 



4.6           Taxes. The Pledgor and each Borrower Party has filed or caused to
be filed all Federal, state and other material Tax returns that are required to
be filed and has paid all Taxes shown to be due and payable on said returns or
on any material assessments made against it or any of its property and all other
Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Person); no Tax Lien has been filed (other than Permitted Liens), and
to the Knowledge of each Borrower Party, no claim is being asserted, with
respect to any such Tax, fee or other charge.

 

4.7           Business, Debt, Contracts, Etc. No Borrower Party (a) has
conducted any business other than the business contemplated by the Operative
Documents or in connection with the applicable Project(s), (b) has any
outstanding Indebtedness or other material liabilities other than pursuant to
the Operative Documents (and any applicable Deferred Development Fee), or (c) is
a party to or bound by any material contract other than the Operative Documents
to which it is a party.

 

4.8           Filings. All filings and recordings, re-filings or re-recordings
necessary to perfect and maintain the perfection and priority of the interest,
title or Liens of the Collateral Agent (for the benefit of the Secured Parties),
subject to Permitted Liens that pursuant to applicable law are entitled to a
higher priority than the Liens created by the Security Documents, have been made
as required by the Loan Documents.

 

4.9           Investment Company; Holding Company Act; EWG. Neither any Borrower
Party nor Pledgor is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940.
Neither any Borrower Party nor Pledgor is subject to regulation under any Legal
Requirement (other than Regulation X and subject to Section 4.10(c)(iii) below)
that limits its ability to incur Indebtedness. On or before the date on which
the output of a Project is sold or delivered (including test energy), such
Project or Project Company, as applicable, shall be an EWG and/or a QF, and
Pledgor is, or upon COD of each such Project will be, a “holding company” under
Section 1262(8) of PUHCA 2005 and the FERC’s implementing regulations at 18
C.F.R. § 366 et seq., solely with respect to its ownership of one or more EWGs
and/or QFs. Neither any Borrower Party nor Pledgor is or has been determined by
the FERC to be subject to, or not exempt from, regulation under the federal
access to books and records provisions of PUHCA 2005.

 

4.10         Governmental Regulation.

 

(a)           Each of Pledgor and each Borrower Party is in compliance in all
material respects with the applicable requirements of the FPA and PUHCA 2005 and
all other applicable Legal Requirements with respect to the ownership,
operation, control and sale of energy, capacity and ancillary services and
environmental attributes from each applicable Project.

 

(b)           None of the Agents, the Lenders, or any Affiliate of any of them
will, solely as a result of the construction, ownership, leasing or operation of
any applicable Project by the applicable Borrower Party, the sale of electricity
therefrom by each applicable Borrower Party or each applicable Borrower Party’s
entering into any Operative Document or any transaction

 

  75       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

contemplated hereby or thereby, be subject to, or not exempt from, regulation
under the FPA or PUHCA 2005 or rate regulation as an “electrical corporation”
under any applicable state rule or regulation; provided, however, that in the
event that any Agent or any Lender, upon the exercise of remedies under the
Operative Documents or otherwise, becomes the owner or operator of any Project
or directs the sale of electricity therefrom, such Agent or Lender may become
subject to regulation as a public utility under the FPA and an “electrical
corporation” under applicable state rules or regulations, and unless EWG status
or another exemption from regulation under PUHCA 2005 is obtained, such Agent or
Lender, as the case may be, could become, together with its Affiliates, subject
to regulation under the federal access to books and records provisions of PUHCA
2005 and could become subject to applicable state rules or regulations of the
operations of each applicable Project and, if any retail sales of electric
energy, capacity or ancillary services are made from such applicable Project,
financial, organizational or rate regulation as a “public utility” or “electric
utility” or similar term under applicable state rules or regulations.

 

(c)           On and after obtaining the order and approvals required pursuant
to Section 5.12(ii), each applicable Project Company shall be (i) subject to
regulation as a “public utility” under the FPA; (ii) authorized by FERC to make
sales of electric energy, capacity and ancillary services at market-based rates
pursuant to Section 205 of the FPA or an exemption under Part 292 of FERC’s
regulations; and (iii) as applicable, granted blanket authorization by FERC to
issue securities and assume liabilities pursuant to Section 204 of the FPA and
all other waivers of regulations and blanket authorizations as are customarily
granted by FERC to entities with market-based rate authority.

 

4.11         Federal Reserve Requirements. No part of the proceeds of any Loans,
and no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any Margin Stock within the respective meanings of each of the quoted
terms under Regulation U as now and from time to time hereafter in effect or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to buy or carry any Margin Stock or (b) for any purpose that violates
any regulation of the Board. No more than 25% of the assets of the Pledgor or
any Borrower Party consist of Margin Stock. If requested by any Lender or the
Administrative Agent, the Borrower will (and will cause each Borrower Party to)
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12         Litigation. (a) No litigation, action, suit, investigation or
proceeding at law or equity by or before any arbitrator or Governmental
Authority is pending or, to the Knowledge of any applicable Borrower Party,
threatened by or against any Loan Party or against any of their respective
properties or revenues (including any Material Project Document or Applicable
Permit) with respect to any of the Operative Documents or any of the
transactions contemplated hereby or thereby that could, if adversely determined,
reasonably be expected to have a Material Adverse Effect.

 

(b)           There are no condemnation proceedings by or before any
Governmental Authority now pending or, to the Knowledge of any Borrower Party,
threatened with respect to the Real Property or any applicable Project, or sale
of power therefrom or any portion thereof material to the construction,
ownership or operation of any applicable Project or sale of power therefrom,
unless (i) solely with respect to a condemnation proceeding occurring prior to
Final Completion

 

  76       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

of a Project, in the reasonable opinion of the Administrative Agent and the
Independent Engineer, such condemnation is capable of being remedied within a
satisfactory period without affecting Final Completion with respect to such
applicable Project in accordance with the Construction Budget and Schedule
applicable to such Project and (ii) an adequate reserve, in an amount acceptable
to the Administrative Agent and the Independent Engineer, has been established
for remedying such condemnation.

 

4.13         Compliance with Legal Requirements. Except as otherwise disclosed
in Schedule 4.13, neither any Borrower Party nor its properties or assets has
violated or is in violation of (nor will the continued operation of its material
properties and assets as currently conducted violate) any currently applicable
Legal Requirements (including any zoning, building, or Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or Site Lease Agreement, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

4.14         No Default.

 

No Loan Party is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

4.15         Permits.

 

(a)           There are no material Permits issued to, or required to be
provided by, or required by any Borrower Party under any Governmental Rule,
including any Environmental Laws, as each applicable Project is currently
designed and contemplated to be developed, constructed, owned, leased and
operated that are or will become Applicable Permits other than the Permits
described in Schedule 4.15. Each Permit described in Schedule 4.15 is either (i)
a Permit in full force and effect and is not the subject of any current material
legal proceeding and, if an appeal period is specified by a Governmental Rule,
the appeal period has expired and no proceedings are pending seeking material
modification or revocation, in the case of those Permits listed in Part I of
Schedule 4.15, or (ii) a Permit that has not yet been obtained or provided (or
has been obtained or provided but the applicable appeal period has not expired)
and has not been required for any applicable Project development activities up
to the date of this Agreement and is not required to for the construction of any
applicable Project, and which each Borrower Party has no current actual
Knowledge indicating that such Permit will not timely be obtained or provided
(or applicable appeal period expire) in the ordinary course of operation of each
applicable Project in the case of those Permits listed in Part II of Schedule
4.15. Each Borrower Party reasonably believes that any Permit so indicated on
Part II of Schedule 4.15 will be timely obtained or provided without any
material expense. Each Borrower Party is not in material violation of any
Applicable Permit.

 

(b)           To each Borrower Party’s Knowledge, each Material Project
Participant possesses all material Permits, or rights thereto necessary to
perform its duties under the Operative Documents to which it is a party, other
than those Applicable Permits listed in Part II of

 



  77       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

Schedule 4.15, and, to each Borrower Party’s Knowledge, such party is not in
material violation of any such Permit.

 

(c)           No Borrower Party has entered into any stipulations with any
Governmental Authority issuing any Applicable Permit(s) which are not expressly
set forth in such Permit(s) to develop, construct, own, lease and operate any
applicable Project or which have not otherwise been disclosed to the
Administrative Agent by such Borrower Party in writing.

 

4.16        Use of Proceeds. The proceeds of the Loans shall be used solely in
accordance with Section 5.7.

 

4.17        Insurance. All policies of insurance required to be obtained by each
Borrower Party under the Operative Documents have been obtained, and are in full
force and effect; all premiums due thereon have been paid (or will be paid from
proceeds of the initial Construction Loan) and, except with respect to policies
that have been replaced with other policies in compliance with this Agreement,
no notice from any insurer or its representative as to any cancellation or
reduction or other change in coverage has been received.

 

4.18        Environmental Matters.

 

(a)           Each Borrower Party has previously delivered to the Agents the
Environmental Site Assessments and except as set forth on Schedule 4.18: (i)
neither any Borrower Party nor Pledgor is or has in the past been in violation
of (or received any notice that it is in violation of) any Environmental Law or
Applicable Permit, which violation has not been fully cured and that would
reasonably be expected to subject any Secured Party to liability or to result in
a liability to either any Borrower Party or Pledgor or their respective
properties or assets; (ii) neither any Borrower Party nor Pledgor has (or has
received any written notice that it or any third party has) used, Released,
generated, manufactured, produced, or stored (or arranged for the disposal of)
in, on, under or about any applicable Project Site or the Improvements or any
other Real Property owned, operated or leased by such Borrower Party, or
transported thereto or therefrom, any Hazardous Substances that would reasonably
be expected to subject any applicable Borrower Party, Pledgor or any Secured
Party to liability under any Environmental Law; (iii) to the Knowledge of each
Borrower Party after reasonable inquiry, there are no species protected under
applicable Environmental Laws, historical or cultural artifacts, wetlands or
underground tanks (whether operative or temporarily or permanently closed)
located on any applicable Project Site or the Improvements or any other Real
Property owned, operated or leased by each applicable Borrower Party; (iv) there
are no Hazardous Substances used, stored or present at or on any applicable
Project Site or the Improvements, except as used or stored or present in the
ordinary course of business and in compliance with Environmental Laws; and (v)
to the Knowledge of each Borrower Party, there is no condition, circumstance,
action, activity or event that would reasonably be expected to form the basis of
any violation of Environmental Law by any Borrower Party or liability to any
applicable Borrower Party under any Environmental Law, in each case of clauses
(i) through (v) above that would reasonably be expected to have a Material
Adverse Effect.

 

(b)           There is no pending or, to the Knowledge of each Borrower Party,
threatened Environmental Claim by any Governmental Authority (including the U.S.
Environmental

 

  78       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

Protection Agency) or any other third party with respect to the presence or
Release of Hazardous Substances in, on, from or to any applicable Project Site
or the Improvements, or any other Real Property owned, operated or leased by any
Borrower Party, or with respect to Environmental Laws or Hazardous Substances,
that would reasonably be expected to have a Material Adverse Effect.

 

(c)           After due inquiry, except as set forth on Schedule 4.18, each
Borrower Party does not have Knowledge of any past or existing violations or
threatened violations of any Environmental Laws by any person relating in any
way to any applicable Project Site or the Improvements or any other Real
Property owned, operated or leased by any Borrower Party that would reasonably
be expected to have a Material Adverse Effect. As of the Initial Project
Construction Loan Date for each Project, the Environmental Site Assessments are
the most recent environmental site assessments each Borrower Party has knowledge
or possession of with respect to each applicable Project Site or any of the
applicable Real Property.

 

4.19        Title to Properties; Possession Under Leases.

 

(a)           Each Borrower Party has good title to all its material properties
and assets (other than Real Property), except for Permitted Liens. Each Borrower
Party has good and marketable fee simple title to or valid leasehold and
easement interests in, or other valid right to use, as applicable, all the Real
Property set forth on Schedule 4.19(a), in each case in accordance with the
applicable lease, easement, right of way, license agreement or other operating
right or similar right of use, except for Permitted Liens.

 

(b)           No landlord Lien has been filed, and, to the Knowledge of each
Borrower Party, no claim is being asserted, with respect to any lease payment
under any Site Lease Agreements, subject to Permitted Liens. To the Knowledge of
each Borrower Party, other than Permitted Liens or except as otherwise specified
by the Site Lease Agreements, none of the Real Property for a Project is subject
to any lease, sublease, license, easement or other agreement granting to any
person any right to the use, occupancy, possession or enjoyment of such Real
Property or any portion thereof.

 

(c)           No Borrower Party has received any written notice of, nor has any
Knowledge of, (i) any pending or contemplated condemnation proceeding affecting
any Project Site or any sale or disposition thereof in lieu of condemnation
(additionally, no Borrower Party has received any written notice of, nor has any
Knowledge of, any pending or threatened condemnation proceeding affecting a
Project Site or any sale or disposition thereof in lieu of condemnation) or (ii)
any existing or threatened change in the zoning classification of any of any
part of any Project Site, except as set forth on Schedule 4.19(c).

 

(d)           The Mortgaged Property for each applicable Large Project has been
properly subdivided in accordance with all applicable Legal Requirements or
entitled to exception therefrom, and for all purposes such Real Property may be
mortgaged and conveyed in accordance with applicable legal requirements.

 

(e)           With respect to each applicable Large Project, the Mortgaged
Property constitutes all of the Real Property owned, leased or otherwise held or
used by each Borrower Party in

 

  79       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

respect of such applicable Project, or in which each applicable Borrower Party
holds a direct or indirect interest, as of the Initial Project Construction Loan
Date for such Project. Except for Permitted Liens, the agreements set forth on
Schedule 4.19(e) constitute all of the agreements governing the Mortgaged
Property for each applicable Project.

 

4.20         Utilities. All utility services necessary for the construction and
operation of each Project for its intended purposes are available at each
applicable Project Site or are reasonably expected to be so available as and
when required upon commercially reasonable terms or market rates.

 

4.21         Roads/Feeder Lines.

 

(a)           Except as set forth on Schedule 4.21, all roads necessary for the
construction and full utilization of a Project for its intended purposes under
the Material Project Documents applicable to such Project have either been
completed or the necessary rights of way therefor have been acquired, except for
permits to cross state, county or township roads, which are reasonably expected
to be granted as a ministerial matter during the construction of each applicable
Project prior to the date such permits are required to be acquired pursuant to
any applicable Governmental Authority.

 

(b)           Except as set forth on Schedule 4.21, all necessary easements,
rights of way, agreements and other rights for the construction, interconnection
and utilization of the feeder lines of each applicable Project have been
acquired.

 

4.22         Sufficiency of Material Project Documents. The rights granted to
each Borrower Party pursuant to the Material Project Documents are sufficient to
enable each applicable Project to be located, constructed, operated and
routinely maintained as contemplated by the Operative Documents and provide
adequate ingress and egress for any reasonable purpose in connection with the
construction, operation and routine maintenance of each applicable Project.

 

4.23         Material Project Documents.

 

(a)           Each Borrower Party has delivered to the Administrative Agent a
complete and correct copy of the Material Project Documents in effect for each
applicable Project, including any amendments, supplements or modifications with
respect thereto. None of the Material Project Documents to which each applicable
Borrower Party or Pledgor is a party has been amended or modified since with
respect to (i) the Borrower, the Pledgor and Holdco, the Signing Date and (ii)
each Borrower Party, the Initial Project Construction Loan Date related to such
Project, except in accordance with this Agreement.

 

(b)           As of the Signing Date and as of each date upon which this
representation is made, each of the Material Project Documents then in effect is
in full force and effect and constitutes the legal, valid and binding obligation
of each Loan Party party thereto, and, to the Knowledge of each Borrower Party,
the other parties thereto. Each Borrower Party is in compliance with all
Material Project Documents in effect, and to the Knowledge of each Borrower
Party, each other party to a Material Project Document in effect is in
compliance with its obligations thereunder and no defaults have occurred and are
continuing thereunder, except to

 

  80       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

the extent any such non-compliance or default could not reasonably be expected
to result in a Material Adverse Effect.

 

4.24         Disclosure. Except for projections and pro forma financial
information, no statement or information contained in this Agreement, any other
Loan Document, or any other document, certificate or statement prepared and
furnished by any Borrower Party, Pledgor or any Affiliate thereof to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of each Borrower Party to be reasonable at the time made,
it being recognized by the Lenders that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Borrower Party, Pledgor or any Affiliate thereof that would reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents. The Base Case Model is based on reasonable assumptions that are
consistent with the provisions of the Material Project Documents.

 

4.25         Construction Budget; Projection. Each Borrower Party has prepared
or provided each applicable Construction Budget and Schedule in good faith and
on the basis of reasonable assumptions that are consistent with the provisions
of the Material Project Documents applicable to the applicable Project(s). As of
the date of this Agreement and as of the date when this representation is made
or deemed made, to each Borrower Party’s Knowledge, there are no material
Project Costs that are not included in the applicable Construction Budget and
Schedule for such Project that have not otherwise been disclosed to the
Administrative Agent in writing.

 

4.26         Intellectual Property. Each Borrower Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person against any Borrower Party challenging or questioning any Borrower
Party’s use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property used by any Borrower Party, nor does any Borrower Party
has Knowledge of any valid basis for any such claim. The use of Intellectual
Property by each Borrower Party does not infringe on the rights of any Person in
a manner that would reasonably be expected to result in a Material Adverse
Effect.

 

4.27         Land Not in Flood Zone. No Deed of Trust encumbers improved real
property relating to a ground-mounted Project that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 3.2(r).

 

  81       CREDIT AGREEMENT (SunPower HoldCo)



 

 

 

4.28         Partnerships and Joint Ventures; Separateness.

 

(a)           No Borrower Party is general partner or a limited partner in any
general or limited partnership or a joint venturer in any joint venture.

 

(b)           No Borrower Party has subsidiaries, except as set forth on Annex
4. No Project Company has any subsidiaries.

 

(c)           Each Borrower Party maintains separate bank accounts and separate
books from the other Borrower Parties and all other Persons. The separate
liabilities of each Borrower Party are readily distinguishable from the
liabilities of the other Borrower Parties and all other Persons.

 

(d)           Each Borrower Party conducts its business solely in its own name
in a manner not misleading to other Persons as to its identity.

 

4.29         Material Adverse Effect. The financial statements of each Borrower
Party, heretofore delivered to the Administrative Agent with copies for the
Lenders, were prepared in accordance with GAAP, as applicable, and fairly
present the financial condition and operations of each Borrower Party at such
date and, where applicable, the results of its operations for the period then
ended (subject, where applicable, to normal year-end audit adjustments). The
unaudited pro forma balance sheet of each Borrower Party as of the Signing Date
and each Initial Project Construction Loan Date, as applicable (including the
notes thereto), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(i) the Loans to be made hereunder and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing, and such pro
forma balance sheet has been prepared based on the best information available to
each Borrower Party as of the date of delivery thereof, and presents fairly on a
pro forma basis the estimated financial position of each Borrower Party as of
the applicable date of deliver, assuming that the events specified in the
preceding sentence had actually occurred at such date. Since the respective date
of each such statement, there has been no change in the business, Property,
condition (financial or otherwise) or results of operations of each Borrower
Party that would reasonably be expected to have a Material Adverse Effect.

 

4.30         Accounts. No Borrower Party has any “deposit account” with a “bank”
(within the meaning of Section 9-102 of the UCC) other than (a) the Collateral
Accounts established in accordance with this Agreement and the other Loan
Documents and (b) the Local Deposit Account that may contain an amount on
deposit therein not in excess of $300,000 in the aggregate, to the extent such
account is subject to a deposit account control agreement in favor of the
Collateral Agent in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

 

4.31         Construction of the Project. To the Knowledge of each Borrower
Party, all work done on each applicable Project has been done in a good and
workmanlike manner and in accordance with the EPC Agreements and the
Interconnection Agreements applicable to such Project, and Prudent Industry
Practices, except to the extent that any failure would not reasonably be
expected to have a Material Adverse Effect.

 

4.32         Sanctions and Anti-Corruption Laws.

 



  82       CREDIT AGREEMENT (SunPower HoldCo)



 



 

 

 

(a)           No Borrower Party is in violation of any laws relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing, effective September 23, 2001, and the Patriot Act.

 

(b)           The use of the proceeds of the Loans by each Borrower Party will
not violate the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Comprehensive Iran Sanctions, Accountability and Divestment Act,
the Iran Threat Reduction and Syria Human Rights Act, the National Defense
Authorization Acts of 2012 and 2013, any regulations administered or enforced by
OFAC (31 C.F.R., Subtitle B, Chapter V), or any enabling legislation or
executive order relating thereto or in furtherance thereof (collectively,
“Sanctions”). No Borrower Party, none of their respective subsidiaries, none of
their respective directors, officers or employees, and, to the Knowledge of any
Borrower Party, no agent or other person acting on behalf of any Borrower Party
or any of their respective subsidiaries is currently on the OFAC SDN List, and
no Borrower Party or any of their respective subsidiaries is located, organized
or resident in a country or territory that is the subject or the target of
Sanctions, including Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria
(each, a “Sanctioned Country”). For the past 5 years, each Borrower Party and
its subsidiaries have not knowingly engaged in, are not now knowingly engaged
in, any dealings or transactions with any Person that at the time of the dealing
or transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

 

(c)           No Borrower Party, none of their respective subsidiaries, none of
their respective directors, officers, or employees, and, to the Knowledge of any
Borrower Party, no agent or other person acting on behalf of any Borrower Party
or any of their respective subsidiaries has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) taken any action in furtherance of an offer, promise or
authorization of any direct or indirect unlawful payment or benefit to any
foreign or domestic government or regulatory official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977 or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offense under
the Bribery Act 2010 of the United Kingdom or any other applicable anti-bribery
or anti-corruption laws (collectively, “Anti-Corruption Laws”); or (iv) made,
offered, agreed, requested or taken an act in furtherance of any unlawful bribe
or other unlawful benefit, including, without limitation, any rebate, payoff,
influence payment, kickback or other unlawful or improper payment or benefit.

 

(d)           Each Borrower Party has established and implemented processes and
procedures designed to ensure that (i) no persons or entities holding any direct
or indirect legal or beneficial interest whatsoever in each Borrower Party
appear on the OFAC SDN List; (ii) no persons or entities holding any direct or
indirect legal or beneficial interest whatsoever in any Borrower Party are
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC SDN List; and (iii) no Borrower Party will

 



  83       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

conduct business or engage in any transaction with any person or entity in
violation of Sanctions or in violation of Anti-Corruption Laws.

 

4.33         Security Documents. (a) The Security Agreement, each Guaranty and
Security Agreement, each Guaranty, Pledge and Security Agreement and the Pledge
Agreement are each effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock described in the Pledge Agreement, Security Agreement and each
Guaranty, Pledge and Security Agreement, when stock certificates representing
such Pledged Stock are delivered to the Collateral Agent (together with a
properly completed and signed stock power or endorsement), the Pledge Agreement,
Security Agreement and each applicable Guaranty, Pledge and Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of Pledgor, Borrower and such Holdco, as applicable, in such
Pledged Stock and the proceeds thereof, as security for the Secured Obligations
(as defined in the Pledge Agreement, Security Agreement and each Guaranty,
Pledge and Security Agreement), and in the case of the other Collateral
described in the Security Agreement, each Guaranty, Pledge and Security
Agreement and each Guaranty and Security Agreement, when financing statements
and other filings specified on Schedule 4.33(a) in appropriate form are filed in
the offices specified on Schedule 4.33(a), and with respect to other property
that can be perfected by control, upon execution of the Depositary Agreement by
each of the parties thereto, the Security Agreement, each Guaranty, Pledge and
Security Agreement, each Guaranty and Security Agreement and the Pledge
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of each Borrower Party and Pledgor in such
Collateral and the proceeds thereof, as security for the Secured Obligations (as
defined in the Security Agreement, each Guaranty, Pledge and Security Agreement,
each Guaranty and Security Agreement or Pledge Agreement, as applicable), in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Permitted Liens that pursuant to
applicable law are entitled to a higher priority than the Liens created by the
Security Documents).

 

(b)           Each Deed of Trust is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the applicable Mortgaged Property described therein and
proceeds thereof, and when such Deed of Trust is filed in the office specified
on Schedule 4.33(b), such Deed of Trust shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the applicable
Borrower Party in the applicable Mortgaged Property and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person, except for Permitted Liens that pursuant to applicable law
are entitled to a higher priority than the Liens created by the Security
Documents.

 

4.34         Solvency. Each Borrower Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be Solvent.

 

4.35         Sales Tax Exemption; Resale Certificate. Each Construction Budget
and Schedule accurately represents each applicable Borrower Party’s estimated
anticipated sales and use taxes taxable to such applicable Borrower Party for
the construction of each applicable Project. Each

 



  84       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Borrower Party has obtained, or will have obtained when required by and to the
extent available under applicable law, all necessary resale certificates or
other applicable documentation to secure exemption from all sales and use taxes
in all applicable jurisdictions in respect of the applicable Project.

 

ARTICLE 5.

AFFIRMATIVE COVENANTS OF BORROWER

 

The Borrower covenants and agrees that, prior to the Final Discharge Date, it
shall (and shall cause each Borrower Party to), unless the Required Lenders
waive compliance in writing, comply with each of the following:

 

5.1           Reporting Requirements. The Borrower shall deliver to the
Administrative Agent and each Lender:

 

(a)           as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrower a copy of the
audited balance sheet of the Borrower as at the end of such year and the related
audited statements of income and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG or other independent certified
public accountants of nationally recognized standing; provided that all such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods;

 

(b)           as soon as available but in any event within sixty (60) days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited balance sheet of the Borrower as of the end of such
quarter and the related unaudited statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of the year,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); provided that all such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, and (ii) an unaudited pro forma
balance sheet of each Borrower Party (other than the Borrower) certified by a
Responsible Officer as being fairly stated in all material respects;

 

(c)           concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no Knowledge was obtained of any Default or Event
of Default pursuant to Article 7, except as specified in such certificate (which
certificate shall not be required to be delivered if such accounting firm is not

 



  85       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

delivering certificates of such type as a matter of national policy applied
consistently to its clients);

 

(d)           concurrently with the delivery of any financial statements
pursuant to Section 5.1(a) or Section 5.1(b), a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no Knowledge of any
Default or Event of Default except as specified in such certificate or, if any
such condition existed or exists, the nature thereof and the corrective actions
that the applicable Person has taken or proposes to take with respect thereto;

 

(e)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge that any Default or Event of Default has occurred, a notice of such
event (which should, in accordance with Section 8.5, indicate that such notice
is a “Notice of Default”);

 

(f)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice (including to the Independent Engineer) of (i) any
material breach or any default under any Material Project Document, (ii) any
termination or material amendment of any Material Project Document, (iii) any
litigation, arbitration, material events or material notices with respect to any
Material Project Document, (iv) any event of force majeure asserted under any
Material Project Document which exists for more than five Business Days (and, to
the extent reasonably requested by the Administrative Agent and reasonably
available to the Borrower, copies of related invoices, statements, supporting
documentation, schedules, data or affidavits delivered under any Material
Project Document) and (v) any change order under the EPC Agreements;

 

(g)          promptly upon any Borrower Party (i) acquiring notice or obtaining
Knowledge thereof, notice (x) of any dispute (or in the case of a modification
of a material Applicable Permit, a material dispute) between the applicable
Borrower Party and any Governmental Authority involving the revocation,
modification, failure to renew or the like of any Applicable Permit or the
imposition of additional material conditions with respect thereto and (y) that
any Applicable Permit related to any applicable Project is reasonably expected
to be cancelled, suspended, terminated or impaired, except that no such notice
shall be required with respect to the expiration, in the ordinary course of
business at the stated expiration date, of a Permit that is no longer required
for construction or operation and (ii) obtaining any Applicable Permit, a copy
of such Applicable Permit;

 

(h)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge that (i) a materialman’s, mechanic’s or other like Lien in an amount
in excess of $100,000 or (ii) multiple Liens as described in clause (i) above in
an aggregate amount in excess of $200,000, in each case have been recorded
against the applicable Borrower Party or any applicable Project Site, a notice
of such recordation describing the reasons for such Lien in reasonable detail,
and attaching a copy of any documentation or correspondence relevant to such
Lien;

 

(i)            promptly upon any Borrower Party acquiring notice or obtaining
Knowledge of the commencement of proceedings against the Borrower before FERC or
any applicable state authority alleging a violation of the FPA or the
regulations of FERC or the applicable state authority, or asserting jurisdiction
over the applicable Borrower Party under PUHCA 2005

 



  86       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(except as an EWG), a copy of any documentation or correspondence relevant to
such proceeding;

 

(j)            promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any (i) fact, circumstance, condition or occurrence
at, on or arising from the applicable Mortgaged Property or the applicable
Improvements that results in material noncompliance with any Environmental Law
or any Release of Hazardous Substances on or from each applicable Project Site,
the applicable Improvements or any other part of the applicable Mortgaged
Property that has resulted in material property damage or has a Material Adverse
Effect, or (ii) pending or, to the applicable Borrower Party’s Knowledge,
threatened, material Environmental Claim against the Borrower or, to the
applicable Borrower Party’s Knowledge, any of its Affiliates, contractors,
lessees or any other Persons, arising in connection with its or their occupying
or conducting operations on or at each applicable Project, the applicable Real
Property or the applicable Improvements, in each case which would reasonably be
expected to impose liability on any Secured Party or have a Material Adverse
Effect;

 

(k)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of the filing or commencement of, or any written
threat or written notice of intention of any Person to file or commence any
action, suit or proceeding, whether at law or equity or by or before any
Governmental Authority or in arbitration, against the applicable Borrower Party,
any Material Project Participant or involving any applicable Project, which
involves claims in excess of $500,000 in the aggregate or as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

(l)            promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any condemnation, taking by eminent domain or other
taking or seizure by a Governmental Authority with respect to a material portion
of any applicable Project or any applicable Project Site;

 

(m)          promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any casualty, damage or loss to any applicable
Project, whether or not insured, through fire, theft, other hazard or casualty,
or any act or omission of the applicable Borrower Party, its employees, agents,
contractors, consultants or representatives, or of any other Person, if such
casualty, damage or loss affects the applicable Borrower Party or any applicable
Project in excess of $500,000 for any one such event, or $1,000,000 in the
aggregate in any policy period, and the applicable Borrower Party shall keep the
Administrative Agent timely apprised of any insurance claim proceedings related
to such casualty or loss, including any notice received from any insurance
company indicating that it is not obligated to pay any named insured, or that it
is withholding any amounts that the applicable Borrower Party is claiming are
due and payable under any insurance policy maintained by the applicable Borrower
Party;

 

(n)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any cancellation or material change in the terms,
coverages or amounts of any insurance described in Section 5.4 in respect of a
Project;

 



  87       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(o)           promptly, but in no event later than five (5) Business Days after
the execution and delivery to any Borrower Party thereof, a copy of each
Additional Project Agreement and any material amendment, supplement or other
modification to any such agreement that is received by the Borrower after the
Signing Date and the applicable Initial Project Construction Loan Date for a
Project;

 

(p)           promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any other development specific to the applicable
Borrower Party or any applicable Project that has had, or would reasonably be
expected to have, a Material Adverse Effect;

 

(q)          promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of any forced outage with respect to all or
substantially all of any applicable Project for more than 72 consecutive hours;

 

(r)           promptly, such additional financial and other information with
respect to each Borrower Party or each applicable Project as is reasonably
requested by the Administrative Agent or any Lender;

 

(s)           promptly following receipt thereof, copies of any documents
described in Section 101(k) and/or Section 101(l) of ERISA that any Loan Party
or any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided, that if the relevant Loan Party or ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
such Loan Party or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the applicable
Borrower Party shall provide copies of such documents and notices promptly after
receipt thereof; and

 

(t)            promptly upon any Borrower Party acquiring notice or obtaining
Knowledge thereof, notice of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in liability of any Loan Party or any ERISA Affiliates in
excess of $500,000;

 

(u)           promptly, but in no event later than five (5) days after the
receipt thereof by each Borrower Party, copies of any agreement referenced in
Section 5.1(o) that is obtained or entered into by the applicable Borrower Party
after the Signing Date and the applicable Initial Project Construction Loan Date
for a Project and any material amendment, supplement or other modification to
any such agreement that is received by the Borrower after the Signing Date and
the applicable Initial Project Construction Loan Date for a Project; and

 

(v)           Each notice pursuant to Section 5.1(e)-(n), (p), (q), (t) and (v)
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action each
Borrower Party proposes to take with respect thereto.

 

5.2           Maintenance of Existence, Properties; Etc. (a) The Borrower shall
(and shall cause each Borrower Party to) (i) preserve, renew and keep in full
force and effect its organizational existence in the United States, (ii) take
all reasonable action to maintain all rights,

 



  88       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 6.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(b)          The Borrower shall (and shall cause each Borrower Party to)
maintain good, valid, marketable (subject to the terms of the Operative
Documents) and insurable title in (i) all applicable Mortgaged Property that
constitutes the applicable Real Property, subject only to Permitted Liens and
(ii) all of its other properties and assets (that are individually or in the
aggregate material), subject only to Permitted Liens, in each case other than
those properties and assets disposed of in accordance with this Agreement or any
other Operative Document.

 

(c)           The Borrower shall (and shall cause each Borrower Party to) keep
all material property useful and necessary in its business in good working order
and condition in accordance with Prudent Industry Practice, ordinary wear and
tear excepted.

 

5.3           Compliance with Legal Requirements; Etc.

 

(a)           The Borrower shall (and shall cause each Borrower Party to)
materially comply with all applicable Legal Requirements and exercise diligent
good faith efforts to make such alterations to each applicable Project and the
Mortgaged Property as may be required for such compliance.

 

(b)           The Borrower shall (and shall cause each Borrower Party to) obtain
all Applicable Permits as promptly as possible, have when required all
Applicable Permits necessary for the development, construction, ownership,
leasing, maintenance and operation of each applicable Project under applicable
Legal Requirements and comply in all material respects with all Applicable
Permits. The Borrower shall (and shall cause each Borrower Party to) promptly
upon receipt or publication furnish a copy (certified by a Responsible Officer
of each Borrower Party) of each such Applicable Permit to the Administrative
Agent.



 

(c)           The Borrower shall (and shall cause each Borrower Party to)
promptly upon receipt or publication furnish a true, correct, and complete copy
of each material amendment, supplement or modification to any such Applicable
Permit to the Administrative Agent and shall promptly furnish copies to the
Administrative Agent of all material documents furnished to the applicable
Borrower Party by any Governmental Authority or furnished to any Governmental
Authority by the applicable Borrower Party.

 

(d)           The Borrower shall (and shall cause each Borrower Party to) comply
in all material respects with, and ensure compliance in all material respects by
all tenants and subtenants, if any, with all applicable Environmental Laws and
all applicable or relevant provisions of the Equator Principles, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all applicable Permits required by applicable Environmental Laws or
applicable provisions of the Equator Principles.

 

(e)           The Borrower shall (and shall cause each Borrower Party to)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other

 



  89       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

actions required under Environmental Laws and promptly comply in all material
respects with all lawful orders and directives of all Governmental Authorities
regarding Environmental Laws or the Equator Principles.

 

5.4           Insurance; Events of Loss.

 

(a)           Without cost to the Lenders, the Borrower shall (and shall cause
each Borrower Party to) (i) maintain or cause to be maintained on its behalf in
effect at all times the types of insurance required pursuant to Schedule 5.4, in
the amounts and on the terms and conditions specified therein and (ii) use all
commercially reasonable efforts to cause the Material Project Participants and
each other party to a Material Project Document to procure at its own expense
and maintain in full force and effect, at all times on and after the applicable
Initial Project Construction Loan Date the insurance required to be procured and
maintained by such Person under the relevant Material Project Documents.

 

(b)          If any Borrower Party fails to obtain or maintain, or to cause each
Material Project Participant or other party to a Material Project Document to
obtain or maintain, the full insurance coverage required by this Section 5.4,
the Administrative Agent, upon ten (10) Business Days’ prior notice (unless the
aforementioned insurance would lapse within such period or has already lapsed,
in which event notice shall not be required) to the applicable Borrower Party of
any such failure, may (but shall not be obligated to) obtain the required
policies of insurance and pay the premiums on the same. All amounts so advanced
by the Administrative Agent shall become an additional obligation of the
applicable Borrower Party to the Administrative Agent, and the applicable
Borrower Party shall forthwith pay such amounts to the Administrative Agent,
together with interest from the date of payment by the Administrative Agent at
the Default Rate.

 

(c)           No later than March 31st of each calendar year, each Borrower
Party shall deliver to the Administrative Agent a certificate of a Responsible
Officer, certifying that (i) the insurance requirements of this Section 5.4
(including Schedule 5.4) have been implemented and are being complied with, (ii)
the applicable Borrower Party has paid all insurance premiums then due and
payable and (iii) the applicable Borrower Party is in compliance with its
insurance policies.

 

(d)           The Administrative Agent shall be entitled at its option to
participate in any compromise, adjustment or settlement in connection with any
Event of Loss under any policy or policies of insurance or any proceeding with
respect to any condemnation or other taking of property of any Borrower Party,
in each such case, in excess of $1,000,000, and the Borrower shall (and shall
cause the applicable Borrower Party to), within five (5) Business Days after the
Administrative Agent’s request, reimburse the Administrative Agent for all
reasonable out-of-pocket expenses (including reasonable attorneys’ and experts’
fees) incurred by the Administrative Agent in connection with such
participation. The Borrower shall (and shall cause the applicable Borrower Party
to) not make any compromise, adjustment or settlement in connection with any
such claim in excess of $1,000,000 without the approval of the Administrative
Agent (acting on behalf of the Required Lenders).

 



  90       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(e)           All Loss Proceeds of any Event of Loss received by any Borrower
Party or the Administrative Agent in respect of all or any part of each
applicable Project shall be deposited in the Loss Proceeds Account and the
amounts on deposit in the Loss Proceeds Account will be applied as described in
the Depositary Agreement.

 

(f)           No provision of this Section 5.4 or any other provision of any
Loan Document shall impose on the Administrative Agent, the Collateral Agent or
the Lenders any duty or obligation to verify the existence or adequacy of the
insurance coverage maintained by each Borrower Party (nor shall any action
taken, or not taken, by the Administrative Agent, the Collateral Agent or the
Lenders to verify the existence or adequacy of the insurance coverage maintained
by any Borrower Party affect the obligations of the applicable Borrower Party
pursuant to this Section 5.4), nor shall the Administrative Agent, the
Collateral Agent or the Lenders be responsible for any representations or
warranties made by or on behalf of any Borrower Party to any insurance company
or underwriter.

 

5.5           Taxes; Assessments and Utility Charges. The Borrower shall (and
shall cause each Borrower Party to) pay, or cause to be paid, as and when due
and prior to delinquency, all Taxes, assessments and governmental charges of any
kind that may at any time be lawfully assessed or levied against or with respect
to any Borrower Party or any applicable Project (including all assessments and
charges lawfully made by any Governmental Authority for public improvements that
may be secured by a Lien on such applicable Project), and all utility and other
charges incurred in the operation, maintenance, use, occupancy and upkeep of
such applicable Project; provided, however, that any Borrower Party may contest
or cause to be contested in good faith any such Taxes, assessments and other
charges and, in such event, may permit the Taxes, assessments or other charges
so contested to remain unpaid during any period, including appeals, when such
Borrower Party is in good faith contesting or causing to be contested the same
by appropriate proceedings, so long as (a) reserves reasonably satisfactory to
the Administrative Agent have been established on such Borrower Party’s books in
an amount sufficient to pay any such Taxes, assessments or other charges,
accrued interest thereon and potential penalties or other costs relating
thereto, or other provision for the payment thereof reasonably satisfactory to
the Administrative Agent shall have been made, (b) enforcement of the contested
Tax, assessment or other charge is effectively stayed for the entire duration of
such contest and (c) any Tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is immediately paid after
resolution of such contest.

 

5.6          Properties, Books and Records. (a) The Borrower shall (and shall
cause each Borrower Party to) (i) keep proper books of record and account in
conformity with GAAP and all Legal Requirements of all dealings and transactions
in relation to its business and activities and (ii) permit representatives of
the Administrative Agent (including the Independent Consultants) or any Lender
to visit and inspect, at the applicable Borrower Party’s expense, each Borrower
Party’s financial records, each Project (including the related Real Property)
and any other properties of any Borrower Party at any reasonable time and as
often as may reasonably be desired and to make extracts from and copies of such
financial records, and permit any Person designated by the Administrative Agent
or any Lender upon reasonable prior notice to the applicable Borrower Party to
discuss the affairs, finances and condition of the applicable Borrower Party
with the officers thereof and independent accountants therefor (subject to
reasonable requirements of confidentiality, safety requirements and other
requirements imposed

 



  91       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

by law or by contract); provided that so long as no Default or Event of Default
shall have occurred and be continuing, any such visit in excess of two such
visits in any calendar year by any Lender shall be at the expense of such
Lender. The Independent Engineer shall have the right to visit and inspect each
Project and the books, records and documents of each Borrower Party from time to
time, to witness the construction, installation, testing, start up,
commissioning and operation of each Project; provided that the Independent
Engineer will comply with all reasonable safety requirements of such Project or
such Project Site whether imposed by contract or Governmental Rule and will
maintain reasonable and customary liability insurance. The Borrower shall (and
shall cause each Borrower Party to) at all times maintain and preserve a
complete set of the Plans and Specifications relating to the design,
engineering, construction and equipping of each Project at such Project Site and
available for inspection by the Independent Engineer, the Administrative Agent
and any Lender.

 

(b)           The Borrower shall (and shall cause each Borrower Party to)
maintain adequate project, financial and accounting records with respect to each
applicable Borrower Party and each applicable Project.

 

5.7           Use of Proceeds.

 

(a)            

 

 (i)            The Borrower shall (and shall cause each Borrower Party to) use
the proceeds of each Construction Loan solely to pay a portion of the Project
Costs specified in the related borrowing certificate and related certificates
delivered by each Borrower Party in connection with such Construction Loan.
Proceeds of the Construction Loans shall be applied by the applicable Borrower
Party in the order and manner set forth in the Depositary Agreement.

 

 (ii)           The Borrower shall use the DSR Letters of Credit solely to
support the Borrower’s obligations with respect to the Debt Service Reserve
Account. The Borrower shall use the Project Letters of Credit solely to support
the applicable Borrower Party’s obligations under the applicable Material
Project Documents.





 

(b)           Unless otherwise applied by the Administrative Agent pursuant to
this Agreement, the Borrower shall (and shall cause each Borrower Party to)
deposit all Project Revenues and all Loss Proceeds in accordance with the
Depositary Agreement, for application solely for the purposes and in the order
and manner provided in the Depositary Agreement.

 

5.8           Payment of Obligations. The Borrower shall (and shall cause each
Borrower Party to) duly and punctually pay and discharge its obligations in
respect of its Indebtedness permitted by Section 6.1, subject to the terms and
conditions of this Agreement and the other Loan Documents (including Section 7.4
hereof).

 

5.9           Construction and Operating Reports.

 

(a)           With respect to each Project, as soon as available and in any
event within ten (10) Business Days after the end of each calendar month,
commencing with the first full month following the applicable Initial Project
Construction Loan Date for each Project until COD for

 



  92       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

such Project, the Borrower shall (and shall cause each Borrower Party to)
deliver to the Administrative Agent and each of the Lenders a certificate of a
Responsible Officer of the applicable Borrower Party setting forth in reasonable
detail (with respect to such Project): (a) the estimated date on which
Substantial Completion shall be achieved, (b) if the Substantial Completion Date
is not anticipated to occur on or before the scheduled Substantial Completion
Date under the EPC Agreement for such Project, the reasons therefor, (c) the
status of construction of such Project (and a description of any material
defects or deficiencies with respect thereto or any material discrepancies with
the applicable Plans and Specifications) and compliance of the EPC Contractor
with the applicable Project Schedule (as such term is defined in the applicable
EPC Agreement) or project schedule, as applicable, (d) the conformance to the
applicable Construction Budget and Schedule of the amount of applicable Project
Costs incurred to date and during the most recent monthly period, and in the
event of a material variance, the reasons therefor, (e) an update on the process
of obtaining any Applicable Permits that the applicable Borrower Party has not
yet obtained; and (f) confirmation of material ongoing compliance with
applicable Environmental Laws, including material compliance with permits
required under applicable Environmental Laws and material ongoing compliance
with applicable or relevant provisions of the Equator Principles, with
descriptions of any instances of material failure to so comply.

 

(b)           For each Project, as soon as available and in any event within
thirty (30) days after the end of each calendar month, commencing with the first
full month following the applicable Initial Project Construction Loan Date for
each Project until COD of such Project, the Borrower shall (and shall cause each
Borrower Party to) cause the Independent Engineer to deliver to the
Administrative Agent and each of the Lenders a report covering each of the
matters referenced in Exhibit M.

 

(c)           Following the occurrence of COD for each Project, as soon as
practicable but no later than forty-five (45) days after the close of each
quarterly period of its fiscal year, the Borrower shall deliver to the
Administrative Agent a summary operating report, in each case substantially in
the form of Exhibit L to this Agreement, which shall include a month and
year-to-date numerical and narrative assessment of (A) each applicable Project’s
electrical production, availability, capacity, delivery and curtailment, if any,
(B) the solar resource data with respect to such Project, (C) such Project’s
availability and unscheduled maintenance performed with respect to the Power
Blocks and any other portion of such Project, (D) variance analysis of the
Project’s compliance with each budgeted category as compared to then applicable
Annual Operating Budget, (E) casualty losses that required notice pursuant to
Section 5.1(m) in any fiscal year of the Borrower, (F) replacement of equipment
not contemplated by then current Annual Operating Budget of value in excess of
$500,000, (G) material disputes with contractors, materialmen, suppliers or
others and any related material claims against any Borrower Party with a value
in excess of $500,000, (H) any claims either individually or in the aggregate
equal to or greater than $500,000 for warranty under any EPC Agreement made or
outstanding during such quarter and (I) confirmation of material ongoing
compliance with applicable Environmental Laws, including material compliance
with permits required under applicable Environmental Laws and material ongoing
compliance with applicable or relevant provisions of the Equator Principles,
with descriptions of any instances of material failure to so comply.

 



  93       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(d)           The Borrower shall (and shall cause each Borrower Party to)
provide to the Administrative Agent promptly upon reasonable request such
information concerning each applicable Project at such times as the
Administrative Agent shall reasonably require, including such reports and
information as are reasonably required by the Independent Consultants.

 

5.10         Material Project Documents. The Borrower shall (and shall cause
each Borrower Party to) (i) perform and observe all of its material covenants
and material obligations contained in each of the Material Project Documents,
(ii) take all reasonable and necessary action to prevent the termination or
cancellation of any Material Project Documents to which the applicable Borrower
Party or Pledgor is a party in accordance with the terms of such Material
Project Documents or otherwise (except for the expiration of any Material
Project Document in accordance with its terms and not as a result of a breach or
default thereunder) and (iii) enforce against the relevant Material Project
Participant each material covenant or obligation of such Material Project
Document to which it is a party in accordance with its terms, including
enforcing the rights and remedies of the applicable Borrower Party under the
Material Project Documents to maximize the amount of liquidated damages
available to the applicable Borrower Party under the Material Project Documents.

 

5.11         Completion; Acceptance Tests. The Borrower shall (and shall cause
each Borrower Party to), subject to the provisions of this Section 5.11, obtain
the prior written consent of the Independent Engineer and the Administrative
Agent prior to accepting or confirming that each applicable Project has achieved
Substantial Completion, and/or Final Completion under the EPC Agreements (as
such term is defined therein). Except with respect to Small Projects, prior to
accepting or confirming any final acceptance and/or final completion test
procedures under the EPC Agreements or the applicable Power Purchase Agreement,
the Borrower shall (and shall cause each Borrower Party to) allow the
Independent Engineer and the Administrative Agent, at their option, to witness
such test procedures and shall provide to the Independent Engineer and the
Administrative Agent copies of such test procedures and allow the Independent
Engineer and Administrative Agent reasonably sufficient time to review and
consult with each applicable Borrower Party in respect thereof and the Borrower
shall (and shall cause each Borrower Party to) take into consideration in good
faith the Independent Engineer’s and Administrative Agent’s comments in respect
thereof; provided that the Independent Engineer and the Administrative Agent
will comply with all reasonable safety requirements of each applicable Project
or each applicable Project Site whether imposed by contract or Governmental Rule
and that no such review and consultation shall be required in respect of test
procedures already prescribed by the applicable EPC Agreement or the applicable
Power Purchase Agreement. Prior to accepting or confirming that any Project has
satisfied any of the final acceptance or final completion tests or met any of
the performance guarantees or performance criteria pertaining to such applicable
Project, the Borrower shall (and shall cause each Borrower Party to) provide to
the Independent Engineer and the Administrative Agent sufficient opportunity to
review the written items pertaining thereto and allow the Independent Engineer
and Administrative Agent reasonably sufficient time to review and consult with
each applicable Borrower Party in respect thereof and the Borrower shall (and
shall cause each Borrower Party to) take into consideration in good faith the
Independent Engineer’s and Administrative Agent’s comments in respect thereof.
Notwithstanding the foregoing, and so long as each Borrower Party has provided
the Independent Engineer and the Administrative Agent with the information
needed for the reviews, consultations and consents required by this Section 5.11
in a manner allowing for a reasonable

 



  94       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

time period for such Person to review the same, the Borrower shall (and shall
cause each Borrower Party to) comply with all time periods required with respect
to the relevant acceptance procedures under the applicable EPC Agreement and the
Power Purchase Agreement irrespective of whether the Independent Engineer and
the Administrative Agent has provided their consent or consultation hereunder
and shall not be required to withhold any approval, acceptance or confirmation
of Substantial Completion or Final Completion under the applicable EPC
Agreement, test procedures or any final acceptance or final completion tests.

 

5.12         EWG Status; Market-Based Rate Authority. Each Project Company (a)
is an EWG and (b) except to the extent the Project Company is exempt pursuant to
18 C.F.R. § 292.601 (2005) or other law or regulation, the Borrower shall cause
each Project Company to take or cause to be taken all necessary or appropriate
actions to, at least sixty (60) days prior to the initial generation, delivery
or sale of electricity from each applicable Project, or earlier to the extent
required by an applicable Governmental Rule and by no later than COD of each
applicable Project, apply for an order under Section 205 of the FPA authorizing
the applicable Project Company to sell electric energy, capacity and ancillary
services at wholesale at market-based rates, with all blanket authorizations and
waivers of regulation typically granted to entities with market-based rate
authority, including blanket authorization for the issuance of securities and
assumption of liabilities and the notice period established by FERC with respect
to such blanket authorization for the issuance of securities and assumption of
liabilities shall have expired pursuant to Section 204 of the FPA. Once the
applicable Project Company obtains the status, authorizations and approvals set
forth in clauses (a) and (b) above, the applicable Project Company shall take or
cause to be taken all necessary or appropriate actions to maintain such status,
authorizations and approvals.

 

5.13         [Intentionally omitted].

 

5.14         Power Purchase Arrangement. The Borrower shall (and shall cause
each Borrower Party to) direct the Power Purchasers to effect all payments due
to each applicable Borrower Party from time to time under each Power Purchase
Agreement directly by wire transfer (or other commercially accepted means) to
the applicable Construction Account for such Project.

 

5.15         Sanctions and Anti-Corruption Laws. If any Borrower Party obtains
actual Knowledge or receives any written notice that the applicable Borrower
Party, any Affiliate, subsidiary or any Person or entity holding any legal or
beneficial interest whatsoever therein (whether directly or indirectly) is named
on the OFAC SDN List, is under investigation for a possible violation of
Sanctions or for a possible violation of Anti-Corruption Laws, the applicable
Borrower Party shall promptly (a) give written notice to the Administrative
Agent of such occurrence, and (b) comply with all applicable laws with respect
to such occurrence (regardless of whether the party included on the OFAC SDN
List is located within the jurisdiction of the United States of America),
including Sanctions and Anti-Corruption Laws, and the Borrower hereby authorizes
and consents to (and will cause each applicable Borrower Party to authorize and
consent to) any Agent or Lender taking any and all steps such Person deems
necessary, in its reasonable discretion, to comply with all Sanctions and
Anti-Corruption Laws (including the “freezing” and/or “blocking” of assets and
reporting such action to OFAC).

 



  95       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 



 

5.16         Operation of Each Applicable Project.

 

Following COD of each Project, the Borrower shall (and shall cause each Borrower
Party to) operate and maintain each applicable Project, or cause the same to be
operated and maintained, in good operating condition consistent in all material
respects with (i) Prudent Industry Practices, (ii) all Applicable Permits, (iii)
Legal Requirements, and (iv) all applicable requirements of the Operative
Documents (including the warranties provided for thereunder), and make or cause
to be made all repairs (structural and non-structural, extraordinary or
ordinary) necessary to operate and maintain each applicable Project in such
condition.

 

5.17         Final Completion. The Borrower shall (and shall cause each Borrower
Party to) use commercially reasonable efforts to cause Final Completion under
the EPC Agreement for each Project to occur no later than the corresponding date
required in the applicable EPC Agreement. The Borrower shall (and shall cause
each Borrower Party to) prepare and deliver to the Administrative Agent and the
Independent Engineer, at least five (5) Business Days prior to COD for each
Project, a reasonably detailed construction status report describing the
milestones remaining to be completed by applicable EPC Contractor, the timing of
such milestone completion as compared to the schedule in the applicable EPC
Agreement and the amount of Project Costs in respect of such Project estimated
to be incurred under the Material Project Documents (each report for each
Project, a “Construction Status Report”). The Administrative Agent and the
Independent Engineer shall be entitled to reasonably verify and, if necessary,
reasonably correct and add to such Construction Status Report in a manner
reasonably acceptable to Administrative Agent and the Independent Engineer.

 

5.18         [Intentionally omitted]

 

5.19         Separateness Provisions.

 

(a)           The Borrower shall (and shall cause each Borrower Party to)
conduct its business solely in its own name in a manner not misleading to other
Persons as to its identity. Without limiting the generality of the foregoing,
all oral and written communications of each Borrower Party (if any), including
letters, invoices, purchase orders, contracts, statements, and applications
shall be made solely in the name of the applicable Borrower Party.

 

(b)           The Borrower shall (and shall cause each Borrower Party to)
maintain entity records and books of account separate from those of any other
entity which is an Affiliate of any Borrower Party and shall not commingle its
funds or assets with those of any other entity which is an Affiliate of any
Borrower Party.

 

(c)           The Borrower shall (and shall cause each Borrower Party to)
provide that its board of directors or other analogous governing body will hold
all appropriate meetings to authorize and approve the applicable Borrower
Party’s actions, which meetings will be separate from those of other entities.

 

5.20         Further Assurances.

 

(a)           The Borrower shall, and shall cause the other Loan Parties to,
promptly upon request by the Administrative Agent, correct any material defect
or manifest error that may be

 



  96       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

discovered in any Loan Document or in the execution, acknowledgement, filing or
recordation thereof.

 

(b)           The Borrower shall, and shall cause the other Borrower Parties and
the Pledgor to, promptly upon request by the Administrative Agent, execute,
acknowledge, deliver, record, re-record, file, re-file, register, re-register,
or take any and all further acts, deeds, conveyances, pledge agreements,
mortgages, deeds of trust, trust deeds, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) subject any Collateral to the Liens now or hereafter
intended to be covered by any of the Security Documents to the fullest extent
permitted by applicable Legal Requirements, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which such Loan Party is or is
to be a party.

 

5.21         Additional Collateral.

 

(a)           With respect to any property acquired after the Signing Date and
the applicable Initial Project Construction Loan Date for each Project by each
Borrower Party (other than any property described in paragraph (b) below) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Collateral Agent
such amendments to the Security Documents as the Administrative Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property, subject to Permitted
Liens and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of UCC
financing statements in such jurisdictions as may be required by the applicable
Security Document or by law or as may be requested by the Collateral Agent or
the Administrative Agent, except, as to the priority of such Liens, for
Permitted Liens that, pursuant to applicable law, are entitled to a higher
priority than the Lien of the Collateral Agent.

 





(b)           Except for Small Projects, if any Borrower Party shall at any time
acquire any real property or leasehold or other interest in real property not
covered by the applicable Deed of Trust, promptly upon such acquisition, the
Borrower shall (and shall cause each Borrower Party to) execute, deliver and
record a supplement to the applicable Deed of Trust, reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent,
subjecting such real property or leasehold or other interests to the lien and
security interest created by such Deed of Trust.

 

(c)           The Borrower shall (and shall cause each Borrower Party to) use
its commercially reasonable efforts to cause each other party to each Additional
Project Agreement to execute and deliver to the Administrative Agent,
concurrently with the execution of such Additional Project Agreement, a consent
to collateral assignment in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that with respect to Small Projects,
Consents shall

 



  97       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

only be required if (i) such Additional Project Document does not expressly
allow such contract to be collaterally assigned to lenders and (ii) the result
of the Lenders due diligence with respect to such Additional Project Documents
requires a Consent to be delivered.

 

5.22         Construction Contracts. For each Project, as of the earlier to
occur of (i) COD for such Project and (ii) the Construction Loan Maturity Date
for such Project, the Borrower shall (and shall cause each Borrower Party to)
have paid and discharged or caused to be paid or discharged all material
liabilities and obligations for payments of amounts then due to each applicable
Material Project Participant with respect to the completion of the applicable
Project under the relevant Material Project Documents, other than amounts being
contested in good faith and by appropriate proceedings.

 

5.23         COD. The Borrower shall (and shall cause each Borrower Party to)
use commercially reasonable efforts to achieve COD for each Project on or before
the Date Certain for such Project.

 

5.24         Equity Commitment. Each Borrower Party shall cause the Equity
Investor to fund its Equity Commitment as and to the extent required under the
Equity Contribution Agreement. Each Borrower Party shall apply all proceeds of
the Equity Contributions in accordance with the Equity Contribution Agreement.

 

5.25         Consultants. The Borrower shall (and shall cause each Borrower
Party to) provide such documents and information to the Independent Engineer,
the Insurance Consultant and the Lenders as they may reasonably request and
consider necessary in order to deliver annually to the Administrative Agent a
report on the status of each applicable Project or compliance with applicable
insurance requirements, as the case may be.

 

5.26         [Intentionally omitted].

 

5.27         [Intentionally omitted].

 

5.28         Loss Proceeds. All Loss Proceeds shall be applied as provided in
this Section 5.28 and the Depositary Agreement. All Loss Proceeds shall be paid
by the relevant insurers, reinsurers and Governmental Authorities, as
applicable, directly to the Collateral Agent, for the benefit of the Secured
Parties, as loss payee and, if paid to any Borrower Party such Loss Proceeds
shall be received in trust for the benefit of Collateral Agent, on behalf of the
Secured Parties, segregated from other funds of the Borrower Parties and shall
be promptly paid over to the Collateral Agent, for the benefit of the Secured
Parties, in the same form as received (with any necessary endorsement), for
deposit into the Loss Proceeds Account. The Collateral Agent shall apply all
such Loss Proceeds in accordance with the provisions of this Section 5.28.

 

(a)           Upon the occurrence of any Casualty Event with respect to which
Loss Proceeds are payable in respect of a single loss in an amount not in excess
of $2,000,000, Borrower shall apply, or cause to be applied, such Loss Proceeds
to the payment of the costs of repair or restoration of the portion of the
Project lost or damaged or replacement of equipment for the Project lost or
damaged, and disbursement of such funds by Collateral Agent shall be made in
accordance with the Depositary Agreement.

 



  98       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(b)           Upon the occurrence of any Casualty Event with respect to which
Loss Proceeds are payable in respect of a single loss in an amount in excess of
$2,000,000, disbursement of funds to be applied to the payment of the costs of
repair or restoration of the portion of the Project lost or damaged or
replacement of equipment for the Project lost or damaged in accordance with the
Depositary Agreement shall be permitted if the conditions set forth in the
Depositary Agreement with respect to such disbursement of funds has been
satisfied.

 

(c)           All Loss Proceeds not otherwise applied in accordance with Section
5.28(a) or Section 5.28(b), including, without limitation, due to the absence of
required approval by Administrative Agent or the Required Lenders (in
consultation with the Independent Engineer), as applicable, shall be applied by
Collateral Agent to the prepayment of Loans in accordance with Section 2.8(a).

 

ARTICLE 6.

NEGATIVE COVENANTS OF BORROWER

 

The Borrower covenants and agrees that, prior to the Final Discharge Date, it
shall (and shall cause each Borrower Party to), unless the Required Lenders
waive compliance in writing, not do any of the following:

 

6.1           Indebtedness. The Borrower shall (and shall cause each Borrower
Party to) not directly or indirectly create, incur, assume, suffer to exist or
otherwise be or become liable with respect to any Indebtedness except for
Permitted Indebtedness.

 

6.2           Liens. The Borrower shall (and shall cause each Borrower Party to)
not create, incur, assume or suffer to exist (a) any Lien on any of its Property
(including any Collateral) except for Permitted Liens or (b) any Lien on its
Capital Stock, except the Lien granted under the Security Documents.

 

6.3           Investments. The Borrower shall (and shall cause each Borrower
Party to) not make any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any other assets constituting
a business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except investments in Permitted Investments.

 





6.4           Prohibition of Fundamental Changes; Sale of Assets, Fiscal Year,
Etc.

 

(a)           The Borrower shall (and shall cause each Borrower Party to) not
change its legal form, merge into or consolidate with, or acquire all or any
substantial part of the assets or any class of stock of (or other equity
interest in), any other Person and shall not liquidate or dissolve and shall not
modify its organizational documents in any manner adverse to the Agents or the
Lenders.

 

(b)           The Borrower shall (and shall cause each Borrower Party to) not
convey, sell, lease, pledge, transfer or otherwise dispose of, in one
transaction or a series of transactions, any assets of the Borrower except (i)
pursuant to the Loan Documents, (ii) the disposition of obsolete, worn out or
replaced personal property not used or useful in the development or

 



  99       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

operation of each applicable Project, (iii) the disposition of any funds on
deposit in the Distribution Account in accordance with the Depositary Agreement,
(iv) sales, leases or transfers of assets as expressly contemplated by the
Material Project Documents, (v) the liquidation, sale or use of cash and
Permitted Investments, (vi) the granting of easements or other interests in the
Real Property related to the Project to other Persons so long as such grant is
in the ordinary course of business, not substantial in amount and does not or
would not reasonably be expected to materially detract from the value or use of
the affected property or to interfere in any material respect with the Project
Company’s ability to construct or operate the Project or sell or distribute
power therefrom, or (vii) in connection with the sale or disposition of a
Project, the proceeds of which are expected to be sufficient to satisfy all
outstanding Obligations with respect to such Project as of the date of such sale
or disposition, subject to the limits set forth in Section 2.9.

 

(c)           The Borrower shall (and shall cause each Borrower Party to) not
purchase or acquire any assets other than: (i) the purchase of assets required
for the development, construction, completion, operation and maintenance of each
applicable Project in accordance with the Material Project Documents and as
contemplated by the applicable Construction Budget and Schedule, (ii) the
purchase of assets required in connection with any restoration, repair or
rebuilding of each applicable Project in accordance with Section 5.4(e), or
(iii) the purchase of assets necessary to prevent or mitigate an emergency
situation.

 

(d)           The Borrower shall (and shall cause each Borrower Party to) not
change its name, principal place of business, its fiscal year, its method of
determining fiscal quarters or its federal employer identification number.

 

6.5           Nature of Business. The Borrower shall (and shall cause each
Borrower Party to) not enter into any activities other than the ownership,
development, construction, operation, maintenance and financing of each
applicable Project and any activities incidental to the foregoing.

 

6.6           Transactions With Affiliates. The Borrower shall (and shall cause
each Borrower Party to) not enter into any transaction, including any purchase,
sale, lease or exchange of property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate unless such
transaction is (a) (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of business of the applicable Borrower Party, (iii) upon fair
and reasonable terms no less favorable to the Borrower than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(iv) in which expenses (if any) are reasonably equally allocated among the
Affiliate parties thereto, or (b) an obligation under any Material Project
Document as in existence on the applicable Initial Project Construction Loan
Date for each Project.

 

6.7           No Distributions. The Borrower shall (and shall cause each
Borrower Party to) not directly or indirectly, (a) make or declare any payment
or distribution (in cash, property or obligation) to any of its Affiliates
(including any distributions contemplated under any Borrower Party’s limited
liability company operating agreement and any payments in respect of management
(or other) fees to any of Pledgor or its Affiliates not expressly provided for
by the O&M Agreements or the Asset Management Agreement or as permitted upon
satisfaction of the Distribution Conditions in accordance with the Depositary
Agreement and (b) make any payment

 



  100       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

of principal or interest in respect of any subordinated indebtedness (including
Permitted Affiliate Subordinated Indebtedness) (each payment described in
clauses (a) and (b) being hereinafter referred to as a “Restricted Payment”).

 

6.8           Material Project Documents. The Borrower shall (and shall cause
each Borrower Party to) not (i) cancel or terminate any Material Project
Document to which it is a party or consent to or accept any cancellation or
termination of any such Material Project Document, (ii) sell, assign (other than
pursuant to the Security Documents) or otherwise dispose of (by operation of law
or otherwise) any part of its interest in any Material Project Document to which
it is a party or consent to any assignment by the other party thereto, (iii)
waive any material default under, or material breach of, any Material Project
Document to which it is a party or waive, fail to enforce, forgive, compromise,
settle, adjust or release any material right, interest or entitlement, howsoever
arising, under, or in respect of any such Material Project Document or in any
way vary, or consent or agree to the variation of, any material provision of
such Material Project Document or of the performance of any material covenant or
obligation by any other Person or consent to any assignment by any other Person
under any such Material Project Document, (iv) petition, request or take any
other legal or administrative action that seeks, or may be expected, to
materially impair any Borrower Party’s rights under any Material Project
Document to which it is a party or seeks to amend, modify or supplement any such
Material Project Document in any material respect, (v) amend, supplement or
modify in any material respect any Material Project Document (in each case as in
effect when originally delivered to and accepted by the Administrative Agent) to
which it is a party or (vi) enter into any new agreement or instrument replacing
or supplementing any Material Project Document; in each case of clauses (i)
through (vi) above without first obtaining, in the case of the Power Purchase
Agreements and the Tax Equity Documents, the prior written approval of all
Lenders, and in the case of each other Material Project Document, the prior
written approval of the Required Lenders. For the avoidance of doubt, change
orders under the EPC Agreements shall be governed exclusively by Section 6.9.
Upon the execution of any Tax Equity Document with respect to a Project and upon
the request of the Borrower, the Lenders will use commercially reasonable
efforts to enter into an agreement with the Tax Equity Investor containing the
terms set forth on Exhibit F.

 

6.9           Budget; Change Orders. (a) The Borrower shall (and shall cause
each Borrower Party to) not amend or modify any Construction Budget and Schedule
to reallocate any portion of any line item of such Construction Budget and
Schedule, or agree to any change order under the EPC Agreements (except as
contemplated in the applicable Construction Budget and Schedule as a separate
line item) without the prior consent of the Required Lenders (in consultation
with the Independent Engineer) except to (i) apply cost-savings from any line of
such Construction Budget and Schedule (which cost-savings have been confirmed by
the Independent Engineer) to the contingency line item of such Construction
Budget and Schedule or (ii) implement changes that do not violate Section 6.9(b)
(and the Borrower shall (and shall cause each Borrower Party to) deliver to the
Administrative Agent copies of all amendments to each Construction Budget and
Schedule and change orders effected without the consent of the Required Lenders
pursuant to this paragraph (a)).

 

(b)           Notwithstanding anything to the contrary in Section 6.9(a) or any
other provisions of this Agreement, the Borrower shall (and shall cause each
Borrower Party to) not agree to any change order otherwise permitted under
Section 6.9(a) that represents a change in (i) to the

 



  101       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

extent such change is individually or, in conjunction with other changes, in the
aggregate material, the design of any applicable Project, (ii) “Guaranteed
Capacity,” “Guaranteed Substantial Completion Date or the “Long-stop Date” or
similar defined terms (each as defined in the EPC Agreements), (iii) Substantial
Completion or the mechanical completion deadline for such Project where the Tax
Equity Investor is expected to make a funding, (iv) any liquidated damages
payable under the EPC Agreements, (v) any performance guarantees set forth in
the EPC Agreements, (vi) the warranty obligations set forth in the EPC
Agreements, in each case without the consent of the Required Lenders (in
consultation with the Independent Engineer), (vii) cost increases beyond 100% of
the Construction Budget and Schedule for each Project, (viii) the construction
schedule of any applicable Project that would delay COD for such Project beyond
the Construction Loan Maturity Date applicable to such Project or the required
commercial operation or COD date under the Power Purchase Agreement applicable
to such Project, (ix) any performance guarantees or other warranties under the
MSAs or the O&M Agreements, as applicable (x) any reduction in any liquidated
damages set forth in the Material Project Documents, or (xi) a failure to comply
with applicable Governmental Rules.

 

6.10         Additional Project Agreements. The Borrower shall (and shall cause
each Borrower Party to) not enter into any Additional Project Agreement without
first (a) delivering to the Administrative Agent, in no event later than ten
(10) Business Days before the anticipated execution date of such Additional
Project Agreement, a final draft thereof and (b) obtaining the prior written
approval of the Required Lenders.

 

6.11         Swap Agreements. The Borrower shall (and shall cause each Borrower
Party to) not enter into any Swap Agreement.

 

6.12         ERISA. The Borrower shall (and shall cause each Borrower Party to)
not engage in or suffer any ERISA Event that would subject any Borrower Party to
any tax, penalty or other liabilities in an amount that would reasonably be
expected to have a Material Adverse Effect.

 

6.13         Subsidiaries. The Borrower shall (and shall cause each Borrower
Party to) not create, form or acquire any subsidiary or enter into any
partnership or joint venture, except, with respect to each Borrower Party, as
set forth on Annex 4.

 

6.14         Accounts. The Borrower shall (and shall cause each Borrower Party
to) not have any “deposit accounts” with a “bank” (within the meaning of Section
9-102 of the UCC) other than (a) the Collateral Accounts, as applicable,
established in accordance with this Agreement and the other Loan Documents and
(b) the Local Deposit Account which may contain an amount on deposit therein not
in excess of $300,000 in the aggregate, to the extent such account is subject to
a deposit account control agreement in favor of the Collateral Agent in form and
substance satisfactory to the Administrative Agent and the Collateral Agent.

 

6.15         Capital Expenditures. The Borrower shall (and shall cause each
Borrower Party to) not make any capital expenditures, except for Permitted
Capex.

 

6.16         Lease Transactions. The Borrower shall (and shall cause each
Borrower Party to) not enter into any transaction for the lease of any of its
assets, whether operating leases, capital leases or otherwise, other than the
Site Lease Agreements.

 



  102       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

6.17         Hazardous Substances. The Borrower shall (and shall cause each
Borrower Party to) not use or Release any Hazardous Substances in violation of
any Environmental Laws or Applicable Permits or in a manner that could subject
the Secured Parties to material liability or would reasonably be expected to
result in a Material Adverse Effect.

 

6.18         Regulations. The Borrower shall (and shall cause each Borrower
Party to) not directly or indirectly apply any part of the proceeds of any Loan
or other extensions of credit hereunder or other revenues to the purchasing or
carrying of any Margin Stock or take any other action that might result in a
violation of any regulation of the Board.

 

6.19         Prepayment of Permitted Affiliate Subordinated Indebtedness. The
Borrower shall (and shall cause each Borrower Party to) not make, or agree to
offer to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Permitted Affiliate Subordinated Indebtedness, or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Permitted Affiliate
Subordinated Indebtedness, in each case except as permitted pursuant to Section
6.7.

 

6.20         Modification of Additional Documents. The Borrower shall (and shall
cause each Borrower Party to) not amend or modify, or permit the amendment or
modification of, any provision of any Permitted Affiliate Subordinated
Indebtedness or any agreement relating thereto.

 

6.21         Fiscal Year. The Borrower shall (and shall cause each Borrower
Party to) not permit the fiscal year of any Borrower Party to end on a day other
than December 31 or change any Borrower Party’s method of determining fiscal
quarters.

 

6.22         Small Projects and Power Purchasers. In no event shall the expected
aggregate nameplate capacity of all Small Projects that have been allocated
Loans and Commitments under this Agreement exceed 10% of the total expected
aggregate nameplate capacity of all Projects that have been allocated Loans and
Commitments hereunder as of such date; provided, however, that such allowed
aggregate nameplate capacity of Small Projects shall be reduced by the
applicable percentage of nameplate capacity that is allocated to Projects set
forth in the following sentence with respect to Power Purchaser’s that are not
Investment Grade. In no event shall any Power Purchaser cease to be Investment
Grade, except for Power Purchasers’ counterparty to Power Purchase Agreements
which are allocated, in the aggregate, 10% or less of the total expected
aggregate nameplate capacity of all Projects that have been allocated Loans and
Commitments hereunder.

 

6.23         Sanctions and Anti-Corruption Laws. The Borrower will not (and will
not permit any Borrower Party to) directly or knowingly use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person or entity (x) to fund or
facilitate any activities of or business with any Person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions, (y) to
fund or facilitate any activities of or business in any Sanctioned Country or
(z) in any other manner that

 



  103       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

will result in a violation by any Person (including any person participating in
the transaction, whether as lender or otherwise) of Sanctions or in violation of
any Anti-Corruption Laws.

 

ARTICLE 7.

EVENTS OF DEFAULT; REMEDIES

 

The occurrence prior to the Final Discharge Date of any of the following events,
described in Sections 7.1 through 7.18 inclusive, shall constitute an event of
default (individually, an “Event of Default,” and collectively, the “Events of
Default”) hereunder:

 

7.1           Failure to Make Payments. (a) (i) Any Borrower Party shall fail to
pay any principal of any Loan when due in accordance with the terms hereof; or
(ii) any Borrower Party shall fail to pay any interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within five (5)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof.

 

7.2           Misrepresentations. Any representation or warranty made or deemed
made by any Borrower Party herein or in any other Loan Document, any amendment
or modification thereof or waiver thereto or that is contained in any
certificate, document or financial or other statement furnished by it or at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made and, if such misrepresentation is susceptible of cure, (a)
the adverse effect of the misrepresentation is not remedied within thirty (30)
days of each applicable Borrower Party receiving notice or knowledge thereof or
(b) as remedied, would reasonably be expected to have a Material Adverse Effect.

 

7.3           Breach of Terms of This Agreement, Other Loan Documents.

 

(a)           Any Borrower Party or Pledgor shall default in the observance or
performance of any agreement contained in Sections 5.1(e), 5.2(a), 5.4(a) or
(b), 5.7, or Article 6 (other than as provided in Section 7.3(d)).

 

(b)           The Equity Investor shall default in the observance or performance
of any agreement contained in the Equity Contribution Agreement (giving effect
to any cure period provided therein); provided, that the timely observation,
performance or cure of the Equity Investor’s obligations by the Equity
Contributor Guarantor shall be deemed an observance or performance, as the case
may be, by the Equity Investor.

 





(c)           The ECCA Parent Guarantor shall (subject to any applicable cure
period under the ECCA Parent Guaranty) default in the observance or performance
of any agreement contained in the ECCA Parent Guaranty (giving effect to any
cure period provided therein).

 

(d)           Any Borrower Party shall default in the observance or performance
of any agreement contained in Section 6.2 as a result of non-consensual
Permitted Lien failing or ceasing to qualify as a Permitted Lien hereunder and
such default shall continue unremedied for a period of fifteen (15) days.

 



  104       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(e)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided elsewhere in this Article 7), and such default shall
continue unremedied for a period of thirty (30) days after notice to each
applicable Borrower Party from the Administrative Agent or the Required Lenders;
provided, that if such default cannot be cured within such thirty (30) day time
period but is susceptible to cure within ninety (90) days, if such Loan Party,
as applicable, commences action reasonably designed to cure such default within
such thirty (30) day time period and diligently pursues such cure, then such
Loan Party, as applicable, shall have an additional time period not to exceed
sixty (60) days to cure such default.

 

7.4           Cross Default. Any Loan Party shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
obligation, but excluding the Loans) on the due date with respect thereto (after
giving effect to available cure periods); or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other material
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) above shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) above shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $1,000,000.

 

7.5           Bankruptcy; Insolvency. Subject to items (i) through (iii) below,
(a) Any Loan Party or any of the Material Project Participants (the “Subject
Persons”) shall commence any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it if
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (b) there shall be commenced against any
Subject Persons any case, proceeding or other action of a nature referred to in
clause (a) above that (i) results in the entry of an order for relief or any
such adjudication or appointment or (ii) remains undismissed or undischarged for
a period of sixty (60) days; or (c) there shall be commenced against any Subject
Persons any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (d) any Subject
Persons shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (a), (b),
or (c) above; or (e) any Subject Persons shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they

 



  105       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

become due; or (f) any Subject Person shall make a general assignment for the
benefit of its creditors; provided, however, that such Event of Default with
respect to such Subject Person (except for any Loan Party, the counterparties to
the Tax Equity Documents or the Power Purchasers) shall not be deemed to have
occurred if (i) such Subject Person has been replaced within sixty (60) days of
the occurrence of a Default under this Section 7.5 by any other Person
reasonably acceptable to the Required Lenders, (ii) the Material Project
Document to which such Subject Person is a party has expired or terminated in
accordance with this Agreement (except for the Power Purchase Agreements, Tax
Equity Documents, the Interconnection Agreements and any Site Lease Agreement)
or been replaced within sixty (60) days of the occurrence of a Default under
this Section 7.5 by a replacement Material Project Document in form and
substance reasonably acceptable to the Required Lenders, or (iii) the Subject
Person is a Material Project Participant (other than the Power Purchasers or
counterparties to the Tax Equity Documents) and the applicable event could not
reasonably be expected to have a Material Adverse Effect on any Borrower Party
or any applicable Project.

 

7.6           ERISA Events. (a) an ERISA Event shall have occurred, (b) a
trustee shall be appointed by a United States district court to administer any
Pension Plan, (c) the PBGC shall institute proceedings to terminate any Pension
Plan(s), (d) any Loan Party or any of their respective ERISA Affiliates shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
or will be assessed Withdrawal Liability to such Multiemployer Plan and such
entity does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner; or (e) any other event or condition shall occur or exist with respect to
an ERISA Plan, a Foreign Plan or a Foreign Benefit Arrangement; and in each case
in clauses (a) through (e) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to result in a Material Adverse Effect.

 

7.7           Judgments. One or more judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability (which liability
is not paid or is not covered by available insurance as acknowledged in writing
by the provider of such insurance or as certified to the Administrative Agent by
the Insurance Consultant) of $1,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within thirty (30) days from the entry thereof.

 

7.8           Security. (a) Any of the Loan Documents shall cease, for any
reason, to be in full force and effect (other than as expressly permitted by
this Agreement), any Loan Party or any Affiliate thereof shall so assert or (b)
any security interest in the Collateral purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid and perfected security interest having the priority required
by this Agreement or the relevant Security Document in the securities, assets or
properties covered thereby shall be invalidated or otherwise cease to be legal,
valid and binding obligations of the parties thereto, enforceable in accordance
with their terms.

 

7.9          Loss of Applicable Permits. Any Applicable Permit necessary for the
construction or operation of each applicable Project shall be materially
modified in an adverse manner, revoked or cancelled by the issuing agency or
other Governmental Authority having jurisdiction or any Borrower Party shall
fail to obtain, renew, or maintain or comply in all

 



  106       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

respects with any Applicable Permit, if such event, together with all such other
events, could, in the reasonable judgment of the Required Lenders, reasonably be
expected to result in a Material Adverse Effect (each an “Adverse Permit
Event”); provided, however, that an Event of Default with respect to an
Applicable Permit shall not be deemed to have occurred if such Applicable Permit
has been obtained, modified, renewed, or replaced in form and substance
reasonably acceptable to the Required Lenders, or if compliance with such
Applicable Permit has been achieved, within sixty (60) days of the occurrence of
a Default under this Section 7.9, so long as no Material Adverse Effect shall
have occurred during such sixty (60) day period; and provided further that the
period set forth in the preceding proviso shall be increased from sixty (60)
days to ninety (90) days upon the submission by any applicable Borrower Party of
evidence reasonably satisfactory to the Required Lenders that the applicable
Borrower Party has asserted in writing pursuant to the applicable EPC Agreement
that a Force Majeure Event (as defined in the applicable EPC Agreement) has
occurred and the Adverse Permit Event results from such Force Majeure Event or
the existence of such Adverse Permit Event has entitled any applicable Borrower
Party to assert the existence of such Force Majeure Event under such applicable
EPC Agreement.

 

7.10          Pledgor. Pledgor shall (a) conduct, transact or otherwise engage
in, or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower, (b) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) obligations pursuant to the Loan Documents to
which it is a party and (iii) obligations with respect to its Capital Stock, (c)
own, lease, manage or otherwise operate any properties or assets (including cash
(other than cash received in connection with dividends made by the Borrower in
accordance with Section 6.7) and cash equivalents) other than the ownership of
shares of Capital Stock of the Borrower or (d) create, incur, assume or suffer
to exist any Lien upon any of its property, except Liens created pursuant to the
Loan Documents and any tax Liens, subject to clause (b) of the definition of
Permitted Liens.

 

7.11          Equity Commitment. (a) The Equity Investor shall have failed to
fund (either directly or by a draw under Acceptable Credit Support in accordance
with the Equity Contribution Agreement) all or any portion of its Equity
Commitment as and when required pursuant to the terms of the Equity Contribution
Agreement (giving effect to any cure period provided therein) or (b) Acceptable
Credit Support shall cease to be in full force and effect for any reason in an
amount at least equal to the Equity Requirement in accordance with the Equity
Contribution Agreement (unless such Acceptable Credit Support has been fully
drawn by the Administrative Agent or the Equity Commitment is cash
collateralized or replaced with Acceptable Credit Support as contemplated by the
Equity Contribution Agreement in an amount at least equal to the Equity
Requirement). Any counterparty to the Tax Equity Documents has failed to fund
when the conditions precedent to such funding have been satisfied under the
applicable Tax Equity Documents (giving effect to any cure period provided
therein); provided, however, that such event shall not be an Event of Default if
the Borrower repays the Loans allocated to such Project in an amount determined
by the Administrative Agent based on the difference between the Construction
Loan Commitment previously allocated to such Project under Annex 2 and the then
applicable Construction Loan Commitment to be allocated to such Project based on
the debt sizing parameters set forth in Annex 5 (excluding any debt sizing
provided for the execution of any Tax Equity Documents), such amount, to be
repaid within five

 



  107       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(5) Business Days and Annex 2 shall be amended to reflect the updated
Construction Loan Commitment allocated to such Project.

 

7.12         Change of Control. A Change of Control shall have occurred.

 

7.13         Abandonment of Project. Any Borrower Party shall have abandoned the
development, construction or operation of any applicable Project for a period of
at least thirty (30) consecutive days; provided that none of (A) scheduled
maintenance of each applicable Project, (B) repairs to each applicable Project,
whether or not scheduled or (C) a forced outage or scheduled outage of each
applicable Project, shall constitute abandonment or suspension of each
applicable Project, so long as the applicable Borrower Party is diligently
attempting to end such suspension.

 

7.14         Breach of Material Project Documents.

 

(a)           Subject to Section 7.15, any Loan Party or any other party thereto
shall breach or be in default under any material term, condition, provision,
covenant, representation or warranty contained in any Material Project Document
and the Required Lenders shall have determined that the effect of such breach or
default could be reasonably expected to have a Material Adverse Effect on any
Borrower Party or each applicable Project and such breach or default shall
continue unremedied for thirty (30) days after notice from the Administrative
Agent or Lenders to the applicable Borrower Party; provided, however, that if
(i) such breach or default cannot be cured within such thirty (30) day period,
(ii) such breach or default is susceptible to cure within ninety (90) days,
(iii) such breach or default has not resulted, and could not, with the
additional cure time contemplated by this proviso, be reasonably expected to
result, in a Material Adverse Effect, and (iv) such other party is proceeding
with all requisite diligence and in good faith to cure such failure, then the
time within which such failure may be cured shall be extended to such date, not
to exceed a total of sixty (60) days after the end of the initial thirty (30)
day period, as shall be necessary for such party diligently to cure such
failure.

 

(b)           A Material Project Participant has delivered to any Borrower Party
a written notice of default pursuant to the relevant Material Project Document
(or the occurrence of any default that does not require a notice to affect a
termination of such Material Project Document), such default, if not cured,
gives such Material Project Participant the right to terminate such Material
Project Document, the cure period provided thereunder in respect of such default
has expired (or there is no cure period), and such default continues unremedied.

 

7.15         Loss of Material Project Document. Notwithstanding Section 7.14,
any Material Project Document shall cease for any reason to be in full force and
effect unless terminated in accordance with its terms and not as a result of a
default thereunder; provided, however, that such Event of Default with respect
to a Material Project Document (except for the Power Purchase Agreements, the
Tax Equity Documents, the Interconnection Agreements and the Site Lease
Agreements) shall not be deemed to have occurred if such Material Project
Document has been replaced within sixty (60) days of the occurrence of a Default
under this Section 7.15 by a replacement Material Project Document in form and
substance reasonably acceptable to the Required Lenders.

 



  108       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 





 

7.16         Loss of Collateral. Any material portion of any Borrower Party’s
property is damaged, seized or appropriated without fair value being paid
therefor such as to allow replacement of such property and to allow the
applicable Borrower Party, in the reasonable judgment of the Administrative
Agent, to continue satisfying its obligations hereunder and under the other
Operative Documents, in each case after giving effect to any insurance proceeds
or cash contributions to the common equity of the applicable Borrower Party
(other than pursuant to the Equity Contribution Agreement) made to the
applicable Borrower Party after the applicable Initial Project Construction Loan
Date for the applicable Project and applied to such replacement.

 

7.17         [Intentionally Omitted]

 

7.18        Remedies. Upon the occurrence and during the continuation of (a) an
Event of Default specified in Section 7.5 with respect to any Borrower Party,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall become immediately due and payable and the
Administrative Agent shall be deemed to have made a demand for cash collateral
to the full extent permitted under Section 2.16(o), without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by each
Borrower Party, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (b) an Event of Default with respect to any Person
other than any applicable Borrower Party or an Event of Default with respect to
any Borrower Party other than the Events of Default specified in clause (a)
above, either or all of the following actions may be taken: (i) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to any
applicable Borrower Party, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate, (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable, (iii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, cause the Collateral Agent to draw in
whole or in part upon the Acceptable Credit Support, (iv) with the consent of
the Issuing Banks, the Administrative Agent may, or upon the request of the
Issuing Banks, the Administrative Agent shall, demand cash collateral pursuant
to Section 2.16(o), (v) with the consent of the Required Lenders, and after
taking action in accordance with clauses (i) or (ii) above, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, upon one (1) Business Day prior notice to any applicable Borrower Party,
enter into possession of each applicable Project and perform any and all work
and labor necessary to complete each applicable Project substantially according
to each applicable EPC Agreement or operate and maintain each applicable
Project, and all sums expended by the Administrative Agent in so doing, together
with interest on such total amount at the Default Rate, shall be repaid by the
applicable Borrower Party to the Administrative Agent upon demand and shall be
secured by the Loan Documents, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the amount of the
total Commitments, (v) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, shall, or
cause the Collateral Agent to, apply

 



  109       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

or execute upon any amounts on deposit in any Collateral Account, any Loss
Proceeds or any other moneys of each Borrower Party on deposit with the Agents,
any Secured Party or Depositary Bank in the manner provided in the UCC and other
relevant statutes and decisions and interpretations thereunder with respect to
cash collateral, and (vi) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, or cause the Collateral Agent to, draw upon or make
a demand under any Security Document or any Material Project Document
collaterally assigned to Collateral Agent by any Borrower Party.

 

Notwithstanding anything to the contrary contained herein, (i) the Lenders may
make disbursements or Loans to or on behalf of each Borrower Party to cure any
Event of Default hereunder and to cure any default and render any performance
required by any Borrower Party or Pledgor under any Material Project Documents
to which it is party as the Lenders in their sole discretion may consider
necessary or appropriate, whether to preserve and protect the Collateral or the
Lenders’ interests therein or for any other reason, and all sums so expended,
together with interest on such total amount at the Default Rate (but in no event
shall the rate exceed the maximum lawful rate), shall be repaid by the
applicable Borrower Party to the Administrative Agent on demand and shall be
secured by the Loan Documents, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the amount of the
total Commitments and (ii) the Administrative Agent and the Collateral Agent may
exercise any and all rights and remedies available to them under any of the Loan
Documents at law or in equity, including judicial or non-judicial foreclosure or
public or private sale of any of the Collateral pursuant to the Security
Documents.

 

ARTICLE 8.

ADMINISTRATIVE AGENT AND COLLATERAL AGENT; OTHER AGENTS

 

8.1           Appointment.

 

(a)           Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.

 

(b)           Each Lender hereby irrevocably designates and appoints the
Collateral Agent as the agent of such Lender under this Agreement and the other
Loan Documents, and each such Lender irrevocably authorizes the Collateral
Agent, in such capacity, to enter into each of the Loan Documents to which it is
party, to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Collateral Agent by the terms of this
Agreement and the other Loan Documents to which it is party, together with such
other powers as are reasonably incidental thereto.

 



  110       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(c)            Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender
or Loan Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agents.

 

8.2           Delegation of Duties. Each of the Agents may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

8.3           Exculpatory Provisions. None of the Agents nor any of its
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. No
Agent shall be responsible for the negligence or misconduct of any other Agent.

 

8.4           Reliance by Agents. Each of the Agents shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
Pledgor or any Borrower Party), independent accountants and other experts
selected by such Agent. Each of the Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each of the Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless such Agent shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, all Lenders) in the case of the
Administrative Agent, or of the Administrative Agent and Counterparties, if
applicable, in the case of the Collateral Agent, as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders and
Counterparties, if applicable, against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with

 



  111       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

a request of the Required Lenders (or, if so specified by this Agreement, all
Lenders) in the case of the Administrative Agent, or of the Administrative Agent
and the Counterparties, if applicable, in the case of the Collateral Agent, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and Counterparties, if applicable, and all future
holders of the Loans.

 

8.5           Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Pledgor or
any Borrower Party referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “Notice of Default”. In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders and the Collateral Agent. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders. The Collateral Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Collateral Agent has received the notice from the
Administrative Agent referred to above.

 

8.6           Non-Reliance on the Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent, the Collateral
Agent nor any of their respective officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by the Agents hereafter taken, including any
review of the affairs of a Loan Party or any of their Affiliates, shall be
deemed to constitute any representation or warranty by the Agents to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any other Lender, and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders and Counterparties by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any of their
Affiliates that may come into the possession of the Agents or any of their
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates.

 

8.7          Indemnification. The Lenders agree to indemnify each of the
Administrative Agent, the Collateral Agent and their officers, directors,
employees, affiliates, agents, advisors

 



  112       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

and controlling persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower, any Borrower Party or Pledgor and without limiting
the obligation of the Borrower, any Borrower Party or Pledgor to do so), ratably
according to their respective pro rata share in effect on the date on which
indemnification is sought under this Section (with such pro rata share
calculated as such Lender’s pro rata share of the aggregate outstanding Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, claims, including Environmental
Claims, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder, and the resignation or removal of any Agent hereunder.

 

8.8           Agents in Their Individual Capacity. Each of the Agents and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each of the Agents shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include such Agent in its individual
capacity.

 

8.9           Successor Agents. The Administrative Agent (i) may resign as
Administrative Agent upon thirty (30) Business Days’ notice to the Lenders and
the Borrower or (ii) may be removed at the direction of the Required Lenders. If
the Administrative Agent shall resign or be removed as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) Business Days following an
Administrative Agent’s notice of resignation or the effective date of the
Administrative Agent’s removal (as determined by the Required Lenders), the
Administrative Agent’s resignation or removal shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any
Administrative Agent’s resignation or removal as Administrative Agent, the
provisions of this Article 8 and of Section 9.5 shall continue to inure to its
benefit. The Collateral Agent may resign as Collateral

 



  113       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Agent upon thirty (30) days’ notice to the Administrative Agent, the Lenders and
the Borrower. If the Collateral Agent shall resign as Collateral Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint a successor agent for the Lenders, which successor agent shall (unless
an Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Collateral Agent, and the term “Collateral Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Collateral Agent’s rights, powers and duties as Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement or any holders of the
Loans. If no successor Collateral Agent shall have been appointed by the
Required Lenders and shall have accepted such appointment within twenty-five
(25) days after the retiring Collateral Agent’s giving of notice of resignation
or if an Event of Default shall have then occurred and be continuing, then the
retiring Collateral Agent may apply to a court of competent jurisdiction to
appoint a successor Collateral Agent, which shall be a bank or trust company
which (A) has an office in New York, New York, (B)(1) has a combined capital
surplus of at least $500,000,000 or (2) has a combined capital surplus of at
least $100,000,000 and is a wholly-owned subsidiary of a bank or trust company
that has a combined capital surplus of at least $500,000,000 and (C) is
reasonably acceptable to the Administrative Agent and the Required Lenders.
After any retiring Collateral Agent’s resignation as Collateral Agent, the
provisions of this Article 8 and of Section 9.5 shall continue to inure to its
benefit.

 

8.10         Agents under Security Documents. Each Lender hereby authorizes the
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of the Secured Parties, to be the agent for and representative of
the Lenders and the Counterparties with respect to the Collateral and the
Security Documents. For the avoidance of doubt, the Collateral Agent shall
receive direction either from the Administrative Agent or from the
Administrative Agent on behalf of the Required Lenders.

 

8.11         Collateral Agent’s Duties.

 

(a)           Whenever reference is made in this Agreement or any Security
Document to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any amendment, waiver or other modification of this
Agreement to be executed (or not to be executed) by the Collateral Agent or to
any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion or rights or remedies to be made
(or not to be made) by the Collateral Agent, it is understood that in all cases
the Collateral Agent shall be acting, giving, withholding, suffering, omitting,
making or otherwise undertaking and exercising the same (or shall not be
undertaking and exercising the same) as directed by the Administrative Agent in
accordance with this Agreement and the Security Documents. Notwithstanding
anything in this Agreement or any Security Document to the contrary, the
Collateral Agent will in no event be required to take any action which exposes
the Collateral Agent to personal liability, which is contrary to this Agreement,
the Security Documents or law or with respect to which the Collateral Agent does
not receive adequate instructions or full indemnification and/or security to its
satisfaction. The Collateral Agent shall not be required to take any such action
or give any such approval prior to

 



  114       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

receiving such written statements. This provision is intended solely for the
benefit of the Collateral Agent and its permitted successors and assigns and is
not intended to, and will not, entitle the other parties hereto to any defense,
claim or counterclaims under or in relation to any Security Documents, or confer
any rights or benefits on any party hereto.

 

(b)           The Collateral Agent is authorized, without further action or
direction by the Administrative Agent or the Lenders, to make, complete or
confirm any grant of Collateral required by this Agreement or any of the
Security Documents and to release (or, if applicable, subordinate or grant
non-disturbance rights in respect of) its Lien upon any Collateral (and execute
such documents as are reasonably required in connection therewith) that is
otherwise permitted to be transferred, sold, encumbered, released, conveyed or
otherwise disposed of under the terms of this Agreement and the Security
Documents. The Collateral Agent shall be entitled to rely on an Officer’s
Certificate of any Loan Party that has been countersigned by the Administrative
Agent requesting such a release, subordination or non-disturbance, certifying
that such release is permitted pursuant to the terms of this Agreement, and
making specific reference to the provisions of this Agreement and the other Loan
Documents permitting the transfer, sale, encumbrance, release, conveyance or
disposition in connection with which the release, subordination or
non-disturbance is being requested.

 

(c)           The Collateral Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Collateral (provided that the Collateral Agent shall be responsible for the
protection of any Collateral being held by it), for the legality, effectiveness
or sufficiency of any Security Document, or for the creation, perfection,
priority, sufficiency or protection of any liens securing the Obligations.

 

(d)           Nothing herein shall require the Agents to file financing
statements or continuation statements, or be responsible for maintaining the
security interests purported to be created as described herein (except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder or under any other Loan Document) and such
responsibility shall be solely that of the Borrower.

 

(e)           The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility under
any Loan Document by reason of any occurrence beyond the control of the
Collateral Agent (including but not limited to any present or future Legal
Requirement, any act of god or war, civil unrest, local or national disturbance
or disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

 

(f)            In the event that the Collateral Agent is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any obligation for the benefit of another,
which in the Collateral Agent’s sole discretion may cause the Collateral Agent
to incur potential liability for any Environmental Claim or arising under any
Environmental Law, the Collateral Agent reserves the right, instead of taking
such action, to either resign as the Collateral Agent or arrange for the
transfer of the title or control of the asset to a court-appointed receiver. The
Collateral Agent shall not be liable to the Borrower, the Secured Parties or any
other Person for any Environmental Claims or any liability arising under any
Environmental Law by reason of the Collateral Agent’s actions and conduct as
authorized,

 



  115       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

empowered and directed under the Loan Documents or relating to the presence,
Release or threatened Release of Hazardous Substances.

 

8.12         Right to Realize on Collateral. Notwithstanding anything to the
contrary contained in any of the Loan Documents, the Borrower, the
Administrative Agent, the Collateral Agent, each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof, and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent, on
behalf of the Secured Parties in accordance with the terms hereof, and (ii) in
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

 

8.13         Other Agents. None of the Documentation Agent or Lead Arranger
shall have any duties or responsibilities hereunder in its capacity as such.

 

8.14         Financial Liability. No provision of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby shall require the Collateral Agent
to (i) expend or risk its own funds or provide indemnities in the performance of
any of its duties hereunder or the exercise of any of its rights or power or
(ii) otherwise incur any financial liability in the performance of its duties or
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing repayment of such funds or adequate indemnity against such risk or
liability (including an advance of moneys necessary to take the action
requested) is not assured to it except for such liability, if any, arising out
of the gross negligence or willful misconduct in the performance of its duties
hereunder as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

ARTICLE 9.

MISCELLANEOUS

 

9.1           Amendments. (a) Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended or modified except in accordance
with the provisions of this Section 9.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document shall, from time to time (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder, provided that (x) with respect to any amendment
or supplement that adversely affects the

 



  116       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Collateral Agent, the written consent of the Collateral Agent shall be required
and (y) with respect to any amendment or supplement that adversely affects the
Depositary Bank, the written consent of the Depositary Bank shall be required or
(ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(A)          Forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby;

 

(B)           eliminate or reduce the voting rights of any Lender under this
Section 9.1 without the written consent of such Lender;

 

(C)           (i) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
or (ii) release a material portion of the Collateral, including any of the Power
Blocks or any of the Material Project Documents or, in each case without the
written consent of all Lenders;

 

(D)          amend, modify or waive any provision of Sections 2.17(b), 2.17(c)
or 6.22 without the written consent of all Lenders;

 

(E)           reduce the percentage specified in the definition of Required
Lenders without the written consent of all Lenders;

 

(F)           amend, modify or waive any provision of Article 8, Section 9.5 or
any other provision of any Loan Document that affects the Agents without the
written consent of the applicable Agent;

 

(G)          amend, modify or waive any provision of Sections 2.3, 2.5, 2.6,
2.8, 2.9, 2.10 or 2.16 or any other provision of any Loan Document that uniquely
affects the Issuing Banks (solely in their capacity as Issuing Bank) without the
consent of the applicable Issuing Bank(s) (including an amendment of this
Section 9.1);

 

(H)           amend, modify or waive any provision of any Loan Document related
to the priority of payment upon an Event of Default without the written consent
of the Lenders;

 

(I)           change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans

 



  117       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

of any other Class without the prior consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; or

 

(J)           amend, modify or waive any provision of the Equity Contribution
Agreement or any Acceptable Credit Support without the written consent of all
Lenders.

 

(b)          Notwithstanding anything to the contrary contained in this Section
9.1, any Loan Document, this Agreement or any related document may be amended,
supplemented or waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to cure
omissions, mistakes or defects or (ii) to cause such Loan Document or other
document to be consistent with this Agreement and the other Loan Documents.

 

(c)          Notwithstanding anything to the contrary contained in this Section
9.1 or any other Loan Document, neither the Borrower nor any Affiliate of the
Borrower shall be included in the determination of Required Lenders or any
consent or other direction of the applicable Lenders or Secured Parties as a
result of having Obligations or Secured Obligations registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower, and
such Obligations and Secured Obligations will be deemed not to be outstanding
for such purpose.

 

(d)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of (a) all Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders or (b)
the Required Lenders may be effected with the consent of 50% or more of the
Lenders that are not Defaulting Lenders), except that (A) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

9.2          Addresses. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower, the
Administrative Agent and the Collateral Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower:77 Rio Robles



San Jose, California 95134



Telecopy: 510-540-0552



Attention: Legal Department 

 



  118       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 



 With a copy to
SunPower Capital Services, LLC
2900 Esperanza Crossing, Floor 2
Austin, TX 78758
Telecopy: (512) 681-0288
Attention: Financing Operations

  

Administrative Agent:Mizuho Bank, Ltd.,



as Administrative Agent



1251 Avenue of the Americas



New York, NY 10020



Attention: Francisco Casas



Telecopy: 212-282-3618



Telephone: 212-282-4866



 



Collateral Agent:Mizuho Bank (USA),



as Collateral Agent



1251 Avenue of the Americas



New York, NY 10020



Attention: Francisco Casas



Telecopy: 212-282-3618



Telephone: 212-282-4866

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Collateral Agent or the Lenders shall not be effective until received during
such recipient’s normal business hours.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to (x) notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender and (y) Goldman Sachs Bank USA shall not be required to
issue a Letter of Credit by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

9.3           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

9.4           Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement

 



  119       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans and other extensions
of credit hereunder.

 

9.5           Payment of Expenses and Taxes. Whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees (a) to pay or
reimburse each of the Agents for all of such Agent’s reasonable fees, costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one set of transaction and local counsel to the Administrative Agent on
behalf of the Lenders, the reasonable fees and disbursements of the Independent
Consultants and filing and recording fees and expenses, the reasonable fees and
disbursements of counsel to the Collateral Agent, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Signing Date (in
the case of amounts to be paid on the Signing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as each such Agent
shall deem appropriate, (b) to pay or reimburse each Lender and each Agent for
all its costs, fees and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to each Agent and the costs and expenses in connection with the
establishment and the use of an electronic data room to manage documentation
associated with the Loans, (c) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other Taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, including for the avoidance of doubt
any Issuing Bank, and each Agent and their respective officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans and Letters of
Credit, Acceptable Credit Support, any of the transactions contemplated by the
Operative Documents or the non-compliance by any party with the provisions
thereof or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of the
Mortgaged Property and the reasonable fees and expenses of legal counsel in
connection with claims (including Environmental Claims), actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from (I) to the extent the Indemnitee or
the Lender through whom the Indemnitee is making its claim is a Defaulting
Lender, a material breach of such Defaulting Lender’s obligations under this

 



  120       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Agreement (II) the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 9.5 shall be payable not later than ten (10) days after
written demand therefor. The agreements in this Section 9.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

9.6          Attorney In Fact.

 

(a)          For the purpose of allowing the Administrative Agent to exercise
its rights and remedies provided in Article 7 following the occurrence and
during the continuation of any Event of Default, the Borrower (on behalf of
itself and each Borrower Party) hereby constitutes and appoints the
Administrative Agent its true and lawful attorney-in-fact, with full power of
substitution, to complete any part or all of each applicable Project in the name
of the Borrower or the applicable Borrower Party, and hereby empowers such
attorney or attorneys, following the occurrence and during the continuation of
any Event of Default, as follows:

 

(i)            To use any unadvanced proceeds of the Loans for the purpose of
completing, operating or maintaining any or all of each applicable Project as
required by the applicable Material Project Documents and the applicable Plans
and Specifications.

 

(ii)            To employ such contractors, subcontractors, Agents, architects
and inspectors as reasonably shall be required for such purposes;

 

(iii)           To pay, settle or compromise all bills and claims which may be
or become Liens or security interests against any or all of each applicable
Project or the Collateral, or any part thereof, unless a bond or other security
satisfactory to the Administrative Agent has been provided;

 

(iv)          To execute applications and certificates in the name of the
Borrower which reasonably may be required by the Loan Documents or any other
agreement or instrument executed by or on behalf of the Borrower in connection
with any or all of each applicable Project;

 

(v)           To prosecute and defend all actions or proceedings in connection
with any or all of each applicable Project or the Collateral or any part thereof
and to take such action and require such performance as such attorney reasonably
deems necessary under any performance and payment bond and the Loan Documents;

 

(vi)          To do any and every lawful act which the might do on its behalf
with respect to the Collateral or any part thereof or any or all of each
applicable Project and to exercise any or all of the Borrower’s (or each
Borrower Party’s as applicable) rights and remedies under any or all of the
Material Project Documents; and

 

(vii)         To use any funds contained in any Collateral Account, to pay
interest and principal on the Loans.

 



  121       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

(b)          This power of attorney shall be deemed to be a power coupled with
an interest and shall be irrevocable.

 

9.7          Successors and Assigns; Participations and Assignments.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld or
delayed; provided, if Borrower does not respond to such consent request in
writing within ten (10) Business Days, the Borrower shall have been deemed to
have consented to such request), provided that no consent of the Borrower shall
be required (1) for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund (as defined below) provided, further that with respect to any
assignment of Construction Loan Commitments to an affiliate of a Lender
(excluding any assignment by Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC), (a) such affiliate shall have a combined capital surplus of at
least $250,000,000 or (b) such affiliate’s obligations shall be fully guaranteed
by such Lender or (2) if an Event of Default has occurred and is continuing; and

 

(B)          the Administrative Agent (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Administrative Agent shall
be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund (as defined below); provided, further that with respect to any
assignment of Construction Loan Commitments to an affiliate of a Lender
(excluding any assignment by Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC), (a) such affiliate shall have a combined capital surplus of at
least $250,000,000 or (b) such affiliate’s obligations shall be fully guaranteed
by such Lender.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless

 



  122       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;

 

(B)          (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assigning Lender and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent;

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

(D)          no Lender (including any assignee of any Lender) may assign any
portion of its Commitment to a new lender if such assignment would result, at
the time of such transfer only, in claims made by such new lender for costs
pursuant to Section 2.21 hereof in excess of those which could be made by the
assigning Lender were it not to make such assignment, unless such new lender
waives its right to claim such costs; and

 

(E)           no assignments shall be made to a natural person.

 

For the purposes of this Section 9.7, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.19, 2.20, 2.21, and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.7
shall be treated for purposes of this

 



  123       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

 (iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

 (v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section 9.1(a)
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.8(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register agent on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any

 



  124       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
from under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

 (ii)           A Participant shall not be entitled to receive any greater
payment under Sections 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent or except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
Participant acquired the applicable participation. Any Participant that is a
Non-U.S. Lender shall not be entitled to the benefits of Section 2.20 unless
such Participant complies with Section 2.20(e). In no event shall the Borrower
be responsible for any costs or expenses of any counsel engaged by a
Participant.

 

(d)           Any Lender may at any time, without notice, pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank purporting to have
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.7(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

(g)           Notwithstanding anything herein to the contrary, any corporation
into which the Collateral Agent may be merged or converted or with which it may
be consolidated or any corporation resulting from any merger, conversion or
consolidation to which the Collateral

 



  125       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Agent shall be a party, or any corporation succeeding to the corporate trust
business of the Collateral Agent, shall be the successor of the Collateral Agent
hereunder without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto except where an
instrument of transfer or assignment is required by law to effect such
succession; provided that the Collateral Agent shall forthwith notify the
parties hereto in writing of any such event.

 

9.8           Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement, any other Loan Document
or a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 9.7), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

 

9.9           Independent Consultants. (a) The Administrative Agent and the
Required Lenders, in their reasonable discretion, may remove from time to time,
any one or more of the

 



  126       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

Independent Consultants and appoint replacements reasonably acceptable to the
Borrower. Notice of any replacement Independent Consultant shall be given by the
Administrative Agent to the Borrower, the Lenders and to the Independent
Consultant being replaced. All reasonable fees and expenses of the Independent
Consultants (whether the original Independent Consultants or replacements) shall
be paid by the Borrower; provided, however, that unless an Event of Default
shall have occurred and be continuing, the Administrative Agent shall request
that each such Independent Consultant provide the Borrower with its proposed
scope of work and proposed budget therefor, and the Administrative Agent shall
consult with the Borrower with regard to the matters contained therein.

 

(b)           Each Independent Consultant (other than the Independent Engineer,
which consultants were hired directly by the Borrower) shall be contractually
obligated to the Administrative Agent to carry out the activities required of it
in this Agreement and as otherwise requested by the Administrative Agent and
shall be responsible solely to the Administrative Agent for these activities.
The Borrower acknowledges that it shall not have any cause of action or claim
against any Independent Consultant resulting from any decision made or not made,
any action taken or not taken or any advice given by such Independent Consultant
in the due performance in good faith of its duties to the Administrative Agent
hereunder.

 

9.10         Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement of Pledgor, the Borrower, the other Loan Parties,
the Administrative Agent, the Collateral Agent and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Collateral Agent
or any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

9.11        Governing Law. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS PROVISIONS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

9.12           

 

9.13         Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive (subject to Section 9.12(e)) general jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or

 



  127       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Pledgor or the
Borrower or the applicable Borrower Party, as the case may be at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
and the Collateral Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           agrees that a non-appealable final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law and that nothing in
this Agreement or any other Loan Document shall affect any right that the
Arranger, the Agents, the Issuing Banks or the Lenders may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against it or any of its assets in the courts of any jurisdiction.

 

9.14         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.15         Headings. Paragraph headings and a table of contents have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

 

9.16         Acknowledgements. The Borrower hereby acknowledges that:

 

(a)           each Lender and their affiliates may have economic interests that
conflict with those of the Borrower;

 

(b)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents and the Lenders and the
Borrower may have conflicting economic interests;

 

(c)           None of the Administrative Agent, the Collateral Agent or any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent, the Collateral Agent and Lenders,
on the one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 



  128       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

9.17         Deed of Trust/Security Documents. The Loans and the other
Obligations are secured in part by a Deed of Trust encumbering the Project Site
for the applicable Project set forth on Schedule 1.1B. Reference is hereby made
to each such Deed of Trust and the other Security Documents for the provisions,
among others, relating to the nature and extent of the security provided
thereunder, the rights, duties and obligations of the Borrower and the rights of
the Agents, the Depositary Bank and the Lenders with respect to such security.

 

9.18         Limitation on Liability. NO CLAIM SHALL BE MADE BY THE BORROWER OR
ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY
OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR
NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR
OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS OR
ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

9.19         Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.20         Usury. Nothing contained in this Agreement or the Notes shall be
deemed to require the payment of interest or other charges by the Borrower or
any other Person in excess of the amount which the holders of the Notes may
lawfully charge under any applicable usury laws. In the event that the holders
of the Notes shall collect moneys which are deemed to constitute interest which
would increase the effective interest rate to a rate in excess of that permitted
to be charged by applicable law, all such sums deemed to constitute interest in
excess of the legal rate shall, upon such determination, at the option of the
holder of the Notes, be returned to the Borrower or credited against the
principal balance of the Notes then outstanding.

 

9.21         Confidentiality. Each of the Agents and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, any
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Agents or any Lender from disclosing any such information (a)
to another Agent, any other Lender or any affiliate thereof, (b) subject to an
agreement to comply with the provisions at least as restrictive as the
provisions of this Section, to any actual or prospective Transferee, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any Legal
Requirement, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that

 



  129       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Borrower in its sole discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Agents pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which
may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agents that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

 

9.22         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9.23         Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, any
participants to the extent provided in Section 9.7(c) of this Agreement, and any
other Person entitled to indemnification under Section 9.5) any legal or
equitable right, remedy, benefit, interest or claim under or by reason of this
Agreement.

 

9.24         Patriot Act Compliance. The Administrative Agent hereby notifies
the parties hereto that, pursuant to the requirements of the Patriot Act, it and
the Collateral Agent, and any Lender shall be required to obtain, verify and
record information that identifies the party, which information includes the
names and addresses and other information that will allow it, the Collateral
Agent or any Lender to identify the party in accordance with the requirements of
the Patriot Act. The party shall promptly deliver information described in the
immediately preceding sentence when requested by the Administrative Agent, any
other Agent or any Lender in writing pursuant to the requirements of the Patriot
Act.

 

9.25         Limited Recourse. Anything herein to the contrary notwithstanding,
the obligations of the Borrower under this Agreement and the other Loan
Documents, and any certificate, notice, instrument or document delivered
pursuant hereto or thereto are obligations of

 



  130       CREDIT AGREEMENT (SunPower HoldCo)

 



 

 

 

the Borrower and do not constitute a debt or obligation of (and no recourse
shall be had with respect thereto to) SunPower Corporation or any of its
Affiliates, other than the Borrower, each other Borrower Party, and the Pledgor
(to the extent set forth in the Pledge Agreement) or any shareholder, partner,
member, officer, director or employee of the SunPower Corporation or such
Affiliates, other than the Borrower, each Borrower Party and the Pledgor (to the
extent set forth in the Pledge Agreement) (collectively, the “Nonrecourse
Parties”), except to the extent of the obligations of any such Nonrecourse
Parties expressly provided for in any of the Loan Documents. Except as provided
in the Loan Documents to which they are a party, no action shall be brought
against the Nonrecourse Parties, and no judgment for any deficiency upon the
obligations hereunder or under the other Loan Documents, shall be obtainable by
any Secured Party against the Nonrecourse Parties; provided, that nothing
contained in this Section 9.24 shall be deemed to release any Nonrecourse Party
from liability for its own fraudulent actions or willful misconduct.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



  131       CREDIT AGREEMENT (SunPower HoldCo)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



          SunPower Revolver HoldCo I, LLC       By:   /s/ Natalie Jackson  
Name: Natalie Jackson   Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

          MIZUHO BANK, LTD., as Lead Arranger, Lender, Administrative Agent.
Issuing Bank and Documentation Agent       By:   /s/ Christopher Stolarski  
Name: Christopher Stolarski   Title: Deputy General Manager





          MIZUHO BANK (USA), as Collateral Agent       By:   /s/ Christopher
Stolarski   Name: Christopher Stolarski   Title: Deputy General Manager



          GOLDMAN SACHS BANK USA, as Lender and Issuing Bank       By:   /s/
Rebecca Kratz   Name: Rebecca Kratz   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

 Annex 1 Lender Lending Office Account Mizuho Bank, Ltd.

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Barry Liu; Francisco Casas

Telecopy: 212-282-3618

Telephone: 212-282-3931; 212-282-4866

Email: barry.liu@mizuhocbus.com; francisco.casas@mizuhocbus.com

 

Bank Name: MIZUHO BANK, LTD., NEW YORK BRANCH

Account Name: LAU ISA

Account Number: H79-740-222205

SWIFT: MHCB US33

ABA No.: 026 004 307

Attn: LTFAU / Lois Swain

Ref: SunPower Revolver HoldCo I, LLC

Goldman Sachs Bank USA

GOLDMAN SACHS BANK USA

200 West Street

New York, NY 10282

Fax: (917)977-3966

Tel: (212)902-1099

Email:  gs-sbd-admin-contacts@ny.email.gs.com

 

 

BANK NAME: CITIBANK N.A.

ENTITY NAME: GOLDMAN SACHS BANK USA

A/C #: 30627664

SWIFT CODE: CITIUS33

ABA: 021000089

CITY: NEW YORK

REF:  SUNPOWER

 

 



Annex 1 

 

 

FINAL FORM

 

EXHIBIT A-1

 

FORM OF CONSTRUCTION LOAN NOTICE OF BORROWING

 

To:Mizuho Bank, Ltd., as Administrative Agent
1251 Avenue of the Americas
New York, NY 10020

 

Attention:[Francisco Casas]

 

Fax:[212-282-3618]

 

__, 20__

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Borrower hereby requests a borrowing of Construction Loans to be made on the
terms set forth below:

 

(A)Borrowing date (the “Borrowing Date”)
__________________________________________

 

(B)Project __________________________________________

 

(C)Principal amount __________________________________________

 

(D)Type of Loan __________________________________________

 

(E)Interest Period __________________________________________1]

 

The Borrower hereby requests that the proceeds of Construction Loans described
in this Borrowing Notice be applied in accordance with Section 5.7 of the Credit
Agreement and directed to the following Collateral Accounts or Persons, as
applicable, in the amounts specified below:

 



Person and Account Information Amount

  



(1)[Construction Account [____] __________________________________________]

 



(2)[ __________________________________________]

 



 



1 NTD: Use Interest Period if LIBOR Loans are requested.

 



 

 

  

The Borrower hereby represents that:

 

(a)          Each representation and warranty of the Loan Parties set forth in
the Loan Documents will be true and correct in all material respects as of the
date the Borrowings requested hereby are funded (or, if any representation or
warranty is stated to have been made as of a specific date, as of such specific
date).

 

(b)          No Default or Event of Default has occurred and is continuing on
the Borrowing Date or shall occur as a result of the borrowing of such
Construction Loans.

 

(c)          As of the date the Borrowings requested hereby are funded, all
other conditions set forth in Sections 3.2 and 3.3 of the Credit Agreement will
have been satisfied or waived in accordance with the terms of the Credit
Agreement.





        SunPower Revolver HoldCo I, LLC, as Borrower         By:    

 

Name:

  Title:







        2       Exhibit A-1 to     Credit Agreement (SunPower Revolver HoldCo I,
LLC)

 





 

 

 

FINAL FORM

 

EXHIBIT A-3

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

NOTICE OF CONVERSION OR CONTINUATION

 

Mizuho Bank, Ltd.



251 Avenue of the Americas
New York, NY. 10020 

Attn: [Francisco Casas]



 

Re: SunPower Revolver HoldCo I, LLC

 

Ladies and Gentlemen:

 

This Notice of Continuation or Conversion is delivered to you pursuant to
Section 2.11[(a)/(b)] of the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Terms used herein, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

 

The Borrower hereby requests that on _________________ , 20__:

 

(a)          $ ______ of the presently outstanding principal amount of the Loans
originally made on ________, 20__, presently being maintained as [Base Rate
Loans] [LIBOR Loans],

 

(b)          be [converted into] [continued as],

 

(c)          [LIBOR Loans having an interest Period of [1] [2] [3] [6] month(s)]
[Base Rate Loans].

 

IN WITNESS WHEREOF, the Borrower has caused this Notice of Continuation or
Conversion to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this ___day of __,
20__.



        SunPower Revolver HoldCo I, LLC         By:      

Name: 



Title:

      Exhibit A-3 to   Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

  





FINAL FORM

 

EXHIBIT C-1

 

FORM OF CONSTRUCTION LOAN NOTE

 

THIS CONSTRUCTION LOAN NOTE (“NOTE”) AND THE OBLIGATIONS REPRESENTED HEREBY MAY
NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 





$[_________________] New York, New York   Date:__________, ____,



 

FOR VALUE RECEIVED, the undersigned, SUNPOWER REVOLVER HOLDCO I, LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to [_____] (the “Lender”) or its registered assigns at the office specified
in the Credit Agreement (as hereinafter defined) in lawful money of the United
States and in immediately available funds, on the Construction Loan Maturity
Date the principal amount of (a) $[ ], or, if less, (b) the aggregate unpaid
principal amount of all Construction Loans made by the Lender under the Credit
Agreement. The principal amount shall also be paid in the amounts and on the
dates specified in Sections 2.2, 2.7, 2.8, and 2.9 of the Credit Agreement. The
Borrower further agrees to pay interest in like money at such office specified
in the Credit Agreement on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.13 of the
Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Construction Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
LIBOR Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Construction Loan.

 

This Note (a) is one of the promissory notes relating to Construction Loans
referred to in the Credit Agreement, dated as of [_____] (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, Mizuho Bank, Ltd. as the Administrative
Agent and Issuing Bank, Mizuho Bank (USA) as the Collateral Agent, the financial
institutions from time to time party thereto as Lenders and the other Agents and
Persons party thereto, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured as provided in the
Security Documents. Reference is

 



 

 

 

hereby made to the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security, the terms and conditions upon which the security interests were
granted and the rights of the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more Events of Default, all principal and
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.7 OF THE CREDIT
AGREEMENT.

 

THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER (TO THE
EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).





        SUNPOWER REVOLVER HOLDCO I, LLC         By:       Name:     Title:



  



  2       Exhibit C to     Credit Agreement (SunPower Revolver HoldCo I, LLC)



 



 

 

 

Schedule A to



Exhibit C

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date Amount of Base Rate Loans Amount Converted to Base Rate Loans Amount of
Principal of Base Rate Loans Repaid Amount of Base Rate Loans Converted to LIBOR
Loans Unpaid Principal Balance of Base Rate Loans Notation Made By              
                                                                               
                                                                               
                                                                               
                                                     

 



  3  



 



 

 



 

Schedule B



to Exhibit C

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date Amount of LIBOR Loans Amount Converted to LIBOR Loans Interest Period and
LIBOR Rate with Respect Thereto Amount of Principal of LIBOR Loans Repaid Amount
of LIBOR Loans Converted to Base Rate Loans Unpaid Principal Balance of LIBOR
Loans Notation Made By                                                          
                                                                               
                                                                               
                                                                               
                                                     

 

4

 



 

 

 



FINAL FORM

 



EXHIBIT C-2

 

FORM OF LC LOAN NOTE

 

THIS LC LOAN NOTE (“NOTE”) AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$[_________________] New York, New York   Date:__________, ____,





 

FOR VALUE RECEIVED, the undersigned, SUNPOWER REVOLVER HOLDCO I, LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to [_____] (the “Lender”) or its registered assigns at the office specified
in the Credit Agreement (as hereinafter defined) in lawful money of the United
States and in immediately available funds, on the LC Loan Maturity Date the
principal amount of (a) $[ ], or, if less, (b) the aggregate unpaid principal
amount of all LC Loans made by the Lender under the Credit Agreement. The
principal amount shall also be paid in the amounts and on the dates specified in
Sections 2.2, 2.7, 2.8, and 2.9 of the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office specified in the Credit
Agreement on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.13 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the LC Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of LIBOR Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of the
LC Loan.

 

This Note (a) is one of the promissory notes relating to LC Loans referred to in
the Credit Agreement, dated as of [_____] (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Mizuho Bank, Ltd. as the Administrative Agent and
Issuing Bank, Mizuho Bank (USA) as the Collateral Agent, the financial
institutions from time to time party thereto as Lenders and the other Agents and
Persons party thereto, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured as provided in the
Security Documents. Reference is hereby made to the Security Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security, the terms and conditions upon

 



 

 

 

which the security interests were granted and the rights of the holder of this
Note in respect thereof.

 

Upon the occurrence of any one or more Events of Default, all principal and
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.7 OF THE CREDIT
AGREEMENT.

 

THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER (TO THE
EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).



        SUNPOWER REVOLVER HOLDCO I, LLC         By:       Name:     Title:



 



  2       Exhibit C to     Credit Agreement (SunPower Revolver HoldCo I, LLC)

 





 

 

    

Schedule A to

Exhibit C-2

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date Amount of Base Rate Loans Amount Converted to Base Rate Loans Amount of
Principal of Base Rate Loans Repaid Amount of Base Rate Loans Converted to LIBOR
Loans Unpaid Principal Balance of Base Rate Loans Notation Made By              
                                                                               
                                                                               
                                                                               
                                                     

 

3

 



 

 

 



Schedule B



to Exhibit C-2

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date Amount of LIBOR Loans Amount Converted to LIBOR Loans Interest Period and
LIBOR Rate with Respect Thereto Amount of Principal of LIBOR Loans Repaid Amount
of LIBOR Loans Converted to Base Rate Loans Unpaid Principal Balance of LIBOR
Loans Notation Made By                                                          
                                                                               
                                                                               
                                                                               
                                                     

 

4

 



 

 

 



FINAL FORM

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement dated as of the Effective Date set
forth below is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meaning given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
[(including as an Issuing Bank)] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action, and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interests”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

 

1.Assignor: __________________________________

 



2.Assignee: __________________________________
[and as an Affiliate/ Approved Fund of
[identify Lender]1

 



3.Borrower: SunPower Revolver HoldCo I, LLC

 



4.Administrative Agent: Mizuho Bank, Ltd., as the administrative agent under the

  



 



1NTD: Select as Applicable

 



  1     Exhibit D to     Credit Agreement (SunPower Revolver HoldCo I, LLC)

 





 

 

 

Credit Agreement (in such capacity, the “Administrative Agent”)

 



5.             Credit Agreement: Credit Agreement, dated as of [_____] (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.

 

6.             Assigned Interest:

 

Aggregate Amount of Commitment (including Construction Loan Commitments and LC
Loan Commitments)/Loans for all Lenders (including Construction Loans and LC
Loans) Amount of Commitment (including Construction Loan Commitments and LC Loan
Commitments)/Loans Assigned (including Construction Loans and LC Loans)
Percentage Assigned of Commitment (including Construction Loan Commitments and
LC Loan Commitments)/Loans (including Construction Loans and LC Loans)2 $ $ $

 

Effective Date: _____________________

 

The Assignee, if it shall not be a Lender, agrees to deliver to the
Administrative Agent a completed administrative questionnaire, in the form
supplied by the Administrative Agent, in which the Assignee designates one or
more contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 



2 NTD: Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 



  2     Exhibit D to     Credit Agreement (SunPower Revolver HoldCo I, LLC)



 



 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 



  [NAME OF ASSIGNOR] as Assignor         By:     Name:   Title:              
[NAME OF ASSIGNEE], as Assignee         By:     Name:   Title:



 



  3     Exhibit D to     Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

  

[Consented to and]3 Accepted:

 



SunPower Revolver HoldCo I, LLC   as Borrower         By:     Name:   Title:    
    MIZUHO BANK, LTD.,   as Administrative Agent         By:     Name:   Title:
 



 



 

3   NTD: To be added if consent is required under Section 9.7(b) of the Credit
Agreement. Note that consent is required for Affiliates of Lenders under certain
circumstances as described in Section 9.7(b) of the Credit Agreement.

 



  4     Exhibit D to     Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

   

ANNEX I TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT:

 

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.          Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received and/or had the opportunity to review a copy of the Credit
Agreement to the extent it has in its sole discretion deemed necessary, together
with copies of the most recent financial statements delivered pursuant to the
Credit Agreement thereof, as applicable and such other documents and information
as it has in its sole discretion deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

  

  5     Annex I to Exhibit D to     Credit Agreement (SunPower Revolver HoldCo
I, LLC)



 



 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees, and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.          General Provisions. This Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. THIS ASSIGNMENT AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN),
SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO CONFLICTS OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 



  6     Annex I to Exhibit D to     Credit Agreement (SunPower Revolver HoldCo
I, LLC)

 



 

 

 

EXHIBIT E

 

FORM OF CONSTRUCTION BUDGET AND SCHEDULE



 

  Budget Item  Total Lender
Approved Budget        $        (input)     Financing       IDC and Commitment
Fees  $     Financing Legal & Other  $     Development       Project Development
 $     Transmission & Interconnection       Interconnection - Reimbursable
 $                                       Interconnection - Non-Reimbusable  $  
  EPC & Other       EPC  $     Contingency  $                                   
  Owner Cost During Construction  $     Initial Funded Working Capital  $      
      Totals  $                                                             



 



 

 



 

PROJECT SCHEDULE

 

Item Milestone Date 1 Pile Installation Complete   2 Mounting System
Installation Complete   3 AC Station Installation Complete   4 PV Installation
Complete   5 O&M Building Complete (if applicable)   6 Site Substation Ready to
Energize   7 Array Commissioning Complete   8 Guaranteed Substantial Completion
(EPC)  

 



 

 

 

Final Form

 



EXHIBIT F

 

Tax Equity Forbearance Terms

 

The Lenders agree to use commercially reasonable, good faith efforts to agree to
customary interparty rights with any Tax Equity Investor for the period between
when such Tax Equity Investor funds its 20% investment for a Project and when
the Tax Equity Investor funds the remaining 80% of its investment for such
Project (subject to the Lenders’ receipt of any required credit approvals in
respect of such interparty rights). In addition, Collateral granted by any
Project Company (and the pledge of the membership interests in such Project
Company pledged by the direct owner of such Project Company) will only be
released on the applicable Project Discharge Date in accordance with the Credit
Agreement. In no event shall any Collateral be released for any Project when the
Tax Equity Investor otherwise makes any funding or capital contribution in
respect of a Project if the related Project Discharge Date has not occurred as
of such date. For the avoidance of doubt, the Lenders and Agents may exercise
remedies against the Collateral upon the occurrence of an Event of Default,
subject to the first sentence hereof and the immediately succeeding sentence.
The purpose of the interparty agreement described in this Exhibit F is to agree
with the Tax Equity Investor (i) that the Lenders will not foreclose on the
assets or membership interests of a Project once the Tax Equity Investor has
made its 20% investment in such Project for defaults under the Credit Agreement
related to other Projects, (ii) to provide copies of all notices of Events of
Defaults and other material notices delivered to the Borrower under the Credit
Agreement by the Administrative Agent to the Tax Equity Investor, and (iii) to
provide the Tax Equity Investor with an opportunity to purchase (for a limited,
customary time period), during the continuance of an Event of Default, the
Borrower’s outstanding Obligations under the Credit Agreement in a manner that
would cause the Project Discharge Date to occur in respect of the relevant
Project owned in part by such Tax Equity Investor and to cure any Events of
Defaults under the Loan Documents. It is understood that any such interparty
agreement may be combined, for the sake of simplification, with a Forbearance
Agreement (as defined below).

 

In addition, to the extent a Tax Equity Investor makes its final funding for a
Project, i.e., the Tax Equity Investor has funded 100% of its required
investment for a Project pursuant to the Tax Equity Documents related to such
Project (the “100% Funding”), however, the Construction Loan and related
Obligations in respect of such Project (including any LC Loans, LC Commitments
and Letters of Credit) have not been fully repaid, (i) no Collateral related to
such Project (including the membership interests pledged in such Project Company
that owns such Project and the assets of such Project) shall be released until
the occurrence of the Project Discharge Date for such Project; (ii) the Credit
Agreement and the Collateral granted thereunder remains in full force and effect
and the Lenders and the Agents may exercise remedies against the Collateral upon
the occurrence of an Event of Default; (iii) if required by a Tax Equity
Investor, the Collateral Agent and Administrative Agent (acting on the
instructions of the Lenders) shall enter into a forbearance agreement
(“Forbearance Agreement”) with such Tax Equity Investor on mutually agreed terms
for the time period from and after when the Tax Equity Investor has made its
100% Funding; (iv) Forbearance Agreements may be entered into for no more than
the lesser of (A) three individual Projects and (B) 10% of the total expected
aggregate nameplate capacity of all Projects that have been allocated Loans and
Commitments hereunder as of the Signing Date; and (v) pursuant to the
Forbearance Agreement, from and after the Tax Equity Investor’s 100% Funding and
prior to the earlier to occur of a Construction Loan Maturity Date and LC Loan
Maturity Date, the Collateral Agent (acting on behalf of the Lenders) will agree
to (A) not foreclose on the assets of such Project or the membership interests
in the Project Company that owns such Project in a manner that will result in
recapture of the investment tax credit to such Tax Equity Investor, solely to
the extent that a payment related or bankruptcy related default under the Credit
Agreement has not occurred, (B) provide copies of

  

 

 



 

Final Form

 

all notices of Events of Default and other material notices delivered to the
Borrower under the Credit Agreement by the Administrative Agent and requested by
the Tax Equity Investor, in each such case, to the Tax Equity Investors, and (C)
provide each Tax Equity Investor with an opportunity to purchase (for a limited,
customary time period), during the continuance of an Event of Default, the
Borrower’s outstanding Obligations under the Credit Agreement, in a manner that
would cause the Project Discharge Date to occur in respect of the relevant
Project owned in part by such Tax Equity Investor and to cure any Event of
Defaults under the Loan Documents.



 

 

 

 

EXHIBIT G

 

FORM OF LC ISSUANCE NOTICE

 

NOTICE OF LC ISSUANCE

 

Date: ________ __, ____

Mizuho Bank, Ltd.,

as Administrative Agent

1251 Avenue of the Americas

New York, NY 10020

Attention: Francisco Casas

Telecopy: 212-282-3618

Telephone: 212-282-4866

 

Mizuho Bank, Ltd.,

as Issuing Bank

1251 Avenue of the Americas

New York, NY 10020

Attention: Francisco Casas

Telecopy: 212-282-3618

Telephone: 212-282-4866

 

[Goldman Sachs Bank USA,

as Issuing Bank

200 West Street

New York, NY 10282

Fax: (917) 977-3966

Tel: (212) 902-1099]

 

Re:SunPower Revolver HoldCo I, LLC

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 4, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”), Mizuho Bank, Ltd., as the Lead Arranger, Administrative Agent, and
Documentation Agent, Mizuho Bank (USA), as the Collateral Agent, Mizuho Bank,
Ltd. and Goldman Sachs Bank USA, as Issuing Banks, and the financial
institutions from time to time party thereto as Lenders. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

1.           Request for LC Activity. Pursuant to Section 2.16 of the Credit
Agreement, the Borrower hereby requests the issuance of [the DSR Letters of
Credit] [a Project Letter of Credit]

Exhibit G to

Credit Agreement (SunPower Revolver HoldCo I, LLC)



 

 

 

in accordance with the applicable terms and conditions of the Credit Agreement
on [______________________] (the “Credit Event Date”).

(a) Date of issuance:     (which is a Business Day)         (b) Date of
expiration of Letter of Credit1:         (c) Amount of Letter of Credit:        
(d) Name of beneficiary of       Letter of Credit:           Address of
beneficiary of       Letter of Credit:                     (e) Purpose of Letter
of Credit2:  



Upon request, the Borrower will make available any other information as shall be
necessary to prepare such Letter of Credit.

2.           Certifications. The Borrower hereby certifies to the [DSR Issuing
Bank] [and the] [Project LC Issuing Bank] that the following statements are
accurate and complete as of the date hereof and shall be accurate and complete
as of the proposed Credit Event Date after giving effect to the requested Letter
of Credit:

(a)Each representation and warranty of the Loan Parties set forth in the Loan
Documents is true and correct in all material respects as if made on such date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date), except if such representation is already qualified by
reference to materiality, Material Adverse Effect, or a similar materiality
qualifier, in which case such representation and warranty shall be true and
correct without regard to materiality.

(b)All conditions precedent to the issuance of such Letter of Credit in Article
3 of the Credit Agreement have been satisfied as of the date hereof.

(c)No Default or Event of Default has occurred and is continuing or will result
from the issuance of such Letter of Credit.

[Signature page follows]

 



 



1NTD: If such letter of credit will include automatic renewals, please also
indicate the requested final expiration date after giving effect to all such
extensions.

2NTD: Attach requested form.

 

2

Exhibit G to

Credit Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 



 

IN WITNESS WHEREOF, the Borrower has caused this LC Issuance Notice to be duly
executed and delivered by a Responsible Officer of the Borrower as of the date
first written above.

            SUNPOWER REVOLVER HOLDCO I, LLC,   as the Borrower       By:    
Name:     Title:  



 

Exhibit G to

Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

 



FINAL FORM

 

EXHIBIT H-1

 

FORM OF EXEMPTION CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or, if applicable, an Internal Revenue Service Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



        [NAME OF LENDER]     By:       Name:   Title:    





Date: __________

 



1

 Exhibit H-1 to 

Credit Agreement (SunPower Revolver HoldCo I, LLC)

    



 

 

 



FINAL FORM

 

EXHIBIT H-2

 

FORM OF EXEMPTION CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (i)
an Internal Revenue Service Form W-8BEN or, if applicable, an Internal Revenue
Service Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or, if applicable, an
Internal Revenue Service Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

  

[Signature page follows]

1



Exhibit H-2 to 

Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

 



            [NAME OF LENDER]     By:       Name:       Title:        



Date: __________

 

2

Exhibit H-2 to 

Credit Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 



 



final form

 

EXHIBIT H-3

 

FORM OF EXEMPTION CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or, if
applicable, an Internal Revenue Service Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.



        [NAME OF PARTICIPANT]     By:       Name:   Title:

 

Date: __________,20[ ]

 



1



Exhibit H-3 to 

Credit Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 



final form

 

EXHIBIT H-4

 

FORM OF EXEMPTION CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of [_____] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunPower Revolver HoldCo I, LLC (the
“Borrower”) and Mizuho Bank, Ltd. as the Administrative Agent and Issuing Bank,
Mizuho Bank (USA) as the Collateral Agent, the financial institutions from time
to time party thereto as Lenders and the other Agents and Persons party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners’/members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an Internal
Revenue Service Form W-8BEN or, if applicable, an Internal Revenue Service Form
W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or, if applicable, an Internal Revenue
Service Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



        [NAME OF PARTICIPANT]     By:       Name:   Title:

 

Date: __________

 



Exhibit H-4 to 

Credit Agreement (SunPower HoldCo I, LLC)





 



 

 

 



EXHIBIT I

 

INITIAL PROJECT CONSTRUCTION LOAN DATE CERTIFICATE

 

June [], 2016

 

I, Natalie Jackson, am the duly elected, qualified and acting President of
SunPower Revolver Holdco I, LLC, a Delaware limited liability company (the
“Company”). I am delivering this Initial Project Construction Loan Date
Certificate pursuant to Section 3.2(o) of the Credit Agreement, dated as of May
4, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, Mizuho
Bank (USA), as the Collateral Agent, Mizuho Bank, Ltd., as the Administrative
Agent and Documentation Agent, Mizuho Bank, Ltd. and Goldman Sachs Bank USA, as
Issuing Banks, and the financial institutions or entities from time to time
parties thereto as Lenders. Capitalized terms not otherwise defined in this
Initial Project Construction Loan Date Certificate shall have the meanings set
forth in the Credit Agreement.

 

I hereby certify in my capacity as a representative of the Borrower, and not
individually on behalf of the Company as follows:

 

1.Each representation and warranty set forth in the Loan Documents is true and
correct on the Initial Project Construction Loan Date (or, if any representation
or warranty is stated to have been made as of a specific date, as of such
specific date).

 

2.No Default or Event of Default has occurred and is continuing on the
applicable Initial Project Construction Loan Date or will result from the
funding of the initial Construction Loans with respect to the applicable Project
on the Initial Project Construction Loan Date for such Project.

 

3.The Material Project Documents (including any supplements or amendments
thereto), available to the Administrative Agent in the SunPower data room
provided by or on behalf of the Borrower (the “Data Room”) as of June [], 2016
pursuant to Section 3.2(m) of the Credit Agreement in respect of the Projects,
are true, complete and correct copies and are in full force and effect as of the
date hereof. To the best of my knowledge no party to any Material Project
Document is, or but for the passage of time or giving of notice or both will be,
in breach of any obligation thereunder which could reasonably be expected to
have a Material Adverse Effect. The form of the Material Project Documents
(excluding any Tax Equity Document) for the Small Projects that are the subject
of the Construction Loan on the date hereof are in the form attached to the
Credit Agreement as Exhibit O.

 

4.The insurance policies required for the construction phase of each Borrower
Party’s applicable Small Project are in full force and effect, are not subject
to cancellation without thirty (30) days’ prior notice (ten (10) days for
non-payment of premiums) and otherwise materially conform with the insurance
requirements set forth in Section 5.4(a) and Schedule 5.4 of the Credit
Agreement and the Material Project Documents.

 



 

 

 

5.All insurance premium payments due and payable as of the date hereof have been
paid or will be paid from proceeds of the initial Construction Loan, and the
Company’s insurance materially complies with the requirements of Section 5.4 of
the Credit Agreement, Schedule 5.4 of the Credit Agreement and the Material
Project Documents.

 

6.The Applicable Permits, available to the Administrative Agent in the Data Room
as of June [], 2016 pursuant to Section 3.3(i) of the Credit Agreement, are
true, complete and correct copies thereof.

 

7.No Material Adverse Effect and no event, condition or circumstance that would
reasonably be expected to constitute a Material Adverse Effect has occurred and
is continuing on the date hereof.

 

8.No action, suit, proceeding or investigation has been instituted or threatened
by any Governmental Authority, nor has any rule, regulation, order, judgment or
decree been issued or proposed to be issued by any Governmental Authority that,
(i) could, if such action, suit, proceeding or investigation were adversely
determined, reasonably be expected to have a Material Adverse Effect on any
applicable Project or any Loan Party or (ii) solely as a result of the Borrower
Party’s construction, ownership, leasing or operation of each applicable
Project, the sale of electricity therefrom by the applicable Borrower Party, or
the applicable Borrower Party’s entering into of any Operative Document or any
transaction contemplated hereby or thereby, would cause or deem (1) the
Administrative Agent or the other Lenders or any Affiliate of any of them to be
subject to, or not exempt from, regulation under the FPA, PUHCA 2005 or any
financial, organizational or rate regulation as a “public utility” or “electric
utility” under applicable state laws and regulations respecting the rates or the
financial or organizational regulation of electric utilities, except as set
forth in the proviso set forth in Section 4.10(b) of the Credit Agreement; or
(2) any Borrower Party to be subject to, or not exempt from, the federal access
to books and records provisions of PUHCA 2005 or under any applicable state laws
and regulations respecting the rates or the financial or organizational
regulation of electric utilities except, with respect to an Affiliate of any
Borrower Party, any such state laws or regulations that would not result in a
Material Adverse Effect.

 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

  2  

  



 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto signed her name on behalf of
the Company as of the date first written above. 

    Name: Natalie Jackson   Title: President    





[Signature Page to Initial Project Construction Loan Certificate SunPower
Revolver Holdco I, LLC]

  

 

 

 

EXHIBIT J

 

EXECUTION VERSION

 



  

PLEDGE AGREEMENT

 

between

 

SUNPOWER REVOLVER HOLDCO I PARENT, LLC

 

and

 

MIZUHO BANK (USA),
as Collateral Agent

 

dated as of June [__], 2016 

 

  

 

 





 

TABLE OF CONTENTS

  

  Page ARTICLE I. DEFINITIONS 1 Section 1.01   Defined Terms 1 Section
1.02   Rules of Interpretation 3 Section 1.03   UCC Definitions 3 ARTICLE II.
PLEDGED COLLATERAL 3 Section 2.01   Pledge 3 Section 2.02   Delivery of
Certificates and Instruments 4 Section 2.03   Voting; Distributions 4 Section
2.04   Secured Parties Not Liable 5 Section 2.05   Attorney-in-Fact 6 Section
2.06   Performance by Collateral Agent 7 Section 2.07   Reasonable Care 7
Section 2.08   Security Interest Absolute; Waivers 7 Section 2.09   Financing
Statements 10 ARTICLE III. REPRESENTATIONS AND WARRANTIES 10 Section
3.01   Organization; Power and Authority 10 Section 3.02   Authorization; No
Conflict 10 Section 3.03   Enforceability 11 Section 3.04   Valid Security
Interest 11 Section 3.05   Title 11 Section 3.06   Other Financing Statements 11
Section 3.07   Consents 11 Section 3.08   Chief Executive Office, Etc 12 Section
3.09   LLC Interests. 12 Section 3.10   Litigation 12 Section 3.11   Investment
Company Act 12 Section 3.12   Indebtedness 12 Section 3.13   Regulation 12
Section 3.14   Loan Documents 12 ARTICLE IV. COVENANTS 13 Section
4.01   Maintenance of Existence 13 Section 4.02   Sale of Pledged Collateral 13
Section 4.03   No Other Liens 13 Section 4.04   Chief Executive Office, Etc 13
Section 4.05   Supplements; Further Assurances 13 Section 4.06   Termination or
Amendment of Operating Agreement 14 Section 4.07   Certificates and Instruments
14

 



  i      

Pledge Agreement (SunPower Revolver) 

 



 

 



 

Section 4.08   Records; Statements and Schedules 14 Section 4.09   Improper
Distributions 14 Section 4.10   Taxes 14 Section 4.11   Notices 15 Section
4.12   Filing Fees 15 Section 4.13   Bankruptcy; Dissolution 15 Section
4.14   Compliance with Operating Agreement 16 Section 4.15   Compliance with
Laws 16 Section 4.16   No Merger or Consolidation 16 Section 4.17   Separate
Existence 16 Section 4.18   Access and Inspection 16 Section 4.19   Additional
Pledgor Covenants 16 ARTICLE V. REMEDIES 17 Section 5.01   Remedies Generally 17
Section 5.02   Sale of Pledged Collateral 17 Section 5.03   Purchase of Pledged
Collateral 18 Section 5.04   Application of Proceeds; Deficiency 18 Section
5.05   Notice 19 Section 5.06   Enforcement Expenses 19 ARTICLE VI.
MISCELLANEOUS 19 Section 6.01   No Waiver; Remedies Cumulative 19 Section
6.02   Notices 20 Section 6.03   Amendments and Waivers 20 Section
6.04   Successors and Assigns 20 Section 6.05   Survival; Reliance 20 Section
6.06   Effectiveness; Continuing Nature of this Agreement 21 Section
6.07   Entire Agreement 21 Section 6.08   Agents, Etc 21 Section
6.09   Severability 21 Section 6.10   Counterparts 21 Section 6.11   Headings 21
Section 6.12   Governing Law 21 Section 6.13   Jurisdiction; Consent to Service
of Process 21 Section 6.14   Waiver of Jury Trial 22 Section 6.15   Specific
Performance 22 Section 6.16   Release; Termination 22 Section
6.17   Reinstatement 22 Section 6.18   No Third Party Beneficiaries 23 Section
6.19   Collateral Agent 23 Section 6.20   Independent Security 23 Section
6.21   Independent Obligations 23 Section 6.22   Subrogation 24 Section
6.23   Enforcement Expenses; Indemnification 24

 



  ii      

Pledge Agreement (SunPower Revolver) 

 



 

 



 

Section 6.24   Acknowledgements 24 Section 6.25   Patriot Act Documentation 25

 



Schedule I:   LLC Interests 

Schedule II:  Knowledge Parties

 



  iii      

Pledge Agreement (SunPower Revolver) 

 



 

 





 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”), dated as of June [ ], 2016, is made by
and between SUNPOWER REVOLVER HOLDCO I PARENT, LLC, a Delaware limited liability
company (the “Pledgor”), and MIZUHO BANK (USA) as collateral agent for the
Secured Parties (in such capacity, together with any successor collateral agent
appointed pursuant to Section 8.9 of the Credit Agreement referred to below, the
“Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, SunPower Revolver Holdco I, LLC, a Delaware limited liability company
(the “Borrower”) proposes to acquire certain subsidiaries and affiliates that
will develop, construct, finance and operate various solar photovoltaic power
projects (as more fully described in the Credit Agreement, the “Projects”);

 

WHEREAS, in order to finance the costs of the development, construction and
ownership of the Projects, the Borrower entered into that certain Credit
Agreement, dated as of May 4, 2016, by and among the Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Banks, and the financial
institutions from time to time party thereto as Lenders (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Pledgor owns 100% of the Capital Stock of the Borrower; and

 

WHEREAS, in order to secure the obligations of the Borrower under the Loan
Documents, the Pledgor is willing to pledge and grant a first priority security
interest in 100% of the Capital Stock of the Borrower pursuant to this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01          Defined Terms. Each capitalized term used and not
otherwise defined herein (including the introductory paragraph and recitals)
shall have the meaning assigned to such term (whether directly or by reference
to another agreement or document) in the Credit Agreement. In addition to the
terms defined in the Credit Agreement, the following terms shall have the
meanings specified below:

 

“Administrative Agent” shall mean Mizuho Bank, Ltd., in its capacity as the
Administrative Agent under the Credit Agreement, together with any successor
administrative agent appointed pursuant to Section 8.9 of the Credit Agreement.

 



  1      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

“Agreement” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and any other federal or state insolvency, reorganization,
moratorium or similar law for the relief of debtors, or any successor statute.

 

“Borrower Obligations” shall have the meaning given to the term “Obligations” in
the Credit Agreement.

 

“Collateral Agent” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Credit Agreement” shall have the meaning given to such term in the recitals to
this Agreement.

 

“Discharge Notice” shall have the meaning given to such term in Section 6.16.

 

“Financing Statements” shall mean all financing statements, continuation
statements, recordings, filings or other instruments of registration necessary
or appropriate to perfect a Lien by filing in any appropriate filing or
recording office in accordance with the UCC or any other relevant applicable
law.

 

“Insolvency Proceeding” shall mean any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Knowledge” shall mean the actual knowledge of any person listed on Schedule II.

 

“LLC Interests” shall have the meaning given to such term in Section 2.01(a).

 

“Operating Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of the Borrower, dated as of May 2, 2016, as amended, amended
and restated, supplemented or otherwise modified from time to time.

 

“Pledged Collateral” shall have the meaning given to such term in Section 2.01.

 

“Pledgor” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Pledgor Obligations” shall mean all obligations and liabilities of the Pledgor
which may arise under or in connection with this Agreement (including, without
limitation, Section 2) or any other Loan Document to which the Pledgor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
the Collateral Agent or the Lenders that are required to be paid by the Pledgor
pursuant to the terms of this Agreement or any other Loan Document).

 



  2      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

“Projects” shall have the meaning given to such term in the recitals to this
Agreement.

 

“Secured Obligations” shall mean the collective reference to (a) the Borrower
Obligations and (b) the Pledgor Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

Section 1.02          Rules of Interpretation. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the rules of interpretation set forth in Section 1.2 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
fully set forth herein.

 

Section 1.03          UCC Definitions. All terms defined in the UCC shall have
the respective meanings given to those terms in the UCC, except where the
context otherwise requires. As used in this Agreement, “proceeds” of Pledged
Collateral shall mean (a) all “proceeds” as defined in Article 9 of the UCC, (b)
payments or distributions made with respect to any Pledged Collateral and (c)
whatever is receivable or received when Pledged Collateral or proceeds are sold,
leased, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

ARTICLE II.
PLEDGED COLLATERAL

 

Section 2.01          Pledge. As collateral security for the prompt and complete
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all of the Secured Obligations, whether now existing or hereafter
arising and howsoever evidenced, the Pledgor hereby pledges, grants, assigns,
hypothecates, transfers and delivers to the Collateral Agent, for the ratable
benefit of the Secured Parties, a first priority security interest in all of the
property of the Pledgor identified below, in each case, wherever located and now
owned or hereafter acquired by the Pledgor or in which the Pledgor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Pledged Collateral”):

 

(a)           all of the Pledgor’s limited liability company interests in the
Borrower described on Schedule I and all after acquired limited liability
company interests in the Borrower (collectively, the “LLC Interests”), and all
of the Pledgor’s rights to acquire limited liability company interests in the
Borrower in addition to or in exchange or substitution for the LLC Interests;

 

(b)           all of the Pledgor’s rights, privileges, authority and powers as a
member of the Borrower under the Operating Agreement;

 

(c)           all certificates or other documents representing any and all of
the foregoing in clauses (a) and (b);

 

(d)           all dividends, distributions, cash, securities, instruments and
other property or proceeds of any kind to which the Pledgor may be entitled in
its capacity as member of the Borrower by way of distribution, return of capital
or otherwise;

 



  3      

Pledge Agreement (SunPower Revolver) 

  



 

 



 

(e)           without affecting any obligations of the Pledgor or the Borrower
under any of the other Loan Documents, in the event of any consolidation or
merger in which the Borrower is not the surviving Person, all ownership
interests of any class or character in the successor Person formed by or
resulting from such consolidation or merger;

 

(f)            any other claim which the Pledgor now has or may in the future
acquire in its capacity as member of the Borrower against the Borrower and its
property; and

 

(g)           all proceeds, products and accessions of and to any of the
property described in the preceding clauses (a) through (f), including all
rents, profits, income and benefits and all proceeds of insurance and all
condemnation awards and all other compensation for any event of loss with
respect to all or any part of the other Pledged Collateral (together with all
rights to recover and proceed with respect to the same), and all substitutions
for and replacements of all or any part of the other Collateral.

 

Section 2.02          Delivery of Certificates and Instruments. All certificates
and instruments representing or evidencing any of the Pledged Collateral shall
be delivered to and be held by or on behalf of the Collateral Agent in
accordance with Section 4.07 and shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time
following the occurrence and during the continuation of an Event of Default,
without prior notice to the Pledgor, to transfer to or to register in its name
or in the name of any of its nominees any or all of the Pledged Collateral. In
the event of such a transfer, the Collateral Agent shall within a reasonable
period of time thereafter give the Pledgor notice of such transfer or
registration; provided, however, that (a) failure to give such notice shall have
no effect on the rights of the Collateral Agent hereunder and (b) the Collateral
Agent shall not be required to deliver any such notice if the Pledgor is the
subject of an Insolvency Proceeding or the delivery of such notice is otherwise
prohibited by applicable law. In addition, the Collateral Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing any of the LLC Interests for certificates or instruments of smaller
or larger denominations.

 

Section 2.03          Voting; Distributions.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the Pledgor of the
Collateral Agent’s intent to exercise its rights under this Section 2.03(a) (it
being acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice if the Pledgor is the subject of an Insolvency
Proceeding, which in the case of an involuntary proceeding has not been
dismissed within sixty (60) days of its filing), the Pledgor shall be entitled
to exercise all voting and other rights with respect to the Pledged Collateral;
provided, however, that no vote with respect to the Pledged Collateral shall be
cast, right exercised or other action taken which would be inconsistent with, or
result in any violation of, any provision of any of this Agreement or any other
Loan Documents. Upon the occurrence and during the continuation of an Event of
Default and after notice thereof from the Collateral Agent to the Pledgor (it
being acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice if the Pledgor is the subject of an Insolvency
Proceeding, which in the case of an

 



  4      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

involuntary proceeding has not been dismissed within sixty (60) days of its
filing), all voting and other rights of the Pledgor with respect to the Pledged
Collateral which the Pledgor would otherwise be entitled to exercise pursuant to
the terms of this Agreement or otherwise shall cease, and all such rights shall
be vested in the Collateral Agent which shall thereupon have the sole right to
exercise such rights.

 

(b)           Distributions. Any and all distributions paid in respect of the
LLC Interests shall be paid only to the extent permitted, and then strictly in
accordance with, the Loan Documents. To the extent that such distributions and
payments are made in accordance with the terms of the Loan Documents, the
further distribution or payment of such monies shall not give rise to any claims
or causes of action on the part of any of the Secured Parties against the
Borrower or the Pledgor seeking the return or disgorgement of any such
distributions or other payments unless the distributions or payments involve or
result from the fraud or willful misconduct of the Borrower or the Pledgor. Upon
the occurrence and during the continuation of an Event of Default, all rights of
the Pledgor to receive and retain any such distributions shall cease, and all
such rights shall be vested in the Collateral Agent, which shall thereupon have
the sole right to exercise such rights.

 

(c)           Turnover. All distributions and other amounts which are received
by the Pledgor contrary to the provisions of this Agreement shall be received in
trust for the benefit of the Collateral Agent on behalf of the Secured Parties,
shall be segregated from other funds of the Pledgor, and shall be forthwith paid
over to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

 

(d)           Authorization. At any time after the occurrence and during the
continuance of an Event of Default, the Pledgor hereby authorizes the Borrower
to (i) comply with any instructions received by it from the Collateral Agent in
writing that (A) state that an Event of Default has occurred and is continuing
and (B) are otherwise in accordance with the terms of this Agreement, without
any other or further instructions from the Pledgor, and (ii) unless otherwise
expressly permitted hereby, pay any distribution or other payments in respect of
the Pledged Collateral directly to the Collateral Agent.

 

Section 2.04          Secured Parties Not Liable.

 

(a)           Notwithstanding any other provision contained in this Agreement,
the Pledgor shall remain liable under the Operating Agreement to observe and
perform all of the conditions and obligations to be observed and performed by
the Pledgor thereunder. None of the Collateral Agent, any other Secured Party or
any of their respective directors, officers, employees, Affiliates or agents
shall have any obligations or liability under or with respect to any Pledged
Collateral by reason of or arising out of this Agreement, except as set forth in
Section 9-207(a) of the UCC, nor shall any of the Collateral Agent, any other
Secured Party or any of their respective directors, officers, employees,
Affiliates or agents be obligated in any manner to (i) perform any of the
obligations of the Pledgor under or pursuant to the Operating Agreement or any
other agreement to which the Pledgor is a party, (ii) make any payment or
inquire as to the nature or sufficiency of any payment or performance with
respect to any Pledged Collateral, (iii) present or file any claim or collect
the payment of any amounts or take

 



  5      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

any action to enforce any performance with respect to the Pledged Collateral or
(iv) take any other action whatsoever with respect to the Pledged Collateral.

 

(b)           Notwithstanding any other provision contained in this Agreement,
(i) the Pledgor shall remain liable under each of the Loan Documents to which it
is a party to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed and (ii) the exercise by the Collateral Agent or the other Secured
Parties (or any of their respective directors, officers, employees, Affiliates
or agents) of any of their rights, remedies or powers hereunder shall not
release the Pledgor from any of its duties or obligations under any of the Loan
Documents to which it is a party.

 

Section 2.05          Attorney-in-Fact.

 

(a)           Without limiting any rights or powers granted by this Agreement to
the Collateral Agent, the Pledgor hereby appoints the Collateral Agent, on
behalf of the Secured Parties, or any Person, officer or agent whom the
Collateral Agent may designate, as its true and lawful attorney-in-fact and
proxy, with full irrevocable power and authority in the place and stead of the
Pledgor and in the name of the Pledgor or in its own name, at the Pledgor’s sole
cost and expense, from time to time to take any action and to execute any
instrument which may be necessary or reasonably advisable to enforce its rights
under this Agreement upon and during the continuation of an Event of Default.
This appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, the Pledgor hereby
gives the Collateral Agent the power and right, on behalf of the Pledgor,
without notice to or assent by the Pledgor, upon the occurrence and during the
continuation of an Event of Default, (i) to ask, demand, collect, sue for,
recover, receive and give receipt and discharge for amounts due and to become
due under and in respect of all or any part of the Pledged Collateral, (ii) to
file any claims or take any action or proceeding that the Collateral Agent may
deem necessary or advisable for the collection of all or any part of the Pledged
Collateral, (iii) to execute, in connection with any sale or disposition of the
Pledged Collateral under Article V, any endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any part of the
Pledged Collateral, (iv) direct any party liable for any payment under any
Pledged Collateral to make payment of any monies due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct, (v)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Pledged Collateral and to enforce
any other right in respect of any Pledged Collateral, (vi) defend any suit,
action or proceeding brought against the Pledgor with respect to any Pledged
Collateral, (vii) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate, and (viii) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Pledged
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and the Pledgor’s expense, at any time, or from time to time, all acts
and things that the Collateral Agent reasonably deems necessary to protect,
preserve or realize upon the Pledged Collateral and the Collateral Agent’s and
the other Secured Parties’ Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Pledgor might do.

 



  6      

Pledge Agreement (SunPower Revolver) 



 



 

 

  

(b)           The Pledgor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof, in each case pursuant to the powers
granted hereunder. The Pledgor hereby acknowledges and agrees that the
Collateral Agent shall have no fiduciary duties to the Pledgor in acting
pursuant to this power-of-attorney and the Pledgor hereby waives any claims or
rights of a beneficiary of a fiduciary relationship hereunder.

 

Section 2.06          Performance by Collateral Agent. If the Pledgor fails to
perform any agreement contained herein after receipt of a written request to do
so from the Collateral Agent, the Collateral Agent (acting at the direction of
the Administrative Agent on behalf of the Required Lenders) may (but shall not
be obligated to) cause performance of such agreement, and the reasonable and
documented fees and expenses of the Collateral Agent, including such fees and
expenses of its outside counsel, incurred in connection therewith shall be
payable by the Pledgor; provided, however, that if an Insolvency Proceeding
shall have occurred with respect to the Pledgor, the written request described
in this Section 2.06 shall not be required.

 

Section 2.07          Reasonable Care.

 

(a)           The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if the Pledged Collateral is accorded treatment substantially equivalent to that
which the Collateral Agent accords its own property of the type of which the
Pledged Collateral consists, it being understood that the Collateral Agent shall
have no responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Pledged Collateral, whether or not the Collateral Agent has or is deemed to
have knowledge of such matters, (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral (except, in
the case of clauses (i) and (ii), to the extent the same constitutes gross
negligence or willful misconduct on the part of the Collateral Agent) or (iii)
filing any Financing Statements or recording any documents or maintaining the
perfection of any security interests in the Pledged Collateral.

 

(b)           The Collateral Agent shall not be responsible for (i) the
existence, genuineness or value of any of the Pledged Collateral, (ii) the
validity, perfection, priority or enforceability of the Liens in any of the
Pledged Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part hereunder (except to the extent such
action or omission constitutes gross negligence or willful misconduct on the
part of the Collateral Agent), (iii) the validity or sufficiency of the Pledged
Collateral or any agreement or assignment contained therein, (iv) the validity
of the title of the Pledgor to the Pledged Collateral, (v) insuring the Pledged
Collateral, (vi) the payment of taxes, charges, assessments or Liens upon the
Pledged Collateral or (vii) any other maintenance of the Pledged Collateral.

 

Section 2.08          Security Interest Absolute; Waivers.

 

(a)           To the maximum extent permitted by law, all rights and security
interests of the Collateral Agent purported to be granted hereunder and all
obligations of the Pledgor hereunder shall be absolute and unconditional
irrespective of:

 



  7      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

(i)          any lack of validity or enforceability of any of the Loan Documents
or any other agreement or instrument relating thereto;

 

(ii)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents or any other
agreement or instrument relating thereto; provided that no such amendment shall
increase any obligations of the Pledgor without its consent;

 

(iii)        any exchange, release or non-perfection of any other collateral or
any release (excluding any release pursuant to Section 6.16), amendment or
waiver of, or consent to any departure from, any guaranty for, all or any of the
Secured Obligations;

 

(iv)        any judicial or non-judicial foreclosure or sale of, or other
election of remedies with respect to, any interest in real property or other
collateral serving as security for all or any part of the Secured Obligations,
even though such foreclosure, sale or election of remedies may impair the
subrogation rights of the Borrower or the Pledgor or may preclude the Borrower
or the Pledgor from obtaining reimbursement, contribution, indemnification or
other recovery from the Borrower or the Pledgor and even though the Borrower or
the Pledgor may or may not, as a result of such foreclosure, sale or election of
remedies, be liable for any deficiency;

 

(v)         any act or omission of the Collateral Agent or any other Person
(other than payment of the Secured Obligations) that directly or indirectly
results in or aids the discharge or release of the Pledgor or any part of the
Secured Obligations or any security or guarantee (including any letter of
credit) for all or any part of the Secured Obligations by operation of law or
otherwise;

 

(vi)        the election by the Collateral Agent, in any bankruptcy proceeding
of any Person, of the application or non-application of Section 1111(b)(2) of
the U.S. Bankruptcy Code;

 

(vii)       any extension of credit or the grant of any Lien under Section 364
of the U.S. Bankruptcy Code;

 

(viii)      any use of cash collateral under Section 363 of the U.S. Bankruptcy
Code;

 

(ix)        any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any Person;

 

(x)         the avoidance of any Lien in favor of the Collateral Agent for any
reason;

 

(xi)        any Insolvency Proceeding in respect of any Person, including any
discharge of, or bar or stay against collecting, all or any part of the Secured
Obligations

 



  8      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

(or any interest on all or any part of the Secured Obligations) in or as a
result of any such proceeding; or

 

 (xii)       any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor, except as otherwise provided
herein.

 

(b)           The Pledgor hereby expressly waives, to the maximum extent
permitted by law, (i) promptness, diligence, presentment, demand for payment or
performance and protest, (ii) filing of claims with any court, (iii) any
proceeding to enforce any provision of the Loan Documents, (iv) notice of
acceptance of and reliance on this Agreement by any Secured Party, (v) notice of
the creation of any Secured Obligations, and (except with respect to any notice
required by the Loan Documents relating to the Secured Obligations) any other
notice whatsoever, (vi) any requirement that the Collateral Agent exhaust any
right, power or remedy, or proceed or take any other action against the Pledgor
under any Loan Document to which the Pledgor is a party or any Lien on, or any
claim of payment against, any property of the Pledgor or any other agreement or
instrument referred to therein, or any other Person under any guarantee of, or
Lien securing, or claim for payment of, any of the Secured Obligations, (vii)
any right to require a proceeding by the Collateral Agent first against the
Borrower, whether to marshal any assets or to exhaust any right or take any
action against the Borrower or any other Person or any collateral or otherwise,
or any diligence in collection or protection for realization upon any Secured
Obligations, (viii) any obligation hereunder or any collateral security for any
of the foregoing, (ix) any claims of waiver, release, surrender, alteration or
compromise, and (x) all other defenses, set-offs counterclaims, recoupments,
reductions, limitations, impairments or terminations, whether arising hereunder
or otherwise. The Pledgor further waives (A) any requirement that any other
Person be joined as a party to any proceeding for the enforcement by the
Collateral Agent of any Secured Obligations and (B) the filing of claims by the
Collateral Agent in the event of an Insolvency Proceeding in respect of the
Borrower or the Pledgor.

 

(c)           The Pledgor hereby expressly waives, to the maximum extent
permitted by applicable law:

 

 (i)          any claim that, as to any part of the Pledged Collateral, a public
sale is, in and of itself, not a commercially reasonable method of sale for the
Pledged Collateral;

 

 (ii)         the right to assert in any action or proceeding between it and the
Collateral Agent any offsets or counterclaims that it may have;

 

 (iii)        except as otherwise provided in this Agreement, NOTICE OR JUDICIAL
HEARING IN CONNECTION WITH THE COLLATERAL AGENT TAKING POSSESSION OF, OR
DISPOSITION OF, ANY OF THE PLEDGED COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT THE
PLEDGOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER

 



  9      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S RIGHTS
HEREUNDER;

 

 (iv)       all rights of redemption, appraisement, valuation, stay and
extension or moratorium; and

 

 (v)        all other rights the exercise of which would, directly or
indirectly, prevent, delay or inhibit the enforcement of any of the rights or
remedies of the Collateral Agent and the other Secured Parties under this
Agreement or the absolute sale of the Pledged Collateral, now or hereafter in
force under any applicable law, and the Pledgor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws and rights.

 

Section 2.09          Financing Statements. The Pledgor authorizes the
Collateral Agent to file (but the Collateral Agent shall not be so obligated to
file) such Financing Statements in such offices as are or shall be necessary or
appropriate to create, perfect and establish the priority of the Liens granted
by this Agreement in any and all of the Pledged Collateral, to preserve the
validity, perfection or priority of the Liens granted by this Agreement in any
and all of the Pledged Collateral or to enable the Collateral Agent to exercise
its remedies, rights, powers and privileges under this Agreement.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Pledgor represents and warrants to the Collateral Agent, for the benefit of
the Secured Parties, as follows, which representations and warranties shall
survive the execution and delivery of this Agreement:

 

Section 3.01          Organization; Power and Authority. The Pledgor (a) is duly
formed, validly existing and in good standing under the laws of the State of
Delaware, (b) has all requisite limited liability company power and authority to
own its property and assets and to carry on its business as now conducted, (c)
is qualified to do business and is in good standing in each other jurisdiction
where such qualification is required for the Pledgor to grant the Liens on the
Pledged Collateral intended to be granted hereby or otherwise perform its
obligations hereunder, and (d) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement
and to grant the Liens on the Pledged Collateral intended to be granted
hereunder.

 

Section 3.02          Authorization; No Conflict. The execution, delivery and
performance by the Pledgor of this Agreement and the granting of the Liens on
the Pledged Collateral intended to be granted hereunder (a) have been duly
authorized by all limited liability company action required to be taken or
obtained by the Pledgor and (b) will not (i) violate (A) any provision of any
Legal Requirement or of the operating agreement or any other constitutive
documents of the Pledgor, or (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority, (ii) be in conflict with,
violate, result in a breach of or constitute (alone or with notice or lapse of
time or both) a default under, give rise to a right of, or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a

 



  10      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

material benefit under any indenture, lease, agreement or other instrument to
which the Pledgor is a party or by which it or any of its property is or may be
bound, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Pledgor, other than the Liens intended to be granted hereunder.

 

Section 3.03          Enforceability. This Agreement has been duly executed and
delivered by the Pledgor and constitutes a legal, valid and binding obligation
of the Pledgor enforceable against the Pledgor in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (c)
implied covenants of good faith and fair dealing.

 

Section 3.04          Valid Security Interest. Subject to the immediately
following sentence, upon the proper filing thereof by or on behalf of the
Collateral Agent of forms of UCC-1 in the office of the Secretary of State of
the State of Delaware, all filings, registrations and recordings necessary to
create, preserve, protect and perfect the Liens granted to the Collateral Agent
hereby in respect of the Pledged Collateral shall have been accomplished.
Possession by the Collateral Agent of the notes, certificates or instruments
representing Pledged Collateral and possession of the proceeds thereof are the
only actions necessary to perfect or protect the Collateral Agent’s Liens (for
the benefit of the Secured Parties) in the Pledged Collateral represented by
such notes, certificates or instruments and the proceeds thereof under the UCC,
and upon delivery to the Collateral Agent of the certificate evidencing the LLC
Interests described on Schedule I, together with an instrument of transfer duly
endorsed in blank, the Liens granted to the Collateral Agent pursuant to this
Agreement in and to the Pledged Collateral constitute valid and enforceable
perfected security interests therein superior and prior to the rights of all
other Persons therein and, in each case, subject to no other Liens, sales,
assignments, conveyances, settings over or transfers other than Liens permitted
under Section 6.2 of the Credit Agreement which arise by operation of law and
the Liens to be created pursuant to this Agreement.

 

Section 3.05          Title. The Pledgor is the sole beneficial owner of the
property in which the Pledgor purports to grant a Lien pursuant to this
Agreement.

 

Section 3.06          Other Financing Statements. There is no Financing
Statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except Financing Statements filed or to be filed in
respect of and covering the Liens granted hereby by the Pledgor.

 

Section 3.07          Consents. No consent, authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required either (a) for the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement or for the due execution, delivery or
performance of this Agreement by the Pledgor or (b) for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
of the remedies in respect of the Pledged Collateral pursuant to this Agreement,
except (i) in each case, such as have been made or obtained and are in full
force and effect and (ii) in the case of clause (b), such as may be required in
connection with the sale, transfer or other disposition of the Pledged
Collateral by laws affecting the offering and sale of securities generally.

 



  11      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

Section 3.08          Chief Executive Office, Etc.

 

(a)           The chief executive office of the Pledgor and the office where the
Pledgor keeps its records concerning the Pledged Collateral is located at:

 

 SunPower Revolver Holdco I Parent, LLC 

 c/o SunPower Corporation 

 77 Rio Robles 

 San Jose, CA 95134 

 

(b)           The Pledgor has not, since its date of formation, (i) changed its
location (as defined in Section 9-307(a) of the UCC), (ii) changed its name or
(iii) become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC).

 

Section 3.09          LLC Interests.

 

(a)           The LLC Interests identified on Schedule I comprise 100% of the
authorized, issued and outstanding Capital Stock of the Borrower; such LLC
Interests are duly authorized, validly existing, fully paid and non-assessable;
and no transfer of those LLC Interests in the manner contemplated by this
Agreement is subject to any contractual restriction, including any restriction
under the limited liability company agreement of the Pledgor or the Operating
Agreement.

 

(b)           The LLC Interests are “certificated securities” as such term is
defined in Article 8 of the UCC.

 

Section 3.10          Litigation. There are no actions, suits, investigations or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending against, or, to the Knowledge of the Pledgor,
threatened in writing against or affecting, the Pledgor or any business,
property or rights of the Pledgor which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the Pledgor’s ability to grant the Liens on the Pledged Collateral
intended to be granted hereby or otherwise perform its obligations hereunder.

 

Section 3.11         Investment Company Act. The Pledgor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

Section 3.12          Indebtedness. The Pledgor does not have outstanding any
Indebtedness which is or purports to be senior in priority to the Pledgor’s
obligations under this Agreement.

 

Section 3.13         Regulation. The business activities of the Pledgor are not
subject to any special or industry-specific regulation or governmental oversight
or review, other than the Delaware Limited Liability Company Act.

 

Section 3.14         Loan Documents. The Pledgor has reviewed and is familiar
with the terms of the Loan Documents that are material to its obligations
hereunder. Pledgor confirms the representations and warranties contained in
Article 4 of the Credit Agreement relating to Pledgor

 



  12      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

as if made herein as of the date hereof, which representations and warranties
are incorporated herein by reference as if fully set forth herein for the
benefit of the Collateral Agent.

 

ARTICLE IV.
COVENANTS

 

The Pledgor hereby covenants and agrees from and after the Closing Date until
the termination of this Agreement in accordance with the provisions of Section
6.16:

 

Section 4.01          Maintenance of Existence. Except as otherwise expressly
permitted by this Agreement, the Pledgor shall (a)(i) maintain and preserve its
existence as a Delaware limited liability company in good standing and (ii)
maintain its qualification to do business in each other jurisdiction where such
qualification is necessary to perform its obligations hereunder and (b) engage
only in businesses consistent with the Loan Documents.

 

Section 4.02          Sale of Pledged Collateral. The Pledgor shall not, without
the prior written consent of the Collateral Agent (acting at the direction of
the Administrative Agent acting at the direction of the Required Lenders), sell
or otherwise dispose of, or grant any option or warrant with respect to, any of
the Pledged Collateral, except to the extent such disposition remains subject to
the pledge in favor of the Collateral Agent hereunder.

 

Section 4.03          No Other Liens. The Pledgor shall not create, incur or
permit to exist, shall defend the Pledged Collateral against and shall take such
other action as is reasonably necessary to remove, any Lien or claim on or to
the Pledged Collateral, other than Liens which arise by operation of law and the
Liens created pursuant to this Agreement, and shall defend the right, title and
interest of the Collateral Agent and the other Secured Parties in and to the
Pledged Collateral against the claims and demands of all Persons whomsoever.

 

Section 4.04          Chief Executive Office, Etc.

 

(a)           The Pledgor shall promptly notify the Collateral Agent of any new
location for its chief executive office or at which the records concerning the
Pledged Collateral are kept. The Pledgor shall clearly describe such new
location and shall take all action necessary in connection therewith to maintain
the Liens of the Collateral Agent in the Pledged Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.

 

(b)           The Pledgor shall not change its name until (i) it has given to
the Collateral Agent not less than ten (10) days’ prior written notice of its
intention to do so, clearly specifying such new name, and (ii) with respect to
such new name, it shall have taken all action necessary to maintain the Liens of
the Collateral Agent in the Pledged Collateral intended to be granted hereby at
all times fully perfected and in full force and effect.

 

Section 4.05          Supplements; Further Assurances. The Pledgor shall at any
time and from time to time, at its own cost and expense, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Collateral Agent may reasonably
request in writing, in order to perfect and protect any Lien granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Pledged
Collateral.

 



  13      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

Section 4.06          Termination or Amendment of Operating Agreement. Unless
otherwise expressly permitted by the terms of the Loan Documents, the Pledgor
shall not, without the prior written consent of the Collateral Agent (acting at
the direction of the Administrative Agent on behalf of the Required Lenders),
agree to or permit the amendment (other than immaterial amendments),
cancellation or termination of the Operating Agreement.

 

Section 4.07          Certificates and Instruments.

 

(a)           The Pledgor shall deliver all certificates or other documents
representing the Pledged Collateral to the Collateral Agent with all necessary
and appropriate instruments of transfer or assignment duly endorsed in blank on
the Closing Date. In the event the Pledgor obtains possession of any
certificates or any securities or instruments forming a part of the Pledged
Collateral, the Pledgor shall promptly deliver the same to the Collateral Agent
together with all necessary and appropriate instruments of transfer or
assignment duly endorsed in blank. Prior to any such delivery, any Pledged
Collateral in the Pledgor’s possession shall be held by the Pledgor in trust for
the Collateral Agent.

 

(b)           The Pledgor shall at all times cause the LLC Interests to be
“certificated securities” as such term is defined in Article 8 of the UCC.

 

Section 4.08          Records; Statements and Schedules. The Pledgor shall keep
and maintain, at its own cost and expense, records of the Pledged Collateral
owned by it, including records of all payments received with respect thereto,
and it shall make the same available to the Collateral Agent for inspection at
the Pledgor’s chief executive office, at the Pledgor’s cost and expense, upon
reasonable notice (except after the occurrence and during the continuance of an
Event of Default), at any time during normal business hours. The Pledgor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Pledged Collateral and such other reports
in connection with the Pledged Collateral as the Collateral Agent may reasonably
request in writing, all in reasonable detail.

 

Section 4.09          Improper Distributions. Notwithstanding any other
provision contained in this Agreement, the Pledgor shall not accept any
distributions, dividends or other payments (or any collateral in lieu thereof)
in respect of the Pledged Collateral, except to the extent the same are
expressly permitted by the terms of this Agreement and the other Loan Documents.

 

Section 4.10          Taxes. The Pledgor shall pay, or cause to be paid, as and
when due and prior to delinquency, all taxes, assessments and governmental
charges of any kind that may at any time be lawfully assessed or levied against
or with respect to the Pledgor, the Borrower or the LLC Interests except to the
extent non-compliance could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Pledgor may contest or cause to be
contested in good faith any such taxes, assessments and other charges and, in
such event, may permit the taxes, assessments or other charges so contested to
remain unpaid during any period, including appeals, when the Pledgor is in good
faith contesting or causing to be contested the same by appropriate proceedings,
so long as (a) reserves consistent with GAAP have been established on the
Pledgor’s books in an amount sufficient to pay any such taxes, assessments or
other charges, accrued interest thereon and potential penalties or other costs
relating thereto, or other provision for the payment thereof reasonably
satisfactory to the Administrative Agent shall

 



  14      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

have been made, (b) enforcement of the contested tax, assessment or other charge
is effectively stayed for the entire duration of such contest and (c) any tax,
assessment or other charge determined to be due, together with any interest or
penalties thereon, is immediately paid after resolution of such contest.

 

Section 4.11          Notices. Promptly upon the Pledgor obtaining Knowledge of
(a) any action, suit or proceeding at law or in equity by or before any
Governmental Authority, arbitral tribunal or other body pending or threatened
against the Pledgor which could reasonably be expected to result in a Material
Adverse Effect or a material adverse effect on the Pledgor’s ability to grant
the Liens on the Pledged Collateral intended to be granted hereby or otherwise
perform its obligations hereunder, (b) the occurrence of any other circumstance,
act or condition (including the adoption, amendment or repeal of any Legal
Requirement or notice (whether formal or informal, written or oral) of the
failure to comply with the terms and conditions of any Legal Requirement) which
could reasonably be expected to result in a Material Adverse Effect or a
material adverse effect on the Pledgor’s ability to grant the Liens on the
Pledged Collateral intended to be granted hereby or otherwise perform its
obligations hereunder, or (c) the occurrence of any Event of Default relating
solely to the Pledgor, in each case the Pledgor shall furnish to the Collateral
Agent a notice of such event describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a written
description of the action that the Pledgor has taken or proposes to take with
respect thereto.

 

Section 4.12          Filing Fees. The Pledgor shall pay any applicable filing
fees and related expenses in connection with any filing made by the Collateral
Agent in accordance with Section 2.09.

 

Section 4.13          Bankruptcy; Dissolution. The Pledgor shall not authorize
or permit the Borrower to:

 

(a)           except upon compliance with the requirements of the Operating
Agreement as in effect on the date hereof, (i) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to the Borrower or the Borrower’s debts under the Bankruptcy Code now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of the Borrower or any
substantial part of the Borrower’s property, (ii) consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against the Borrower or (iii)
make a general assignment for the benefit of the Borrower’s creditors;

 

(b)           commence or join with any other Person (other than the Collateral
Agent and the other Secured Parties) in commencing any proceeding against the
Borrower under the Bankruptcy Code or any other statute now or hereafter in
effect in any jurisdiction; or

 

(c)           except as permitted by the Loan Documents, liquidate, wind-up or
dissolve, or sell or lease or otherwise transfer or dispose of all or any
substantial part of its property, assets or business or combine, merge or
consolidate with or into any other entity, or change its legal form, or
implement any material acquisition or purchase of assets from any Person.

 



  15      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

Section 4.14          Compliance with Operating Agreement. The Pledgor shall
comply in all material respects with the terms of the Operating Agreement.

 

Section 4.15          Compliance with Laws. The Pledgor shall comply with all
applicable Legal Requirements, except such non-compliance as would not
reasonably be expected to have a material adverse effect on the ability of the
Pledgor to perform its obligations hereunder.

 

Section 4.16          No Merger or Consolidation. The Pledgor shall not (a)
liquidate, wind-up or dissolve, or (b) combine, merge or consolidate with or
into any other entity, unless, if applicable, the transferee or surviving Person
assumes all of its obligations hereunder by operation of law or otherwise.

 

Section 4.17          Separate Existence. The Pledgor shall (a) maintain entity
records and books of account separate from those of the Borrower; (b) not
commingle its funds or assets with those of the Borrower; and (c) provide that
its board of directors or other analogous governing body will hold all
appropriate meetings (or take such other actions permitted under its
organizational documents) to authorize and approve the Pledgor’s actions, which
meetings will be separate from those of the Borrower.

 

Section 4.18          Access and Inspection. The Pledgor hereby grants to the
Collateral Agent all rights of access to and inspection and use, at reasonable
times during business hours, of all books, correspondence, credit files,
records, invoices, tapes, cards, computer runs and files and other papers and
documents in connection with, but only to the extent relating to, any of the
Pledged Collateral in the possession of or under the control of the Pledgor
after reasonable prior written notice to the Pledgor (and subject to reasonable
requirements of confidentiality, safety requirements and other requirements
imposed by law or by contract); provided that the costs and expense of any such
visit shall be governed by the provisions of Section 5.6 of the Credit
Agreement.

 

Section 4.19          Additional Pledgor Covenants. The Pledgor shall not (a)
conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Borrower, (b) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (i) nonconsensual obligations imposed by operation of law, (ii)
obligations pursuant to the Loan Documents to which it is a party and (iii)
obligations with respect to its Capital Stock, (c) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with distributions made by the Borrower in accordance
with Section 6.7 of the Credit Agreement) and cash equivalents) other than the
ownership of shares of Capital Stock of the Borrower, (d) create, incur, assume
or suffer to exist any Lien upon any of its property, except Liens created
pursuant to the Loan Documents, (e) make any Investments other than Permitted
Investments, or (f) create, form or acquire any Subsidiary or enter into any
partnership or joint venture. Pledgor agrees to observe and perform each of the
covenants specified to be applicable to Pledgor in the Loan Documents and the
other documents to which any other Secured Obligation is incurred, as
applicable, and each such covenant and agreement is hereby incorporated by
reference in this Agreement, mutatis mutandis, as a direct obligation, covenant
and agreement of Pledgor with respect to itself.

 



  16      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

ARTICLE V.
REMEDIES

 

Section 5.01          Remedies Generally.

 

(a)           Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent may (but shall not be obligated to), without
notice to the Pledgor (except as required by applicable law) and at such times
as the Collateral Agent in its sole judgment may determine, exercise any or all
of the Pledgor’s rights in, to and under, or in any way connected to, the
Pledged Collateral, and the Collateral Agent shall otherwise have and may (but
shall not be obligated to) exercise all of the rights, powers, privileges and
remedies of a secured party under the UCC (whether or not the UCC is in effect
in the jurisdiction where the rights, powers, privileges and remedies are
asserted) with respect to the Pledged Collateral and such additional rights,
powers, privileges and remedies to which a Secured Party is entitled under the
laws in effect in any jurisdiction where any rights, powers, privileges and
remedies hereunder may be asserted, including the right, to the maximum extent
permitted by applicable law, to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Collateral as if the Collateral Agent
were the sole and absolute owner thereof (and the Pledgor agrees to take all
such action as may be appropriate to give effect to such right).

 

(b)           Without limiting the generality of the foregoing, upon the
occurrence and during the continuation of an Event of Default:

 

 (i)          the Collateral Agent in its discretion may require the Pledgor to,
and the Pledgor shall, assemble the Pledged Collateral owned by it at such place
or places, reasonably convenient to both the Collateral Agent and the Pledgor,
designated in the Collateral Agent’s request; and

 

 (ii)         the Collateral Agent in its discretion may, to the fullest extent
provided by law, have a court having jurisdiction appoint a receiver, which
receiver shall take charge and possession of and protect, preserve and replace
the Pledged Collateral or any part thereof, and manage and operate the same, and
receive and collect all income, receipts, royalties, revenues, issues and
profits therefrom (it being agreed that the Pledgor irrevocably consents and
shall be deemed to have hereby irrevocably consented to the appointment thereof,
and upon such appointment, the Pledgor shall immediately deliver possession of
such Pledged Collateral to such receiver).

 

Section 5.02          Sale of Pledged Collateral.

 

(a)           Without limiting the generality of Section 5.01, if an Event of
Default shall have occurred and be continuing, the Collateral Agent may, without
notice except as specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale or at any of the
Collateral Agent’s corporate trust offices or elsewhere, for cash, on credit or
for future delivery and at such price or prices and upon such other terms as are
commercially reasonable, irrespective of the impact of any such sale on the
market price of the Pledged Collateral at any such sale. Each purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of the Pledgor, and the Pledgor hereby waives

 



  17      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

(to the extent permitted by law) all rights of redemption, stay or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Pledgor agrees that at least ten
(10) days’ notice to the Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefore and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Collateral Agent shall incur no liability as a result of the sale of the Pledged
Collateral, or any part thereof, at any public or private sale. The Pledgor
hereby waives any claims against the Collateral Agent arising by reason of the
fact that the price at which any Pledged Collateral may have been sold at such a
private sale, if commercially reasonable, was less than the price which might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer the Pledged Collateral to more than one
offeree.

 

(b)           The Pledgor recognizes that, if an Event of Default shall have
occurred and be continuing, the Collateral Agent may elect to sell all or any
part of the Pledged Collateral to one or more purchasers in privately negotiated
transactions in which the purchasers will be obligated to agree, among other
things, to acquire the Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. The Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale (including a public
offering made pursuant to a registration statement under the Securities Act) and
the Pledgor and the Collateral Agent agree that such private sales shall be made
in a commercially reasonable manner and that the Collateral Agent has no
obligation to engage in public sales and no obligation to delay sale of any
Pledged Collateral to permit the issuer thereof to register the Pledged
Collateral for a form of public sale requiring registration under the Securities
Act. If the Collateral Agent exercises its right to sell any or all of the
Pledged Collateral, upon written request the Pledgor shall, from time to time,
furnish to the Collateral Agent all such information as is necessary in order to
determine the LLC Interests, any other interests in the Pledged Collateral and
any other instruments included in the Pledged Collateral which may be sold by
the Collateral Agent as exempt transactions under the Securities Act and rules
of the United States Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

Section 5.03          Purchase of Pledged Collateral. The Collateral Agent or
any other Secured Party may be a purchaser of the Pledged Collateral or any part
thereof or any right or interest therein at any sale thereof, whether pursuant
to foreclosure, power of sale or otherwise hereunder and the Collateral Agent
may apply the purchase price to the payment of the Secured Obligations. Any
purchaser of all or any part of the Pledged Collateral shall, upon any such
purchase, acquire good title to the Pledged Collateral so purchased, free of the
security interests created by this Agreement.

 

Section 5.04          Application of Proceeds; Deficiency. The Collateral Agent
shall apply any proceeds from time to time held by it and the net proceeds of
any collection, recovery, receipt, appropriation, realization or sale with
respect to the Pledged Collateral to the payment of the Secured Obligations in
the following order:

 



  18      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

First, to pay incurred and unpaid fees and expenses of the Agents under the Loan
Documents, pro rata among the Agents according to the amount of the unpaid fees
and expenses then due and owing and remaining unpaid to the Agents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Secured Obligations, pro rata among the Secured Parties according to the
amounts of the Secured Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Secured Obligations shall have been paid
in full and the Commitments shall have terminated shall be paid over to the
Pledgor or to whomsoever may be lawfully entitled to receive the same.

 

For the avoidance of doubt, it is understood that the Borrower and the Pledgor
shall remain liable to the extent of any deficiency between the amount of
proceeds of the Pledged Collateral and the aggregate amount of the Borrower
Obligations or Pledgor Obligations, respectively, in accordance with the Loan
Documents.

 

Section 5.05          Notice. The Collateral Agent shall give the Pledgor notice
of any action taken under this Article V within a reasonable period of time
thereafter; provided, however, that (a) failure to give such notice shall have
no effect on the rights of the Collateral Agent hereunder and (b) the Collateral
Agent shall not be required to deliver any such notice if the Pledgor is the
subject of an Insolvency Proceeding or if the delivery of such notice is
otherwise prohibited by applicable law.

 

Section 5.06          Enforcement Expenses. The Pledgor agrees to pay or
reimburse the Collateral Agent and each Secured Party for all its fees and
documented out-of-pocket expenses (including reasonable and documented legal
fees, charges and disbursements) incurred by the Collateral Agent or such
Secured Party, as applicable, in connection with the enforcement and protection
of its rights under this Agreement.

 

ARTICLE VI.
MISCELLANEOUS

 

Section 6.01          No Waiver; Remedies Cumulative. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 5.05), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced to any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or such Secured Party would otherwise have on
any future

 



  19      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Section 6.02 Notices. All notices, requests and other communications provided
for herein (including any modifications of, or waivers or consents under, this
Agreement) shall be given or made in writing in the manner set out in Section
9.2 of the Credit Agreement. Unless changed in accordance with the Credit
Agreement by the respective parties hereto, all notices, requests and other
communications to each party hereto shall be sent to the address of such party
set forth in Section 9.2 of the Credit Agreement. Notices to the Pledgor shall
be sent to the following address:

 

SunPower Revolver Holdco I Parent, LLC 

c/o SunPower Corporation 

77 Rio Robles 

San Jose, CA 95134 

Attn: General Counsel 

Facsimile No.: (510) 540-0552 

 

Section 6.03          Amendments and Waivers. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 9.1 of the Credit Agreement.

 

Section 6.04          Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of the Pledgor and shall inure to the benefit of
the Collateral Agent and the Secured Parties and their successors and assigns;
provided that (a) the Pledgor may not assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent, (b) the Collateral Agent shall only transfer or assign its
rights under this Agreement in connection with a resignation or removal of such
Person from its capacity as “Collateral Agent” in accordance with the terms of
this Agreement and the Credit Agreement and (c) the Collateral Agent may
delegate certain of its responsibilities and powers under this Agreement as
contemplated by Section 6.08 below and Section 8.2 of the Credit Agreement.
Notwithstanding anything herein to the contrary, any corporation into which the
Collateral Agent may be merged or converted or with which it may be consolidated
or any corporation resulting from any merger, conversion or consolidation to
which the Collateral Agent shall be a party, or any corporation succeeding to
the corporate trust business of the Collateral Agent, shall be the successor of
the Collateral Agent hereunder without the execution or filing of any paper with
any party hereto or any further act on the part of any of the parties hereto
except where an instrument of transfer or assignment is required by law to
effect such succession; provided that the Collateral Agent shall forthwith
notify the Pledgor in writing in reasonable advance of any such event.

 

Section 6.05          Survival; Reliance. The representations and warranties of
the Pledgor set out in this Agreement or contained in any documents delivered to
the Collateral Agent or any other Secured Party pursuant to this Agreement shall
be considered to have been relied upon by the Secured Parties in entering into
the Loan Documents and extending the credit or otherwise performing the
transactions thereunder, notwithstanding any investigation on their respective
parts.

 



  20      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

Section 6.06          Effectiveness; Continuing Nature of this Agreement. This
Agreement shall become effective as of the date set forth in the preamble. This
is a continuing agreement and any Secured Party may continue, at any time and
without notice to any other Person, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Pledgor or the
Borrower constituting Secured Obligations in reliance hereof. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. All references to the Pledgor shall include the Pledgor
as debtor and debtor-in-possession and any receiver or trustee for the Pledgor
(as the case may be) in any Insolvency Proceeding.

 

Section 6.07          Entire Agreement. This Agreement constitutes the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement.

 

Section 6.08          Agents, Etc. The Collateral Agent may employ agents,
experts and attorneys-in-fact in connection herewith and shall not be
responsible for the negligence or misconduct of any such agents, experts or
attorneys-in-fact selected by it with reasonable care.

 

Section 6.09          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 6.10          Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or PDF), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

Section 6.11          Headings. Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

Section 6.12          Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN),
SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO CONFLICTS OF LAWS PROVISIONS THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 6.13          Jurisdiction; Consent to Service of Process. The Pledgor
hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and

 



  21      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any courts thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 9.2 of the Credit Agreement or at such other
address of which the Collateral Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

Section 6.14          Waiver of Jury Trial. THE PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 6.15          Specific Performance. The Collateral Agent may demand
specific performance of this Agreement. The Collateral Agent and the Pledgor
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the Collateral Agent or any
other Secured Parties.

 

Section 6.16         Release; Termination. Upon the occurrence of the Final
Discharge Date, the Administrative Agent shall provide notice to the Collateral
Agent that the Borrower Obligations have been paid in full and that no
Commitments or Letters of Credit remain outstanding (the “Discharge Notice”).
Immediately upon delivery of the Discharge Notice, all Liens created pursuant to
this Agreement shall automatically be released and the Collateral Agent, at the
sole cost and expense of the Pledgor, (a) shall promptly return to the Pledgor
the original certificates or instruments representing or evidencing the LLC
Interests, (b) authorizes the Pledgor to prepare and file UCC termination
statements terminating all of the Financing Statements filed in connection
herewith and (c) agrees, at the request of the Pledgor, to execute and deliver
such documents, instruments, certificates, notices or further assurances as the
Pledgor may reasonably furnish as necessary or desirable to effect or evidence
such termination and release, including the execution of a customary pay-off
letter.

 

Section 6.17          Reinstatement. This Agreement and the Liens created
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment by or on behalf

 



  22      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

of the Pledgor or the Borrower in respect of the Secured Obligations is
rescinded or must otherwise be restored by any Secured Party, whether as a
result of any Insolvency Proceeding or reorganization or otherwise, and the
Pledgor shall indemnify the Collateral Agent, each other Secured Party and their
respective employees, officers and agents on demand for all reasonable and
documented fees, costs and expenses (including reasonable fees, costs and
expenses of counsel) incurred by the Collateral Agent, such other Secured Party
or its respective employees, officers or agents in connection with such
reinstatement, rescission or restoration.

 

Section 6.18          No Third Party Beneficiaries. This Agreement and the
rights and benefits hereof shall inure to the benefit of each of the parties
hereto and its respective successors and assigns and shall inure to the benefit
of the Collateral Agent and the other Secured Parties. Nothing in this Agreement
shall impair, as between the Pledgor and the Borrower, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, the
obligations of the Pledgor and the Borrower to pay principal, interest, fees and
other amounts as provided in the Loan Documents.

 

Section 6.19          Collateral Agent. Notwithstanding any other provision
contained in this Agreement, the Collateral Agent shall be afforded all of the
rights, powers, immunities and indemnities of the Collateral Agent set forth in
the Loan Documents, as if such rights, powers, immunities and indemnities were
specifically set forth herein. The Pledgor hereby acknowledges the appointment
of the Collateral Agent pursuant to the Credit Agreement. The rights,
privileges, protections and benefits given to the Collateral Agent, including
its right to be indemnified, are extended to, and shall be enforceable by, the
Collateral Agent in its capacity hereunder, and to each agent, custodian and
other Person employed by the Collateral Agent in accordance herewith to act
hereunder.

 

Section 6.20          Independent Security. The security provided for in this
Agreement shall be in addition to and shall be independent of every other
security which the Secured Parties may at any time hold for any of the Secured
Obligations hereby secured, whether or not under the Loan Documents. The
execution of any other Loan Document shall not modify or supersede the security
interest or any rights or obligations contained in this Agreement and shall not
in any way affect, impair or invalidate the effectiveness and validity of this
Agreement or any term or condition hereof. The Pledgor hereby waives its right
to plead or claim in any court that the execution of any other Loan Document is
a cause for extinguishing, invalidating, impairing or modifying the
effectiveness and validity of this Agreement or any term or condition contained
herein. The Collateral Agent shall be at liberty to accept further security from
the Pledgor or from any third party and/or release such security without
notifying the Pledgor and without affecting in any way the obligations of the
Pledgor or the Borrower under the other Loan Documents. The Collateral Agent
(acting at the direction of the Required Lenders) shall determine if any
security conferred upon the Secured Parties under the Loan Documents shall be
enforced by the Collateral Agent as well as the sequence of securities to be so
enforced.

 

Section 6.21          Independent Obligations. The obligations of the Pledgor
under this Agreement are independent of those of the Borrower. The Collateral
Agent may bring a separate action against the Pledgor without first proceeding
against the Borrower or any other Person or any other security held by the
Collateral Agent and without pursuing any other remedy.

 



  23      

Pledge Agreement (SunPower Revolver) 



 



 

 



 

Section 6.22          Subrogation. Notwithstanding any payment or payments made
by the Pledgor or the exercise by the Collateral Agent of any of the remedies
provided under this Agreement or any other Loan Document, until the Loans and
the Secured Obligations shall have been paid in full and the Commitments have
been terminated, the Pledgor shall not have any claim (as defined in 11 U.S.C. §
101(5)) of subrogation to any of the rights of the Collateral Agent against the
Borrower, the Pledged Collateral or any guaranty held by the Collateral Agent
for the satisfaction of any of the Secured Obligations, nor shall the Pledgor
have any claims (as defined in 11 U.S.C. § 101(5)) for reimbursement, indemnity,
exoneration or contribution from the Borrower in respect of payments made by the
Pledgor hereunder. Notwithstanding the foregoing, if any amount shall be paid to
the Pledgor on account of such subrogation, reimbursement, indemnity,
exoneration or contribution rights at any time, such amount shall be held by the
Pledgor in trust for the Collateral Agent segregated from other funds of the
Pledgor, and shall be turned over to the Collateral Agent in the exact form
received by the Pledgor (duly endorsed by the Pledgor to the Collateral Agent if
required) to be applied against the Secured Obligations in such amounts and in
such order as the Collateral Agent may elect.

 

Section 6.23           Enforcement Expenses; Indemnification.

 

(a)           The Pledgor agrees to pay or reimburse each Secured Party and the
Collateral Agent for all its fees, costs and expenses incurred in collecting
against the Pledgor or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which the Pledgor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Collateral Agent.

 

(b)           The Pledgor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)           The Pledgor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement.

 

(d)           The agreements in this Section 6.23 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents, and any resignation or removal of the Collateral Agent.

 

Section 6.24           Acknowledgements. The Pledgor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to the Pledgor arising out of or in
connection with this Agreement or

 



  24      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

any of the other Loan Documents, and the relationship between the Pledgor, on
the one hand, and the Collateral Agent and Secured Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgor and the Secured Parties.

 

Section 6.25           Patriot Act Documentation. The parties hereto acknowledge
that in accordance with Section 326 of the USA Patriot Act and other similar
laws and regulations in any other applicable jurisdiction, the Collateral Agent
is required to obtain, verify and record information that identifies each person
or legal entity that establishes a relationship or opens an account with the
Collateral Agent. The parties to this Agreement agree that they will provide the
Collateral Agent with such information as it may reasonably request in order for
the Collateral Agent to satisfy such requirements.

 

(Signature pages follow)

 



  25      

Pledge Agreement (SunPower Revolver) 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above. 



        SUNPOWER REVOLVER HOLDCO I PARENT, LLC         By:       Name:    
Title:         MIZUHO BANK (USA), not in its individual capacity but solely as
Collateral Agent         By:       Name:     Title:

  



Signature Page to Pledge Agreement (SunPower Revolver) 



 

 

 

 

SCHEDULE I

 

INTERESTS 

 

500 Units (equal to 100% of the limited liability company membership interests)
of SunPower Revolver HoldCo I, LLC, a Delaware limited liability company,
represented by Certificate Number 1.

 



Schedule I

Pledge Agreement (SunPower Revolver)

  

 

 

 

SCHEDULE II

 

KNOWLEDGE PARTIES



 

Brooks Friedeman 

Christopher Lafley 

Jim Parker 

Scott Piscitello 

Bill Kelly

 

Schedule II

Pledge Agreement (SunPower Revolver)

 



 

 

 



EXHIBIT K

 

Execution Version

 

SECURITY AGREEMENT

 

between

 

Sunpower revolver holdco i, llc, as borrower,

 

and

 

MIZUHO BANK (USA), as collateral agent

 

Dated as of June [  ], 2016

 



 

 



 

TABLE OF CONTENTS



              Page         Section 1.1 Defined Terms   1 Section 1.2 Rules of
Interpretation   4 Section 1.3 UCC Definitions   4 Section 2.1 Inventory and
Equipment   5 Section 2.2 Location; Records   5 Section 2.3 Certificated
Securities and Instruments; Receivables   5 Section 2.4 Changes in Circumstances
  5 Section 2.5 Intellectual Property   5 Section 2.6 Commercial Tort Claims   5
Section 2.7 Equity Collateral   5 Section 3.1 Grants of Security Interests   6
Section 3.2 Performance of Obligations   8 Section 4.1 Delivery and Other
Perfection Activities   8 Section 4.2 Intellectual Property   9 Section 4.3
Commercial Tort Claims   10 Section 4.4 Other Financing Statements and Liens  
10 Section 4.5 Preservation of Rights   10 Section 4.6 Special Provisions
Relating to Certain Collateral   10 Section 4.7 Custody and Preservation   13
Section 4.8 Rights to Preserve and Protect   13 Section 4.9 Remedies Generally  
14 Section 4.10 Deficiency   16 Section 4.11 Change of Name or Location   16
Section 4.12 Private Sale   16 Section 4.13 Application of Proceeds   16 Section
4.14 Attorney-in-Fact   17 Section 4.15 Perfection   19 Section 4.16 Release of
Liens   19 Section 5.1 Collateral Agent’s Right to Perform on Borrower’s Behalf
  20 Section 5.2 Set-Off   20 Section 5.3 No Waiver; Remedies Cumulative   20



 

  i       Security Agreement (SunPower Revolver HoldCo I, LLC)









 



 

 





 



        Section 5.4 Notices   21 Section 5.5 Amendments, Etc   21 Section 5.6
Successors and Assigns   21 Section 5.7 Survival; Reliance   21 Section 5.8
Effectiveness; Continuing Nature of this Agreement   21 Section 5.9 Integration
  22 Section 5.10 Agents, Etc   22 Section 5.11 Severability   22 Section 5.12
Counterparts   22 Section 5.13 Headings   22 Section 5.14 Governing Law   22
Section 5.15 Submission To Jurisdiction; Waivers   22 Section 5.16
Acknowledgements   23 Section 5.17 Waiver of Jury Trial   23 Section 5.18
Security Interest Absolute   23 Section 5.19 Release; Termination   25 Section
5.20 Reinstatement   26 Section 5.21 No Third Party Beneficiaries   26 Section
5.22 Enforcement Expenses; Indemnification   26 Section 5.23 Collateral Agent  
26 Section 5.24 Specific Performance   27



 



  ii       Security Agreement (SunPower Revolver HoldCo I, LLC)

  



 

 



 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of June [ ], 2016 (this “Agreement”), is made
by and between SUNPOWER REVOLVER HOLDCO I, LLC, a Delaware limited liability
company (the “Borrower”), MIZUHO BANK (USA), not in its individual capacity but
as collateral agent for the Secured Parties (in such capacity, together with any
successor collateral agent appointed pursuant to Section 8.9 of the Credit
Agreement referred to below, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower proposes to own subsidiaries that are in the business of
developing, constructing, and operating Projects;

 

WHEREAS, in order to finance a portion of the costs of the development and
construction of the Projects, the Borrower is entering into that certain Credit
Agreement, dated as of May 4, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Banks, and the financial institutions from time to time party thereto as
Lenders;

 

WHEREAS, in order to secure its obligations under the Loan Documents, the
Borrower is granting a first priority security interest in the Collateral (as
defined herein) pursuant to this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT:

 

ARTICLE I DEFINITIONS

 

Section 1.1     Defined Terms. Except as set forth in Section 1.3, each
capitalized term used and not otherwise defined herein (including the
introductory paragraph and recitals) shall have the meaning assigned to such
term (whether directly or by reference to another agreement or document) in the
Credit Agreement. In addition to the terms defined in the Credit Agreement, the
following terms shall have the meanings specified below:

 

“Administrative Agent” shall mean Mizuho Bank, Ltd., not in its individual
capacity but as administrative agent under the Credit Agreement (in such
capacity, together with any successor administrative agent appointed pursuant to
Section 8.9 of the Credit Agreement.

 

“Agreement” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Assigned Agreements” shall mean all agreements, contracts and documents,
including the Equity Contribution Agreement and the ECCA Guaranty and each
Material Project

 

1

 



 

 



 

Document to which the Borrower is a party (including all exhibits and schedules
thereto), as each such agreement, contract and document may be amended,
supplemented or modified and in effect from time to time, including (i) all
rights of the Borrower to receive moneys due and to become due under or pursuant
to the Assigned Agreements, (ii) all rights of the Borrower to receive proceeds
of any insurance, bond, indemnity, warranty, letter of credit or guaranty with
respect to the Assigned Agreements, (iii) all claims of the Borrower for damages
arising out of or for breach of or default under the Assigned Agreements and
(iv) all rights of the Borrower to terminate, amend, supplement, modify or waive
performance under the Assigned Agreements, to perform thereunder and to compel
performance and otherwise to exercise all remedies thereunder.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and any other federal or state insolvency, reorganization,
moratorium or similar law for the relief of debtors, or any successor statute.

 

“Borrower” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Collateral” shall have the meaning given to such term in Section 3.1(a).

 

“Collateral Agent” shall have the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Copyright Licenses” shall mean any written agreement naming the Borrower as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 

“Credit Agreement” shall have the meaning given to such term in the recitals to
this Agreement.

 

“Deposit Account” shall have the meaning as defined in the UCC of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Equity Collateral” has the meaning assigned to that term in Section 3.1(xvii).

 

“Excluded Assets” shall mean any property to the extent that a grant of a
security interest in such property is prohibited by any Legal Requirements of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Legal Requirements or is prohibited by, or
constitutes a breach or default under or results in the termination of, or
grants any Person (other than the Borrower) the right to terminate its
obligations thereunder, or constitutes or results in the abandonment,
invalidation or unenforceability of any right, title or

 

  2       Security Agreement (SunPower Revolver HoldCo I, LLC)





 

 

 

 

interest of the Borrower therein, or requires any consent not obtained under,
any lease, contract, Permit, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such Legal
Requirements or the term in such lease, contract, Permit, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law
(including, without limitation, pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the UCC); provided that any such property shall constitute an Excluded Asset
only to the extent and for so long as the consequences specified above shall
exist and shall cease to be an Excluded Asset and shall become subject to the
Lien of the Security Documents immediately and automatically, at such time as
such consequence shall no longer exist.

 

“Financing Statements” shall mean all financing statements, continuation
statements, recordings, filings or other instruments of registration necessary
or appropriate to perfect a Lien by filing in any appropriate filing or
recording office in accordance with the New York UCC or any other relevant
applicable law.

 

“Insolvency Proceeding” shall mean any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (ii) whether or not constituting “investment property” as so defined, (x)
all promissory notes issued to or held by the Borrower and (y) all Capital Stock
owned by the Borrower, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of any Person that may be issued or granted to, or held by, the Borrower
while this Agreement is in effect.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Non-Delivered Instruments” shall have the meaning given to such term in Section
2.3.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to the Borrower of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated

 



  3       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

therewith, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property and any
other Collateral, collections thereon or distributions or payments with respect
thereto, and whatever is receivable or received when Collateral or proceeds are
sold, leased, licensed, exchanged, collected or otherwise disposed of, whether
such disposition is voluntary or involuntary.

 

“Project” shall have the meaning given to such term in the recitals of this
Agreement.

 

“Receivable” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

 

“Secured Obligations” shall have the meaning given to the term “Obligations” in
the Credit Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to the Borrower of any right to use any Trademark.

 

“Trademarks” shall mean (i) all trademarks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (ii) the right to obtain all renewals thereof.

 

Section 1.2     Rules of Interpretation. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the rules of interpretation set forth in Section 1.2 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, as if fully set forth
herein.

 

Section 1.3     UCC Definitions. All terms defined in the New York UCC shall
have the respective meanings given to those terms in the New York UCC, except
where the context otherwise requires, including the following terms: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, Fixtures, General Intangibles, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.

 



  4       Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 



 

ARTICLE II REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Collateral Agent, for the benefit of
the Secured Parties, as follows, which representations and warranties shall
survive the execution and delivery of this Agreement:

 

Section 2.1     Inventory and Equipment. All existing Inventory and Equipment
owned by the Borrower (other than such Inventory and Equipment in transit or in
the possession of third parties in the ordinary course of business) is located
at the addresses set forth in Schedule 3 or at the Project.

 

Section 2.2     Location; Records. The place of business or, if there is more
than one place of business, the chief executive office of the Borrower is
located at the Borrower’s address for notices set forth in Section 9.2 of the
Credit Agreement, and the Borrower has no books and records concerning the
Collateral at any location other than at the address set forth on Schedule 4 of
this Agreement. The Borrower is duly organized as a Delaware limited liability
company and is not organized under the laws of any other jurisdiction.

 

Section 2.3     Certificated Securities and Instruments; Receivables. The
Borrower has delivered to the Collateral Agent, on the date hereof, without
exception, all (a) Collateral that is represented by Certificated Securities,
including the Equity Collateral; (b) Collateral that consists of Instruments or
Chattel Paper (other than Instruments and Chattel Paper deposited or to be
deposited for collection (collectively, “Non- Delivered Instruments”)),
including any Receivable that is evidenced by any Instrument or Chattel Paper.
No obligor on any Receivables with a value in excess of $100,000 is a
Governmental Authority except as notified in writing to the Collateral Agent.
All Collateral consisting of Instruments, Chattel Paper or Certificated
Securities (other than Non-Delivered Instruments) and owned by the Borrower as
of the Effective Date, to the actual knowledge of the Borrower, is listed on
Schedule 1 hereto.

 

Section 2.4     Changes in Circumstances. Since the date of its formation, the
Borrower has not (i) changed its jurisdiction of formation, (ii) changed its
name or (iii) become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC).

 

Section 2.5      Intellectual Property. The Borrower owns no material
Copyrights, Patents or Trademarks in its own name.

 

Section 2.6     Commercial Tort Claims. As of the Effective Date, except to the
extent listed in Schedule 2, the Borrower has no rights in any Commercial Tort
Claim with potential value in excess of $100,000.

 

Section 2.7     Equity Collateral. The Equity Collateral identified in Schedule
5 (as it may be updated from time to time) is, and all other Equity Collateral
in which the Borrower shall hereafter grant a security interest pursuant to this
Agreement will be, duly authorized, validly existing, fully paid and
nonassessable, and is owned by the Borrower free and clear of all Liens (subject
to no other Liens except Permitted Liens; provided that no such Permitted Liens
shall have a higher priority than or equal priority to the liens granted
pursuant to this Agreement, except as and to the extent any such Permitted Lien
is entitled to a higher priority pursuant to

 



  5       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

applicable law) than or equal priority to the liens granted by this Agreement),
and none of the Equity Collateral is or will be subject to any contractual
restriction, or any restriction under the organizational documents of any
Project Company, as applicable, upon the transfer of such Equity Collateral
(except for any such restriction contained in the Loan Documents).

 

(a)          The Equity Collateral identified in Schedule 5 constitutes all of
the issued and outstanding equity interests or other interests of any class or
character in each Project Company (whether or not registered in the name of such
Project Company, as applicable), and Schedule 5 correctly identifies the Equity
Collateral and the respective number (and registered owners) of the interests
identified therein.

 

(b)          No Person other than the Borrower is the registered owner of the
Equity Collateral.

 

ARTICLE III COLLATERAL

 

Section 3.1           Grants of Security Interests.

 

(a)          Collateral. The Borrower hereby assigns and transfers to the
Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, all of the following
property now owned or at any time hereafter acquired by the Borrower or in which
the Borrower now has or at any time in the future may acquire any right, title
or interest, in each case to the extent of the Borrower’s full right, title and
interest therein (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations:

 

(i)         all Accounts;

 

(ii)        all Assigned Agreements;

 

(iii)       all Chattel Paper;

 

(iv)       all Deposit Accounts;

 

(v)        all Documents;

 

(vi)       all Equipment;

 

(vii)      all Fixtures;

 

(viii)     all General Intangibles;

 

(ix)       all Instruments;

 

(x)        all Intellectual Property;

 

(xi)       all Inventory;

 



  6       Security Agreement (SunPower Revolver HoldCo I, LLC)

  



 

 



 

(xii)        all Investment Property;

 

(xiii)       all Letter-of-Credit Rights;

 

(xiv)       all Permits now or hereafter held in the name, or for the benefit
of, the Borrower;

 

(xv)        all Commercial Tort Claims listed on Schedule 2;

 

(xvi)       all books and records pertaining to the Collateral;

 

(xvii)      all membership interests in each Project Company identified in
Schedule 5 and all other membership interests of whatever class or character of
such Project Company, now or hereafter owned by the Borrower, and all
certificates evidencing the same, if any (the “Equity Collateral”), together
with:

 

(A)          all membership interests, securities, moneys or property
representing a dividend on any of the Equity Collateral, or representing a
distribution or return of capital upon or in respect of the Equity Collateral,
or resulting from a split-up, revision, reclassification or other like change of
the Equity Collateral or otherwise received in exchange therefore, and any
subscription, warrants, rights or options issued to the holders of, or otherwise
in respect of the Equity Collateral; and

 

(B)          without affecting the obligations of the Borrower under any
provision prohibiting such action hereunder or under any Loan Document or other
document pursuant to which any other Secured Obligation is incurred, as
applicable, in the event of any consolidation or merger in which such Project
Company, as applicable, is not the surviving entity, all ownership interests of
any class or character of the successor entity (unless that successor entity is
the Borrower itself), formed by or resulting from that consolidation or merger
(the Equity Collateral, together with all other certificates, shares,
securities, properties or moneys as may from time to time be pledged hereunder
pursuant to this clause (B) and clause (A) above.

 

(xviii)     to the extent not otherwise included above, all other personal
property relating to any of the foregoing (other than any property specifically
excluded from any clause in this section above, and any property specifically
excluded from any defined term used in any clause of this section above); and

 

(xix)       to the extent not otherwise included above, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that in no event shall the Collateral include (i) any Excluded Assets
or (ii) any right, title or interest in any of the items in Section 3.1(a)(i) –
(xix) that have been released from the Liens created hereunder pursuant to
Section 4.16 or Section 5.19 hereof.

 



  7       Security Agreement (SunPower Revolver HoldCo I, LLC)

  



 

 



 

(b)          Certain Limitations. The Borrower and the Collateral Agent hereby
acknowledge and agree that the Liens created hereby in the Collateral are not,
in and of themselves, to be construed as a grant of a fee interest (as opposed
to a Lien) in any Intellectual Property.

 

(c)          Security for Secured Obligations. This Agreement, and the Liens
granted and created herein in the Collateral, secure the payment and the
performance of all Secured Obligations now or hereafter in effect, whether
direct or indirect, absolute or contingent, and including all amounts that
constitute part of the Secured Obligations and would be owed by the Borrower but
for the fact that they are unenforceable or not allowed due to a pending
Insolvency Proceeding.

 

Section 3.2           Performance of Obligations.

 

(a)          Notwithstanding anything herein to the contrary, (i) the Borrower
shall remain liable for all obligations under and in respect of the Collateral
and nothing contained herein is intended or shall be a delegation of duties to
the Collateral Agent or any other Secured Party, (ii) the Borrower shall remain
liable under each of the contracts and agreements included in the Collateral,
including the Assigned Agreements, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such contracts and agreements by reason
of or arising out of this Agreement or any other document related hereto nor
shall the Collateral Agent or any other Secured Party have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any contract or agreement included in the Collateral, including the Assigned
Agreements, and (iii) the exercise by the Collateral Agent of any of its rights
hereunder shall not release the Borrower from any of its duties or obligations
under the contracts and agreements included in the Collateral, including the
Assigned Agreements.

 

(b)          Notwithstanding anything herein to the contrary, (i) the Borrower
shall remain liable under each of the Loan Documents to which it is a party to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed and
(ii) the exercise by the Collateral Agent or the other Secured Parties (or any
of their respective directors, officers, employees, affiliates or agents) of any
of their rights, remedies or powers hereunder shall not release the Borrower
from any of its duties or obligations under each of the Loan Documents to which
it is a party.

 

ARTICLE IV CERTAIN ASSURANCES; REMEDIES

 

In furtherance of the grant of the Liens on the Collateral pursuant to Section
3.1, the Borrower agrees with the Collateral Agent (for the benefit of the
Secured Parties) as follows:

 

Section 4.1           Delivery and Other Perfection Activities. The Borrower
shall:

 

(a)          deliver to the Collateral Agent any and all Instruments and Chattel
Paper (other than the Non-Delivered Instruments), and Certificated Securities
(including the Equity

 



  8       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

Collateral), endorsed and/or accompanied by instruments of assignment and
transfer in such form and substance as the Collateral Agent may reasonably
request; provided that so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall, promptly upon request of the Borrower
and approval of the Administrative Agent, make appropriate arrangements for
making any Instrument or Chattel Paper pledged by the Borrower and held by the
Collateral Agent available to the Borrower for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent
requested by the Collateral Agent, against trust receipt or like document);

 

(b)          maintain the Liens created by this Agreement as a perfected
security interest having at least the priority described in Section 4.33 of the
Credit Agreement and, at the sole cost and expense of the Borrower, (i) give,
execute, deliver, file and/or record any Financing Statement (A) to create,
preserve, perfect or validate and maintain the Liens granted pursuant hereto or
(B) to enable the Collateral Agent to exercise and enforce its rights hereunder
with respect to such Liens; provided that notices to account debtors in respect
of any Accounts or Instruments shall be subject to the provisions of clause (d),
and (ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, take any actions necessary to enable
the Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto;

 

(c)          promptly notify the Collateral Agent upon the acquisition after the
date hereof by the Borrower of any Equipment covered by a warehouse receipt
(other than Equipment with a fair market value of $250,000 or less
individually), and upon the request of the Collateral Agent (acting at the
direction of the Administrative Agent), cause the Collateral Agent to be listed
as the lienholder on such warehouse receipt and within sixty (60) days of the
acquisition thereof deliver evidence of the same to the Collateral Agent;

 

(d)          upon request of the Collateral Agent (upon the occurrence and
during the continuation of any Event of Default and acting at the direction of
the Administrative Agent), promptly notify (and the Borrower hereby authorizes
the Collateral Agent so to notify) each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Collateral
Agent hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Collateral Agent, with a copy of such
notice to the Borrower; and

 

(e)          upon request of the Collateral Agent (acting at the direction of
the Administrative Agent) upon the occurrence and during the continuation of any
Event of Default, furnish to the Collateral Agent from time to time statements
and schedules further identifying and describing the assets and properties of
the Borrower and such other reports in connection therewith that the Collateral
Agent may reasonably request, all in reasonable detail.

 

Section 4.2           Intellectual Property. Whenever the Borrower, either by
itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, and the loss of such Intellectual Property could reasonably be expected
to have a Material Adverse Effect, the Borrower shall report such filing to the
Collateral Agent within

 



  9       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

thirty (30) Business Days after the last day of the fiscal quarter in which such
filing occurs. Subject to Sections 4.16 and 5.19, at the request of the
Collateral Agent (at the direction of the Administrative Agent on behalf of the
Required Lenders), the Borrower shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s and the Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of the Borrower relating thereto or represented thereby.

 

Section 4.3           Commercial Tort Claims. If the Borrower shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$100,000, the Borrower shall within thirty (30) days of obtaining such interest
sign and deliver documentation acceptable to the Collateral Agent (acting at the
direction of the Administrative Agent) granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

 

Section 4.4           Other Financing Statements and Liens. Except with respect
to Liens permitted under Section 6.2 of the Credit Agreement, without the prior
written consent of the Collateral Agent (acting at the direction of the
Administrative Agent on behalf of the Required Lenders), the Borrower shall not
file or authorize to be filed in any jurisdiction, any effective Financing
Statement or like instrument with respect to the Collateral in which the
Collateral Agent is not named as the sole secured party for the benefit of the
Secured Parties.

 

Section 4.5           Preservation of Rights. The Collateral Agent shall not be
required to take any steps to preserve any rights against prior parties to any
of the Collateral.

 

Section 4.6           Special Provisions Relating to Certain Collateral.

 

(a)          Adverse Claims. The Borrower shall defend, all at its own cost and
expense, the Borrower’s title and the existence, perfection and priority of the
Collateral Agent’s (for the benefit of the Secured Parties) security interests
in the Collateral against all adverse claims (subject to any Liens permitted
under Section 6.2 of the Credit Agreement).

 

(b)          Assigned Agreements.

 

(i)         Upon the request of the Collateral Agent (acting at the direction of
the Administrative Agent) at any time after the occurrence and the continuance
of an Event of Default, the Borrower shall notify the parties to any Assigned
Agreement that is not subject to a Consent or a consent to collateral assignment
entered into pursuant to Section 6.10 of the Credit Agreement that such Assigned
Agreement has been assigned to the Collateral Agent for the benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(ii)        In the event of a default by the Borrower in the performance of any
of its obligations under any Assigned Agreement, or upon the occurrence or
non-occurrence of any event or condition under any such Assigned Agreement that
would immediately or with the passage of any applicable grace period or the
giving of notice, or both, enable another party of such Assigned Agreement to
terminate or suspend its performance under such Assigned Agreement, the
Collateral Agent (acting at the

 



  10       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

direction of the Administrative Agent acting at the direction of the Required
Secured Parties) may (but shall not be obligated to), with prior written notice
to the Borrower (it being acknowledged and agreed that the Collateral Agent
shall not be required to deliver any such notice if the Borrower is the subject
of an Insolvency Proceeding or if the delivery of such notice is otherwise
prohibited by applicable law), cause the performance of such obligations (to the
extent contemplated by the applicable Consent or consent referred to above, if
any), and the reasonable and documented fees, costs and expenses (including fees
and expenses of outside counsel) of the Collateral Agent incurred in connection
therewith shall be payable by or on behalf of the Borrower.

 

(c)          Intellectual Property.

 

(i)         For the purpose of enabling the Collateral Agent to exercise rights
and remedies under Section 4.10 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies (for the avoidance of
doubt, only during the continuation of an Event of Default), and for no other
purpose, the Borrower hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive world-wide license (exercisable
without payment of royalty or other compensation to the Borrower) to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by the Borrower, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

 

(ii)        Notwithstanding anything herein to the contrary, but subject to the
provisions of the Loan Documents that limit the rights of the Borrower to
dispose of its property, so long as no instruction by the Required Lenders has
been delivered in connection with an Event of Default that has occurred and is
continuing, the Borrower will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of the
Borrower. In furtherance of the foregoing, so long as no instruction by the
Required Lenders has been delivered in connection with an Event of Default that
has occurred and is continuing, the Collateral Agent shall from time to time,
upon the request and at the sole cost and expense of the Borrower, execute and
deliver any instruments, certificates or other documents, in the form so
requested, that the Borrower shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above. Further, upon the
release of the Collateral Agent’s Liens on the Collateral pursuant to Section
4.16 or 5.19, the Collateral Agent shall transfer to the Borrower the license
granted pursuant to clause (i) immediately above. The exercise of rights and
remedies under Sections 4.8 and 4.9 by the Collateral Agent shall not terminate
the rights of the holders of any licenses or sublicenses theretofore granted by
the Borrower in accordance with the first sentence of this clause (ii).

 

(iii)       Upon the occurrence and during the continuance of an Event of
Default, the Borrower shall, upon the request of the Collateral Agent (acting at
the direction of the Administrative Agent), deliver to the Collateral Agent a
schedule listing

 



  11       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

all then existing Intellectual Property and take such other action as the
Collateral Agent shall deem necessary to perfect the Liens created hereunder in
all such Collateral.

 

(d)          Special Provisions Relating to Equity Collateral.

 

(i)         The Borrower shall cause the Equity Collateral to constitute at all
times 100% of the total number of shares, partnership, membership or other
ownership interests of each Project Company then outstanding and owned by the
Borrower.

 

(ii)        So long as no Event of Default has occurred and is continuing and
the Collateral Agent shall have given notice to the Borrower of the Collateral
Agent’s intent to exercise its rights under this Section 4.6(d) (it being
acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice if the Borrower is the subject of an Insolvency
Proceeding, which in the case of an involuntary proceeding has not been
dismissed within sixty (60) days of its filing), the Borrower shall have the
right to exercise all voting, consensual and other powers of ownership
pertaining to the Equity Collateral for all purposes not inconsistent with the
terms of any Loan Document or other document pursuant to which any other Secured
Obligations is incurred; provided, however, that the Borrower shall not vote the
Equity Collateral in any manner that is inconsistent with the terms of any Loan
Document or other document pursuant to which any other Secured Obligation is
incurred, as applicable. The Collateral Agent shall, at the Borrower’s expense,
execute and deliver to the Borrower or cause to be executed and delivered to the
Borrower all such proxies, powers of attorney, dividend and other orders and
other instruments, without recourse, as the Borrower may reasonably request for
the purpose of enabling the Borrower to exercise the rights and powers that it
is entitled to exercise pursuant to this Section 4.6(d).

 

(iii)       If an Event of Default has occurred and is continuing and the
Collateral Agent shall have given notice to the Borrower of the Collateral
Agent’s intent to exercise its rights under Section 4.6(d) (it being
acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice if the Borrower is the subject of an Insolvency
Proceeding, which in the case of an involuntary proceeding has not been
dismissed within sixty (60) days of its filing), all voting and other rights of
the Borrower with respect to the Equity Collateral that the Borrower would
otherwise be entitled to exercise pursuant to the terms of this Agreement or
otherwise shall cease, and all such rights shall be vested in the Collateral
Agent, which shall thereupon have the sole right to exercise such rights.

 

(iv)       So long as no Event of Default has occurred and is continuing, the
Borrower shall be entitled to receive and retain any and all dividends and
distributions on the Equity Collateral, received in accordance with the Loan
Documents.

 

(v)        If any Event of Default has occurred and is continuing, and whether
or not the Collateral Agent or any Secured Party exercises any available right
to declare any Secured Obligation due and payable or seeks or pursues any other
right, remedy, power or privilege available to it under applicable law, this
Agreement or any other Loan Document or any other document pursuant to which any
other Secured

 



  12       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

Obligation is incurred, as applicable, all dividends and other distributions on
the Equity Collateral shall be paid directly to the Collateral Agent and
retained by it as part of the Equity Collateral, subject to the terms of this
Agreement, and, if the Collateral Agent so requests, the Borrower shall execute
and deliver to the Collateral Agent appropriate additional dividend,
distribution and other orders and instruments to that end.

 

(vi)        The Borrower, as the sole member of each Project Company and as the
owner of all of the issued and outstanding membership interests of such Project
Company, hereby irrevocably consents (for all purposes under the limited
liability company agreement of such Project Company and notwithstanding anything
to the contrary set forth in such limited liability company agreement) to the
transfer of the Equity Collateral to any Person upon exercise by the Collateral
Agent of its remedies hereunder.

 

Section 4.7           Custody and Preservation.

 

(a)          Subject to applicable law, the Collateral Agent’s obligation to use
reasonable care in the custody and preservation of the Collateral shall be
satisfied if it uses the same care as it uses in the custody and preservation of
its own property. Beyond the exercise of reasonable care in the custody thereof,
the Collateral Agent shall have no duty as to any of the Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto, and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral.

 

(b)          The Collateral Agent shall not be responsible for (i) the
existence, genuineness or value of any of the Collateral, (ii) the validity,
perfection, priority or enforceability of the Liens on any of the Collateral,
whether impaired by the operation of law or by reason of any action or omission
to act on its part hereunder, except to the extent such action or omission
constitutes gross negligence or willful misconduct on the part of the Collateral
Agent, (iii) the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, (iv) the validity of the title of the Borrower to
the Collateral, (v) insuring the Collateral, (vi) the payment of taxes, charges,
assessments or Liens upon the Collateral or (vii) any other maintenance of the
Collateral.

 

Section 4.8           Rights to Preserve and Protect.

 

After the occurrence and during the continuation of an Event of Default, the
Collateral Agent (acting at the direction of the Administrative Agent on behalf
of the Required Lenders) may, but shall not be obligated to, pay or secure
payment of any overdue tax or other claim that may be secured by or result in a
Lien on any Collateral. After the occurrence and during the continuation of an
Event of Default, the Collateral Agent (acting at the direction of the
Administrative Agent on behalf of the Required Lenders) may, but shall not be
obligated to, do or cause to be done any other thing that is necessary or
desirable to preserve, protect or maintain the Collateral. The Borrower shall
promptly reimburse the Collateral Agent or any other Secured Party for any
reasonable and documented fee, payment or expense (including reasonable fees and

 



  13       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

expenses of outside counsel) that the Collateral Agent or such other Secured
Party may incur pursuant to this Section 4.8.

 

Section 4.9           Remedies Generally.

 

(a)          Upon the occurrence and during the continuation of an Event of
Default:

 

(i)         the Borrower shall, at the request of the Collateral Agent, assemble
movable Collateral owned by it (and not otherwise in the possession of the
Collateral Agent), if any, at such place or places, reasonably convenient to
both the Collateral Agent and the Borrower, designated in such request;

 

(ii)        the Collateral Agent (acting at the direction of the Required
Secured Parties) may (but shall not be obligated to), without notice to the
Borrower (except as required by applicable law) and at such times as the
Collateral Agent in its sole judgment may determine, exercise any or all of the
Borrower’s rights in, to and under, or in any way connected to, the Collateral
(including the performance of the Borrower’s obligations, and the exercise of
the Borrower’s rights and remedies, under the Assigned Agreements), and the
Collateral Agent shall otherwise have and may (but shall not be obligated to)
exercise all of the rights, powers, privileges and remedies with respect to the
Collateral of a secured party under the UCC (whether or not the UCC is in effect
in the jurisdiction where the rights, powers, privileges and remedies are
asserted) and such additional rights, powers, privileges and remedies to which a
secured party is entitled under the laws or equity in effect in any jurisdiction
where any rights, powers, privileges and remedies hereunder may be asserted,
including the right, to the maximum extent permitted by applicable law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Collateral Agent were the sole and absolute owner thereof
(and the Borrower agrees to take all such action as may be appropriate to give
effect to such right);

 

(iii)       the Collateral Agent may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Collateral and may (but shall not be obligated to) extend the time of
payment, arrange for payment in installments, or otherwise modify the terms, of
all or any part of the Collateral;

 

(iv)       the Collateral Agent may (but shall not be obligated to), in its name
or in the name of the Borrower or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for any of the Collateral;

 

(v)        (A) the Collateral Agent may (but shall not be obligated to) sell,
lease, assign or otherwise dispose of all or any part of the Collateral, at such
place or places as the Required Secured Parties deem reasonable, and for cash or
for credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof (except such notice
as is required by applicable statute and

 



  14       Security Agreement (SunPower Revolver HoldCo I, LLC)

  

 

 

 

cannot be waived); (B) if any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition;
(C) the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the maximum extent permitted by
applicable law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Borrower, any such demand, notice
and right or equity being hereby expressly waived and released to the maximum
extent permitted by applicable law; and (D) the Collateral Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned; and

 

(vi)        the Collateral Agent may (but shall not be obligated to), to the
full extent provided by law, have a court having jurisdiction appoint a
receiver, which receiver shall take charge and possession of and protect,
preserve and replace the Collateral or any part thereof, and manage and operate
the same, and receive and collect all income, receipts, royalties, revenues,
issues and profits therefrom (it being agreed that the Borrower irrevocably
consents and shall be deemed to have hereby irrevocably consented to the
appointment thereof, and upon such appointment, it shall immediately deliver
possession of such Collateral to such receiver).

 

(b)         The proceeds of each collection, sale or other disposition under
this Agreement shall be applied in accordance with Section 4.13.

 

(c)         The Borrower recognizes that, if an Event of Default shall have
occurred and be continuing, the Collateral Agent may elect to sell all or any
part of the Collateral to one or more purchasers in privately negotiated
transactions in which the purchasers will be obligated to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Borrower acknowledges
that any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale (including a public offering made
pursuant to a registration statement under the Securities Act) and the Borrower
and the Collateral Agent agree that such private sales shall be made in a
commercially reasonable manner and that the Collateral Agent has no obligation
to engage in public sales and no obligation to delay sale of any Collateral to
permit the issuer thereof to register the Collateral for a form of public sale
requiring registration under the Securities Act. If the Secured Parties exercise
their right to sell any or all of the Collateral, upon written request the
Borrower shall, from time to time, furnish to the Collateral Agent all such
information as is necessary in order to determine the Collateral and any other
instruments included in the Collateral that may be sold by the Collateral Agent
as exempt transactions under the Securities Act and rules of the United States
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(d)         The Collateral Agent shall within a reasonable period of time
thereafter give the Borrower notice of any action taken under this Section 4.9;
provided, however, that (i) failure to give such notice shall have no effect on
the rights of the Collateral Agent hereunder

 



  15       Security Agreement (SunPower Revolver HoldCo I, LLC)

  



 

 





 

and (ii) the Collateral Agent shall not be required to deliver any such notice
if the Borrower is the subject of an Insolvency Proceeding or if the delivery of
such notice is otherwise prohibited by applicable law.

 

Section 4.10         Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral by virtue of the exercise of remedies
under Section 4.9 are insufficient to cover the costs and expenses of such
realization and the payment in full of the Secured Obligations, the Collateral
Agent shall retain all rights and remedies under the Loan Documents, and the
Borrower, subject to Section 4.16 and 5.19, shall remain liable with respect to
any deficiency to the extent the Borrower is obligated under this Agreement and
the other Loan Documents.

 

Section 4.11         Change of Name or Location. Without at least thirty (30)
days’ prior written notice to the Collateral Agent, the Borrower shall not
change its organizational name from the name shown on the signature pages hereto
or its jurisdiction of formation from the State of Delaware. The Borrower shall
not affect any such name change or change in jurisdiction of organization until
all necessary steps have been taken to maintain the perfection and priority of
the Liens granted herein or in any other Security Document.

 

Section 4.12         Private Sale. The Collateral Agent and the other Secured
Parties shall incur no liability as a result of the sale of the Collateral, or
any part thereof, at any private sale pursuant to Section 4.9(c) conducted in a
commercially reasonable manner. Subject to and without limitation of the
preceding sentence, the Borrower hereby waives, to the maximum extent permitted
under applicable law, any claims against the Collateral Agent or any other
Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale to an unrelated third party
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

 

Section 4.13         Application of Proceeds.

 

(a)          Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto, and any
other cash at the time held by the Collateral Agent under this Article IV with
respect to the Collateral, shall be held by the Collateral Agent as Collateral
hereunder and shall be applied by the Collateral Agent to the payment of the
Secured Obligations in the following order:

 

(i)         First, to pay incurred and unpaid fees and expenses of the Agents
under the Loan Documents, pro rata among the Agents according to the amounts of
such unpaid fees and expenses then due and owing and remaining unpaid to the
Agents;

 

(ii)        Second, to the Administrative Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Secured Obligations, pro rata among the Secured Parties according to the amounts
of the Secured Obligations then due and owing and remaining unpaid to the
Secured Parties;

 



  16      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

  

(iii)       Third, to the Administrative Agent, for application by it towards
prepayment of the Secured Obligations, pro rata among the Secured Parties
according to the amounts of the Secured Obligations then held by the Secured
Parties; and

 

(iv)       Fourth, any balance remaining after the Secured Obligations shall
have been paid in full and the Commitments shall have terminated shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive the
same.

 

(b)          Company Remains Obligated. No sale or other disposition of all or
any part of the Collateral pursuant to Section 4.9 shall be deemed to relieve
the Borrower of its obligations under any Loan Document except to the extent the
proceeds thereof are applied to the payment of such obligations.

 

(c)          Purchase of Collateral. The Collateral Agent or any other Secured
Party may be a purchaser of the Collateral or any part thereof or any right or
interest therein at any sale thereof, whether pursuant to foreclosure, power of
sale or otherwise hereunder and the Collateral Agent may apply the purchase
price to the payment of the applicable Secured Obligations. Any purchaser of all
or any part of the Collateral shall, upon any such purchase, acquire good title
to the Collateral so purchased, free of the Liens created by this Agreement.

 

Section 4.14         Attorney-in-Fact.

 

(a)          Subject to Section 4.16 and 5.19, without limiting any rights or
powers granted by this Agreement to the Collateral Agent, the Borrower hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Borrower and in the name of the Borrower or in its own name, at the
Borrower’s sole cost and expense, for the purpose of carrying out the provisions
of this Agreement upon the occurrence and during the continuation of an Event of
Default, or otherwise as contemplated by Sections 4.6 and 5.1, to (a) take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement (including
taking actions under any Consent or other consent referred to in Section
4.6(b)(i)), (b) preserve the validity, perfection and priority of the Liens
granted by this Agreement and (c) exercise its rights, remedies, powers and
privileges under this Agreement (including taking actions under any Consent or
other consent referred to in Section 4.6(b)(i)). Subject to Section 4.16 and
5.19, this appointment as attorney-in-fact is irrevocable and coupled with an
interest. Subject to Section 4.16 and 5.19, without limiting the generality of
the foregoing, the Borrower hereby gives the Collateral Agent the power and
right, on behalf of the Borrower, without notice to or assent by the Borrower,
upon the occurrence and during the continuation of an Event of Default (or as
otherwise provided in Section 4.6 or 5.1) to:

 

(i)         ask, demand, collect, sue for, recover, receive and give receipt and
discharge for amounts due and to become due under and in respect of all or any
part of the Collateral,

 

(ii)        in the name of the Borrower or its own name or otherwise, take
possession of, receive and indorse and collect any check, Account, Chattel
Paper, draft,

 



  17      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

note, acceptance or other Instrument for the payment of moneys due under any
Account or general intangible,

 

(iii)       file any claims or take any other action that the Collateral Agent
may deem necessary or advisable for the collection of all or any part of the
Collateral,

 

(iv)       execute, in connection with any sale or disposition of the Collateral
under this Agreement, any endorsements, assignments, bills of sale or other
instruments of conveyance or transfer with respect to all or any part of the
Collateral,

 

(v)        in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the Collateral
Agent may request to evidence the Collateral Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of the Borrower
relating thereto or represented thereby,

 

(vi)       pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral (other than Liens permitted under Section 6.2 of the
Credit Agreement), effect any repair or pay or discharge any insurance called
for by the terms of this Agreement or the other Loan Documents (including all or
any part of the premiums therefor and the costs thereof),

 

(vii)      direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct,

 

(viii)     sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice or other document in connection with any Collateral,

 

(ix)       commence and prosecute any suit, action or proceeding at law or in
equity in any court of competent jurisdiction to collect any Collateral and to
enforce any other right in respect of any Collateral,

 

(x)        defend any suit, action or proceeding brought against the Borrower
with respect to any Collateral,

 

(xi)       settle, compromise or adjust any such suit, action or proceeding and,
in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate,

 

(xii)      assign any Copyright, Patent or Trademark (along with the goodwill of
the business to which any such Trademark pertains) throughout the world for such
term or terms, on such conditions and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment,

 



  18      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

(xiii)     cure any default by the Borrower under any Assigned Agreement, and

 

(xiv)     generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and the Borrower’s expense, at any time, or from
time to time, all acts and things that the Collateral Agent reasonably deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the other Secured Parties’ Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as the Borrower might do.

 

(b)          The Borrower hereby ratifies all that said attorney-in-fact shall
lawfully do or cause to be done by virtue hereof, in each case pursuant to the
powers granted hereunder. Upon the occurrence and during the continuation of an
Event of Default (or as otherwise provided in Section 4.6 or 5.1), the Borrower
hereby acknowledges and agrees that, subject to Section 4.16 and 5.19, the
Collateral Agent shall have no fiduciary duties to the Borrower in acting
pursuant to this power of attorney and the Borrower hereby waives any claims or
rights of a beneficiary of a fiduciary relationship hereunder.

 

Section 4.15        Perfection. Without relieving it of its obligations under
Section 4.1 or otherwise under the Loan Documents, the Borrower authorizes the
Collateral Agent to file (but the Collateral Agent shall not be so obligated to
file) such Financing Statements in such offices as are or shall be necessary or
appropriate to create, perfect and establish the priority of the Liens granted
by this Agreement in any and all of the Collateral, to preserve the validity,
perfection or priority of the Liens granted by this Agreement in any and all of
the Collateral or to enable the Collateral Agent to exercise its remedies,
rights, powers and privileges under this Agreement. Such Financing Statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes the Collateral
in any other manner as the Collateral Agent may determine, as directed by the
Administrative Agent, is necessary, advisable or prudent to ensure the
perfection of the security interests in the Collateral granted to the Collateral
Agent hereunder, including describing such property as “all assets whether now
owned or hereafter acquired,” “all assets of the Debtor” or “all personal
property whether now owned or hereafter acquired.” Copies of any such Financing
Statement or amendment thereto shall promptly be delivered to the Borrower.

 

Section 4.16         Release of Liens.

 

(a)          If any of the Collateral shall be sold or disposed of to any Person
in a transaction consented to pursuant to, or contemplated by, the Loan
Documents, such Collateral shall be automatically released from the Liens
created hereunder.

 

(b)          Upon the release of all of the Collateral Agent’s Liens on all of
the Collateral of the Borrower pursuant to this Section 4.16 and Section 5.19,
this Agreement shall terminate, all rights to the Collateral shall revert to the
Borrower, and the Collateral Agent shall (at the written request and sole cost
and expense of the Borrower) promptly cause to be transferred and delivered,
against receipt but without any recourse, warranty or representation

 



  19      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Borrower and to be released and cancelled all licenses
and rights referred to in Section 4.6. The Collateral Agent shall also (at the
written request and sole cost and expense of the Borrower) promptly execute and
deliver to the Borrower upon such termination such UCC termination statements
and such other documentation and take such other action as shall be reasonably
requested by the Borrower to effect the termination and release, including the
execution of a customary pay-off letter, of the Liens on the Collateral.

 

ARTICLE V MISCELLANEOUS

 

Section 5.1          Collateral Agent’s Right to Perform on the Borrower’s
Behalf. Subject to Section 4.16 and 5.19, if the Borrower shall fail to observe
or perform any of the terms, conditions, covenants and agreements to be observed
or performed by it under this Agreement, the Collateral Agent (at the direction
of the Administrative Agent on behalf of the Required Lenders) may (but shall
not be obligated to), upon reasonable notice to the Borrower, cause such terms,
conditions, covenants and agreements to be done or performed or observed by
experts, agents or attorneys, with reasonable care at the sole cost and expense
of the Borrower, either in the Collateral Agent’s name or in the name and on
behalf of the Borrower, and the Borrower hereby authorizes the Collateral Agent
so to do.

 

Section 5.2          Set-Off. Subject to Section 4.16 and 5.19, in addition to
any rights and remedies of the Lenders provided by law, each Lender shall have
the right, without notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
Secured Obligations becoming due and payable by the Borrower (whether at the
stated maturity, by acceleration or otherwise), to apply to the payment of such
Secured Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Collateral Agent after any such
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such application.

 

Section 5.3          No Waiver; Remedies Cumulative. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 5.5), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 



  20      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

Section 5.4          Notices. All notices, requests and demands to or upon the
Collateral Agent or the Borrower hereunder shall be effected in the manner
provided for in Section 9.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon the Borrower shall be addressed to the
Borrower at its notice address set forth in Section 9.2 of the Credit Agreement.

 

Section 5.5          Amendments, Etc. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.

 

Section 5.6          Successors and Assigns. Subject to Section 4.16 and 5.19,
this Agreement shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of the Collateral Agent and the Secured Parties
and their successors and assigns; provided that (a) the Borrower may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, (b) the Collateral
Agent shall only transfer or assign its rights under this Agreement in
connection with a resignation or removal of such Person from its capacity as
“Collateral Agent” in accordance with the terms of this Agreement and the Credit
Agreement and (c) the Collateral Agent may delegate certain of its
responsibilities and powers under this Agreement as contemplated by Section 5.10
below and Section 8.2 of the Credit Agreement. Notwithstanding anything herein
to the contrary, any corporation into which the Collateral Agent may be merged
or converted or with which it may be consolidated or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation succeeding to the corporate trust business of the
Collateral Agent, shall be the successor of the Collateral Agent hereunder
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto except where an instrument
of transfer or assignment is required by law to effect such succession; provided
that the Collateral Agent shall forthwith notify the parties hereto in writing
in reasonable advance of any such event.

 

Section 5.7          Survival; Reliance. The representations and warranties of
the Borrower set out in this Agreement or contained in any documents delivered
to the Collateral Agent or any other Secured Party pursuant to this Agreement
shall be considered to have been relied upon by the Secured Parties in entering
into the Loan Documents and extending the credit or otherwise performing the
transactions thereunder, notwithstanding any investigation on their respective
parts.

 

Section 5.8          Effectiveness; Continuing Nature of this Agreement. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and any Secured Party may continue, at
any time and without notice to any other Person, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower
constituting Secured Obligations in reliance hereof. The terms of this Agreement
shall survive, and shall continue in full force and effect, in any Insolvency
Proceeding. All references to the Borrower shall include the Borrower as debtor
and debtor-in-possession and any receiver or trustee for the Borrower (as the
case may be) in any Insolvency Proceeding.

 



  21      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 



Section 5.9          Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Collateral Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Lender relative to subject matter hereof and thereof not expressly set forth
or referred to herein or in the other Loan Documents.

 

Section 5.10        Agents, Etc. The Collateral Agent may employ agents, experts
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents, experts or attorneys-in-fact
selected by it with reasonable care.

 

Section 5.11        Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 5.12        Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy or PDF), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

Section 5.13        Headings. Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

Section 5.14        Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN),
SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO CONFLICTS OF LAWS PROVISIONS THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 5.15        Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any courts thereof;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or

 



  22      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address referred to in Section 9.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.15 any special, exemplary, punitive or consequential damages.

 

Section 5.16         Acknowledgements. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Collateral Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Borrower, on the one hand, and the Collateral Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Section 5.17         Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 5.18         Security Interest Absolute. To the maximum extent permitted
by applicable law, but subject to Section 4.16 and 5.19, the rights and remedies
of the Collateral Agent hereunder, the Liens created hereby, and the obligations
of the Borrower under this Agreement are absolute, irrevocable and unconditional
and will remain in full force and effect without regard to, and will not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than pursuant to Section 4.16 and
5.19), including:

 

(a)          any renewal, extension, amendment or modification of, or addition
or supplement to or deletion from, any of the Loan Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

 



  23      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

 

(b)          any waiver of, consent to or departure from, extension, indulgence
or other action or inaction under or in respect of any of the Secured
Obligations, this Agreement, any other Loan Document or other instrument or
agreement relating thereto, or any exercise or non-exercise of any right,
remedy, power or privilege under or in respect of the Secured Obligations, this
Agreement, any other Loan Document or any such other instrument or agreement
relating thereto;

 

(c)          any furnishing of any additional security for the Secured
Obligations or any part thereof to the Collateral Agent or any other Person or
any acceptance thereof by the Collateral Agent or any other Person or any
substitution, sale, exchange, release, surrender or realization of or upon any
such security by the Collateral Agent or any other Person or the failure to
create, preserve, validate, perfect or protect any other Lien granted to, or
purported to be granted to, or in favor of, the Collateral Agent or any other
Secured Party;

 

(d)          any invalidity, irregularity or unenforceability of all or any part
of the Secured Obligations, any other Loan Document or any other agreement or
instrument relating thereto or any security therefor;

 

(e)          the acceleration of the maturity of any of the Secured Obligations
or any other modification of the time of payment thereof;

 

(f)           any judicial or nonjudicial foreclosure or sale of, or other
election of remedies with respect to, any interest in real property or other
collateral serving as security for all or any part of the Secured Obligations,
even though such foreclosure, sale or election of remedies may impair the
subrogation rights of the Borrower or may preclude the Borrower from obtaining
reimbursement, contribution, indemnification or other recovery and even though
the Borrower may or may not, as a result of such foreclosure, sale or election
of remedies, be liable for any deficiency;

 

(g)          any act or omission of the Collateral Agent or any other Person
(other than payment of the Secured Obligations) that directly or indirectly
results in or aids the discharge or release of the Borrower or any part of the
Secured Obligations or any security or guarantee (including any letter of
credit) for all or any part of the Secured Obligations by operation of law or
otherwise;

 

(h)          the election by the Collateral Agent, in any bankruptcy proceeding
of any Person, of the application or non-application of Section 1111 (b)(2) of
the U. S. Bankruptcy Code;

 

(i)           any extension of credit or the grant of any Lien under Section 364
of the U.S. Bankruptcy Code;

 

(j)           any use of cash collateral under Section 363 of the U. S.
Bankruptcy Code;

 

(k)          any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any Person;

 



  24      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

 

(l)           the avoidance of any Lien in favor of the Collateral Agent for any
reason;

 

(m)         any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any part of the Secured Obligations (or any interest on all
or any part of the Secured Obligations) in or as a result of any such
proceeding; or

 

(n)          any other event or circumstance whatsoever that might otherwise
constitute a legal or equitable discharge of a surety or a guarantor, it being
the intent of this Section 5.18 that the obligations of the Borrower hereunder
shall be absolute, irrevocable and unconditional under any and all
circumstances.

 

Section 5.19         Release; Termination.

 

(a)          Upon the occurrence of the Project Discharge Date for any Project,
the Administrative Agent shall provide notice to the Collateral Agent of such
payment in full and termination of the Commitments to the extent that they
relate to such Project, and (i) all Equity Collateral in such Project Company
shall be automatically released from the Liens created hereunder and all rights
in respect thereof and shall automatically revert to the Borrower, (ii) all
powers of attorney and rights of setoff granted hereunder by the Borrower with
respect to the Equity Collateral in such Project Company shall automatically
terminate, (iii) the Collateral Agent, at the sole cost and expense of the
Borrower, shall (A) execute and deliver all documentation, UCC termination
statements and instruments as are furnished by the Borrower to release the Liens
created with respect to such Equity Collateral pursuant to this Agreement, (B)
upon written notice, authorize the Borrower to prepare and file UCC termination
statements terminating all of the Financing Statements filed solely in
connection with such Equity Collateral, as applicable, (C) agrees, at the
request of the Borrower, to furnish, execute and deliver such documents,
instruments, certificates, notices or further assurances as the Borrower may
reasonably request, at the sole cost and expense of the Borrower, as necessary
or desirable to effect such release and partial termination, and (D) except as
set forth elsewhere in this Agreement, shall return all certificates,
instruments, and documents evidencing the Equity Collateral in such Project.

 

(b)          Upon the occurrence of the Final Discharge Date, the Administrative
Agent shall provide notice to the Collateral Agent of such payment in full and
termination of all Commitments and the Collateral Agent, at the sole cost and
expense of the Borrower, shall (i) execute and deliver all documentation, UCC
termination statements and instruments as are furnished by the Borrower to
release the Liens created pursuant to this Agreement, (ii) upon written notice,
authorizes the Borrower to prepare and file UCC termination statements
terminating all of the Financing Statements filed in connection herewith, (iii)
agrees, at the request of the Borrower, to furnish, execute and deliver such
documents, instruments, certificates, notices or further assurances as the
Borrower may reasonably request as necessary or desirable to effect such release
and partial termination, including the execution of a customary pay-off letter,
and (vi) except as set forth elsewhere in this Agreement, upon release and
termination under this Agreement, shall return all certificates, instruments,
and documents evidencing the Collateral.

 



  25      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 



Section 5.20         Reinstatement. This Agreement and the Liens created
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Secured
Obligations is rescinded or must otherwise be restored by any Secured Party,
whether as a result of any Insolvency Proceeding or reorganization or otherwise,
and the Borrower shall indemnify the Collateral Agent, each other Secured Party
and its respective employees, officers and agents on demand for all reasonable
fees, costs and expenses (including reasonable fees, costs and expenses of
counsel) incurred by the Collateral Agent, such other Secured Party or their
respective employees, officers or agents in connection with such reinstatement,
rescission or restoration.

 

Section 5.21         No Third Party Beneficiaries. This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of the
Collateral Agent and the other Secured Parties. Nothing in this Agreement shall
impair, as between the Borrower and the Collateral Agent and the other Secured
Parties, the obligations of the Borrower to pay principal, interest, fees and
other amounts as provided in the Loan Documents.

 

Section 5.22         Enforcement Expenses; Indemnification.

 

(a)          The Borrower agrees to pay or reimburse each Secured Party and the
Collateral Agent for all its fees, costs and expenses incurred in collecting
against the Borrower or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which the Borrower is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Collateral Agent.

 

(b)          The Borrower agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.

 

(c)          The Borrower agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement.

 

(d)          The agreements in this Section 5.22 shall survive repayment of the
Secured Obligations and all other amounts payable under the Credit Agreement and
the other Loan Documents, and any resignation or removal of the Collateral
Agent.

 

Section 5.23        Collateral Agent. Notwithstanding anything herein to the
contrary, the Collateral Agent shall be afforded all of the rights, powers,
immunities and indemnities of the Collateral Agent set forth in the Loan
Documents, as if such rights, powers, immunities and indemnities were
specifically set forth herein. The Borrower hereby acknowledges the

 



  26      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 

 

 

 

appointment of the Collateral Agent pursuant to the Credit Agreement. The
rights, privileges, protections and benefits given to the Collateral Agent,
including its right to be indemnified, are extended to, and shall be enforceable
by, the Collateral Agent in its capacity hereunder, and to each agent, custodian
and other Person employed by the Collateral Agent in accordance herewith to act
hereunder.

 

Section 5.24        Specific Performance. The Collateral Agent may demand
specific performance of this Agreement. The Collateral Agent and the Borrower
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by the Collateral Agent or any
other Secured Parties.

 

(Signature pages follow)

 



  27      

Security Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

      SUNPOWER REVOLVER HOLDCO I, LLC, as Borrower     By:       Name:    
Title:       Mizuho Bank (USA), not in its individual capacity, but solely as
Collateral Agent     By:       Name:     Title:  

 



Signature Page of Security Agreement (SunPower Revolver HoldCo I, LLC) 



 



 

 

 

SCHEDULE 1
INSTRUMENT, CHATTEL PAPER AND CERTIFICATED SECURITIES

 

[None]

 



Schedule 1 

Security Agreement (SunPower Revolver HoldCo I, LLC)

  



 

 

  

SCHEDULE 2

COMMERCIAL TORT CLAIMS

 

[None]

 

Schedule 2 

Security Agreement (SunPower Revolver HoldCo I, LLC)





 



 

 

 

 SCHEDULE 3

LOCATION OF INVENTORY AND EQUIPMENT

 

[N/A]

 



Schedule 3 

Security Agreement (SunPower Revolver HoldCo I, LLC)

 



 



 

 

  

SCHEDULE 4

LOCATION OF BOOKS AND RECORDS

 

SunPower Revolver HoldCo I, LLC 

c/o SunPower Corporation 

77 Rio Robles 

San Jose, CA 95134



 

Schedule 4 

Security Agreement (SunPower Revolver HoldCo I, LLC)





 



 

 

  

SCHEDULE 5

Equity Collateral

 

Issuer:

 

▪SunPower Revolver Holdco I, LLC

 

Equity Collateral:

 

▪100% of the membership interests in Solar Star Arizona XIII, LLC, which
represents all of the membership interests owned by the Borrower in Solar Star
Arizona XIII, LLC. The Borrower is the registered owner of such membership
interests.

 

▪100% of the membership interests in Northstar Macys US West 2016, LLC, which
represents all of the membership interests owned by the Borrower in Northstar
Macys US West 2016, LLC. The Borrower is the registered owner of such membership
interests.

 



Schedule 5 

Security Agreement (SunPower Revolver HoldCo I, LLC)

 



 

 





 

EXHIBIT L

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Report Contents



 





Portfolio Summary Important Metrics at a Glance

Sub-Portfolio Statistical Summaries

  Customer Name_2015 Customer Name - Project Name Customer Name - Project Name
Customer Name - Project Name   Customer Name_2016 Customer Name - Project Name
Customer Name - Project Name Customer Name - Project Name   Customer Name -
Project Name Customer Name - Project Name Customer Name - Project Name



 



 

 

  



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Portfolio Summary



 



Important Metrics at a Glance



 



Energy Production (kWh)   Energy (kWh) % of
Expected % of Typical Current Month       Year to Date       Past 12 Months    
 

 



(BAR CHART) [exhibitl002.jpg] 

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 2 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

  



Availability (%)   Availability Customer
Name Current Month     Year to Date     Past 12 Months    





 



Environmental Benefits   Pounds of CO2 Offset Homes Powered for a Year Miles not
Driven Trees Planted Current Month         Year to Date         Past 12 Months  
     

 

Calculation Notes: 

Pounds of CO2 Offset: Production in kWh x 152.02 pounds of CO2 per 100 kWh
generated 

Home Powered: Production in kWh / 12069 kWh generated per Home 

Miles Not Driven: Production in kWh * 166 miles not driven per 100 kWh
generated 

Trees Planted: Production in kWh * 1.768 trees grown per 100 kWh generated

 

Conversions taken from:
http://www.epa.gov/energy/ghg-equivalencies-calculator-calculations-and-references

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 3 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

  



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Sub-Portfolio Statistical Summaries



 



Customer Name_2015





 



Expected Energy



 

(BAR CHART) [exhibitl003.jpg] 

 





Site Aug
2015 Sep
2015 Oct
2015 Nov
2015 Dec
2015 Jan
2016 Feb
2016 Mar
2016 Trailing Year Customer Name – Project Name                   Customer Name
- Project Name                   Customer Name - Project Name                  
Sub-Portfolio Avg                  

 



Monthly Energy Production (MWh)



 



Site Aug
2015 Sep
2015 Oct
2015 Nov
2015 Dec
2015 Jan
2016 Feb
2016 Mar
2016 Trailing Year Customer Name – Project Name                   Customer Name
- Project Name                   Customer Name - Project Name                  
Sub-Portfolio Avg                  

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 4 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 



 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Typical Energy







 

(BAR CHART) [exhibitl004.jpg]  

 



Site Aug 2015 Sep 2015 Oct 2015 Nov 2015 Dec 2015 Jan 2016 Feb 2016 Mar 2016
Trailing Year Customer Name – Project Name                   Customer Name -
Project Name                   Customer Name - Project Name                  
Sub-Portfolio Avg                  

 



Availability







(BAR CHART) [exhibitl005.jpg]

  

Site Aug
2015 Sep
2015 Oct
2015 Nov
2015 Dec
2015 Jan
2016 Feb
2016 Mar
2016 Trailing Year Customer Name – Project Name                   Customer Name
- Project Name                   Customer Name - Project Name                  
Sub-Portfolio Avg                  



 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 5 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 



 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Customer Name_2016



 



Expected Energy



(BAR CHART) [exhibitl006.jpg]

  



Site Feb
2016 Mar
2016 Trailing Year Customer Name - Project Name       Customer Name - Project
Name       Customer Name - Project Name        Customer Name - Project Name    
  Customer Name - Project Name       Customer Name - Project Name      
Sub-Portfolio Avg      

 



Monthly Energy Production (MWh)

 



Site Feb
2016 Mar
2016 Trailing Year Customer Name - Project Name       Customer Name - Project
Name       Customer Name - Project Name        Customer Name - Project Name    
  Customer Name - Project Name       Customer Name - Project Name      
Sub-Portfolio Avg      

 



 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 6 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016          

Typical Energy

 

(BAR CHART) [exhibitl007.jpg]

 





Site Feb
2016 Mar
2016 Trailing Year Customer Name - Project Name       Customer Name - Project
Name       Customer Name - Project Name        Customer Name - Project Name    
  Customer Name - Project Name       Customer Name - Project Name      
Sub-Portfolio Avg      

 



Availability

 

(BAR CHART) [exhibitl008.jpg]

  



Site Feb
2016 Mar
2016 Trailing Year Customer Name - Project Name       Customer Name - Project
Name       Customer Name - Project Name       Customer Name - Project Name      
Customer Name - Project Name      

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 7 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 

Customer Name - Project Name       Sub-Portfolio Avg      

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 8 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 9 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 



 

 

 



(SUNPOWAR LOGO) [exhibitl001.jpg]  Monthly Solar Portfolio Report              
Customer Name   March 2016  

 



Comments

 

 

 

 

 

 

 

 



Footnotes

 



SUNPOWER SERVICES
1414 Harbour Way South
Richmond, CA 94804

Page 10 of 10

 24 Hour Customer Service Hotline
1.800.251.9728

 

 





 

 

 

EXHIBIT M

 

MONTHLY INDEPENDENT ENGINEER REPORT

 

The Independent Engineer (“IE”) shall provide an IE Monthly Project Report (“IE
MPR”), based on the monthly reports provided by the Contractor and Owner, and
the observations made by the IE during the monthly site visit. The IE MPR is to
communicate to the Lenders, the Owner, and Contractor’s progress during the
prior month’s performance of the Work. The IE MPR should include a narrative of
what activities occurred during the previous month. 

 

The IE MPR shall be presented in a form similar to the outline below:

 

·Project Scope and Executive Summary



·Current Project Status



·Engineering



·Procurement



·Construction



·Commissioning



·Electrical Interconnection



·Environmental (including Permitting as applicable and only applicable to Large
Projects)



·Schedule



·Project Budget Status and Change Orders



·Miscellaneous



·Project Photographs



 

The IE MPR shall address the following information as applicable:

 

·Procurement planned versus actual materials received.



·Engineering planned versus actual



·Planned versus actual quantities of Work completed by activity.



·Equipment on Site.



·Target critical milestone dates (achievement or extension)



·Schedule update as per the scheduling reporting requirements and opinion of
achievement Substantial Completion by the Date Certain.



·Construction budget versus actual spent



·Change Order log.



·Issues of concern both current and foreseeable.



·Permitting and environmental update / status (only applicable for Large
Projects)



·Commissioning / startup schedule and activities

 

M-1

 





 

 

 

Exhibit O

 

Form of Pre-Approved Project Contracts for Small Projects

 

Material Project Documents for Small Projects shall be deemed pre-approved if
they conform to the respective precedents listed below, all of which are
available for review in the “Macy’s” folder in the data room for this
transaction, and the Borrower certifies to such conformity in accordance with
Section 3.2(m) of the Agreement:

 

1.Engineering, Procurement and Construction Agreement, dated as of April 22,
2016, by and between Northstar Macys US West 2016, LLC and SunPower Corporation,
Systems [single Project / site]

 

2.Engineering, Procurement and Construction Agreement, dated as of November 10,
2015, by and between Northstar Macys US West 2016, LLC and SunPower Corporation,
Systems [multiple Projects / sites]

 

3.Operations & Maintenance Agreement, dated as of June 30, 2016, by and between
Northstar Macys US West 2016, LLC and SunPower Corporation, Systems

 

4.Management Agreement, dated as of June 30, 2016, by and between Northstar
Macys US West 2016, LLC and SunPower Capital Services, LLC

 

5.Performance Guaranty Agreement, dated as of June 30, 2016, by and between
Northstar Macys US West 2016, LLC and SunPower Corporation, Systems

 

6.Guaranty Agreement [EPC Agreement], dated as of June 30, 2016, by SunPower
Corporation and SunPower Corporation, Systems in favor of Northstar Macys US
West 2016, LLC

 

7.Guaranty Agreement [O&M Agreement], dated as of June 30, 2016, by SunPower
Corporation in favor of Northstar Macys US West 2016, LLC

 



 

